          Case 4:14-cv-04480-YGR Document 315 Filed 10/25/19 Page 1 of 4



 1   MAYER BROWN LLP
     ANDREW JOHN PINCUS (Pro Hac Vice)
 2   apincus@mayerbrown.com
     1999 K Street, NW
 3   Washington, DC 20006
     Tel: (202) 263-3220 / Fax: (202) 263-3300
 4
     MAYER BROWN LLP
 5   LEE H. RUBIN (SBN 141331)
     lrubin@mayerbrown.com
 6   DONALD M. FALK (SBN 150256)
     dfalk@mayerbrown.com
 7   SAMANTHA C. BOOTH (SBN 298852)
     sbooth@mayerbrown.com
 8   Two Palo Alto Square, Suite 300
     3000 El Camino Real
 9   Palo Alto, CA 94306-2112
     Tel: (650) 331-2000 / Fax: (650) 331-2060
10
     Attorneys for Plaintiff Twitter, Inc.
11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                             OAKLAND DIVISION
14
      TWITTER, INC.,                                   Case No. 14-cv-4480-YGR
15
                                                       TWITTER’S REQUEST FOR JUDICIAL
16                            Plaintiff,               NOTICE IN SUPPORT OF ITS
                                                       OPPOSITION TO DEFENDANTS’
17            v.                                       MOTION FOR SUMMARY JUDGMENT
                                                       AND ITS CROSS-MOTION FOR
18                                                     SUMMARY JUDGMENT

19    WILLIAM P. BARR, United States Attorney          [NOTICE OF MOTION AND MOTION
      General, et al.,                                 AND MEMORANDUM OF POINTS AND
20                                                     AUTHORITIES FILED
                                                       CONCURRENTLY]
21                            Defendants.              Date: January 7, 2020
22                                                     Time: 2:00 PM
23                                                     Courtroom 1, Fourth Floor
                                                       Judge: Hon. Yvonne Gonzalez Rogers
24

25

26

27

28
                                                        TWITTER’S REQUEST FOR JUDICIAL NOTICE
                                                                        - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 315 Filed 10/25/19 Page 2 of 4



 1          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Evidence 201, Plaintiff Twitter,
 2   Inc. (“Twitter”) hereby respectfully requests that, in considering Twitter’s Opposition to
 3   Defendants’ Motion for Summary Judgment and Twitter’s Cross-Motion for Summary Judgment,
 4   the Court take judicial notice of the existence and contents of the following documents:
 5            1.    The Director of the Administrative Office of the U.S. Courts’ (“AOUSC”)
 6   2015 Annual Report1 on activities of the Foreign Intelligence Surveillance Courts, a true and
 7   correct copy of which is attached hereto as Exhibit A.
 8            2.    AOUSC’s 2016 Annual Report on activities of the Foreign Intelligence
 9   Surveillance Courts, a true and correct copy of which is attached hereto as Exhibit B.
10            3.    AOSUC’s 2017 Annual Report on activities of the Foreign Intelligence
11   Surveillance Courts, a true and correct copy of which is attached hereto as Exhibit C.
12            4.    AOUSC’s 2018 Annual Report on activities of the Foreign Intelligence
13   Surveillance Courts, a true and correct copy of which is attached hereto as Exhibit D.
14            5.    The Office of the Director of National Intelligence’s (“ODNI”) 2014 Annual Report
15   on Statistical Transparency Regarding the use of National Security Authorities, a true and correct
16   copy of which is attached hereto as Exhibit E.
17            6.    ODNI’s 2015 Annual Report on Statistical Transparency Regarding the use of
18   National Security Authorities, a true and correct copy of which is attached hereto as Exhibit F.
19            7.    ODNI’s 2016 Annual Report on Statistical Transparency Regarding the use of
20   National Security Authorities, a true and correct copy of which is attached hereto as Exhibit G.
21            8.    ODNI’s 2017 Annual Report on Statistical Transparency Regarding the use of
22   National Security Authorities, a true and correct copy of which is attached hereto as Exhibit H.
23            9.    ODNI’s 2018 Annual Report on Statistical Transparency Regarding the use of
24   National Security Authorities, a true and correct copy of which is attached hereto as Exhibit I.
25            10.   The U.S. Department of Justice Office of Legislative Affairs’ (“OLA”) 2014
26
     1
      In referring to this and other reports referenced herein, we use the year covered by the report,
27
     not the year of publication (which is generally the following year).
28
                                                            TWITTER’S REQUEST FOR JUDICIAL NOTICE
                                                                            - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 315 Filed 10/25/19 Page 3 of 4



 1   Annual Report, a true and correct copy of which is attached hereto as Exhibit J.
 2            11.   OLA’s 2015 Annual Report, submitted pursuant to the Foreign Intelligence
 3   Surveillance Act of 1978 (as modified by the USA PATRIOT Improvement and Reauthorization
 4   Act of 2005 and USA FREEDOM Act), a true and correct copy of which is attached hereto as
 5   Exhibit K.
 6            12.   OLA’s 2016 Annual Report, submitted pursuant to the Foreign Intelligence
 7   Surveillance Act of 1978 (as modified by the USA PATRIOT Improvement and Reauthorization
 8   Act of 2005 and USA FREEDOM Act), a true and correct copy of which is attached hereto as
 9   Exhibit L.
10            13.   OLA’s 2017 Annual Report, submitted pursuant to the Foreign Intelligence
11   Surveillance Act of 1978 (as modified by the USA PATRIOT Improvement and Reauthorization
12   Act of 2005 and USA FREEDOM Act), a true and correct copy of which is attached hereto as
13   Exhibit M.
14            14.   OLA’s 2018 Annual Report, submitted pursuant to the Foreign Intelligence
15   Surveillance Act of 1978 (as modified by the USA PATRIOT Improvement and Reauthorization
16   Act of 2005 and USA FREEDOM Act), a true and correct copy of which is attached hereto as
17   Exhibit N.
18          The Court must take judicial notice of facts “not subject to reasonable dispute” that “can be
19   accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”
20   Fed. R. Civ. P. 201(b)(2).
21          Here, Twitter seeks judicial notice of publicly available reports prepared by various
22   government agencies. Courts have routinely taken judicial notice of official government reports
23   on the grounds that they are not subject to reasonable dispute. See e.g., De La Torre v. CashCall,
24   Inc., 56 F. Supp. 3d 1073, 1092 (N.D. Cal. 2014) (taking judicial notice of annual reports by
25   California government agencies), vacated and remanded on other grounds, 904 F.3d 866 (9th Cir.
26   2018); Tex. & Pac. Ry. Co. v. Pottorff, 291 U.S. 245, 254 n.4 (1934) (Comptroller of the Currency’s
27

28
                                                            TWITTER’S REQUEST FOR JUDICIAL NOTICE
                                                                            - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 315 Filed 10/25/19 Page 4 of 4



 1   report), amended on other grounds, 291 U.S. 649 (1934); Del Puerto Water Dist. v. U.S. Bureau
 2   of Reclamation, 271 F. Supp. 2d 1224, 1234 (E.D. Cal. 2003) (Senate and House Reports).
 3          Accordingly, judicial notice here is proper, and Twitter respectfully requests this Court to
 4   take judicial notice of the existence and contents of the documents attached hereto as Exhibits A
 5   through N.
 6   Dated: October 25, 2019                         MAYER BROWN LLP
 7
                                                     /s/ Lee H. Rubin
 8                                                   LEE H. RUBIN (SBN 141331)
                                                     lrubin@mayerbrown.com
 9                                                   SAMANTHA C. BOOTH (SBN 298852)
                                                     sbooth@mayerbrown.com
10                                                   Two Palo Alto Square, Suite 300
                                                     3000 El Camino Real
11                                                   Palo Alto, CA 94306-2112
                                                     Telephone:     (650) 331-2000
12                                                   Facsimile:     (650) 331-2060
13                                                   Attorneys for Plaintiff Twitter, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           TWITTER’S REQUEST FOR JUDICIAL NOTICE
                                                                           - Case No. 14-cv-4480-YGR
Case 4:14-cv-04480-YGR Document 315-1 Filed 10/25/19 Page 1 of 5




                EXHIBIT A
 to Twitter’s Request for Judicial Notice
        Case 4:14-cv-04480-YGR Document 315-1 Filed 10/25/19 Page 2 of 5



                 Report of the Director of the Administrative Office of the U.S. Courts
                 on activities of the Foreign Intelligence Surveillance Courts for 2015


Introduction

Under 50 U.S.C. § 1873(a)(2), enacted as part of the USA FREEDOM Act of 2015 (Pub. L. No. 114‐23), the
Director of the Administrative Office of the United States Courts (AO) is required to publish statistical
information on certain activities of the Foreign Intelligence Surveillance Court (FISC) and Foreign
Intelligence Surveillance Court of Review (collectively referred to as the FISA courts) as detailed in 50
U.S.C. § 1873(a)(1). This includes the number of applications or certifications submitted to the court and
whether those requests were granted, modified, or denied. It also includes information on amicus curiae
appointments by the FISA courts.

Because Congress enacted the USA FREEDOM Act of 2015 on June 2, 2015, this report covers the period
from June 8, 2015 (the beginning of the first full docket week after the effective date of the USA
FREEDOM Act) through December 31, 2015. In future years, each report will include data for the entire
calendar year.

Summary of Findings

From June 8, 2015, to December 31, 2015, the FISC disclosed that it received 1,010 applications. After
consideration by the court, 836 orders were granted, 169 orders were modified, and 5 applications were
denied. After completing the declassification review specified in 50 U.S.C. § 1873 (a)(1), the U.S.
Department of Justice has advised the AO that the number of certifications submitted and the number
of orders modified under 50 U.S.C. § 1881a are classified for national security reasons and so are not
included in these totals. Four appointments of individuals to serve as amicus curiae were made by the
FISA courts during this period.

Explanation of Selected Terms

More detailed statistics appear in the table below. To help readers understand what is included and
excluded in the stated totals, this explanation of selected terms is provided as a reference.

Applications or Certifications

The reported numbers include:

        (1) applications or certifications that were filed in signed, final form pursuant to Rule 9(b) of the
        FISC Rules of Procedure; and

        (2) proposed applications or certifications (submitted pursuant to Rule 9(a) of the FISC Rules of
        Procedure) for which the government decided not to submit a corresponding signed, final
        application or certification pursuant to Rule 9(b) after being advised that the Court, based on its
        Case 4:14-cv-04480-YGR Document 315-1 Filed 10/25/19 Page 3 of 5



       assessment of the proposed application or certification, would not grant the application or
       certification as proposed by the government.

The reported numbers do not include motions or other requests for relief made after the Court acted on
the application or certification in that docket.



Orders Granted

The reported numbers include orders granted without substantive modifications to the orders proposed
by the government. They do not include any action taken by the Court in response to motions or other
requests for relief made after the Court acted on the application or certification in a docket.

Orders Modified

The reported numbers include:

       (1) any substantive modifications to proposed orders that accompanied a signed, final
       application or certification submitted by the government pursuant to Rule 9(b), including when
       such modifications were effected through a supplemental order issued by the Court; and

       (2) any substantive modifications to proposed orders that accompanied proposed applications
       or certifications submitted by the government pursuant to Rule 9(a) when such modifications
       resulted from the Court’s assessment of such a submission, including when such modifications
       were subsequently reflected in a proposed order that accompanied a signed, final application or
       certification submitted by the government pursuant to Rule 9(b).

Substantive modifications include, but are not limited to, those in which the Court granted in part the
authorizations requested by the government (e.g., by approving some targets or forms of collection, but
not others).

The reported numbers of orders modified do not include:

       (1) any actions taken by the Court in response to motions or other requests for relief made after
       the Court acted on the application or certification in that docket; or

       (2) any modifications made by the government to an application or certification that it had
       submitted pursuant to Rule 9(a) or Rule 9(b) – as opposed to modifications to the proposed
       orders submitted therewith. Statistics previously reported by the Court to Congress relating to
       the prevalence of modifications to matters submitted to the Court have included all matters
       that “involved substantive changes to the information provided by the government or to the
       authorities granted as a result of Court inquiry or action.” See, e.g., Letter from Hon. Reggie B.
       Walton to Patrick Leahy, October 11, 2013 (available online at
       www.fisc.uscourts.gov/sites/default/files/Correspondence%20Leahy‐11‐2013.pdf). In some
       instances, Court examination resulted in the government making material changes to
           Case 4:14-cv-04480-YGR Document 315-1 Filed 10/25/19 Page 4 of 5



           applications and certifications; for example, to proffer additional facts to support a required
           judicial finding of probable cause, or to address minimization concerns. Consistent with the
           statutory mandate in 50 U.S.C. § 1873(a), however, the Court includes here only cases in which
           there were substantive modifications to the government’s proposed orders.



Applications or Certifications Denied

The reported numbers include:

           (1) any cases in which the Court denied in its entirety a final, signed application or certification
           submitted by the government pursuant to Rule 9(b);

           (2) any cases in which the government withdrew a final, signed application or certification it had
           submitted pursuant to Rule 9(b) after being advised that the Court would not grant the
           application or certification as submitted by the government; and

           (3) any cases in which the government decided not to submit a final, signed application or
           certification pursuant to Rule 9(b) after being advised that the Court, based on its assessment of
           the corresponding proposed application or certification submitted pursuant to Rule 9(a), would
           not grant the application or certification as proposed by the government.

Table 1

In accordance with the reporting requirements specified in 50 U.S.C. § 1873(a)(1), the statistics in this
table are itemized by section of the statute.

                                                                                                                            Applications or
                                Applications or
        Section                                               Orders Granted                Orders Modified                  Certifications
                                 Certifications
                                                                                                                                Denied
1805 only                     80                            57                            23                            0
1824 only                     23                            17                            6                             0
1805 and 18241                754                           623                           126                           5
1842                          40                            33                            7                             0
1861                          68                            61                            7                             0
1881a                         See note below2               0                             See note below2               0
1881b                         0                             0                             0                             0
1881c                         45                            45                            0                             0
1
  Requests for combined authority to conduct electronic surveillance and physical searches under 50 U.S.C. § 1805 and § 1824, respectively,
are included in this row and are not separately reflected in the rows addressing requests for authority to conduct electronic surveillance
(Section 1805) and physical search (Section 1824) above.
2
  After completing the declassification review specified in 50 U.S.C. § 1873 (a)(1), the U.S. Department of Justice has advised the AO that this
number is currently classified for national security reasons.
        Case 4:14-cv-04480-YGR Document 315-1 Filed 10/25/19 Page 5 of 5




Amicus Curiae

50 U.S.C. § 1803(i)(2) authorizes the FISA courts to appoint individuals to serve as amicus curiae. Under
50 U.S.C. § 1803(i)(2)(A), a FISA court must appoint an individual to serve as amicus curiae to assist the
court in the consideration of any application for an order or review that, in the opinion of the court,
presents a novel or significant interpretation of the law, unless the court issues a finding that such
appointment is not appropriate. Furthermore, a FISA court may appoint an individual or organization to
serve as amicus curiae in any instance as such court deems appropriate or, upon motion, permit an
individual or organization leave to file an amicus curiae brief. 50 U.S.C. § 1803(i)(2)(B).

During the reporting period, on four occasions individuals were appointed to serve as amicus curiae
under 50 U.S.C. § 1803(i). The names of the three individuals appointed to serve as amicus curiae are as
follows: Preston Burton, Kenneth T. Cuccinelli II (with Freedom Works), and Amy Jeffress. All four
appointments in 2015 were made pursuant to § 1803(i)(2)(B). Five findings were made that an amicus
curiae appointment was not appropriate under 50 U.S.C. § 1803(i)(2)(A) (however, in three of those five
instances, the court appointed an amicus curiae under 50 U.S.C. § 1803(i)(2)(B) in the same matter).
Case 4:14-cv-04480-YGR Document 315-2 Filed 10/25/19 Page 1 of 7




                EXHIBIT B
 to Twitter’s Request for Judicial Notice
        Case 4:14-cv-04480-YGR Document 315-2 Filed 10/25/19 Page 2 of 7




                         ADMINISTRATIVE OFFICE OF THE
                            UNITED STATES COURTS
JAMES C. DUFF
   Director                        WASHINGTON, D.C. 20544

                                        April 20, 2017


Honorable Bob Goodlatte
Chairman
Committee on the Judiciary
United States House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

       I herewith transmit the annual report for 2016 regarding the activities of the
Foreign Intelligence Surveillance Courts as required in 50 U.S.C. § 1873. Enclosed is a
copy of the version of the report that we are making available on an Internet Web site,
pursuant to 50 U.S.C. § 1873(a)(2). We are separately providing to you a classified
version of the report.

       The report indicates that in calendar year 2016 the Foreign Intelligence
Surveillance Court denied nine applications in full and 26 applications in part. (This
year, we have started reporting "orders denied in part" as a separate category, rather than
including them in the category of "orders modified.") The Court modified the orders
sought in an additional 339 applications and granted the orders sought without
modifications for 1,378 applications. One amicus curiae was appointed during the
reporting period and no findings were made under 50 U.S.C. § 1803(i)(2)(A).

       This report considers an application to have been "denied," "denied in part," or
"modified" if it was not approved in the form initially submitted by the government as a
proposed application pursuant to Rule 9(a), or if — after the government was notified
about concerns of the Court — the application was not subsequently submitted as a final
application pursuant to Rule 9(b). We believe that characterizing dispositions based on
the content of proposed applications (rather than final applications) and separately
enumerating partial denials (as opposed to counting them as modifications) most
accurately reflects the dispositions of these matters.




                   A TRADITION OF SERVICE TO THE FEDERAL JUDICIARY
      Case 4:14-cv-04480-YGR Document 315-2 Filed 10/25/19 Page 3 of 7

Honorable Bob Goodlatte
Page 2

        The Executive Branch has conducted the declassification review specified in
50 U.S.C. § 1873(a)(1). The Department of Justice advised us that one figure in the
report is classified at this time. We are not reporting this figure in the public version of
the report, but we included it in the classified version separately provided to you.

      If we may be of further assistance to you in this or any other matter, please contact
me or our Office of Legislative Affairs at (202) 502-1700.

                                                  Sincerely,



                                                   ames C. Duff
                                                  Director

Enclosure

cc:    Honorable John Conyers, Jr.

Identical letter sent to:   Honorable Richard Burr
                            Honorable Chuck Grassley
                            Honorable Devin Nunes
        Case 4:14-cv-04480-YGR Document 315-2 Filed 10/25/19 Page 4 of 7



                 Report of the Director of the Administrative Office of the U.S. Courts
                 on Activities of the Foreign Intelligence Surveillance Courts for 2016


Introduction

Under 50 U.S.C. § 1873(a)(2), enacted as part of the USA FREEDOM Act of 2015 (Pub. L. No. 114‐23), the
Director of the Administrative Office of the United States Courts (AO) is required to publish statistical
information on certain activities of the Foreign Intelligence Surveillance Court (FISC) and Foreign
Intelligence Surveillance Court of Review (collectively referred to as the FISA courts) as detailed in 50
U.S.C. § 1873(a)(1). This includes the number of applications or certifications submitted to the FISC and
whether those requests were granted, modified, or denied. It also includes information on amicus curiae
appointments by the FISA courts. This is the Director’s report for calendar year 2016, and is the first such
report to cover a full year.

Summary of Findings

The FISC disclosed that it received 1,752 applications in 2016. After consideration by the court, 1,378
orders were granted, 339 orders were modified, 26 orders were denied in part, and 9 applications were
denied in full.

After completing the declassification review specified in 50 U.S.C. § 1873 (a)(1), the U.S. Department of
Justice advised the AO that the number of certifications submitted under 50 U.S.C. § 1881a is classified
for national security reasons and so is not included in these totals. One appointment of an individual to
serve as amicus curiae was made by the FISA courts during this period.

When making comparisons with the 2015 report, readers should note that Congress enacted the USA
FREEDOM Act of 2015 on June 2, 2015, and the 2015 report covered only the period from June 8, 2015
(the beginning of the first full docket week after the effective date of the USA FREEDOM Act) through
December 31, 2015, whereas this report covers the entire calendar year of 2016. Furthermore, as
discussed below, the current report reflects an adjustment to the categorization of certain case
dispositions.

Explanation of Selected Terms

More detailed statistics appear in the table below. An explanation of selected terms is provided as a
reference to help readers understand what is included and excluded in the stated totals.

Applications or Certifications

The reported numbers include:

        (1) applications or certifications that were filed in signed, final form pursuant to Rule 9(b) of the
        FISC Rules of Procedure; and
        Case 4:14-cv-04480-YGR Document 315-2 Filed 10/25/19 Page 5 of 7



        (2) proposed applications or certifications (submitted pursuant to Rule 9(a) of the FISC Rules of
        Procedure) for which the government decided not to submit a corresponding signed, final
        application or certification pursuant to Rule 9(b) after being advised that the Court, based on its
        assessment of the proposed application or certification, would not grant the application or
        certification as proposed by the government.

The reported numbers do not include motions or other requests for relief made after the Court acted on
the application or certification in that docket.

Orders Granted

The reported numbers include orders granted without substantive modifications to the orders proposed
by the government. They do not include any action taken by the Court in response to motions or other
requests for relief made after the Court acted on the application or certification in a docket.

Orders Modified

The reported numbers include:

        (1) any substantive modifications to proposed orders that accompanied a signed, final
        application or certification submitted by the government pursuant to Rule 9(b), including when
        such modifications were effected through a supplemental order issued by the Court; and

        (2) any substantive modifications to proposed orders that accompanied proposed applications
        or certifications submitted by the government pursuant to Rule 9(a) when such modifications
        resulted from the Court’s assessment of such a submission, including when such modifications
        were subsequently reflected in a proposed order that accompanied a signed, final application or
        certification submitted by the government pursuant to Rule 9(b).

The following Court actions are among those that would be regarded as substantive modifications to an
order:

        (1) imposing a new reporting requirement or modifying one proposed by the government;

        (2) changing the description or specification of a targeted person, of a facility to be subjected to
        electronic surveillance or of property to be searched;

        (3) modifying the minimization procedures proposed by the government; or

        (4) shortening the duration of some or all of the authorities requested.

Unlike the Director’s 2015 report, the numbers of modification in the table below do not include
dispositions in which the Court granted in part and denied in part the authorizations requested by the
government by approving some targets, some facilities, places, premises, property or specific selection




                                                    ‐2‐
        Case 4:14-cv-04480-YGR Document 315-2 Filed 10/25/19 Page 6 of 7



terms, and/or some forms of collection but not others. As discussed below, these modifications are now
reported separately as partial denials of the relief sought in the application of certification.

The reported numbers of orders modified do not include:

        (1) any actions taken by the Court in response to motions or other requests for relief made after
        the Court acted on the application or certification in that docket; or

        (2) any modifications made by the government to an application or certification that it had
        submitted pursuant to Rule 9(a) or Rule 9(b) – as opposed to modifications to the proposed
        orders submitted therewith.

        In some instances, the Court examination resulted in the government making material changes
        to applications and certifications; for example, proffering additional facts to support a required
        judicial finding of probable cause or to address minimization concerns. Consistent with the
        statutory mandate in 50 U.S.C. § 1873(a), however, the number reported in this category
        includes only cases in which there were substantive modifications to the government’s
        proposed orders.

Orders Denied in Part

As noted above, for the first time in this report, partial denials of the relief sought by the government
are captured separately under the heading “Orders Denied in Part.” These are dispositions in which the
Court granted in part and denied in part the authorizations requested by the government by approving
some targets, some facilities, places, premises, property or specific selection terms, and/or some forms
of collection, but not others. In the report for 2015, these partial denials were included in the reported
numbers of “Orders Modified.” This more detailed accounting most accurately reflects the disposition of
these matters, and they will be reported in this manner going forward.

Applications or Certifications Denied

The reported numbers include:

        (1) any cases in which the Court denied in its entirety a final, signed application or certification
        submitted by the government pursuant to Rule 9(b);

        (2) any cases in which the government withdrew a final, signed application or certification it had
        submitted pursuant to Rule 9(b) after being advised that the Court would not grant the
        application or certification as submitted by the government; and

        (3) any cases in which the government decided not to submit a final, signed application or
        certification pursuant to Rule 9(b) after being advised that the Court, based on its assessment of
        the corresponding proposed application or certification submitted pursuant to Rule 9(a), would
        not grant the application or certification as proposed by the government.




                                                     ‐3‐
           Case 4:14-cv-04480-YGR Document 315-2 Filed 10/25/19 Page 7 of 7



Table 1

In accordance with the reporting requirements specified in 50 U.S.C. § 1873(a)(1), the statistics in this
table are itemized by section of the Statute. Some of the statistics reported herein differ from those in
comparable reports prepared by the U.S. Department of Justice (DOJ) and the Director of National
Intelligence (DNI) because those agencies track and tabulate actions taken only with respect to final
applications and certifications filed pursuant to Rule 9(b).

                                                                                                           Orders           Applications or
                         Applications or                Orders                     Orders
     Section                                                                                              Denied in          Certifications
                          Certifications                Granted                   Modified
                                                                                                            Part                Denied
1805 only               105                         61                       39                       5                    0
1824 only               42                          28                       11                       3                    0
1805 and                1,338                       1,052                    260                      18                   8
18241
1842                    60                          50                       10                       0                    0
1861                    125                         108                      16                       0                    1
1881a                   [redacted] 2                0                        0                        0                    0
1881b                   0                           0                        0                        0                    0
1881c                   82                          79                       3                        0                    0
1
  Requests for combined authority to conduct electronic surveillance and physical searches under 50 U.S.C. § 1805 and § 1824, respectively,
are included in this row and are not separately reflected in the rows addressing requests for authority to conduct electronic surveillance
(Section 1805) and physical search (Section 1824) above.
2
  The government submitted this number of certification(s) during calendar year 2016 but the Court did not take action on any such
certification(s) within the calendar year. After completing the declassification review specified in 50 U.S.C. § 1873 (a)(1), the U.S. Department
of Justice has advised the AO that this number is currently classified for national security reasons.



Amicus Curiae

50 U.S.C. § 1803(i)(2) authorizes the FISA courts to appoint individuals to serve as amicus curiae. Under
50 U.S.C. § 1803(i)(2)(A), a FISA court must appoint an individual to serve as amicus curiae to assist the
court in the consideration of any application for an order or review that, in the opinion of the court,
presents a novel or significant interpretation of the law, unless the court issues a finding that such
appointment is not appropriate. Furthermore, a FISA court may appoint an individual or organization to
serve as amicus curiae in any instance as such court deems appropriate or, upon motion, permit an
individual or organization leave to file an amicus curiae brief. 50 U.S.C. § 1803(i)(2)(B).

During the reporting period, on one occasion an individual was appointed to serve as amicus curiae
under 50 U.S.C. § 1803(i). The name of the individual appointed to serve as amicus curiae is Marc
Zwillinger. No findings were made in 2016, pursuant to 50 U.S.C. § 1803(i)(2)(A), that an amicus curiae
appointment was not appropriate.




                                                                       ‐4‐
Case 4:14-cv-04480-YGR Document 315-3 Filed 10/25/19 Page 1 of 8




                EXHIBIT C
 to Twitter’s Request for Judicial Notice
         Case 4:14-cv-04480-YGR Document 315-3 Filed 10/25/19 Page 2 of 8




                         ADMINIS1RATIVE OFFICE OF THE
                            UNITED STATES COURTS
JAMES C. DUFF
   Director                         WASHINGTON, D.C. 20544

                                         April25, 2018


Honorable Bob Goodlatte
Chairman
Committee on the Judiciary
United States House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

       I herewith transmit the annual report for 2017 regarding the activities of the
Foreign Intelligence Surveillance Courts as required in 50 U.S.C. § 1873. Enclosed is a
copy of the version of the report that we are making available on an Internet Web site,
pursuant to 50 U.S.C. § 1873(a)(2). We are separately providing to you a classified
version of the report.

       The report indicates that in calendar year 20 17 the Foreign Intelligence
Surveillance Court denied 26 applications in full and 50 applications in part. The Court
modified the orders sought in an additional391 applications and granted the orders
sought without modifications for 1,147 applications. No amicus curiae were appointed
during the reporting period and no findings were made under 50 U.S. C. § 1803(i)(2)(A).
The report addresses three matters in which the Court advised the government that it was
considering appointment of an amicus curiae.

        The Executive Branch has conducted the declassification review specified in
50 U.S.C. § 1873(a)(l). The Department ofJustice advised us that one figure in the
report is classified at this time. We are not reporting this figure in the public version of
the report, but we included it in the classified version separately provided to you.




                    A TRADITION OF SERVICE TO THE FEDERAL ruDICIARY
        Case 4:14-cv-04480-YGR Document 315-3 Filed 10/25/19 Page 3 of 8

Honorable Bob Goodlatte
Page2


      If we may be of further assistance to you in this or any other matter, please contact
me or our Office of Legislative Affairs at (202) 502-1700.

                                                 Sincerely,


                                                 &~t)l
                                                 James C. Duff
                                                 Director

Enclosure

cc:    Honorable Dianne Feinstein

Identical letter sent to:   Honorable Richard Burr
                            Honorable Charles Grassley
                            Honorable Devin Nunes
        Case 4:14-cv-04480-YGR Document 315-3 Filed 10/25/19 Page 4 of 8



                 Report of the Director of the Administrative Office of the U.S. Courts
                 on Activities of the Foreign Intelligence Surveillance Courts for 2017


Introduction

Under 50 U.S.C. § 1873(a)(2), enacted as part of the USA FREEDOM Act of 2015 (Pub. L. No. 114-23), the
Director of the Administrative Office of the United States Courts (AO) is required to publish statistical
information on certain activities of the Foreign Intelligence Surveillance Court (FISC) and Foreign
Intelligence Surveillance Court of Review (collectively referred to as the FISA courts) as detailed in 50
U.S.C. § 1873(a)(1). This includes the number of applications or certifications submitted to the FISC and
whether those requests were granted, modified, or denied. It also includes information on amicus curiae
appointments by the FISA courts. This is the Director’s report for calendar year 2017.

Summary of Findings

The FISC disclosed that it received 1,614 applications in 2017. After consideration by the court, 1,147
orders were granted, 391 orders were modified, 50 orders were denied in part, and 26 applications
were denied in full. After completing the declassification review specified in 50 U.S.C. § 1873(a)(1), the
U.S. Department of Justice advised the AO that the number of certifications modified under 50 U.S.C. §
1881a is classified for national security reasons and so is not included in these totals.

Explanation of Selected Terms

More detailed statistics appear in the table below. An explanation of selected terms is provided as a
reference to help readers understand what is included and excluded in the stated totals.

Applications or Certifications

The reported numbers include:

        (1) applications or certifications that were filed in signed, final form pursuant to Rule 9(b) of the
        FISC Rules of Procedure; and

        (2) proposed applications or certifications (submitted pursuant to Rule 9(a) of the FISC Rules of
        Procedure) for which the government decided not to submit a corresponding signed, final
        application or certification pursuant to Rule 9(b) after being advised that the Court, based on its
        assessment of the proposed application or certification, would not grant the application or
        certification as proposed by the government.

The reported numbers do not include motions or other requests for relief made after the Court acted on
the application or certification in that docket.
        Case 4:14-cv-04480-YGR Document 315-3 Filed 10/25/19 Page 5 of 8




Orders Granted

The reported numbers include orders granted without substantive modifications to the orders proposed
by the government. They do not include any action taken by the Court in response to motions or other
requests for relief made after the Court acted on the application or certification in a docket.

Orders Modified

The reported numbers include:

        (1) any substantive modifications to proposed orders that accompanied a signed, final
        application or certification submitted by the government pursuant to Rule 9(b), including when
        such modifications were effected through a supplemental order issued by the Court; and

        (2) any substantive modifications to proposed orders that accompanied proposed applications
        or certifications submitted by the government pursuant to Rule 9(a) when such modifications
        resulted from the Court’s assessment of such a submission, including when such modifications
        were subsequently reflected in a proposed order that accompanied a signed, final application or
        certification submitted by the government pursuant to Rule 9(b).

The following Court actions are among those that would be regarded as substantive modifications to an
order:

        (1) imposing a new reporting requirement or modifying one proposed by the government;

        (2) changing the description or specification of a targeted person, of a facility to be subjected to
        electronic surveillance or of property to be searched;

        (3) modifying the minimization procedures proposed by the government; or

        (4) shortening the duration of some or all of the authorities requested.

The numbers of modification in the table below do not include dispositions in which the Court granted
in part and denied in part the authorizations requested by the government by approving some targets,
some facilities, places, premises, property or specific selection terms, and/or some forms of collection,
but not others. As discussed below, these modifications are reported separately as partial denials of the
relief sought in the application or certification.

The reported numbers of orders modified do not include:

        (1) any actions taken by the Court in response to motions or other requests for relief made after
        the Court acted on the application or certification in that docket; or




                                                    -2-
        Case 4:14-cv-04480-YGR Document 315-3 Filed 10/25/19 Page 6 of 8



        (2) any modifications made by the government to an application or certification that it had
        submitted pursuant to Rule 9(a) or Rule 9(b) – as opposed to modifications to the proposed
        orders submitted therewith.

        In some instances, the Court examination resulted in the government making material changes
        to applications and certifications; for example, proffering additional facts to support a required
        judicial finding of probable cause or to address minimization concerns. Consistent with the
        statutory mandate in 50 U.S.C. § 1873(a), however, the number reported in this category
        includes only cases in which there were substantive modifications to the government’s
        proposed orders.

Orders Denied in Part

As noted above, consistent with the Director’s 2016 report, partial denials of the relief sought by the
government are captured separately under the heading “Orders Denied in Part.” These are dispositions
in which the Court granted in part and denied in part the authorizations requested by the government
by approving some targets, some facilities, places, premises, property or specific selection terms, and/or
some forms of collection, but not others.

Applications or Certifications Denied

The reported numbers include:

        (1) any cases in which the Court denied in its entirety a final, signed application or certification
        submitted by the government pursuant to Rule 9(b);

        (2) any cases in which the government withdrew a final, signed application or certification it had
        submitted pursuant to Rule 9(b) after being advised that the Court would not grant the
        application or certification as submitted by the government; and

(3) any cases in which the government decided not to submit a final, signed application or certification
pursuant to Rule 9(b) after being advised that the Court, based on its assessment of the corresponding
proposed application or certification submitted pursuant to Rule 9(a), would not grant the application or
certification as proposed by the government.




                                                     -3-
           Case 4:14-cv-04480-YGR Document 315-3 Filed 10/25/19 Page 7 of 8



Table 1

In accordance with the reporting requirements specified in 50 U.S.C. § 1873(a)(1), the statistics in this
table are itemized by section of the Statute. Some of the statistics reported herein differ from those in
comparable reports prepared by the U.S. Department of Justice (DOJ) and the Director of National
Intelligence (DNI) because those agencies track and tabulate actions taken only with respect to final
applications and certifications filed pursuant to Rule 9(b).

                                                                                                      Orders           Applications or
                         Applications or                Orders                   Orders
       Section                                                                                      Denied in           Certifications
                          Certifications                Granted                 Modified
                                                                                                       Part                Denied
    1805 only           104                        60                      36                      4                  4
    1824 only           33                         20                      9                       2                  2
    1805 and            1,235                      868                     308                     41                 18
    1824†
    1842                34                         19                      13                      1                  1
    1861                118                        92                      23                      2                  1
                                                                               ‡
    1881a               0                          0                                               0                  0
    1881b               0                          0                       0                       0                  0
    1881c               90                         88                      2                       0                  0
†
  Requests for combined authority to conduct electronic surveillance and physical searches under 50 U.S.C. § 1805 and § 1824, respectively, are
included in this row and are not separately reflected in the rows addressing requests for authority to conduct electronic surveillance (Section
1805) and physical search (Section 1824) above.
‡ This number reflects certification(s) submitted during calendar year 2016 that were decided in 2017. No additional certifications were

submitted during 2017. After completing the declassification review specified in 50 U.S.C. § 1873(a)(1), the U.S. Department of Justice has
advised the AO that this number is currently classified for national security reasons.



Amicus Curiae

50 U.S.C. § 1803(i)(2) authorizes the FISA courts to appoint individuals to serve as amicus curiae. Under
50 U.S.C. § 1803(i)(2)(A), a FISA court must appoint an individual to serve as amicus curiae to assist the
court in the consideration of any application for an order or review that, in the opinion of the court,
presents a novel or significant interpretation of the law, unless the court issues a finding that such
appointment is not appropriate. Furthermore, a FISA court may appoint an individual or organization to
serve as amicus curiae in any instance as such court deems appropriate or, upon motion, permit an
individual or organization leave to file an amicus curiae brief. 50 U.S.C. § 1803(i)(2)(B).

During the reporting period, no individual was appointed to serve as amicus curiae by the FISA courts.
No findings were made in 2017, pursuant to 50 U.S.C. § 1803(i)(2)(A), that an amicus curiae
appointment was not appropriate. There were three matters in which the Court advised the
government that it was considering appointment of an amicus curiae to address a novel or significant
question of law raised in proposed applications, but the government ultimately did not proceed with the
proposed applications at issue, or modified the final applications such that they did not present a novel
or significant question of law, thereby obviating a requirement for consideration as to the
appropriateness of appointment of amicus. These matters are reflected in the table above as,
respectively, a modification to a proposed order, an application denied in full, and an application denied


                                                                     -4-
        Case 4:14-cv-04480-YGR Document 315-3 Filed 10/25/19 Page 8 of 8



in part. This is the first report including information about such occurrences. A similarly small number of
such events occurred during prior reporting periods but were not discussed in the reports for those
years.




                                                    -5-
Case 4:14-cv-04480-YGR Document 315-4 Filed 10/25/19 Page 1 of 8




                EXHIBIT D
 to Twitter’s Request for Judicial Notice
       Case 4:14-cv-04480-YGR Document 315-4 Filed 10/25/19 Page 2 of 8




                                        April 25, 2019

Honorable Jerrold Nadler
Chairman
Committee on the Judiciary
United States House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

       I herewith transmit the annual report for 2018 regarding the activities of the
Foreign Intelligence Surveillance Courts as required in 50 U.S.C. § 1873. Enclosed is a
copy of the version of the report that we are making available on an internet website
pursuant to 50 U.S.C. § 1873(a)(2). We are separately providing to you a classified
version of the report.

       The report indicates that in calendar year 2018 the Foreign Intelligence
Surveillance Court denied 30 applications in full and 42 applications in part. The Court
modified the orders sought in an additional 261 applications and granted the orders
sought without modifications for 1,318 applications. Nine amicus curiae were appointed
during the reporting period, and no findings were made under 50 U.S.C. § 1803(i)(2)(A).

        The Executive Branch has conducted the declassification review specified in
50 U.S.C. § 1873(a)(1). The Department of Justice advised us that two figures in the
report are classified at this time. We are not reporting these figures in the public version
of the report, but we included it in the classified version separately provided to you.




                    A TRADITION OF SERVICE TO THE FEDERAL JUDICIARY
       Case 4:14-cv-04480-YGR Document 315-4 Filed 10/25/19 Page 3 of 8

Honorable Jerrold Nadler
Page 2

       If we may be of further assistance to you in this or any other matter, please contact
me or the Office of Legislative Affairs, Administrative Office of the United States
Courts, at (202) 502-1700.

                                                 Sincerely,



                                                 James C. Duff
                                                 Director

Enclosure

cc:    Honorable Doug Collins

Identical letters sent to:         Honorable Lindsey Graham
                                   Honorable Adam B. Schiff
                                   Honorable Richard Burr
        Case 4:14-cv-04480-YGR Document 315-4 Filed 10/25/19 Page 4 of 8



                 Report of the Director of the Administrative Office of the U.S. Courts
                 on Activities of the Foreign Intelligence Surveillance Courts for 2018


Introduction

Under 50 U.S.C. § 1873(a)(2), enacted as part of the USA FREEDOM Act of 2015 (Pub. L. No. 114-23), the
Director of the Administrative Office of the United States Courts (AO) is required to publish statistical
information on certain activities of the Foreign Intelligence Surveillance Court (FISC) and Foreign
Intelligence Surveillance Court of Review (FISCR) (collectively referred to as the FISA courts) as detailed
in 50 U.S.C. § 1873(a)(1). This includes the number of applications or certifications submitted to the FISC
and whether those requests were granted, modified, or denied. It also includes information on amicus
curiae appointments by the FISA courts. This is the Director’s report for calendar year 2018.

Summary of Findings

The FISC disclosed that it received 1,318 applications in 2018. After consideration by the court, 985
orders were granted, 261 orders were modified, 42 orders were denied in part, and 30 applications
were denied in full. After completing the declassification review specified in 50 U.S.C. § 1873(a)(1), the
U.S. Department of Justice advised the AO that the number of certifications submitted and the number
of orders modified under 50 U.S.C. § 1881a are classified for national security reasons and so are not
included in these totals. Nine appointments of a total of five individuals to serve as amicus curiae were
made by the FISA courts during this period.

Explanation of Selected Terms

More detailed statistics appear in the table below. An explanation of selected terms is provided as a
reference to help readers understand what is included and excluded in the stated totals.

Applications or Certifications

The reported numbers include:

        (1) applications or certifications that were filed in signed, final form pursuant to Rule 9(b) of the
        FISC Rules of Procedure; and

        (2) proposed applications or certifications (submitted pursuant to Rule 9(a) of the FISC Rules of
        Procedure) for which the government decided not to submit a corresponding signed, final
        application or certification pursuant to Rule 9(b) after being advised that the Court, based on its
        assessment of the proposed application or certification, would not grant the application or
        certification as proposed by the government.

The reported numbers do not include motions or other requests for relief made after the Court acted on
the application or certification in that docket.
        Case 4:14-cv-04480-YGR Document 315-4 Filed 10/25/19 Page 5 of 8




Orders Granted

The reported numbers include orders granted without substantive modifications to the orders proposed
by the government. They do not include any action taken by the Court in response to motions or other
requests for relief made after the Court acted on the application or certification in a docket.

Orders Modified

The reported numbers include:

        (1) any substantive modifications to proposed orders that accompanied a signed, final
        application or certification submitted by the government pursuant to Rule 9(b), including when
        such modifications were effected through a supplemental order issued by the Court; and

        (2) any substantive modifications to proposed orders that accompanied proposed applications
        or certifications submitted by the government pursuant to Rule 9(a) when such modifications
        resulted from the Court’s assessment of such a submission, including when such modifications
        were subsequently reflected in a proposed order that accompanied a signed, final application or
        certification submitted by the government pursuant to Rule 9(b).

The following Court actions are among those that would be regarded as substantive modifications to an
order:

        (1) imposing a new reporting requirement or modifying one proposed by the government;

        (2) changing the description or specification of a targeted person, of a facility to be subjected to
        electronic surveillance or of property to be searched;

        (3) modifying the minimization procedures proposed by the government; or

        (4) shortening the duration of some or all of the authorities requested.

The numbers of modification in the table below do not include dispositions in which the Court granted in
part and denied in part the authorizations requested by the government by approving some targets,
some facilities, places, premises, property or specific selection terms, and/or some forms of collection,
but not others. As discussed below, these modifications are reported separately as partial denials of the
relief sought in the application or certification.

The reported numbers of orders modified likewise do not include:

        (1) any actions taken by the Court in response to motions or other requests for relief made after
        the Court acted on the application or certification in that docket; or

        (2) any modifications made by the government to an application or certification that it had
        submitted pursuant to Rule 9(a) or Rule 9(b) – as opposed to modifications to the proposed
        orders submitted therewith.




                                                    -2-
        Case 4:14-cv-04480-YGR Document 315-4 Filed 10/25/19 Page 6 of 8



        In some instances, the Court examination resulted in the government making material changes
        to applications and certifications; for example, proffering additional facts to support a required
        judicial finding of probable cause or to address minimization concerns. Consistent with the
        statutory mandate in 50 U.S.C. § 1873(a), however, the number reported in this category
        includes only cases in which there were substantive modifications to the government’s
        proposed orders.

Orders Denied in Part

As noted above, consistent with the Director’s reports since 2016, partial denials of the relief sought by
the government are captured separately under the heading “Orders Denied in Part.” These are
dispositions in which the Court granted in part and denied in part the authorizations requested by the
government by approving some targets, some facilities, places, premises, property or specific selection
terms, and/or some forms of collection, but not others.

Applications or Certifications Denied

The reported numbers include:

        (1) any cases in which the Court denied in its entirety a final, signed application or certification
        submitted by the government pursuant to Rule 9(b);

        (2) any cases in which the government withdrew a final, signed application or certification it had
        submitted pursuant to Rule 9(b) after being advised that the Court would not grant the
        application or certification as submitted by the government; and

        (3) any cases in which the government decided not to submit a final, signed application or
        certification pursuant to Rule 9(b) after being advised that the Court, based on its assessment of
        the corresponding proposed application or certification submitted pursuant to Rule 9(a), would
        not grant the application or certification as proposed by the government.




                                                     -3-
           Case 4:14-cv-04480-YGR Document 315-4 Filed 10/25/19 Page 7 of 8



Table 1

In accordance with the reporting requirements specified in 50 U.S.C. § 1873(a)(1), the statistics in this
table are itemized by section of the statute. Some of the statistics reported herein differ from those in
comparable reports prepared by the U.S. Department of Justice (DOJ) and the Director of National
Intelligence (DNI) because those agencies track and tabulate actions taken only with respect to final
applications and certifications filed pursuant to Rule 9(b).

                                                                                                      Orders            Applications or
                          Applications or               Orders                   Orders
       Section                                                                                      Denied in            Certifications
                           Certifications               Granted                 Modified
                                                                                                       Part                 Denied
    1805 only            92                        57                       28                     6                   1
    1824 only            38                        32                       5                      0                   1
    1805 and             1012                      741                      212                    34                  25
    1824†
    1842                 34                        27                       5                      2                   0
    1861                 73                        61                       9                      0                   3
                         ‡                                                  ‡
    1881a                                          0                                               0                   0
    1881b                0                         0                        0                      0                   0
    1881c                69                        67                       2                      0                   0
† Requests for combined authority to conduct electronic surveillance and physical searches under 50 U.S.C. § 1805 and § 1824, respectively, are
included in this row and are not separately reflected in the rows addressing requests for authority to conduct electronic surveillance (Section
1805) and physical search (Section 1824) above.
‡ After completing the declassification review specified in 50 U.S.C. § 1873(a)(1), the U.S. Department of Justice has advised the AO that these

numbers are currently classified for national security reasons.



Amicus Curiae

50 U.S.C. § 1803(i)(2) authorizes the FISA courts to appoint individuals to serve as amicus curiae. Under
50 U.S.C. § 1803(i)(2)(A), a FISA court must appoint an individual to serve as amicus curiae to assist the
court in the consideration of any application for an order or review that, in the opinion of the court,
presents a novel or significant interpretation of the law, unless the court issues a finding that such
appointment is not appropriate. Furthermore, a FISA court may appoint an individual or organization to
serve as amicus curiae in any instance as such court deems appropriate or, upon motion, permit an
individual or organization leave to file an amicus curiae brief. 50 U.S.C. § 1803(i)(2)(B).

During the reporting period, there were nine appointments of individuals to serve as amicus curiae by
the FISA courts. For purposes of this report, each instance of an individual receiving an appointment is
counted separately, including when more than one individual was appointed in the same matter, and
when the same individual was appointed by the FISC and the FISCR at different stages of the same case.
The names of the individuals appointed during the reporting period to serve as amicus curiae are as
follows: Laura Donohue, Amy Jeffress, Jonathan Cedarbaum, John Cella, and Ben Johnson. No findings
were made in 2018, pursuant to 50 U.S.C. § 1803(i)(2)(A), that an amicus curiae appointment was not
appropriate.




                                                                      -4-
        Case 4:14-cv-04480-YGR Document 315-4 Filed 10/25/19 Page 8 of 8



Consistent with the Director’s report for 2017, this report specially notes instances in which the Court
advised the government that it was considering appointment of an amicus curiae to address a novel or
significant question of law raised in a proposed application, but the government ultimately did not
proceed with the proposed application or modified the final application such that it did not present a
novel or significant question of law, thereby obviating a requirement for consideration as to the
appropriateness of appointment of amicus. There was one such instance in 2018, which is reflected in
the table above as a partial denial of the application.




                                                   -5-
Case 4:14-cv-04480-YGR Document 315-5 Filed 10/25/19 Page 1 of 6




                EXHIBIT E
 to Twitter’s Request for Judicial Notice
        Case 4:14-cv-04480-YGR Document 315-5 Filed 10/25/19 Page 2 of 6
                                        UNCLASSIFIED


         Statistical Transparency Report Regarding use of National Security Authorities

                                          April 22, 2015

Introduction.

In June 2013, President Obama directed the Intelligence Community to declassify and make
public as much information as possible about certain sensitive U.S. government surveillance
programs while protecting sensitive classified intelligence and national security information.
Since then, the Director of National Intelligence (DNI) has declassified and authorized the public
release of thousands of pages of documents relating to the use of critical national security
authorities. In addition to declassifying and publicly releasing these documents, the DNI and
the Intelligence Community have published several reports regarding these authorities,
including a first-of-its-kind report on June 26, 2014, presenting statistics on how often the
government used certain authorities during calendar year 2013.

Today, and consistent with the Intelligence Community’s Principles of Intelligence
Transparency, we are releasing our second annual report presenting statistics on how often the
government uses these important authorities. Accordingly, the DNI has declassified and
directed the release of the following information covering calendar year 2014.

Annual Statistics for Calendar Year 2014 regarding Use of Certain National Security Legal
Authorities.

Titles I, III, IV, and VII of FISA.



                                         Annual Number        Estimated Number of Targets
                 Legal Authority
                                            of Orders                   Affected
 FISA Orders based on probable cause 1519 orders              1562
 (Title I and III of FISA, Sections 703
 and 704 of FISA)
 Section 702 of FISA                    1 order               92707
 FISA Pen Register/Trap and Trace       135 orders            516
 (Title IV of FISA)




                                                1
                                        UNCLASSIFIED
       Case 4:14-cv-04480-YGR Document 315-5 Filed 10/25/19 Page 3 of 6
                                        UNCLASSIFIED


It is important to provide some additional context to the above statistics.

      Targets. Within the Intelligence Community, the term “target” has multiple meanings.
       For example, a “target” could be an individual person, a group, or an entity composed of
       multiple individuals or a foreign power that possesses or is likely to communicate
       foreign intelligence information that the U.S. government is authorized to acquire by the
       above-referenced laws. Some laws require that the government obtain a court order
       specifying the communications facilities (e.g., a telephone number, an email address)
       used by a “target” to be subject to intelligence collection. Although the government
       may have legal authority to conduct intelligence collection against multiple
       communications facilities used by the target, the user of the facilities – the “target” – is
       only counted once in the above figures.

      702 Targets. In addition to the explanation of target above, in the context of Section
       702 the term “target” is generally used to refer to the act of intentionally directing
       intelligence collection at a particular person, a group, or entity. For example, the
       statutory provisions of Section 702 state that the Government “may not intentionally
       target any person known at the time of the acquisition to be located in the United
       States” (emphasis added), among other express limitations. Under Section 702, the
       Foreign Intelligence Surveillance Court (FISC) approves Certifications as opposed to
       individualized orders. In the Section 702 context, the Intelligence Community targets a
       particular person, group, or entity by “tasking” selectors, pursuant to targeting
       procedures approved by the FISC. Selectors are specific communications facilities
       assessed to be used by a target (e.g., an email address or telephone number). Given the
       restrictions of Section 702, only selectors used by non-U.S. persons reasonably believed
       to be located outside the United States and who possess, or who are likely to
       communicate or receive, foreign intelligence information that is covered by an approved
       certification may be tasked.

       The number of 702 “targets” therefore reflects an estimate of the number of known
       users of particular selectors. This estimate is based on the information readily available
       to the Intelligence Community to identify unique targets – users whose identity may be
       unknown but who are reasonably believed to use the particular selector from outside
       the United States and who are reasonably believed to be non-United States
       persons. For example, foreign intelligence targets often communicate using several
       different email accounts. Each email account is a different selector, so unless the
       Intelligence Community has information that multiple email accounts are used by the
       same target, each of those accounts, i.e., selectors, would be counted separately in
       these figures. On the other hand, if the Intelligence Community is aware that multiple
       accounts, i.e. selectors, are all used by the same target, as defined above, they would be
       counted as one target. This method of estimating helps ensure that the Intelligence
       Community does not inadvertently understate the number of discrete persons targeted
       pursuant to Section 702.

                                                2
                                        UNCLASSIFIED
       Case 4:14-cv-04480-YGR Document 315-5 Filed 10/25/19 Page 4 of 6
                                        UNCLASSIFIED



      Relationship of Orders to Targets. In some cases, one order can by its terms affect
       multiple targets (as with Section 702). Alternatively, a target may be the subject of
       multiple orders, as noted below.

      Amendments and Renewals. The FISC may amend an order one or more times after it
       has been issued. For example, an order may be amended to add a newly discovered
       account used by the target. To avoid redundant counting, these statistics do not count
       such amendments separately. Moreover, some orders may be renewed multiple times
       during the calendar year (for example, the FISA statute provides that a Section 704 FISA
       order against a U.S. person target may last no longer than 90 days but permits the order
       to be renewed). Unlike amendments, the statistics count each such renewal as a
       separate order.

Title V of FISA (Business Records).

We are reporting information about the government’s use of the FISA Business Records
provision (Title V) separately because this authority has been used in two distinct ways –
collection of business records to obtain information about a specific subject and collection of
business records in bulk. Accordingly, in the interest of transparency, we have decided to
clarify the extent to which individuals are affected by each use. In addition, instead of reporting
on the number of Business Records orders, the government is reporting on the number of
approved applications submitted to the FISC because the FISC may issue several orders to
different recipients based upon a particular application.




                                                3
                                        UNCLASSIFIED
       Case 4:14-cv-04480-YGR Document 315-5 Filed 10/25/19 Page 5 of 6
                                        UNCLASSIFIED



                                     Annual Number of
            Legal Authority              Approved             Estimated Number Affected
                                        Applications
 FISA Business Records (Title V     170                      160: The number of
 of FISA)                                                    individuals, entities, or foreign
                                                             powers subject to a business
                                                             records application to obtain
                                                             information about a specific
                                                             subject.
                                                             161: The number of selectors
                                                             approved by the FISC to be
                                                             queried under the NSA
                                                             telephony metadata program.
                                                             227: The number of known or
                                                             presumed U.S. persons who
                                                             were the subject of queries of
                                                             information collected in bulk or
                                                             who were subject to a business
                                                             records application.


National Security Letters.

Finally, we are reporting information on the government’s use of National Security Letters
(NSLs). On April 21, 2015, the Department of Justice released its Annual Foreign Intelligence
Surveillance Act Report to Congress. That report provides the number of requests made for
certain information concerning different United States persons pursuant to NSL authorities
during calendar year 2014. In addition to those figures, today we are reporting (1) the total
number of NSLs issued for all persons, and (2) the total number of requests for information
contained within those NSLs. For example, one NSL seeking subscriber information from one
provider may identify three e-mail addresses, all of which are relevant to the same pending
investigation and each is considered a “request.”

We are reporting the annual number of requests rather than “targets” for multiple reasons.
First, the FBI’s systems are configured to comply with Congressional reporting requirements,
which do not require the FBI to track the number of individuals or organizations that are the
subject of an NSL. Second, even if the FBI systems were configured differently, it would still be
difficult to identify the number of specific individuals or organizations that are the subjects of
NSLs. One reason for this is that the subscriber information returned to the FBI in response to
an NSL may identify, for example, one subscriber for three accounts or it may identify different
subscribers for each account. In some cases this occurs because the identification information
provided by the subscriber to the provider may not be true. For example, a subscriber may use

                                                4
                                        UNCLASSIFIED
       Case 4:14-cv-04480-YGR Document 315-5 Filed 10/25/19 Page 6 of 6
                                        UNCLASSIFIED


a fictitious name or alias when creating the account. Thus, in many instances, the FBI never
identifies the actual subscriber of a facility. In other cases this occurs because individual
subscribers may identify themselves differently for each account (e.g., by including a middle
name or middle initial) when creating an account.

We also note that the actual number of individuals or organizations that are the subject of an
NSL is different than the number of NSL requests. The FBI often issues NSLs under different
legal authorities, e.g., 12 U.S.C. § 3414(a)(5), 15 U.S.C. §§ 1681u(a) and (b), 15 U.S.C. § 1681v,
and 18 U.S.C. § 2709, for the same individual or organization. The FBI may also serve multiple
NSLs for an individual for multiple facilities (e.g., multiple e-mail accounts, landline telephone
numbers, or cellular phone numbers). The number of requests, consequently, is significantly
larger than the number of individuals or organizations that are the subjects of the NSLs.



                                                                        Annual Number of
                                            Annual Number of
               Legal Authority                                            Requests for
                                               NSLs Issued
                                                                          Information
 National Security Letters issued         16,348                     33,024
 pursuant to 12 U.S.C. § 3414(a)(5),
 15 U.S.C. §§ 1681u(a) and (b), 15
 U.S.C. § 1681v, and 18 U.S.C. § 2709

This information will be available at the website of the Office of the Director of National
Intelligence (ODNI); and ODNI’s public website dedicated to fostering greater public visibility
into the intelligence activities of the government, IContheRecord.tumblr.com.




                                                 5
                                        UNCLASSIFIED
Case 4:14-cv-04480-YGR Document 315-6 Filed 10/25/19 Page 1 of 10




                 EXHIBIT F
 to Twitter’s Request for Judicial Notice
        Case 4:14-cv-04480-YGR Document 315-6 Filed 10/25/19 Page 2 of 10



             Statistical Transparency Report Regarding Use of National Security Authorities

                                               April 30, 2016

Annual Statistics for Calendar Year 2015 regarding Use of Certain National Security Legal Authorities.

In June 2013, President Obama directed the Intelligence Community (IC) to declassify and make public
as much information as possible about certain sensitive U.S. government surveillance programs while
protecting sensitive classified intelligence and national security information. Since then, the Director of
National Intelligence (DNI) has declassified and authorized the public release of thousands of pages of
documents relating to the use of critical national security authorities, including the Foreign Intelligence
Surveillance Act (FISA). In addition to declassifying and publicly releasing these documents, the
Intelligence Community has published several reports regarding these authorities, including the
Statistical Transparency Report Regarding use of National Security Authorities (hereafter the DNI’s
annual transparency report), presenting metrics related to the use of certain authorities for calendar
years 2013 and 2014.

On June 2, 2015, the USA FREEDOM Act was enacted, codifying many of the statistics reported in the
DNI’s annual transparency reports. The Act also expanded the scope of the information included in the
reports by requiring the DNI to report information concerning United States person search terms and
queries of certain unminimized, FISA-acquired information, as well as information concerning unique
identifiers used to communicate information collected pursuant to certain FISA orders.1 The IC
implemented the USA Freedom Act on November 30, 2015.2

Today, consistent with the USA FREEDOM Act and the IC’s Principles of Intelligence Transparency, we are
releasing our third annual transparency report presenting statistics on how often the government uses
certain national security authorities. The DNI has declassified and directed the release of the applicable
statistics covering calendar year 2015.

This information is available at the website of the Office of the Director of National Intelligence (ODNI);
and ODNI’s public website dedicated to fostering greater public visibility into the intelligence activities of
the United States government, icontheRecord.tumblr.com.

It is important to provide some additional context to the numbers included in this report:

       Types of Orders. There are several different types of orders that the Foreign Intelligence
        Surveillance Court (FISC) may issue in connection with FISA cases: orders granting or modifying
        the government’s authority to conduct intelligence collection; orders directing electronic
        communication service providers to provide any technical assistance necessary to implement
        the authorized intelligence collection; supplemental orders and briefing orders requiring the
        government to take a particular action or provide the court with specific information; and so on.

        Under Section 702, rather than issuing an individual order authorizing the government to target
        each non-U.S. person reasonably believed to be located outside the United States who
        possesses, or who is likely to communicate or receive, foreign intelligence information, the FISC


1
 See 50 U.S.C. § 1873(b).
2
 Although the USA FREEDOM Act was not implemented until November 30, 2015, the metrics provided in this
report represent the full 2015 calendar year except where otherwise stated.

                                                      1
        Case 4:14-cv-04480-YGR Document 315-6 Filed 10/25/19 Page 3 of 10



        issues a single order3 approving certifications that describe categories of foreign intelligence
        information to be acquired through the targeting of non-U.S. persons reasonably believed to be
        located outside the United States.

        Unless otherwise indicated, only the orders granting authority to conduct intelligence collection
        under the applicable FISA section are counted in this report; the other types of orders (e.g.,
        modification orders) are not included.

       Amendments and Renewals. The FISC may amend an order one or more times after it has been
        issued. For example, an order may be amended to add a newly discovered account used by the
        target. This report does not count such amendments separately.

        Moreover, some orders may be renewed multiple times during the calendar year (e.g., the FISA
        statute provides that a Section 704 FISA order against a U.S. person target may last no longer
        than 90 days but permits the order to be renewed). Unlike amendments, this report does count
        each such renewal as a separate order.

        Targets. Within the IC, the term “target” has multiple meanings. With respect to the statistics
        provided in this report, the term “target” is defined as the individual person, group, entity
        comprised of multiple individuals, or foreign power that uses the selector, such as a telephone
        number or email address. If a target were known to use four different selectors, the IC would
        count one target, not four. Alternatively, if four targets were known to use a one selector, the
        IC would count four targets.

        The term “target” can also be used as a verb. Under Section 702, for example, the IC “targets” a
        particular non-U.S. person, group, or entity reasonably believed to be located outside the United
        States and who possesses, or who is likely to communicate or receive, foreign intelligence
        information, by “tasking” selectors that are assessed to be used by such non-U.S. person, group
        or entity, pursuant to targeting procedures approved by the FISC.

        The number of 702 “targets” reflects an estimate of the number of known users of tasked
        selectors. This estimate is based on the information readily available to the IC. Unless and until
        the IC has information that links multiple selectors to a single foreign intelligence target, each
        individual selector is counted as being associated with a separate target in this report. On the
        other hand, where the IC is aware that multiple selectors are used by the same target, the IC
        counts the user of those selectors as a single target. This method of estimating helps ensure
        that the IC does not inadvertently understate the number of discrete persons targeted pursuant
        to Section 702.

       Title V of FISA. The IC implemented the USA FREEDOM Act’s Title V provisions on November 30,
        2015, resulting in one additional month’s worth of data for calendar year 2015. Because
        statistical information tied to a particular FISA authority for a particular month remains

3
 Note that, in its own transparency report, which is also required pursuant to Sec. 603 of the USA FREEDOM Act,
the Director of the Administrative Office of the United States Courts (AOUSC) counted each Section 702
certification as being associated with its own order. Because the number of the government’s Section 702
certifications remains a classified fact, the government requested that the AOUSC redact the number of
certifications and the number of modified orders from its transparency report prior to publicly releasing it.


                                                        2
    Case 4:14-cv-04480-YGR Document 315-6 Filed 10/25/19 Page 4 of 10



    classified, Title V data specifically associated with December 2015 – i.e., the information
    required under Section 603 (b)(4)(A) and (B) and 603 (b)(5)(A), (B) and (C) – is included only in
    the classified annex to this report that has been provided to Congress.

   U.S. Persons. In calculating the metrics in this report, the IC applied the broader definition of
    the term “U.S. Person” used in FISA, rather than USA FREEDOM Act’s narrower “U.S. Person”
    definition. Section 603(e)(4) of the USA FREEDOM Act defines “U.S. Person” as “a citizen of the
    United States or an alien lawfully admitted for permanent residence (as defined in section
    101(a) of the Immigration and Nationality Act (8 U.S.C. § 1101(a))).” This definition is narrower
    than FISA’s, which defines “U.S. Person” as a citizen of the United States or an alien lawfully
    admitted for permanent residence (as defined in section 101(a)(20) of the Immigration and
    Nationality Act), an unincorporated association a substantial number of members of which are
    citizens of the United States or aliens lawfully admitted for permanent residence, or a
    corporation which is incorporated in the United States, but does not include a corporation or an
    association which is a foreign power, as defined in 50 U.S.C. § 1801(a)(1), (2), or (3). Because the
    broader FISA definition is the one that governs how U.S. person queries are conducted pursuant
    to the relevant minimization procedures, it also governs how those queries are counted. It is not
    possible to isolate U.S. person search terms that only meet the USA FREEDOM Act’s narrower
    definition.

   “Unique identifiers used to communicate information collected pursuant to such orders.” This
    language describes metrics included in the Title IV (PR/TT) portion of the report and in the Title
    V information covered in the classified annex to the report. The House Report on the USA
    FREEDOM Act states that "[t]he phrase 'unique identifiers used to communicate information
    collected pursuant to such orders' means the total number of, for example, email addresses or
    phone numbers that have been collected as a result of these particular types of FISA orders--not
    just the number of target email addresses or phone numbers." H. Rept. 114-109 Part I.




                      The remainder of this page is intentionally left blank.




                                                 3
      Case 4:14-cv-04480-YGR Document 315-6 Filed 10/25/19 Page 5 of 10




                           Titles I and III and Sections 703 and 704 of FISA

Total number of orders                                                             1,585

Estimated number of targets of such orders                                         1,695




                         The remainder of this page is intentionally left blank.




                                                   4
        Case 4:14-cv-04480-YGR Document 315-6 Filed 10/25/19 Page 6 of 10




                                            Section 702 of FISA
 Total number of orders
                                                                                                   1
 Estimated number of targets of such orders
                                                                                                94,368
 Estimated number of search terms concerning a known U.S. person used to retrieve
                                                                                                4,672b
 the unminimized contents of communications obtained under Section 702 (excluding
 search terms used to prevent the return of U.S. person information) a
 Estimated number of queries concerning a known U.S. person of unminimized                     23,800d
 noncontents information obtained under Section 702 (excluding queries containing
 information used to prevent the return of U.S. person information)c

a.   Pursuant to 50 U.S.C. § 1873(d)(2)(A), this metric does not apply to queries conducted by the FBI.
b.   This metric includes some duplicative or recurring queries conducted using the same term.
c.   Pursuant to 50 U.S.C. § 1873(d)(2)(A), this metric does not apply to queries conducted by the FBI.
d.   One IC element is currently not able to provide this information. See the DNI’s certification as to the
     estimated number of queries concerning a known U.S. person of unminimized noncontents
     information obtained under Section 702.




                           The remainder of this page is intentionally left blank.




                                                     5
       Case 4:14-cv-04480-YGR Document 315-6 Filed 10/25/19 Page 7 of 10



                             RESPONSE TO PCLOB RECOMMENDATION 9(5)

In response to Recommendation 9(5) of the Report on the Surveillance Program Operated Pursuant to
Section 702 of the Foreign Intelligence Surveillance Act, prepared by the Privacy and Civil Liberties
Oversight Board, the National Security Agency (NSA) provides the following additional information
regarding the dissemination of Section 702 intelligence reports that contain U.S. person information.

Section 702 only permits the targeting of non-U.S. persons reasonably believed to be located outside
the United States to acquire foreign intelligence information. Such targets, however, may on occasion
communicate information of or about U.S. persons. Where appropriate, NSA may disseminate such
information concerning U.S. persons. NSA only generates signals intelligence reports in response to a
specific intelligence requirement, regardless of whether the proposed report contains U.S. person
information. NSA’s minimization procedures expressly prohibit dissemination of information about U.S.
persons in any NSA report unless that information is necessary to understand foreign intelligence
information or assess its importance, contains evidence of a crime, or indicates a threat of death or
serious bodily injury. Even if one of these conditions applies, NSA often will mask the information and
will, under any circumstance, include no more than the minimum amount of U.S. person information
necessary to understand the foreign intelligence or to describe the crime or threat. In certain instances,
however, NSA makes a determination prior to releasing its original report that the U.S. person’s identity
is appropriate to disseminate in the first instance using the same standards discussed above. In 2015,
NSA disseminated 4,290 FAA Section 702 intelligence reports that included U.S. person information. Of
those 4,290 reports, the U.S. person information was masked in 3,168 reports and unmasked in 1,122
reports.

Recipients of NSA reporting can request that NSA provide the true identity of a masked U.S. person
referenced in an intelligence report, but this information is released only if the recipient has a legitimate
need to know the identity and dissemination of the U.S. person’s identity has been determined to be
necessary to understand foreign intelligence information or assess its importance, contains evidence of
a crime, or indicates a threat of death or serious bodily injury. Under NSA policy, NSA is allowed to
unmask the identity for the specific requesting recipient only under certain conditions and where
specific additional controls are in place to preclude its further dissemination, and additional approval
has been provided by a designated NSA official. In 2015, NSA released 654 U.S. person identities in
response to such requests.

Finally, as part of their regular oversight reviews, the Department of Justice and the Office of the
Director of National Intelligence review disseminations of information about U.S. persons that NSA
obtained pursuant to Section 702 to ensure that the disseminations were performed in compliance with
the minimization procedures. For additional information, see page 7 of the NSA Director of Civil
Liberties and Privacy Office Report, NSA’s Implementation of Foreign Intelligence Surveillance Act
Section 702.




                                                      6
      Case 4:14-cv-04480-YGR Document 315-6 Filed 10/25/19 Page 8 of 10




                                             Title IV of FISA
                                               PR/TT FISA

Total number of orders                                                               90

Estimated number of targets of such orders                                           456

Estimated number of unique identifiers used to communicate information
                                                                                   134,987b
collected pursuant to such ordersa

  a. Pursuant to Section 1873(d)(2)(B), this metric does not apply to orders resulting in the
     acquisition of information by the FBI that does not include electronic mail addresses or
     telephone numbers.
  b. This number represents information the government received from provider(s) electronically for
     the entire 2015 calendar year. The government does not have a process for capturing unique
     identifiers received by other means (such as hard-copy or portable media).




                         The remainder of this page is intentionally left blank.




                                                    7
      Case 4:14-cv-04480-YGR Document 315-6 Filed 10/25/19 Page 9 of 10




                                            Title V of FISA
Annual number of approved applications                                                   142a
The number of individuals, entities, groups, or foreign powers subject to a
                                                                                          134
business records application to obtain information about a specific subject
The number of selectors approved by the FISC to be queried either under the               56b
NSA telephony metadata program or by NSA under Section 501(b)(2)(C) of the
USA FREEDOM Act
The number of known or presumed U.S. persons who were the subject of
queries of information collected in bulk prior to the effective date of the              183c
business record provisions of the USA FREEDOM Act, or who were subject to a
business records application at any point in 2015


  a. This metric consists of the total number of approved applications, or orders issued, prior to the
     effective date of the business records provisions of the USA FREEDOM Act, as well as the
     approved applications, or orders issued, under Sections 501(b)(2)(B) and 501(b)(2)(C), as
     required by Section 603(b)(4) and 603(b)(5) of the USA FREEDOM Act.
  b. This metric reflects the number of selectors approved by the FISC as meeting the reasonable
     articulable suspicion standard.
  c. This metric includes some duplicative or recurring queries conducted using the same identifier.
     There may also be some duplication to the extent that some of the U.S. persons who were the
     subject of queries of information collected in bulk were also subject to a business records
     application.




                         The remainder of this page is intentionally left blank.




                                                   8
      Case 4:14-cv-04480-YGR Document 315-6 Filed 10/25/19 Page 10 of 10




                                    National Security Letters (NSLs)a

 Annual number of NSLs issued                                                            12,870

 Annual number of Requests for Information (ROI)b                                        48,642


a. On April 29, 2016, the Department of Justice released its Annual Foreign Intelligence Surveillance
   Act Report to Congress. That report is available [here].
b. For example: one NSL seeking subscriber information from one provider may identify three e-mail
   addresses, all of which are relevant to the same pending investigation; each is considered a separate
   “request.”




                          The remainder of this page is intentionally left blank.




                                                    9
Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 1 of 27




                 EXHIBIT G
 to Twitter’s Request for Judicial Notice
       Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 2 of 27


                          STATISTICAL TRANSPARENCY REPORT

               REGARDING USE OF NATIONAL SECURITY AUTHORITIES

                                 FOR CALENDAR YEAR 2016



                                            April 2017

Introduction

In June 2014, the Director of National Intelligence (DNI) began releasing statistics relating to the
use of critical national security authorities, including the Foreign Intelligence Surveillance Act
(FISA), in an annual report called the Statistical Transparency Report Regarding Use of National
Security Authorities (hereafter the Annual Statistical Transparency Report). Subsequent Annual
Statistical Transparency Reports were released in 2015 and 2016.

On June 2, 2015, the USA FREEDOM Act was enacted, codifying a requirement to publicly report
many of the statistics already reported in the Annual Statistical Transparency Report. The Act
also expanded the scope of the information included in the reports by requiring the DNI to
report information concerning United States person search terms and queries of certain FISA‐
acquired information, as well as specific statistics concerning information collected pursuant to
call detail records. See 50 U.S.C. § 1873(b).

Today, consistent with the USA FREEDOM Act requirements to release certain statistics
(codified in 50 U.S.C. § 1873(b)) and the Intelligence Community’s (IC) Principles of Intelligence
Transparency, we are releasing our fourth Annual Statistical Transparency Report presenting
statistics on how often the government uses certain national security authorities.

This fourth report has been reformatted to provide a description of the statistics being
reported. Related definitions and additional context to the statistics included in this report are
provided throughout. The order in which the statistics are presented remains consistent with
last year’s report and follows the order set forth in 50 U.S.C. § 1873(b).

Additional public information on national security authorities is available at the Office of the
Director of National Intelligence’s (ODNI) website, www.dni.gov, and ODNI’s public tumblr site,
IContheRecord.tumblr.com.
       Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 3 of 27



                  FISA Title I ‐‐ Title III ‐‐ Title VII Sections 703 & 704



        All of these authorities require individual court orders based on probable cause.

        Titles I and III apply to FISA activities directed against persons within the United
       States.

        Sections 703 and 704 apply to FISA activities directed against U.S. persons
       outside the United States.




Both FISA Title I and FISA Title III require a probable cause court order to target individuals
within the United States regardless of U.S. person status. Under FISA, Title I permits electronic
surveillance and Title III permits physical search in the United States of foreign powers or
agents of a foreign power for the purpose of collecting foreign intelligence information. See 50
U.S.C. §§ 1804 and 1823. Title I (electronic surveillance) and Title III (physical search) are
commonly referred to as “Traditional FISA.” Both require that the Foreign Intelligence
Surveillance Court (FISC) make a probable cause finding, based upon a factual statement in the
government’s application, that (i) the target is a foreign power or an agent of a foreign power,
as defined by FISA and (ii) the facility being targeted for electronic surveillance is used by or
about to be used, or the premises or property to be searched is or is about to be owned, used,
possessed by, or is in transit to or from a foreign power or an agent of a foreign power. In
addition to meeting the probable cause standard, the government’s application must meet the
other requirements of FISA. See 50 U.S.C. §§ 1804(a) and 1823(a).

FISA Title VII Sections 703 and 704 similarly require a court order based on a finding of
probable cause for the government to undertake FISA activities targeting U.S. persons located
outside the United States. Section 703 applies when the government seeks to conduct
electronic surveillance or to acquire stored electronic communications or stored electronic
data, in a manner that otherwise requires an order pursuant to FISA, of a U.S. person who is
reasonably believed to be located outside the United States. Section 704 applies when the
government seeks to conduct collection overseas targeting a U.S. person reasonably believed to
be located outside the United States under circumstances in which the U.S. person has a
reasonable expectation of privacy and a warrant would be required if the acquisition were
conducted in the United States. Both Sections 703 and 704 require that the FISC make a
probable cause finding, based upon a factual statement in the government’s application, that

                                                 2
       Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 4 of 27



the target is a U.S. person reasonably believed to be (i) located outside the United States and
(ii) a foreign power, agent of a foreign power, or officer or employee of a foreign power;
additionally, the government’s application must meet the other requirements of FISA. See 50
U.S.C. §§ 1881b(b) and 1881c(b).

    U.S. Person. As defined by Title I of FISA, a U.S. person is “a citizen of the United States
     or an alien lawfully admitted for permanent residence (as defined in section 101(a)(20)
     of the Immigration and Nationality Act), an unincorporated association with a
     substantial number of members of which are citizens of the United States or aliens
     lawfully admitted for permanent residence, or a corporation which is incorporated in
     the United States, but does not include a corporation or an association which is a
     foreign power, as defined in [50 U.S.C. § 1801(a)(1), (2), or (3)].” 50 U.S.C. § 1801(i).
     Section 602 of the USA FREEDOM Act, however, uses a narrower definition. Since the
     broader Title I definition governs how U.S. person queries are conducted pursuant to
     the relevant minimization procedures, it will be used throughout this report.

    Target. Within the IC, the term “target” has multiple meanings. With respect to the
     statistics provided in this report, the term “target” is defined as the individual person,
     group, entity composed of multiple individuals, or foreign power that uses the selector
     such as a telephone number or email address.

The role of the FISC. If the FISC finds that the government’s application meets the requirements
of FISA and the Constitution, the FISC must issue an order approving the requested authority.

    Types of Orders. There are different types of orders that the FISC may issue in
     connection with FISA cases, for example: orders granting or modifying the government’s
     authority to conduct intelligence collection; orders directing electronic communication
     service providers to provide any technical assistance necessary to implement the
     authorized intelligence collection; and supplemental orders and briefing orders
     requiring the government to take a particular action or provide the court with specific
     information.

    Amendments and Renewals. The FISC may amend an order one or more times after it
     has been issued. For example, an order may be amended to add a newly discovered
     account used by the target. This report does not count such amendments separately.
     The FISC may renew some orders multiple times during the calendar year. Each
     authority permitted under FISA has specific time limits for the FISA authority to continue
     (e.g., a Section 704 order against a U.S. person target may last no longer than 90 days

                                                3
       Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 5 of 27



       but FISA permits the order to be renewed, see 50 U.S.C. § 1881c(c)(4)). Each renewal
       requires a separate application submitted by the government to the FISC and a finding
       by the FISC that the application meets the requirements of FISA. Thus, unlike
       amendments, this report does count each such renewal as a separate order. These
       terms will be used consistently throughout this report.

FISA “Probable Cause” Court Orders and Targets
  Titles I and III and Sections 703 and 704 of FISA    CY2013     CY2014     CY2015     CY2016

 Total number of orders                                 1,767      1,519      1,585         1,559

 Estimated* number of targets of such orders            1,144      1,562      1,695         1,687
See 50 U.S.C. § 1873(b)(1).
*Throughout this report, when numbers are estimated, the estimate comports with the
statutory requirements to provide a “good faith estimate” of a particular number.

How targets are counted. If the IC received authorization to conduct electronic surveillance
and/or physical search against the same target in four separate applications, the IC would count
one target, not four. Alternatively, if the IC received authorization to conduct electronic
surveillance and/or physical search against four targets in the same application, the IC would
count four targets. Duplicate targets across authorities are not counted.

FISA “Probable Cause” Targets – U.S. Persons*
          Titles I and III and Sections 703 and 704 ‐‐ Targets                    CY2016

 Estimated number of targets who are non‐U.S. persons                              1,351

 Estimated number of targets who are U.S. persons                                     336

 Estimated percentage of targets who are U.S. persons                              19.9%
*While not statutorily required to publicly provide these statistics, the IC is providing them
consistent with the commitment to its Principles of Intelligence Transparency.




                                                 4
       Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 6 of 27



                   Title VII ‐ FISA Amendment Act (FAA) Section 702


      Commonly referred to as “Section 702.”

      Requires individual targeting determinations that the target is (1) a non‐United States
     person who (2) is reasonably believed to be located outside the United States and who
     (3) has or is expected to communicate or receive foreign intelligence information.



Section 702. Title VII of FISA includes Section 702, which permits the Attorney General and the
DNI to jointly authorize the targeting of (i) non‐U.S. persons reasonably believed to be (ii)
located outside the United States to (iii) acquire foreign intelligence information. See 50 U.S.C.
§ 1881a. All three elements must be met. Additionally, Section 702 requires that the Attorney
General, in consultation with the DNI, adopt targeting procedures and minimization procedures
that they attest satisfy the statutory requirements and are consistent with the Fourth
Amendment.

    Section 702 Targets and “Tasking.” Under Section 702, the government “targets” a
     particular non‐U.S. person, group, or entity reasonably believed to be located outside
     the United States and who possesses, or who is likely to communicate or receive,
     foreign intelligence information, by directing an acquisition at – i.e., “tasking” –
     selectors (e.g., telephone numbers and email addresses) that are assessed to be used by
     such non‐U.S. person, group, or entity, pursuant to targeting procedures approved by
     the FISC.

Before “tasking” a selector for collection under Section 702, the government must apply its
targeting procedures to ensure that the IC appropriately tasks a selector used by a non‐U.S.
person who is reasonably believed to be located outside the United States and who will likely
possess, communicate, or receive foreign intelligence information.

The FISC’s role. Under Section 702, the FISC determines whether certifications provided jointly
by the Attorney General and the DNI appropriately meet all the requirements of Section 702. If
the FISC determines that the government’s certifications and its targeting and minimization
procedures meet the statutory requirements of Section 702 and are consistent with the Fourth
Amendment, then the FISC issues an order and supporting statement approving the
certifications. A recent FISC order and statement approving certifications was publicly released
in April 2016 and posted on IC on the Record.

                                                5
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 7 of 27



    Certifications. The certifications are jointly executed by the Attorney General and DNI
     and authorize the government to acquire foreign intelligence information under Section
     702. Each annual certification application package must be submitted to the FISC for
     approval. The package includes the Attorney General and DNI’s certifications, affidavits
     by certain heads of intelligence agencies, targeting procedures, and minimization
     procedures. A sample of a certification application package was publicly released on IC
     on the Record. The certifications identify categories of information to be collected,
     which must meet the statutory definition of foreign intelligence information, through
     the targeting of non‐U.S. persons reasonably believed to be located outside the United
     States. The certifications have included information concerning international terrorism
     and other topics, such as the acquisition of information concerning weapons of mass
     destruction.

    Targeting procedures. The targeting procedures detail the steps that the government
     must take before tasking a selector, as well as verification steps after tasking, to ensure
     that the user of the tasked selector is being targeted appropriately – specifically, that
     the user is a non‐U.S. person, located outside the United States, who is being tasked to
     acquire foreign intelligence information. The IC must make individual determinations
     that each tasked selector meets the requirements of the targeting procedures. As part
     of the certification package, the FISC reviews the sufficiency of the IC’s targeting
     procedures, which includes assessing the IC’s compliance with the procedures.

    Minimization procedures. The minimization procedures detail requirements the
     government must meet to use, retain, and disseminate Section 702 data, which include
     specific restrictions on how the IC handles non‐publicly available U.S. person
     information acquired from Section 702 collection of non‐U.S. person targets, consistent
     with the needs of the government to obtain, produce, and disseminate foreign
     intelligence information. As part of the certification package, the FISC reviews the
     sufficiency of the IC’s minimization procedures, which includes assessing the IC’s
     compliance with past procedures. The 2015 minimization procedures have been
     released on IC on the Record.

The IC’s adherence to the targeting and minimization procedures is subject to robust internal
agency oversight and to rigorous external oversight by the Department of Justice (DOJ), ODNI,
Congress, and the FISC. Every identified incidence of non‐compliance is reported to the FISC
(through individual notices or in reports) and to Congress in semiannual reports. DOJ and ODNI
also submit semiannual reports to Congress that assess the IC’s overall compliance efforts. Past
assessments have been publicly released.

                                               6
       Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 8 of 27



Section 702 Orders
             Section 702 of FISA                     CY2013     CY2014       CY2015        CY2016

 Total number of orders issued                         1            1            1            0
See 50 U.S.C. § 1873(b)(2).

Counting Section 702 orders. As explained above, the FISC may issue a single order to approve
more than one Section 702 certification to acquire foreign intelligence information.

Note that, in its own transparency report, which is required pursuant to 50 U.S.C. § 1873(a), the
Director of the Administrative Office of the United States Courts (AOUSC) counted each of the
Section 702 certifications associated with the FISC’s order. Because the number of the
government’s Section 702 certifications remains a classified fact, the government requested
that the AOUSC redact the number of certifications from its transparency report prior to
publicly releasing it.

In 2016, the government submitted a certification application to the FISC. Pursuant to 50 U.S.C.
§ 1881a(j)(2), the FISC extended its review of the 2016 certifications. The FISC may extend its
review of the certifications “as necessary for good cause in a manner consistent with national
security.” See 50 U.S.C. § 1881a(j)(2). Thus, because the FISC did not complete its review of the
2016 certifications during calendar year 2016, the FISC did not issue an order concerning those
certifications in calendar year 2016. The 2015 order remained in effect during the extension
period.

Section 702 Targets*
               Section 702 of FISA                     CY2013     CY2014      CY2015       CY2016

 Estimated number of targets of such orders            89,138      92,707      94,368      106,469
*While there is no statutory requirement to disclose this number, it is provided in this report to
foster public understanding of the IC’s use of the Section 702 collection authority. The IC is
committed to sharing as much information as possible with the public without jeopardizing
mission capabilities.

Estimating Section 702 targets. The number of 702 “targets,” provided above, reflects an
estimate of the number of non‐United States persons who are the users of tasked selectors.
This estimate is based on information readily available to the IC. Unless and until the IC has
information that links multiple selectors to a single foreign intelligence target, each individual

                                                 7
       Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 9 of 27



selector is counted as a separate target for purposes of this report. On the other hand, where
the IC is aware that multiple selectors are used by the same target, the IC counts the user of
those selectors as a single target. This counting methodology reduces the risk that the IC might
inadvertently understate the number of discrete persons targeted pursuant to Section 702.

Section 702 Search Terms Used to Query Content
                   Section 702 of FISA                          CY2015               CY2016

 Estimated number of search terms concerning a                    4,672               5,288
 known U.S. person used to retrieve the unminimized
 contents of communications obtained under Section
 702 (excluding search terms used to prevent the
 return of U.S. person information)*
See 50 U.S.C. § 1873(b)(2)(A).
*Consistent with § 1873(d)(2)(A), this statistic does not include queries that are conducted by
the Federal Bureau of Investigation (FBI).

The above is the good faith estimate of the number of search terms (e.g., email addresses and
telephone numbers,) concerning known U.S. persons that the government used to query
unminimized (i.e., raw) lawfully acquired Section 702 content.

Counting U.S. person search terms used to query Section 702 content. The National Security
Agency (NSA) counts the number of U.S. person identifiers it uses to query the content of
unminimized Section 702‐acquired information. For example, if the NSA used U.S. person
identifier “johndoe@XYXprovider” to query the content of Section 702‐acquired information,
the NSA would count it as one regardless of how many times the NSA used
“johndoe@XYXprovider” to query its 702‐acquired information. In calendar year 2016, the
Central Intelligence Agency (CIA) adopted this same model for counting search terms. In prior
calendar years, however, the CIA counted the total number of actual queries it conducted using
U.S. person identifiers. For example, if the CIA used the identifier “johndoe@XYXprovider” 7
times, in prior years the CIA would count this as 7 search terms. Now, CIA the counts this as a
single search term.




                                                8
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 10 of 27



Section 702 Queries of Noncontents
               Section 702 of FISA                    CY2013       CY2014     CY2015         CY2016

 Estimated number of queries concerning a              9500        17,500      23,800        30,355
 known U.S. person of unminimized
 noncontents information obtained under
 Section 702 (excluding queries containing
 information used to prevent the return of U.S.
 person information)*
See 50 U.S.C. § 1873(b)(2)(B).
*Consistent with § 1873(d)(2)(A), this statistic does not include queries that are conducted by
the FBI.

The above is a good faith estimate of the number of queries concerning a known U.S. person
that the government conducted of unminimized (i.e., raw) lawfully acquired Section 702
metadata.

Counting queries using U.S. person identifiers of noncontents collected under Section 702.
This estimate represents the number of times a U.S. person identifier is used to query the
noncontents (i.e., metadata) of unminimized Section 702‐acquired information. For example, if
the U.S. person identifier telephone number “111‐111‐2222” was used 15 times to query the
noncontents of Section 702‐acquired information, the number of queries counted would be 15.

As with last year’s transparency report, one IC element remains currently unable to provide the
number of queries using U.S. person identifiers of unminimized Section 702 noncontent
information. Under 50 U.S.C. § 1873(d)(3)(A), if the DNI concludes that this good‐faith estimate
cannot be determined accurately because not all of the relevant elements of the IC are able to
provide this good faith estimate, then the DNI is required to (i) certify that conclusion in writing
to the relevant Congressional committees; (ii) report the good faith estimate for those relevant
elements able to provide such good faith estimate; (iii) explain when it is reasonably anticipated
that such an estimate will be able to be determined fully and accurately; and (iv) make such
certification publicly available on an Internet web site. Because one IC element remains unable
to provide such information, the DNI made a certification, pursuant to § 1873(d)(3)(A) to the
relevant Congressional committees.

As required by statute, this certification is being made publicly available as an attached
appendix to this current report (see Appendix A).


                                                  9
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 11 of 27



Required Section 702 Query Reporting to the FISC
                            Section 702 of FISA                                   CY2016

 Per the FISC Memorandum Opinion and Order dated November 6, 2015:
 Each instance in which FBI personnel received and reviewed Section 702‐             1
 acquired information that the FBI identified as concerning a U.S. person in
 response to a query that was designed to return evidence of a crime
 unrelated to foreign intelligence.

On November 6, 2015, the FISC granted the government’s application for renewal of the 2015
certifications and, among other things, concluded that the FBI’s U.S. person querying provisions
in its minimization procedures, “strike a reasonable balance between the privacy interests of
the United States persons and persons in the United States, on the one hand, and the
government’s national security interests, on the other.” Memorandum Opinion and Order dated
November 6, 2015, at 44 (released on IC on the Record on April 19, 2016). The FISC further
stated that the FBI conducting queries, “designed to return evidence of crimes unrelated to
foreign intelligence does not preclude the Court from concluding that taken together, the
targeting and minimization procedures submitted with the 2015 Certifications are consistent
with the requirements of the Fourth Amendment.” Id.

Nevertheless, the FISC ordered the government to report in writing, “each instance after
December 4, 2015, in which FBI personnel receive and review Section 702‐acquired information
that the FBI identifies as concerning a United States person in response to a query that is not
designed to find and extract foreign intelligence information.” (Emphasis added). Id. at 44 and
78. The FISC directed that the report contain details of the query terms, the basis for
conducting the query, the manner in which the query will be or has been used, and other
details. Id. at 78. In keeping with the IC’s Principles of Transparency, the DNI declassified the
number of each instance such queries occurred in calendar year 2016.




                                               10
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 12 of 27



                            ADDITIONAL SECTION 702 STATISTICS
                                      PROVIDED IN
                        RESPONSE TO PCLOB RECOMMENDATION 9(5)

In July 2014, the Privacy and Civil Liberties Oversight Board (PCLOB or Board) issued a report on
Section 702 entitled, “Report on the Surveillance Program Operated Pursuant to Section 702 of
the Foreign Intelligence Surveillance Act” (PCLOB’s Section 702 Report), which contained 10
recommendations. Recommendation 9 focused on “accountability and transparency,” noting
that the government should implement measures, “to provide insight about the extent to
which the NSA acquires and utilizes the communications involving U.S. persons and people
located in the United States under the Section 702 program.” PCLOB’s Section 702 Report at
145‐146. Specifically, the PCLOB recommended that “the NSA should implement processes to
annually count […] (5) the number of instances in which the NSA disseminates non‐public
information about U.S. persons, specifically distinguishing disseminations that includes names,
titles, or other identifiers potentially associated with individuals.” Id. at 146. This
recommendation is commonly referred to as Recommendation 9(5). In response to
Recommendation 9(5), NSA previously publicly provided (in the Annual Statistical Transparency
Report for calendar year 2015) and continues to provide the following additional information
regarding the dissemination of Section 702 intelligence reports that contain U.S. person
information.

NSA has been providing similar information to Congress per FISA reporting requirements. For
example, FISA Section 702(l)(3) requires that NSA annually submit a report to applicable
Congressional committees regarding certain numbers pertaining to the acquisition of Section
702‐acquired information, including the number of “disseminated intelligence reports
containing a reference to a United States person identity.” See 50 U.S.C. § 1881(l)(3)(A)(i).
Additionally, NSA provides this number to Congress as part of Attorney General and Director of
National Intelligence’s joint assessment of compliance. See 50 U.S.C. § 1881(l)(1).

Prior to the PCLOB issuing its Section 702 Report, NSA’s Director of Civil Liberties and Privacy
Office published NSA’s Implementation of Foreign Intelligence Surveillance Act Section 702,” on
April 16, 2014, (hereinafter “NSA DCLPO Report”), in which it explained NSA’s dissemination
processes. NSA DCLPO Report at 7‐8. NSA “only generates classified intelligence reports when
the information meets a specific intelligence requirement, regardless of whether the proposed
report contains U.S. person information.” NSA DCLPO Report at 7.




                                               11
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 13 of 27



    Dissemination. In the most basic sense, dissemination refers to the sharing of
     minimized information. As it pertains to FISA (including Section 702), if an agency (in this
     instance NSA) lawfully collects information pursuant to FISA and wants to share (i.e.,
     disseminate) that information, the agency must first apply its minimization procedures
     to that information.

Section 702 only permits the targeting of non‐U.S. persons reasonably believed to be located
outside the United States to acquire foreign intelligence information. Such targets, however,
may communicate information to, from, or about U.S. persons. NSA minimization procedures
(publicly released on August 11, 2016) permit the NSA to disseminate U.S person information if
the NSA masks the information that could identify the U.S. person. The minimization
procedures permit NSA to disseminate the U.S. person identity only if doing so meets one of
the specified reasons listed in NSA’s minimization procedures, including that the U.S. person
consented to the dissemination, the U.S. person information was already publicly available, the
U.S. person identity was necessary to understand foreign intelligence information, or the
communication contained evidence of a crime and is being disseminated to law enforcement
authorities. Even if one these conditions applies, as a matter of policy, NSA may still mask the
U.S. person information and will include no more than the minimum amount of U.S. person
information necessary to understand the foreign intelligence or to describe the crime or threat.
Id. In certain instances, however, NSA makes a determination prior to releasing its original
classified report that the U.S. person’s identity is appropriate to disseminate in the first
instance using the same standards discussed above.

    Masked U.S. Person Information. Information about a U.S. person is masked when the
     identifying information about the person is not included in a report. For example,
     instead of reporting that Section 702‐acquired information revealed that non‐U.S.
     person “Bad Guy” communicated with U.S. person “John Doe” (i.e., the actual name of
     the U.S. person), the report would mask “John Doe’s” identity, and would state that
     “Bad Guy” communicated with “an identified U.S. person,” “a named U.S. person,” or “a
     U.S. person.”

Recipients of NSA‘s classified reports, such as other Federal agencies, may request that NSA
provide the true identity of a masked U.S. person referenced in an intelligence report. The
requested identity information is released only if the requesting recipient has a legitimate
“need to know” the identity of the U.S. person and has the appropriate security clearances, and
if the dissemination of the U.S. person’s identity would be consistent with NSA’s minimization
procedures (e.g., the identity is necessary to understand foreign intelligence information or
assess its importance). Furthermore, per NSA policy, NSA is allowed to unmask the identity for

                                               12
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 14 of 27



the specific requesting recipient only where specific additional controls are in place to preclude
its further dissemination and additional approval has been provided by a designated NSA
official.

As part of their regular oversight reviews, DOJ and ODNI review disseminations of information
about U.S. persons that NSA obtained pursuant to Section 702 to ensure that the
disseminations were performed in compliance with the minimization procedures.


     Section 702 – U.S. person (USP) information disseminated by NSA                  CY2016

 Total number of NSA disseminated §702 Reports containing USP identities               3,914

 Of those NSA disseminated §702 Reports containing USP identities                      2,964*
 (from the first row in this chart), the USP identity was originally masked in
 this many reports

 Of those NSA disseminated §702 Reports containing USP identities                      1,200*
 (from the first row in this chart), the USP identity was originally revealed in
 this many reports

 Of those NSA disseminated §702 Reports containing USP identities where                1,934
 the USP identities was originally masked (from the second row in this
 chart), the number of USP identities that NSA later released in response to
 specific requests to unmask a USP identity**
*A single report may contain both masked and unmasked U.S. person identities.

**For this statistic, last year’s Annual Statistical Transparency Report provided the number of
approved requests (i.e., 654) for unmasking of U.S. person identities, rather than the number of
U.S. person identities that were released. A single request may contain multiple U.S. person
identities. This year’s report provides the number of U.S. person identities referred to by name
or title released in response to specific requests to unmask those identities. The number of U.S.
person identities that NSA released during calendar year 2015 in response to specific requests
to unmask an identity was 2,232, which was the number that should have been reported in last
year’s report.




                                                 13
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 15 of 27



    FISA Title IV – USE of PEN REGISTER and TRAP and TRACE (PR/TT) DEVICES

   Commonly referred to as the “PR/TT” provision.

   Bulk collection is prohibited.

   Requires individual FISC order to use PR/TT device to capture dialing, routing, addressing,
  or signaling (DRAS) information.

   Government request to use a PR/TT device on U.S. person target must be based on an
  investigation to protect against terrorism or clandestine intelligence activities and that
  investigation must not be based solely on the basis of activities protected by the First
  Amendment to the Constitution.




Pen Register/Trap and Trace Authority. Title IV of FISA authorizes the use of pen register and
trap and trace (PR/TT) devices for foreign intelligence purposes. Title IV authorizes the
government to use a PR/TT device to seek and capture dialing, routing, addressing or signaling
(DRAS) information. The government may submit an application to the FISC for an order
approving use of a PR/TT device (i.e., PR/TT order) for (i) “any investigation to obtain foreign
intelligence information not concerning a United States person or” (ii) “to protect against
international terrorism or clandestine intelligence activities, provided that such investigation of
a U.S. person is not conducted solely upon the basis of activities protected by the First
Amendment to the Constitution.” 50 U.S.C. § 1842(a). If the FISC finds that the government’s
application sufficiently meets the requirements of FISA, the FISC must issue an order for the
installation and use of a PR/TT device.




                                                14
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 16 of 27



PR/TT Statistics

             Title IV of FISA
               PR/TT FISA                    CY2013        CY2014          CY2015         CY2016
 Total number of orders                        131           135             90             60

 Estimated number of targets of such           319           516             456            41
 orders

                                                 ‐             ‐
 Estimated number of unique                                              134,987**       125,378
 identifiers used to communicate
 information collected pursuant to such
 orders*
See 50 U.S.C. §§ 1873(b)(3), 1873(b)(3)(A), and 1873(b)(3)(B).
*Pursuant to §1873(d)(2)(B), this statistic does not apply to orders resulting in the acquisition of
information by the FBI that does not include electronic mail addresses or telephone numbers.
**This number represents information the government received from provider(s) electronically
for the entire 2015 calendar year. The government does not have a process for capturing
unique identifiers received by other means (such as hard‐copy or portable media).

Counting orders. Similar to how orders were counted for Titles I and III and Sections 703 and
704, this report only counts the orders granting authority to conduct intelligence collection ‐‐
the order for the installation and use of a PR/TT device. Thus, renewal orders are counted as a
separate order; modification orders and amendments are not counted.

Estimating the number of targets. The government’s methodology for counting PR/TT targets is
similar to the methodology described above for counting targets of electronic surveillance
and/or physical search. If the IC received authorization for the installation and use of a PR/TT
device against the same target in four separate applications, the IC would count one target, not
four. Alternatively, if the IC received authorization for the installation and use of a PR/TT device
against four targets in the same application, the IC would count four targets.

Estimating the number of unique identifiers. This statistic counts (1) the targeted identifiers
and (2) the non‐targeted identifiers (e.g., telephone numbers and e‐mail addresses) that were
in contact with the targeted identifiers. Specifically, the House Report on the USA FREEDOM Act
states that "[t]he phrase 'unique identifiers used to communicate information collected
pursuant to such orders' means the total number of, for example, email addresses or phone
numbers that have been collected as a result of these particular types of FISA orders‐‐not just
                                                15
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 17 of 27



the number of target email addresses or phone numbers." [H.R. Rept. 114‐109 Part I, p. 26],
with certain exceptions noted.

FISA PR/TT Targets – U.S. Persons*
                             PR/TT Targets                                        CY2016

 Estimated number of targets who are non‐U.S. persons                                23

 Estimated number of targets who are U.S. persons                                    18

 Estimated percentage of targets who are U.S. persons                              43.9%
*While not statutorily required to publicly provide these statistics, the IC is providing them
consistent with the Principles of Intelligence Transparency.




                        The remainder of this page is intentionally left blank.




                                                16
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 18 of 27



                             FISA Title V – BUSINESS RECORDS

     Commonly referred to as “Business Records” provision.

     Bulk collection is prohibited.

     Call Detail Records (CDR) may be obtained from a telephone company if the FISC issues
    an individual court order for target’s records.

     Request for records in an investigation of a U.S. person must be based on an
    investigation to protect against terrorism or clandestine intelligence activities and
    provided that the investigation is not conducted solely upon activities protected by the
    First Amendment to the Constitution.


Business Records FISA. Under FISA, Title V authorizes the government to submit an application
for an order requiring the production of any tangible things for (i) “an investigation to obtain
foreign intelligence information not concerning a U.S. person or” (ii) “to protect against
international terrorism or clandestine intelligence activities, provided that such investigation of
a U.S. person is not conducted solely upon the basis of activities protected by the First
Amendment to the Constitution.” 50 U.S.C. § 1861. Title V is commonly referred to as the
“Business Records” provision of FISA.

In June 2015, the USA FREEDOM Act was signed into law and, among other things, amended
Title V, including prohibiting bulk collection. See 50 U.S.C. §§ 1861(b), 1861(k)(4). The DNI is
required to report various statistics about two Title V provisions – traditional business records
and call detail records (discussed further below).

On November 28, 2015, in compliance with amendments enacted by the USA FREEDOM Act,
the IC terminated collection of bulk telephony metadata under Title V of the FISA (the “Section
215 Program”). Solely due to legal obligations to preserve records in certain pending civil
litigation, including First Unitarian Church of Los Angeles, et al. v. National Security Agency, et
al., No. C 13‐03287‐JSW (N.D. Cal.) and Jewel, et al. v. National Security Agency, et al., No. C 08‐
04373‐JSW (N.D. Cal.), the IC continues to preserve previously collected bulk telephony
metadata. Under the terms of a FISC order dated November 24, 2015, the bulk telephony
metadata cannot be used or accessed for any purpose other than compliance with preservation
obligations. Once the government’s preservation obligations are lifted, the government is


                                                 17
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 19 of 27



required to promptly destroy all bulk metadata produced by telecommunications providers
under the Section 215 Program.

As noted in last year’s Annual Statistical Transparency Report, on November 30, 2015, the IC
implemented certain provisions of the USA FREEDOM Act, including the call detail records
provision and the requirement to use a specific selection term. Accordingly, only one month’s
worth of data for calendar year 2015 was available with respect to those provisions. Any
statistical information relating to a particular FISA authority for a particular month remains
classified. Therefore, the Title V data specifically associated with December 2015 was only
released in a classified annex provided to Congress as part of the report for CY2015. For this CY
2016 report, statistical information was collected for an entire year under the USA FREEDOM
Act Title V provisions. As a result, those statistics are included in this report.

Statistics related to traditional business records under Title V Section 501(b)(2)(B) are provided
first pursuant to 50 U.S.C. § 1873(b)(4). Statistics related to call detail records under Title V
Section 501(b)(2)(C) are provided second pursuant to 50 U.S.C. § 1873(b)(5).


                        “Traditional” Business Records – Section 501(b)(2)(B)


Business Record (BR) requests for tangible things include books, records, papers, documents,
and other items pursuant to 50 U.S.C. §1861(b)(2)(B), also referred to as Section 501(b)(2)(B) .
These are commonly referred to as “Traditional” Business Records.

“Traditional” Business Records Statistics
           Business Records “BR” – Section 501(b)(2)(B)                          CY2016

 Total number of orders issued pursuant to applications under                      84
 Section 501(b)(2)(B)
 Estimated number of targets of such orders                                        88

 Estimated number of unique identifiers used to communicate                      81,035
 information collected pursuant to such orders
See 50 U.S.C. §§ 1873(b)(4), 1873(b)(4)(A), and 1873(b)(4)(B).

Estimating the number of unique identifiers. This is an estimate of the number of (1) targeted
identifiers (e.g., telephone numbers and email addresses) and (2) non‐targeted identifiers that
were in contact with the targeted identifiers. This metric represents unique identifiers received
                                                18
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 20 of 27



electronically from the provider(s). The government does not have a process for capturing
unique identifiers received by other means (i.e., hard‐copy or portable media).

Explaining how we count BR statistics. As an example of the government’s methodology,
assume that in 2016, the government submitted a BR request targeting “John Doe” with email
addresses john.doe@serviceproviderX, john.doe@serviceproviderY, and
john.doe@serviceproviderZ. The FISC found that the application met the requirements of Title
V and issued orders granting the application and directing service providers X, Y, and Z to
produce business records pursuant to Section 501(b)(2)(B). Provider X returned 10 non‐
targeted email addresses that were in contact with the target; provider Y returned 10 non‐
targeted email addresses that were in contact with the target; and provider Z returned 10 non‐
targeted email addresses that were in contact with the target. Based on this scenario, we would
report the following statistics: A) one order by the FISC for the production of tangible things, B)
one target of said orders, and C) 33 unique identifiers, representing three targeted email
addresses plus 30 non‐targeted email addresses.



                            Call Detail Records – Section 501(b)(2)(C)


Call Detail Records (CDR) – commonly referred to as “call event metadata” – may be obtained
from telecommunications providers pursuant to 50 U.S.C. §1861(b)(2)(C). A CDR is defined as
session identifying information (including an originating or terminating telephone number, an
International Mobile Subscriber Identity (IMSI) number, or an International Mobile Station
Equipment Identity (IMEI) number), a telephone calling card number, or the time or duration of
a call. See 50 U.S.C. §1861(k)(3)(A). CDRs do not include the content of any communication, the
name, address, or financial information of a subscriber or customer, or cell site location or
global positioning system information. See 50 U.S.C. §1861(k)(3)(B). CDRs are stored and
queried by the service providers. See 50 U.S.C. §1861(c)(2).

Call Detail Record (CDR) Statistics
           Call Detail Records “CDR” – Section 501(b)(2)(C)                       CY2016

 Total number of orders issued pursuant to applications under                       40
 Section 501(b)(2)(C)
 Estimated number of targets of such orders                                         42
See 50 U.S.C. §§ 1873(b)(5) and 1873(b)(5)(A).

                                                 19
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 21 of 27



Estimating the number of targets of CDR orders. A “target” is the person using the selector. For
example, if a target uses four selectors that have been approved, the number counted for
purposes of this report would be one target, not four. Alternatively, if two targets are using one
selector that has been approved, the number counted would be two targets.

The estimated number of Call Detail Records received from providers. This metric represents
the number of records received from the provider(s) and stored in NSA repositories (records
that fail at any of a variety of validation steps are not included in this number). CDRs covered by
§ 501(b)(2)(C) include call detail records created before, on, or after the date of the application
relating to an authorized investigation. While the USA FREEDOM Act directs the government to
provide a good faith estimate of “the number of unique identifiers used to communicate
information collected pursuant to” orders issued in response to CDR applications (see
§ 1873(b)(5)(B)), the statistic below does not reflect the number of unique identifiers contained
within the call detail records received from the providers. As of the date of this report, the
government does not have the technical ability to isolate the number of unique identifiers
within records received from the providers. As explained in the 2016 NSA’s public report on the
USA FREEDOM Act, the metric provided is over‐inclusive because the government counts each
record separately even if the government receives the same record multiple times (whether
from one provider or multiple providers). Additionally, this metric includes duplicates of unique
identifiers – i.e., because the government lacks the technical ability to isolate unique identifiers,
the statistic counts the number of records even if unique identifiers are repeated. This statistic
includes records that were received from the providers in CY2016 for all orders active for any
portion of the year, which includes orders that the FISC approved in 2015.

Call Detail Record (CDR) Statistics
           Call Detail Records “CDR” – Section 501(b)(2)(C)                         CY2016

 Estimated number of call detail records received from providers                 151,230,968
 and stored in NSA repositories



As an example, assume an NSA intelligence analyst learns that phone number (202) 555‐1234 is
being used by a suspected international terrorist. This is the “specific selection term” or
“selector” that will be submitted to the FISC (or the Attorney General in an emergency) for
approval using the “reasonable articulable suspicion” (RAS) standard. Assume that one provider
(provider X) submits to NSA a record showing (202) 555‐1234 had called (301) 555‐4321 on May
1, 2016. This is the “first hop” and would count as one record. If the provider submits records
showing additional calls between those same telephone numbers, each would count as an

                                                 20
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 22 of 27



additional record. Thus, if over the course of 2016, (202) 555‐1234 was in contact with (301)
555‐4321 once each day, then that would count as 365 records obtained from provider X. If
another provider (provider Y) also submits records showing direct contact between those two
telephone numbers (assume the same number of contacts), then those would add to the count.

In turn, assume that NSA submits the “first‐hop” number above – (301) 555‐4321‐ to the
providers, and finds that it was used to call (410) 555‐5678. This is the “second‐hop” result.
Each contact between the first‐hop and second‐hop numbers would count as a separate record,
as would each such contact submitted by other providers. More information on how NSA
implements this authority can be found in the DCLPO report.

Call Detail Record (CDR) Statistics
          Call Detail Records “CDR” – Section 501(b)(2)(C)                       CY2016

 Estimated number of search terms that included information                      22,360
 concerning a U.S. person that were used to query any database of
 call detail records obtained through the use of such orders*
See 50 U.S.C. § 1873(b)(5)(C).
*Consistent with § 1873(d)(2)(A), this statistic does not include queries that are conducted by
the FBI.

The number of search terms associated with a U.S. person used to query the CDR data. Each
unique query is counted only once. The same term queried 10 times, still counts as one search
term. Similarly, a single query with 20 terms counts as 20.




                      The remainder of this page is intentionally left blank.




                                                21
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 23 of 27



                           NATIONAL SECURITY LETTERS (NSLs)



        Not authorized by FISA but by other statutes.

        Bulk collection is prohibited, however, by the USA FREEDOM Act.

        FBI may only use NSLs if the information sought is relevant to international
       counterterrorism or counterintelligence investigation.



National Security Letters. In addition to statistics relating to FISA authorities, we are reporting
information on the government’s use of National Security Letters (NSLs). The FBI is statutorily
authorized to issue NSLs for specific records (as specified below) only if the information being
sought is relevant to a national security investigation. NSLs may be issued for four commonly
used types of records:

       1) telephone subscriber information, toll records, and other electronic communication
          transactional records, see 18 U.S.C. § 2709;
       2) consumer‐identifying information possessed by consumer reporting agencies
          (names, addresses, places of employment, institutions at which a consumer has
          maintained an account), see 15 U.S.C. § 1681u;
       3) full credit reports, see 15 U.S.C. § 1681v (only for counterterrorism, not for
          counterintelligence investigations); and
       4) financial records, see 12 U.S.C. § 3414.

Counting NSLs. Today we are reporting (1) the total number of NSLs issued for all persons, and
(2) the total number of requests for information (ROI) contained within those NSLs. When a
single NSL contains multiple requests for information, each is considered a “request” and each
request must be relevant to the same pending investigation. For example, if the government
issued one NSL seeking subscriber information from one provider and that NSL identified three
e‐mail addresses for the provider to return records, this would count as one NSL issued and
three ROIs.

    The Department of Justice’s Report on NSLs. In April 2017, the Department of Justice
     released its Annual Foreign Intelligence Surveillance Act Report to Congress. That report,
     which is available online, reports on the number of requests made for certain

                                                 22
      Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 24 of 27



       information concerning different U.S. persons pursuant to NSL authorities during
       calendar year 2016. The Department of Justice’s report provides the number of
       individuals subject to an NSL whereas the ODNI’s report provides the number of NSLs
       issued. Because one person may be subject to more than one NSL in an annual period,
       the number of NSLs issued and the number of persons subject to an NSL differs.

Why we report the number of NSL requests instead of the number of NSL targets. We are
reporting the annual number of requests for multiple reasons. First, the FBI’s systems are
configured to comply with Congressional reporting requirements, which do not require the FBI
to track the number of individuals or organizations that are the subject of an NSL. Even if the
FBI systems were configured differently, it would still be difficult to identify the number of
specific individuals or organizations that are the subjects of NSLs. One reason for this is that the
subscriber information returned to the FBI in response to an NSL may identify, for example, one
subscriber for three accounts or it may identify different subscribers for each account. In some
cases this occurs because the identification information provided by the subscriber to the
provider may not be true. For example, a subscriber may use a fictitious name or alias when
creating the account. Thus, in many instances, the FBI never identifies the actual subscriber of a
facility. In other cases, this occurs because individual subscribers may identify themselves
differently for each account (e.g., inclusion of middle name, middle initial, etc.) when creating
an account.

We also note that the actual number of individuals or organizations that are the subject of an
NSL is different than the number of NSL requests. The FBI often issues NSLs under different
legal authorities, e.g., 12 U.S.C. § 3414(a)(5), 15 U.S.C. §§ 1681u(a) and (b), 15 U.S.C. § 1681v,
and 18 U.S.C. § 2709, for the same individual or organization. The FBI may also serve multiple
NSLs for an individual for multiple facilities (e.g., multiple e‐mail accounts, landline telephone
numbers and cellular phone numbers). The number of requests, consequently, is significantly
larger than the number of individuals or organizations that are the subjects of the NSLs.

NSL Statistics
   National Security Letters (NSLs)
                                         CY2013        CY2014         CY2015          CY2016
 Total number of NSLs issued             19,212        16,348         12,870          12,150

 Number of Requests for Information 38,832             33,024         48,642          24,801
 (ROI)

See 50 U.S.C. § 1873(b)(6).

                                                23
Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 25 of 27




                           APPENDIX A




                                24
       Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 26 of 27
                              DIRECTOR OF NATIONAL INTELLIGENCE
                                    WASHINGTON, DC 20511
                                                                                APR 2 8 2017



The Honorable Richard Burr                                 The Honorable Chuck Grassley
Chairman                                                   Chairman
Select Committee on Intelligence                           Committee on the Judiciary
United States Senate                                       United States Senate

The Honorable Devin Nunes                                  The Honorable Robert W. Goodlatte
Chairman                                                   Chairman
Permanent Select Committee on Intelligence                 Committee on the Judiciary
U.S. House of Representatives                              U.S. House of Representatives

Dear Messrs. Chairmen:

        Section 603(b)(2)(B) of the Uniting and Strengthening America by Fulfilling Rights and
Ensuring Effective Discipline Over Monitoring Act of 2015, (P.L.114-23), 129 Stat. 268
(hereinafter "USA FREEDOM Act"), requires the Director of National Intelligence ("DNI") to
make publicly available for the preceding 12-month period a good faith estimate of the number
of queries concerning a known United States person of unminimized non-content information
relating to electronic communications or wire communications obtained through acquisitions
authorized under Section 702 of the Foreign Intelligence Surveillance Act ("FISA"), excluding
the number of queries containing information used to prevent the return of information
concerning a United States person.

        If the DNI concludes that this good faith estimate cannot be determined accurately
because some, but not all, of the relevant elements of the Intelligence Community ("IC") are able
to provide such good faith estimate, the USA FREEDOM Act requires him to (i) certify that
conclusion in writing to the committees identified above; (ii) report the good faith estimate for
those relevant elements able to provide such good faith estimate; (iii) explain when it is
reasonably anticipated that such an estimate will be able to be determined fully and accurately;
and (iv) make such certification publicly available on an Internet website.

        I conclude that the good faith estimate required under section 603(b)(2)(B) of the USA
FREEDOM Act cannot be determined accurately because some but not all of the relevant
elements of the IC are able to provide such good faith estimate. The enclosed report includes the
good faith estimate for those relevant IC elements that were able to provide such good faith
estimate. Based on the information provided to me by the relevant elements, I reasonably
anticipate that such an estimate will be able to be determined fully and accurately by the end of
calendar year 2018.
       Case 4:14-cv-04480-YGR Document 315-7 Filed 10/25/19 Page 27 of 27



The Honorable Richard Burr
The Honorable Chuck Grassley
The Honorable Devin Nunes
The Honorable Robert W. Goodlatte


       If you have any questions regarding this matter, please contact the Office of DNI Director
of Legislative Affairs, Deirdre M. Walsh, at (703) 275-2474.

                                                    Sincerely,




                                                    Daniel R. Coats
Enclosure:
Statistical Transparency Report

cc:




                                               2
Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 1 of 42




                 EXHIBIT H
 to Twitter’s Request for Judicial Notice
Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 2 of 42




               STATISTICAL TRANSPARENCY REPORT
              Regarding Use of National Security Authorities
                        ~ Calendar Year 2017 ~




 Office of Civil Liberties, Privacy, and Transparency
                       April 2018
          Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 3 of 42

                              STATISTICAL TRANSPARENCY REPORT
                            Regarding Use of National Security Authorities
                                                  ~ Calendar Year 2017 ~


                                                      Table of Contents
Introduction .................................................................................................................................... 3
  A. Background. ......................................................................................................................... 3
  B. Areas Covered in this Report. .............................................................................................. 4
  C. Context and Clarity. ............................................................................................................. 5
  D. Key Terms............................................................................................................................. 5
FISA Probable Cause Authorities .................................................................................................... 7
  A. FISA Titles I and III ................................................................................................................ 7
  B. FISA Title VII, Sections 703 and 704 ..................................................................................... 7
  C. Statistics ............................................................................................................................... 8
FISA Section 702 ............................................................................................................................ 10
  A. Section 702......................................................................................................................... 10
  B. Statistics—Orders and Targets .......................................................................................... 12
  C. Statistics—U.S. Person Queries ......................................................................................... 14
  D. Section 702 and FBI Investigations. ................................................................................... 19
NSA Dissemination of U.S. Person Information under FISA Section 702 ..................................... 20
  A. Section 702......................................................................................................................... 20
  B. Statistics ............................................................................................................................. 22
FISA Criminal Use and Notice Provisions ...................................................................................... 25
  A. FISA Sections 106 and 305 ................................................................................................. 25
  B. Statistics ............................................................................................................................. 25
FISA Title IV – Use of Pen Register and Trap and Trace (PR/TT) Devices ..................................... 27
  A. FISA Pen Register/Trap and Trace Authority. .................................................................... 27
  B. Statistics ............................................................................................................................. 27
FISA Title V – BUSINESS RECORDS ................................................................................................ 30
  A. Business Records FISA ........................................................................................................ 30
  B. Statistics – “Traditional” Business Records Statistics Orders, Targets & Identifiers ........ 31
  C. Statistics – Call Detail Record (CDR) Orders, Targets & Identifiers ................................... 32
  D. Statistics – Call Detail Records Queries ............................................................................. 35
NATIONAL SECURITY LETTERS (NSLs)............................................................................................ 36
  A. National Security Letters.................................................................................................... 36
  B. Statistics – National Security Letters and Requests of Information .................................. 36
APPENDIX A ................................................................................................................................... 39
       Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 4 of 42


                                          Introduction

Today, consistent with the USA FREEDOM Act and the FISA Amendments Reauthorization Act of
2017 (the reauthorized FAA) requirements to release certain statistics (codified in 50 U.S.C.
§ 1873(b)) and the Intelligence Community’s (IC) Principles of Intelligence Transparency, we are
releasing our fifth annual Statistical Transparency Report Regarding Use of National Security
Authorities presenting statistics on how often the government uses certain national security
authorities. Providing these statistics allows for an additional way to track the use of Foreign
Intelligence Surveillance Act (FISA) authorities and gives further context to the IC’s rigorous and
multi-layered oversight framework that safeguards the privacy of United States person
information acquired pursuant to FISA. The report goes beyond its statutory duty of providing
statistics and further provides the public with detailed explanation as to how the IC uses these
national security authorities.

Additional public information on national security authorities is available at the Office of the
Director of National Intelligence’s (ODNI) website, www.dni.gov, and ODNI’s public tumblr site,
IC on the Record. Furthermore, since the release of the previous report, ODNI has created the
new website, www.intelligence.gov, that contains additional public information on the IC’s
activities.


   A. Background.

In June 2014, the Director of National Intelligence (DNI) began releasing statistics relating to the
use of critical national security authorities, including the FISA, in an annual report called the
Statistical Transparency Report Regarding Use of National Security Authorities (hereafter the
Annual Statistical Transparency Report). Subsequent Annual Statistical Transparency Reports
were released in 2015, 2016, and 2017.

On June 2, 2015, the USA FREEDOM Act was enacted, codifying a requirement to publicly report
many of the statistics already reported in the Annual Statistical Transparency Report. The Act
also expanded the scope of the information included in the reports by requiring the DNI to
report information concerning United States person (U.S. person or USP) search terms and
queries of certain FISA-acquired information, as well as specific statistics concerning call detail
records. See 50 U.S.C. § 1873(b). On January 19, 2018, the reauthorized FAA was signed. See 50
U.S.C. § 1881a. The reauthorized FAA (also referred to as the Section 702 Reauthorization Act of
2017) codified additional statistics that must be publicly released, including many statistics that
the government previously reported pursuant to its commitment to transparency.




                                                                                         3|Page
       Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 5 of 42


   B. Areas Covered in this Report.

This report provides statistics in the following areas (the terms used below are defined and
explained later in this report):

      FISA Probable Cause Authorities. The number of orders—and the number of targets
       under those orders—for the use of FISA authorities that require probable cause
       determinations by the Foreign Intelligence Surveillance Court (FISC), under Titles I and
       III, and Section 703 and 704, of FISA.

      FISA Section 702.
       o The number of orders—and the number of targets under those orders—issued
          pursuant to Section 702 of FISA.
       o The number of U.S. person queries of Section 702-acquired content and metadata.
       o The number of instances in which the Federal Bureau of Investigation (FBI)
          personnel received and reviewed Section 702-acquired information that the FBI
          identified as concerning a U.S. person in response to a query that was designed to
          return evidence of a crime unrelated to foreign intelligence.
       o The number of instances in which the FBI opened, under the Criminal Investigative
          Division, an investigation of a U.S. person (who is not considered a threat to national
          security) based wholly or in part on Section 702-acquired information.
       o The number of National Security Agency (NSA)-disseminated Section 702 reports
          containing U.S. person identities (various statistics relating to reports where the U.S.
          person identity was openly named or originally masked and subsequently
          unmasked).

      Use in Criminal Proceedings. The number of criminal proceedings in which the United
       States or a State or political subdivision provided notice under FISA of the government’s
       intent to enter into evidence or otherwise use or disclose any information derived from
       electronic surveillance, physical search, or Section 702 acquisition.

      Pen Register and Trap and Trace Devices. The number of orders—and the number of
       targets under those orders—for the use of FISA’s pen register/trap and trace devices,
       and the number of unique identifiers used to communicate information collected
       pursuant to those orders.

      Business Records. The number of orders—and the number of targets under those
       orders—issued pursuant to FISA’s business records authority, and the number of unique
       identifiers used to communicate information collected pursuant to those orders. In


                                                                                        4|Page
       Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 6 of 42


       addition, the number of orders—and the number of targets under those orders—issued
       pursuant to FISA’s business record authority for the production of call detail records,
       and the number of call detail records received from providers and stored in NSA
       repositories.

      National Security Letters. The number of national security letters issued, and the
       number of requests for information within those national security letters.


   C. Context and Clarity.

Consistent with the IC’s Principles of Intelligence Transparency, this report seeks to enhance
public understanding by including explanations and charts for context and clarity. For example,
the report provides charts that place the statistics in this report in context with the statistics in
prior reports. While these statistics provide an important point of reference for understanding
the use of these authorities, it is important to keep in mind the statistics’ limitations. The
statistics fluctuate from year to year for a variety of reasons (e.g., operational priorities, world
events, technical capabilities), some of which cannot be explored in an unclassified setting.
Moreover, there may be no relationship between a decrease in the use of one authority and an
increase in another. Nonetheless, we believe this report provides helpful information about
how the IC uses these vital national security authorities.


   D. Key Terms.

Certain terms used throughout this report are described below. Other terms are described in
the sections in which they are most directly relevant.

          U.S. Person. As defined by Title I of FISA, a U.S. person is “a citizen of the United
           States , an alien lawfully admitted for permanent residence (as defined in section
           101(a)(20) of the Immigration and Nationality Act), an unincorporated association a
           substantial number of members of which are citizens of the United States or aliens
           lawfully admitted for permanent residence, or a corporation which is incorporated
           in the United States, but does not include a corporation or an association which is a
           foreign power, as defined in [50 U.S.C. § 1801(a)(1), (2), or (3)].” 50 U.S.C. § 1801(i).
           Section 602 of the USA FREEDOM Act, however, uses a narrower definition. Since
           the broader Title I definition governs how U.S. person queries are conducted
           pursuant to the relevant minimization procedures, it will be used throughout this
           report.


                                                                                           5|Page
Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 7 of 42


   Target. Within the IC, the term “target” has multiple meanings. With respect to the
    statistics provided in this report, the term “target” is defined as the individual
    person, group, entity composed of multiple individuals, or foreign power that uses
    the selector such as a telephone number or email address.

   Orders. There are different types of orders that the FISC may issue in connection
    with FISA cases, for example: orders granting or modifying the government’s
    authority to conduct foreign intelligence collection; orders directing electronic
    communication service providers to provide any technical assistance necessary to
    implement the authorized foreign intelligence collection; and supplemental orders
    and briefing orders requiring the government to take a particular action or provide
    the court with specific information. The FISC may amend an order one or more times
    after it has been issued. For example, an order may be amended to add a newly
    discovered account used by the target. This report does not count such amendments
    separately. The FISC may renew some orders multiple times during the calendar
    year. Each authority permitted under FISA has specific time limits for the FISA
    authority to continue (e.g., a Section 704 order against a U.S. person target outside
    of the United States may last no longer than 90 days but FISA permits the order to
    be renewed, see 50 U.S.C. § 1881c(c)(4)). Each renewal requires a separate
    application submitted by the government to the FISC and a finding by the FISC that
    the application meets the requirements of FISA. Thus, unlike amendments, this
    report does count each such renewal as a separate order. These terms will be used
    consistently throughout this report.

   “Estimated Number.” Throughout this report, when numbers are estimated, the
    estimate comports with the statutory requirements to provide a “good faith
    estimate” of a particular number.

   Dissemination. In the most basic sense, dissemination refers to the sharing of
    minimized information. As it pertains to FISA (including Section 702), if an agency (in
    this instance NSA) lawfully collects information pursuant to FISA and wants to
    disseminate that information, the agency must first apply its minimization
    procedures to that information.




                                                                                 6|Page
       Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 8 of 42




                              FISA Probable Cause Authorities

   A. FISA Titles I and III
                                                                  FISA Title I, Title III, and
To conduct electronic surveillance or                          Title VII Section 703 and 704
physical search under FISA Title I or FISA
Title III, a probable cause court order is       All of these authorities require individual court orders
required regardless of U.S. person status. based on probable cause.
Under FISA, Title I permits electronic
surveillance and Title III permits physical      Titles I and III apply to FISA activities directed against
search in the United States of foreign          persons within the United States.
powers or agents of a foreign power for
the purpose of collecting foreign                Sections 703 and 704 apply to FISA activities directed
intelligence information. See 50 U.S.C.         against U.S. persons outside the United States.
§§ 1804 and 1823. Title I (electronic
surveillance) and Title III (physical search)
are commonly referred to as “Traditional FISA.” Both require that the FISC make a probable
cause finding, based upon a factual statement in the government’s application, that (i) the
target is a foreign power or an agent of a foreign power, as defined by FISA and (ii) the facility
being targeted for electronic surveillance is used by or about to be used, or the premises or
property to be searched is or is about to be owned, used, possessed by, or is in transit to or
from a foreign power or an agent of a foreign power. In addition to meeting the probable cause
standard, the government’s application must meet the other requirements of FISA. See 50
U.S.C. §§ 1804(a) and 1823(a).


   B. FISA Title VII, Sections 703 and 704

FISA Title VII Sections 703 and 704 similarly require a court order based on a finding of
probable cause for the government to undertake FISA activities targeting U.S. persons located
outside the United States. Section 703 applies when the government seeks to conduct
electronic surveillance or to acquire stored electronic communications or stored electronic
data, in a manner that otherwise requires an order pursuant to FISA, of a U.S. person who is
reasonably believed to be located outside the United States. Section 704 applies when the
government seeks to conduct collection overseas targeting a U.S. person reasonably believed to
be located outside the United States under circumstances in which the U.S. person has a
reasonable expectation of privacy and a warrant would be required if the acquisition were
conducted in the United States. Both Sections 703 and 704 require that the FISC make a


                                                                                           7|Page
       Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 9 of 42


probable cause finding, based upon a factual statement in the government’s application, that
the target is a U.S. person reasonably believed to be (i) located outside the United States and
(ii) a foreign power, agent of a foreign power, or officer or employee of a foreign power.
Additionally, the government’s application must meet the other requirements of FISA. See 50
U.S.C. §§ 1881b(b) and 1881c(b).


   C. Statistics

How targets are counted. If the IC received authorization to conduct electronic surveillance
and/or physical search against the same target in four separate applications, the IC would count
one target, not four. Alternatively, if the IC received authorization to conduct electronic
surveillance and/or physical search against four targets in the same application, the IC would
count four targets. Duplicate targets across authorities are not counted.

Figure 1a: Table of FISA “Probable Cause” Court Orders and Targets

  Titles I and III and Sections 703 and 704    CY2013    CY2014    CY2015     CY2016    CY2017
                     of FISA

                                               1,767      1,519     1,585      1,559     1,437
 Total number of orders


 Estimated number of targets of such           1,144      1,562     1,695      1,687      1,337
 orders*

See 50 U.S.C. §§ 1873(b)(1) and 1873(b)(1)(A).
* Although providing this statistic was first required by the USA FREEDOM Act, the reauthorized
FAA of 2017 enumerated this requirement at 50 U.S.C. § 1873(b)(1)(A).




                                                                                       8|Page
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 10 of 42


Figure 1b: Chart of FISA “Probable Cause” Court Orders and Targets

                              FISA “Probable Cause”
                         Court Orders and Total Targets
                      Titles I & III and Sections 703 & 704
           1,767
                                                       1,695            1,687
                             1,519   1,562     1,585            1,559
                                                                                      1,437
                                                                                              1,337
                   1,144




             CY2013            CY2014            CY2015             CY2016              CY2017
                                Total Orders       Est. Total Targets




Figure 2: Table of FISA “Probable Cause” Targets – U.S. Persons

                                                                             CY2016           CY2017
        Titles I and III and Sections 703 and 704 -- Targets


                                                                             1,351            1,038
 Estimated number of targets who are non-U.S. persons*


                                                                                336            299
 Estimated number of targets who are U.S. persons*


                                                                             19.9%            22.4%
 Estimated percentage of targets who are U.S. persons


See 50 U.S.C. §§1873(b)(1)(B) and 1873(b)(1)(C) for rows one and two, respectively.
* Previously the IC was not statutorily required to publicly provide these statistics but provided
them consistent with transparency principles. The reauthorized FAA of 2017 codified this
requirement at 50 U.S.C. §§ 1873(b)(1)(B) and 1873(b)(1)(C).




                                                                                              9|Page
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 11 of 42




                                       FISA Section 702

   A. Section 702
Title VII of FISA includes Section 702,            Title VII - FISA Amendments Act (FAA) Section 702
which permits the Attorney General and
the DNI to jointly authorize the targeting      Commonly referred to as “Section 702.”
of (i) non-U.S. persons (ii) reasonably
believed to be located outside the United       Requires individual targeting determinations that the
States (iii) to acquire foreign intelligence   target (1) is a non-U.S. person (2) who is reasonably
information. See 50 U.S.C. § 1881a. All        believed to be located outside the United States and (3)
three elements must be met.                    who has or is expected to communicate or receive foreign
Additionally, Section 702 requires that        intelligence information.
the Attorney General, in consultation
with the DNI, adopt targeting procedures,
minimization procedures, and querying
procedures that they attest satisfy the statutory requirements and are consistent with the
Fourth Amendment. Additional information on how the government uses Section 702 is posted
on IC on the Record.

Section 702 Targets and “Tasking.” Under Section 702, the government “targets” a particular
non-U.S. person, group, or entity reasonably believed to be located outside the United States
and who possesses, or who is likely to communicate or receive, foreign intelligence
information, by directing an acquisition at – i.e., “tasking” – selectors (e.g., telephone numbers
and email addresses) that are assessed to be used by such non-U.S. person, group, or entity,
pursuant to targeting procedures approved by the FISC. Before “tasking” a selector for
collection under Section 702, the government must apply its targeting procedures to ensure
that the IC appropriately tasks a selector used by a non-U.S. person who is reasonably believed
to be located outside the United States and who will likely possess, communicate, or receive
foreign intelligence information.

NSA and FBI task selectors pursuant to their respective Section 702 targeting procedures, which
are discussed below. All agencies that receive unminimized (i.e., “raw”) Section 702 data – NSA,
FBI, Central Intelligence Agency (CIA), and National Counterterrorism Center (NCTC) – handle
the Section 702-acquired data in accordance with minimization procedures, which are
explained below.




                                                                                       10 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 12 of 42


The FISC’s role. Under Section 702, the FISC determines whether certifications provided jointly
by the Attorney General and the DNI meet all the requirements of Section 702. If the FISC
determines that the government’s certifications its targeting, minimization, and, as described
below, querying procedures meet the statutory requirements of Section 702 and are consistent
with the Fourth Amendment, then the FISC issues an order and supporting statement approving
the certifications. The 2016 FISC order and statement approving certifications was publicly
released in May 2017 and posted on IC on the Record.

Certifications. The certifications are jointly executed by the Attorney General and DNI and
authorize the government to acquire foreign intelligence information under Section 702. Each
annual certification application package must be submitted to the FISC for approval. The
package includes the Attorney General and DNI’s certifications, affidavits by certain heads of
intelligence agencies, targeting procedures, minimization procedures, and, as described below,
querying procedures. Samples of certification application packages have been publicly released
on IC on the Record, most recently in May 2017. The certifications identify categories of
information to be collected, which must meet the statutory definition of foreign intelligence
information, through the targeting of non-U.S. persons reasonably believed to be located
outside the United States. The certifications have included information concerning international
terrorism and other topics, such as the acquisition of information concerning weapons of mass
destruction.

Targeting procedures. The targeting procedures detail the steps that the government must
take before tasking a selector, as well as verification steps after tasking, to ensure that the user
of the tasked selector is being targeted appropriately – specifically, that the user is a non-U.S.
person, located outside the United States, who is being tasked to acquire foreign intelligence
information. The IC must make individual determinations that each tasked selector meets the
requirements of the targeting procedures. Each agency’s Section 702 targeting procedures are
approved by the Attorney General and then reviewed, as part of the certification package, by
the FISC, which reviews the sufficiency of each agency’s targeting procedures including
assessing the IC’s compliance with the procedures. NSA’s targeting procedures (signed in 2017)
for the 2016 certification package have been publicly released IC on the Record.

Minimization procedures. The minimization procedures detail requirements the government
must meet to use, retain, and disseminate Section 702 data, which include specific restrictions
on how the IC handles non-publicly available U.S. person information acquired from Section
702 collection of non-U.S. person targets, consistent with the needs of the government to
obtain, produce, and disseminate foreign intelligence information. Each agency’s Section 702
minimization procedures are approved by the Attorney General and then reviewed, as part of
the certification package, by the FISC, which reviews the sufficiency of each agency’s


                                                                                         11 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 13 of 42


minimization procedures, including assessing the IC’s compliance with past procedures. The
2016 certification minimization procedures have been released on IC on the Record.

Querying procedures. With the reauthorized FAA of 2017, Congress amended Section 702 to
require that querying procedures be adopted by the Attorney General, in consultation with the
DNI. Section 702(f) requires that a record of each U.S. person query term be kept. Similar to the
other procedures, the querying procedures are required to be reviewed by the FISC as part of
the certification package for consistency with the statute and the Fourth Amendment. Congress
added other requirements in 702(f), which pertain to the access of certain results of queries
conducted by FBI; those requirements will be discussed later in this report.

To date, each agency’s court-approved minimization procedures have provided the rules under
which the agency may query their databases containing previously acquired Section 702 data
(content and metadata) using a U.S. person query term. As described above, with the
reauthorized FAA of 2017, Congress amended Section 702 to require that, going forward,
querying procedures must be adopted by the Attorney General. Query terms may be date-
bound, and may include alphanumeric strings, such as telephone numbers, email addresses, or
terms, such as a name, that can be used individually or in combination with one another.
Pursuant to court-approved procedures, an agency can only query Section 702 information if
the query is reasonably likely to return foreign intelligence information or, in the case of the
FBI, evidence of a crime. Additional information about U.S. person queries is posted on IC on
the Record.

Compliance. The IC’s adherence to the targeting and minimization procedures, including query
requirements, is subject to robust internal agency oversight and to rigorous external oversight
by the Department of Justice (DOJ), ODNI, Congress, and the FISC. Every identified incidence of
non-compliance is reported to the FISC (through individual notices or in reports) and to
Congress in semiannual reports. DOJ and ODNI also submit semiannual reports to Congress that
assess the IC’s overall compliance efforts. Past assessments have been publicly released.

   B. Statistics—Orders and Targets

Counting Section 702 orders. As explained above, the FISC may issue a single order to approve
more than one Section 702 certification to acquire foreign intelligence information. Note that,
in its own transparency report, which is required pursuant to 50 U.S.C. § 1873(a), the Director
of the Administrative Office of the United States Courts (AOUSC) counted each of the Section
702 certifications associated with the FISC’s order. Because the number of the government’s
Section 702 certifications remains a classified fact, the government requested that the AOUSC
redact the number of certifications from its transparency report prior to publicly releasing it.



                                                                                      12 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 14 of 42


In 2016, the government submitted a certification application package to the FISC. Pursuant to
50 U.S.C. § 1881a(j)(2), the FISC extended its review of the 2016 certification package. The FISC
may extend its review of the certifications “as necessary for good cause in a manner consistent
with national security.” See 50 U.S.C. § 1881a(j)(2) (note that with the reauthorized FAA of
2017, this section has been updated to § 1881a(k)(2)). Thus, because the FISC did not complete
its review of the 2016 certifications during calendar year 2016, the FISC did not issue an order
concerning those certifications in calendar year 2016. The 2015 order remained in effect during
the extension period. On April 26, 2017, the FISC issued an order authorizing the 2016
certifications.

Figure 3: Table of Section 702 Orders
         Section 702 of FISA             CY2013      CY2014      CY2015       CY2016      CY2017



 Total number of orders issued              1            1           1           0           1



See 50 U.S.C. § 1873(b)(2).

Estimating Section 702 targets. The number of 702 “targets,” provided below, reflects an
estimate of the number of non-U.S. persons who are the users of tasked selectors. This
estimate is based on information readily available to the IC. Unless and until the IC has
information that links multiple selectors to a single foreign intelligence target, each individual
selector is counted as a separate target for purposes of this report. On the other hand, where
the IC is aware that multiple selectors are used by the same target, the IC counts the user of
those selectors as a single target. This counting methodology reduces the risk that the IC might
inadvertently understate the number of discrete persons targeted pursuant to Section 702.




                                                                                       13 | P a g e
        Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 15 of 42


Figure 4: Table of Section 702 Targets (recall that only non-USPs are targeted)
          Section 702 of FISA                  CY2013          CY2014       CY2015          CY2016         CY2017




    Estimated number of targets of             89,138          92,707         94,368        106,469        129,080
    such orders*


See 50 U.S.C. § 1873(b)(2)(A).
* Previously the IC was not statutorily required to publicly provide this statistic, but provided it
consistent with transparency principles. The reauthorized FAA of 2017 codified this
requirement at 50 U.S.C. § 1873(b)(2)(A).


      C. Statistics—U.S. Person Queries

In July 2014, the Privacy and Civil Liberties Oversight Board (PCLOB or Board) issued a report on
Section 702 entitled, “Report on the Surveillance Program Operated Pursuant to Section 702 of
the Foreign Intelligence Surveillance Act” (PCLOB’s Section 702 Report), which reported U.S.
person query statistics for calendar year 2013. See PCLOB’s Section 702 Report, at 57-58. The
USA FREEDOM Act, enacted in 2015, required the public reporting of statistics regarding the
number of U.S. person queries of Section 702. Specifically, the Act required the “number of
search terms concerning a known United States person used to retrieve the unminimized
contents […]” – referred as query terms of content – and “the number of queries concerning a
known United States person of unminimized noncontents information […]” – referred as
queries of metadata. See 50 U.S.C. § 1873(b)(2)(B) and (b)(2)(C), respectively. Thus, ODNI began
reporting on these statistics in the Annual Statistical Transparency Report covering calendar
year 2015.

Below are statistics for U.S. person queries of raw, unminimized Section 702-acquired data.1
The U.S. person statistics are based on (a) approved U.S. person query terms used to query



1
  With the reauthorization of FAA in 2017, Congress codified new requirements regarding the access of results of
certain queries conducted by the FBI. Specifically under Section 702(f)(2)(A), an order from the FISC is now
required before the FBI can review the contents of a query using a U.S. person query term when the query was not
designed to find and extract foreign intelligence information and was performed in connection with a predicated
criminal investigation that does not relate to national security. Before the FISC may issue such an order based on a
finding of probable cause, an FBI officer must apply in writing, to include the officer’s justification that the query
results would provide evidence of criminal activity, and the application must be approved by the Attorney General.


                                                                                                        14 | P a g e
       Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 16 of 42


Section 702 content and (b) U.S. person queries conducted of Section 702 noncontents (i.e.,
metadata). It is important to understand that these two very different numbers cannot be
combined because they use different counting methodologies (approved query terms versus
queries conducted) and different data types (content versus noncontents).

Counting approved U.S. person query terms used to query Section 702 content. The NSA
counts the number of U.S. person identifiers it approved to query the content of unminimized
Section 702-acquired information. For example, if the NSA used U.S. person identifier
“johndoe@XYZprovider” to query the content of Section 702-acquired information, the NSA
would count it as one regardless of how many times the NSA used “johndoe@XYZprovider” to
query its 702-acquired information. The CIA started using this model in 2016 for counting query
terms and those statistics were included in the Annual Statistical Transparency Report covering
CY2016. When the NCTC began receiving raw Section 702 information, NCTC followed a similar
approach of counting U.S. person query terms that were used to query Section 702 content.

Figure 5: Illustration of how the IC counts approved U.S. person query terms used to query
Section 702 content

         Query Events

                                                                                    Query Terms Used
     johndoe@XYZprovider                                                       1.    johndoe@XYZprovider
                                                                               2.    johndoe@123company
     johndoe@XYZprovider                                                       3.    marydoe@XYZprovider
                                                Raw Section 702
     johndoe@XYZprovider

                                                   CONTENT
     johndoe@123company                                                      Count = 3 USP Query Terms
                                                                          (Not counted were the 6 instances
    marydoe@XYZprovider                                                        the query terms queried
                                                                                    the content.)
    marydoe@XYZprovider




50 U.S.C. Section 1873(b)(2)(A) requires annual reporting of the number of times the FBI received an order
pursuant to 702(f)(2)(A); this statistic will be provided in future transparency reports.



                                                                                                     15 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 17 of 42


Figure 6a: Table of U.S. Person Query Terms Used to Query Section 702 Content

                 Section 702 of FISA                       CY2015        CY2016        CY2017


 Estimated number of search terms concerning a              4,672         5,288         7,512
 known U.S. person used to retrieve the
 unminimized contents of communications obtained
 under Section 702 (excluding search terms used to
 prevent the return of U.S. person information)*
See 50 U.S.C. § 1873(b)(2)(B).
* Consistent with 50 U.S.C. § 1873(d)(2)(A), this statistic does not include queries that are
conducted by the FBI. However, the reauthorized FAA of 2017 codified a new reporting
requirement for the FBI under 50 U.S.C. § 1873(b)(2)(D), which is addressed later in this report.



Figure 6b: Chart of U.S. Person Query Terms Used to Query Section 702 Content

                       Number of USP Query Terms
           used to query the content of Section 702 information*
 8,000

 7,000                                                                        7,512

 6,000

 5,000                                           5,288
 4,000              4,672

 3,000

 2,000

 1,000

     0
                   CY2015                       CY2016                       CY2017




                                                                                      16 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 18 of 42


Counting queries using U.S. person identifiers of noncontents collected under Section 702.
This estimate represents the number of times a U.S. person identifier is used to query the
noncontents (i.e., metadata) of unminimized Section 702-acquired information. For example, if
the U.S. person identifier telephone number “111-111-2222” was used 15 times to query the
noncontents of Section 702-acquired information, the number of queries counted would be 15.

Figure 7: Illustration of how the IC counts U.S. person queries of Section 702 noncontents
       Queries Events
                                                                  Query Terms Approved
                                                                    1. 111-111-2222
        111-111-2222                                                2. 333-444-4444
                                                                    3. 555-555-6666
        111-111-2222

                                         Raw Section 702
        111-111-2222

                                         NON-CONTENTS
        333-444-4444

                                         (i.e., Metadata)          Count = 6 USP Queries
        555-555-6666                                            (Each individual query event
                                                                        is counted.)
       555-555-6666




As with last year’s transparency report, one IC element, the CIA, remains currently unable to
provide the number of queries using U.S. person identifiers of unminimized Section 702
noncontents information for CY2017. Under 50 U.S.C. § 1873(d)(3)(A), if the DNI concludes that
this good-faith estimate cannot be determined accurately because not all of the relevant
elements of the IC are able to provide this good faith estimate, then the DNI is required to (i)
certify that conclusion in writing to the relevant Congressional committees; (ii) report the good
faith estimate for those relevant elements able to provide such good faith estimate; (iii) explain
when it is reasonably anticipated that such an estimate will be able to be determined fully and
accurately; and (iv) make such certification publicly available on an Internet web site. Because
the CIA remained unable to provide such information for calendar year 2017, the DNI made a
certification, pursuant to 50 U.S.C. § 1873(d)(3)(A) to the relevant Congressional committees.
As required by statute, this certification is being made publicly available as an attached
appendix to this current report (see Appendix A). As described in Appendix A, CIA will be able to
provide a good faith estimate of these queries for calendar year 2018; such information will be
included in the 2019 annual transparency report.




                                                                                         17 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 19 of 42


Figure 8: Table of U.S. Person Queries of Noncontents of Section 702
         Section 702 of FISA            CY2013      CY2014      CY2015      CY2016      CY2017


 Estimated number of queries             9,500       17,500      23,800      30,355     16,924
 concerning a known U.S. person of
 unminimized noncontents
 information obtained under
 Section 702 (excluding queries
 containing information used to
 prevent the return of U.S. person
 information)*
See 50 U.S.C. § 1873(b)(2)(C).
* Consistent with 50 U.S.C. § 1873(d)(2)(A), this statistic does not include queries that are
conducted by the FBI. However, the reauthorized FAA of 2017 codified a new reporting
requirement for the FBI under 50 U.S.C. § 1873(b)(2)(D), which was addressed earlier in this
report.

FISC Order Requiring Certain Section 702 Query Reporting by FBI. On November 6, 2015, the
FISC granted the government’s application for renewal of the 2015 certifications and, among
other things, concluded that the FBI’s U.S. person querying provisions in its minimization
procedures, “strike a reasonable balance between the privacy interests of the United States
persons and persons in the United States, on the one hand, and the government’s national
security interests, on the other.” Memorandum Opinion and Order dated November 6, 2015, at
44 (released on IC on the Record on April 19, 2016). The FISC further stated that the FBI
conducting queries, “designed to return evidence of crimes unrelated to foreign intelligence
does not preclude the Court from concluding that taken together, the targeting and
minimization procedures submitted with the 2015 Certifications are consistent with the
requirements of the Fourth Amendment.” Id.

Nevertheless, the FISC ordered the government to report in writing, “each instance after
December 4, 2015, in which FBI personnel receive and review Section 702-acquired information
that the FBI identifies as concerning a United States person in response to a query that is not
designed to find and extract foreign intelligence information.” (Emphasis added). Id. at 44 and
78. The FISC directed that the report contain details of the query terms, the basis for
conducting the query, the manner in which the query will be or has been used, and other
details. Id. at 78. In keeping with the IC’s Principles of Transparency, the DNI declassified the
number of each such query reported to the FISC in calendar year 2016. This year, the DNI has
again declassified the number reported for calendar year 2017, as noted in Figure 10.


                                                                                      18 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 20 of 42


Figure 9: Table Regarding Required Section 702 Query Reporting to the FISC
                      Section 702 of FISA                            CY2016           CY2017



 Per the FISC Memorandum Opinion and Order dated
 November 6, 2015: Each reported instance in which FBI
 personnel received and reviewed Section 702-acquired                      1              0
 information that the FBI identified as concerning a U.S.
 person in response to a query that was designed to return
 evidence of a crime unrelated to foreign intelligence.



   D. Section 702 and FBI Investigations.
The reauthorized FAA of 2017 now requires that the FBI report on the number of instances in
which the FBI opened a criminal investigation of a U.S. person, who is not considered a threat
to national security, based wholly or in part on Section 702-acquired information. See 50 U.S.C.
§ 1873(b)(2)(D). This statistic will provide transparency with regard to how often Section 702
collection is used for non-national security investigations conducted by the FBI. Figure 10
provides the required statistic.

Figure 10: Table Regarding Number of FBI Investigations Opened on USPs Based on Section
702 Acquisition
                           Section 702 of FISA                                     CY2017



 The number of instances in which the FBI opened, under the Criminal
 Investigative Division or any successor division, an investigation of a              0
 U.S. person (who is not considered a threat to national security) based
 wholly or in part on an acquisition authorized under Section 702.



See 50 U.S.C. § 1873(b)(2)(D).




                                                                                     19 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 21 of 42


      NSA Dissemination of U.S. Person Information under FISA Section 702

   A. Section 702

In July 2014, the PCLOB’s Section 702 Report contained 10 recommendations. Recommendation
9 focused on “accountability and transparency,” noting that the government should implement
measures, “to provide insight about the extent to which the NSA acquires and utilizes the
communications involving U.S. persons and people located in the United States under the
Section 702 program.” PCLOB’s Section 702 Report at 145-146. Specifically, the PCLOB
recommended that “the NSA should implement processes to annually count […] (5) the number
of instances in which the NSA disseminates non-public information about U.S. persons,
specifically distinguishing disseminations that includes names, titles, or other identifiers, such
as telephone numbers or e-mail addresses, potentially associated with individuals.” Id. at 146.
This recommendation is commonly referred to as Recommendation 9(5). In response to the
PCLOB’s July 2014 Recommendation 9(5), NSA previously publicly provided (in the Annual
Statistical Transparency Report for calendar year 2015) and continues to provide the following
additional information regarding the dissemination of Section 702 intelligence reports that
contain U.S. person information. Because the PCLOB issued its recommendation in 2014, these
statistics were not included in Annual Statistical Transparency Report for calendar years 2013 or
2014.

NSA has been providing similar information to Congress since 2009, in classified form, per FISA
reporting requirements. For example, FISA Section 702(m)(3) requires that NSA annually submit
a report to applicable Congressional committees regarding certain numbers pertaining to the
acquisition of Section 702-acquired information, including the number of “disseminated
intelligence reports containing a reference to a United States person identity.” See 50 U.S.C.
§ 1881a(m)(A)(3)(i) (prior to the reauthorized FAA of 2017under § 1881a(l)(3)(A)(i)). Section
702a(m)(A)(3) also requires that the number of “United States-person identities subsequently
disseminated by [NSA] in response to request for identities that were not referred to by name
or title in the original reporting.” See 50 U.S.C. § 1881a(m)(3)(A)(ii). This second requirement
refers to NSA providing the number of approved unmasking requests, which is explained below.
Additionally, NSA provides the number of NSA’s disseminated intelligence reports containing a
U.S. person reference to Congress as part of the Attorney General and the DNI’s joint
assessment of compliance. See 50 U.S.C. § 1881a(m)(1) (prior to the reauthorized FAA of
2017under § 1881a(l)(1)).

Prior to the PCLOB issuing its Section 702 Report, NSA’s Director of the Civil Liberties, Privacy,
and Transparency Office published “NSA’s Implementation of Foreign Intelligence Surveillance
Act Section 702,” on April 16, 2014, (hereinafter “NSA DCLPO Report”), in which it explained

                                                                                        20 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 22 of 42


NSA’s dissemination processes. NSA DCLPO Report at 7-8. NSA “only generates classified
intelligence reports when the information meets a specific intelligence requirement, regardless
of whether the proposed report contains U.S. person information.” NSA DCLPO Report at 7.

Section 702 only permits the targeting of non-U.S. persons reasonably believed to be located
outside the United States to acquire foreign intelligence information. Such targets, however,
may communicate information to, from, or about U.S. persons. NSA minimization procedures
(publicly released on May 11, 2017) permit the NSA to disseminate U.S person information if
the NSA masks the information that could identify the U.S. person. The minimization
procedures also permit NSA to disseminate the U.S. person identity only if doing so meets one
of the specified reasons listed in NSA’s minimization procedures, including that the U.S. person
consented to the dissemination, the U.S. person information was already publicly available, the
U.S. person identity was necessary to understand foreign intelligence information, or the
communication contained evidence of a crime and is being disseminated to law enforcement
authorities. Even if one these conditions applies, as a matter of policy, NSA may still mask the
U.S. person information and will include no more than the minimum amount of U.S. person
information necessary to understand the foreign intelligence or to describe the crime or threat.
Id. In certain instances, however, NSA makes a determination prior to releasing its original
classified report that the U.S. person’s identity is appropriate to disseminate in the first
instance using the same standards discussed above.

Masked U.S. Person Information. Agency minimization procedures generally provide for the
substitution of a U.S. person identity with a generic phrase or term if the identity otherwise
does not meet the dissemination criteria; this is informally referred to as “masking” the identity
of the U.S. person. Information about a U.S. person is masked when the identifying information
about the person is not included in a report. For example, instead of reporting that Section 702-
acquired information revealed that non-U.S. person “Bad Guy” communicated with U.S. person
“John Doe” (i.e., the actual name of the U.S. person), the report would mask “John Doe’s”
identity, and would state that “Bad Guy” communicated with “an identified U.S. person,” “a
named U.S. person,” or “a U.S. person.”

Unmasking U.S. Person Information. Recipients of NSA‘s classified reports, such as other
federal agencies, may request that NSA provide the U.S. person identity that was masked in an
intelligence report. The requested identity information is released only if the requesting
recipient has a “need to know” the identity of the U.S. person and if the dissemination of the
U.S. person’s identity would be consistent with NSA’s minimization procedures (e.g., the
identity is necessary to understand foreign intelligence information or assess its importance),
and additional approval has been provided by a designated NSA official.




                                                                                      21 | P a g e
        Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 23 of 42


As part of their regular oversight reviews, DOJ and ODNI review disseminations of information
about U.S. persons that NSA obtained pursuant to Section 702 to ensure that the
disseminations were performed in compliance with the minimization procedures.

Additional information describing how the IC protects U.S. person information obtained
pursuant to FISA provisions is provided in recent reports by the civil liberties and privacy officers
for the ODNI (including NCTC), NSA, FBI, and CIA. The reports collectively documented the
rigorous and multi-layered framework that safeguards the privacy of U.S. person information in
FISA disseminations. See ODNI Report on Protecting U.S. Person Identities in Disseminations
under FISA and annexes containing agency specific reports.


    B. Statistics

Below are statistics and charts to further explain how NSA disseminates U.S. person
information incidentally acquired from Section 702 in classified intelligence reports. NSA may:

   i.   openly name (i.e., originally reveal) the U.S. person in the report,
  ii.   initially mask (i.e., not reveal) the U.S. person identity in the report, or
 iii.   in the instances where the U.S. person identity was initially masked, upon a specific
        request, later reveal and unmask the U.S. person identity but only to the requestor.

This year’s report presents the dissemination numbers in a different format from the previous
report to facilitate understanding and to provide consistency with NSA’s classified FISA Section
702(m)(3) reports to Congress. This report separates the number of reports (in Figure 11) from
the statistics relating to the U.S. person identities later disseminated (in Figure 12).

NSA applies its minimization procedures in preparing its classified intelligence reports, and then
disseminates the reports to authorized recipients with a need to know the information in order
to perform their official duties. Very few of NSA’s intelligence reports from Section 702
collection contain references to U.S. person identities (whether masked or openly named).

The first row of Figure 11 provides “an accounting of the number of disseminated intelligence
reports containing a reference to a United States-person identity.” See 50 U.S.C.
§ 1881a(m)(3)(A)(i). Note that a single report could contain multiple U.S. person identities,
masked and/or openly named. NSA’s counting methodology is to include any disseminated
intelligence report that contains a reference to one or more U.S. person identities, whether
masked or openly named, even if the report includes information from other sources. NSA does
not maintain records that allow it to readily determine, in the case of an intelligence report that
includes information from several sources, from which source a reference to a U.S. person
identity was derived. Accordingly, the references to U.S. person identities may have resulted


                                                                                         22 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 24 of 42


from Section 702 authorized collection or from other authorized signals intelligence activity
conducted by NSA. This counting methodology was used in the previous report and is used in
NSA’s FISA Section 702(m)(3) report. As noted above, a U.S. person is “a citizen of the United
States, an alien lawfully admitted for permanent residence (as defined in section 101(a)(20) of
the Immigration and Nationality Act), an unincorporated association a substantial number of
members of which are citizens of the United States or aliens lawfully admitted for permanent
residence, or a corporation which is incorporated in the United States, but does not include a
corporation or an association which is a foreign power, as defined in [50 U.S.C. § 1801(a)(1), (2),
or (3)].” See 50 U.S.C. § 1801(i).

The second row of Figure 11 provides the number of reports containing U.S. person identities
where the U.S. person identity was masked in the report. The third row provides the number of
reports containing U.S. person identities where the U.S. person was openly named in the report.

Figure 11: Table of Section 702 Reports Containing USP information unmasked by NSA
       Section 702 Reports Containing U.S. person (USP)               CY2016           CY2017
               information disseminated by NSA

 Reports – Total number of NSA disseminated §702 reports               3,914            4,065
 containing USP identities regardless of whether the identity
 was openly named or masked.

 Reports – Total number of NSA disseminated §702 reports               2,964            3,034
 containing USP identities where the USP identity was masked.

 Reports – Total number of NSA disseminated §702 reports               1,200            1,341
 containing USP identities where the USP was openly named.
As explained above, rows 2 and 3 will not total row 1 because one report may contain both
masked and openly namely identities.

Figure 12 provides statistics relating to the numbers of U.S. person identities that were
originally masked in those reports counted in Figure 11 but which NSA later provided to
authorized requestors (i.e., unmasked) during CY2017. This statistic is the number required to
be reported to Congress in NSA’s FISA Section 702(m)(3) report. In other words, Figure 12
provides “an accounting of the number of United States-person identities subsequently
disseminated by [NSA] in response to requests for identities that were not referred to by name
or title in the original reporting.” See 50 U.S.C. § 1881a(m)(3)(A)(ii). This number is different
than numbers provided in either CY2015 or the CY2016 Annual Statistical Transparency Report.
NSA has decided to declassify the total number of U.S. person identities unmasked in response
to a request. The U.S. person identities include individuals as well as non-individual entities


                                                                                       23 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 25 of 42


whose identities NSA masks pursuant to law or policy. These non-individual entities, include, for
example, U.S. IP addresses and artificial “persons” such as corporations.

Previously, the Annual Statistical Transparency Report focused on responding to the PCLOB’s
report recommendation 9(5) by counting only those U.S. person identities where the proper
name or title of an individual was unmasked; it did not count any other unmasking such as
email addresses or telephone numbers or U.S. IP addresses or U.S. corporations. Rather than
distinguishing between the different ways a U.S. person might be named in an intelligence
report, NSA will provide the total number of U.S. person identities unmasked in response to a
specific request from another agency whether it is a title of an individual, an identifier such as
an email address, an IP address or a corporation. Thus, this current Annual Statistical
Transparency Report, in Figure 12, reports that same metric that is reported in NSA’s FISA
Section 702(m)(3). However, because NSA’s FISA Section 702(m)(3) reports have a time period
of September through August, comparing the two reporting years is not an exact comparison.

Figure 12: Table of Section 702 USP Identities disseminated by NSA
      Section 702 – U.S. person (USP) identities            12 month period           CY2017
                 unmasked by NSA                           Sep 2015-Aug 2016

 The number of U.S. person identities that NSA
 unmasked in response to a specific request from                  9,217                9,529
 another agency.


Beginning with next year’s transparency report (due April 2019), ODNI will report statistics
pertaining to how the IC disseminates U.S. person information regardless of the legal authority
under which the information was collected (not only FISA Section 702). See ICPG 107.1.
Specifically, ODNI will report (1) the total number of requests to identify U.S. persons, whose
identity was originally omitted, in disseminated intelligence reports, (2) the total number of
those requests approved, and (3) the total number of those requests denied.




                                                                                        24 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 26 of 42




                        FISA Criminal Use and Notice Provisions


   A. FISA Sections 106 and 305
                                                              FISA Sections 106 and 305
FISA Section 106 requires advance                      – Criminal Use and Notice Provisions –
authorization from the Attorney
General before any information               Commonly referred to as the “criminal use provision.”
acquired through Title I electronic
surveillance may be used in a criminal       Section 106 applies to information acquired from Title I
proceeding. This authorization from the     electronic surveillance; Section 305 applies to information
Attorney General is defined to include      acquired from Title III physical search.
authorization by the Acting Attorney
General, Deputy Attorney General, or,        Attorney General advance authorization is required
upon designation by the Attorney            before such information may be used in a criminal
General, the Assistant Attorney General     proceeding; if such information is used or intended to be
for National Security. Section 106 also     used against an aggrieved person, that person must be
requires that if a government entity        given notice of the information and have a chance to
intends to introduce into evidence in       suppress the information.
any trial, hearing, or other proceeding,
against an aggrieved person,                 The reauthorized FAA of 2017 codified that statistics
information obtained or derived from        must be provided to the public as it pertained to Section
electronic surveillance, it must notify     106, Section 305, as well as Section 702 acquired
the aggrieved person and the court.         information.
The aggrieved person is then entitled to
seek suppression of the information. FISA Section 706 requires that any information acquired
pursuant to Section 702 be treated as electronic surveillance under Title I, including for
purposes of the use, notice, and suppression requirements under Section 106.

FISA Section 305 provides the same requirements for information acquired through Title III
physical search (i.e., advance authorization, notice, and opportunity to suppress).


   B. Statistics
The reauthorized FAA of 2017codified that certain statistics concerning criminal proceedings
must be provided to the public pertaining to Sections 106 and 305, including Section 702-
acquired information. Specifically, figure 13 provides that, in 2017, the Government filed notice
of intent to use FISA-acquired information, pursuant to Section 106 or 305, in seven (7)
separate criminal proceedings.


                                                                                      25 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 27 of 42


Figure 13: Table Regarding Number of Criminal Proceedings in which the Government
Provided Notice of Its Intent to Use Cert FISA Information
                         FISA Sections 106 and 305                             CY2017



 The number of criminal proceedings in which the United States or a State or
 political subdivision thereof provided notice pursuant to Section 106            7
 (including with respect to Section 702-acquired information) or Section 305
 of the government’s intent to enter into evidence or otherwise use or
 disclose any information obtained or derived from electronic surveillance,
 physical search, or Section 702 acquisition.




                                                                                26 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 28 of 42




      FISA Title IV – Use of Pen Register and Trap and Trace (PR/TT) Devices

   A. FISA PR/TT Authority
                                                                       FISA Title IV
Title IV of FISA authorizes the use of pen
register and trap and trace (PR/TT)             Commonly referred to as the “PR/TT” provision.
devices for foreign intelligence purposes.
Title IV authorizes the government to use  Bulk collection is prohibited.
a PR/TT device to seek and capture
dialing, routing, addressing or signaling       Requires individual FISC order to use PR/TT device to
(DRAS) information. The government             capture dialing, routing, addressing, or signaling (DRAS)
may submit an application to the FISC for      information.
an order approving the use of a PR/TT
device (i.e., PR/TT order) for (i) “any         Government request to use a PR/TT device on U.S.
investigation to obtain foreign                person target must be based on an investigation to
intelligence information not concerning a      protect against terrorism or clandestine intelligence
United States person or” (ii) “to protect      activities and that investigation must not be based solely
against international terrorism or             on the basis of activities protected by the First
clandestine intelligence activities,           Amendment to the Constitution.
provided that such investigation of a
United States person is not conducted
solely upon the basis of activities
protected by the First Amendment to the Constitution.” 50 U.S.C. § 1842(a). If the FISC finds
that the government’s application sufficiently meets the requirements of FISA, the FISC must
issue an order for the installation and use of a PR/TT device.

   B. Statistics

Counting orders. Similar to how orders were counted for Titles I and III and Sections 703 and
704, this report only counts the orders granting authority to conduct intelligence collection --
the order for the installation and use of a PR/TT device. Thus, renewal orders are counted as a
separate order; modification orders and amendments are not counted.

Estimating the number of targets. The government’s methodology for counting PR/TT targets is
similar to the methodology described above for counting targets of electronic surveillance
and/or physical search. If the IC received authorization for the installation and use of a PR/TT
device against the same target in four separate applications, the IC would count one target, not


                                                                                       27 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 29 of 42


four. Alternatively, if the IC received authorization for the installation and use of a PR/TT device
against four targets in the same application, the IC would count four targets.

Estimating the number of unique identifiers. This statistic counts (1) the targeted identifiers
and (2) the non-targeted identifiers (e.g., telephone numbers and e-mail addresses) that were
in contact with the targeted identifiers. Specifically, the House Report on the USA FREEDOM Act
states that "[t]he phrase 'unique identifiers used to communicate information collected
pursuant to such orders' means the total number of, for example, email addresses or phone
numbers that have been collected as a result of these particular types of FISA orders--not just
the number of target email addresses or phone numbers." [H.R. Rept. 114-109 Part I, p. 26],
with certain exceptions noted.

Figure 14: Table of PR/TT Orders, Targets, and Unique Identifiers Collected

          Title IV of FISA

            PR/TT FISA                CY2013      CY2014       CY2015       CY2016       CY2017


 Total number of orders                 131         135           90           60           33


 Estimated number of targets of         319         516          456           41           27
 such orders

                                          -           -
 Estimated number of unique                                    134,987#     81,035#†     56,064#
 identifiers used to communicate
 information collected pursuant
 to such orders*

See 50 U.S.C. §§ 1873(b)(3), 1873(b)(3)(A), and 1873(b)(3)(B).
* Pursuant to §1873(d)(2)(B), this statistic does not apply to orders resulting in the acquisition
of information by the FBI that does not include electronic mail addresses or telephone
numbers.
#
  This number represents information the government received from provider(s) electronically
for the entire calendar year. The government does not have a process for capturing unique
identifiers received by other means (such as hard-copy or portable media).
† Last year, the FBI mistakenly interchanged the number of unique identifiers for business
records and PR/TT orders, reporting the number of business records unique identifiers as PR/TT
unique identifiers and vice versa. This report corrects the error and accurately identifies the
legal authority under which the FBI obtained the unique identifiers.



                                                                                        28 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 30 of 42


Figure 15: Table of FISA PR/TT Targets – U.S. Persons and Non-U.S. Persons*
                       PR/TT Targets                              CY2016             CY2017

 Estimated number of targets who are non-U.S. persons                23                 16

 Estimated number of targets who are U.S. persons                    18                 11

 Estimated percentage of targets who are U.S. persons              43.9%              40.7%
See 50 U.S.C. §§1873(b)(3)(A)(i) and 1873(b)(3)(A)(ii) for rows one and two, respectively.
* Previously the IC was not statutorily required to publicly provide these statistics, but provided
them consistent with transparency principles. The reauthorized FAA of 2017 codified this
requirement at 50 U.S.C. §§ 1873(b)(3)(A)(i) and 1873(b)(3)(A)(ii).




                                                                                       29 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 31 of 42




                               FISA Title V – Business Records


   A. Business Records FISA
Under FISA, Title V authorizes the                                      FISA Title V
government to submit an application for
an order requiring the production of any         Commonly referred to as “Business Records”
tangible things for (i) “an investigation to    provision.
obtain foreign intelligence information not
concerning a United States person or” (ii)       Bulk collection is prohibited.
“to protect against international terrorism
or clandestine intelligence activities,          Call Detail Records (CDRs) may be obtained from a
provided that such investigation of a           telephone company if the FISC issues an individual court
United States person is not conducted           order for target’s records.
solely upon the basis of activities
protected by the First Amendment to the          Request for records in an investigation of a U.S.
Constitution.” 50 U.S.C. § 1861. Title V is     person must be based on an investigation to protect
commonly referred to as the “Business           against terrorism or clandestine intelligence activities
Records” provision of FISA.                     and provided that the investigation is not conducted
                                                solely upon activities protected by the First Amendment
In June 2015, the USA FREEDOM Act was           to the Constitution.
signed into law and, among other things, it
amended Title V, including by prohibiting
bulk collection. See 50 U.S.C. §§ 1861(b), 1861(k)(4). The DNI is required to report various
statistics about two Title V provisions – traditional business records and call detail records
(discussed further below). On November 28, 2015, in compliance with amendments enacted by
the USA FREEDOM Act, the IC terminated collection of bulk telephony metadata under Title V
of the FISA (the “Section 215 Program”). Solely due to legal obligations to preserve records in
certain pending civil litigation, including First Unitarian Church of Los Angeles, et al. v. National
Security Agency, et al., No. C 13-03287-JSW (N.D. Cal.) and Jewel, et al. v. National Security
Agency, et al., No. C 08-04373-JSW (N.D. Cal.), the IC continues to preserve previously collected
bulk telephony metadata. Under the terms of a FISC order dated November 24, 2015, the bulk
telephony metadata cannot be used or accessed for any purpose other than compliance with
preservation obligations. Once the government’s preservation obligations are lifted, the
government is required to promptly destroy all bulk metadata produced by
telecommunications providers under the Section 215 Program.




                                                                                         30 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 32 of 42


As noted in last year’s Annual Statistical Transparency Report, on November 30, 2015, the IC
implemented certain provisions of the USA FREEDOM Act, including the call detail records
provision and the requirement to use a specific selection term. Accordingly, only one month’s
worth of data for calendar year 2015 was available with respect to those provisions. Any
statistical information relating to a particular FISA authority for a particular month remains
classified. Therefore, the Title V data specifically associated with December 2015 was only
released in a classified annex provided to Congress as part of the report for CY2015. For the CY
2016 report, statistical information was collected for an entire year under the USA FREEDOM
Act Title V provisions. As a result, those statistics were included in that report. For the CY 2017
report, statistical information was collected for an entire year under the USA FREEDOM Act
Title V provisions. As a result, those statistics are included in this report.

Statistics related to traditional business records under Title V Section 501(b)(2)(B) are provided
first pursuant to 50 U.S.C. § 1873(b)(5). Statistics related to call detail records under Title V
Section 501(b)(2)(C) are provided second pursuant to 50 U.S.C. § 1873(b)(6).


   B. Statistics – “Traditional” Business Records Statistics Orders, Targets &
      Identifiers

Business Record (BR) requests for tangible things include books, records, papers, documents,
and other items pursuant to 50 U.S.C. §1861(b)(2)(B), also referred to as Section 501(b)(2)(B) .
These are commonly referred to as “Traditional” Business Records.

Estimating the number of unique identifiers. This is an estimate of the number of (1) targeted
identifiers (e.g., telephone numbers and email addresses) and (2) non-targeted identifiers that
were in contact with the targeted identifiers. This metric represents unique identifiers received
electronically from the provider(s). The government does not have a process for capturing
unique identifiers received by other means (i.e., hard-copy or portable media).

Explaining how we count BR statistics. As an example of the government’s methodology,
assume that in 2017, the government submitted a BR request targeting “John Doe” with email
addresses john.doe@serviceproviderX, john.doe@serviceproviderY, and
john.doe@serviceproviderZ. The FISC found that the application met the requirements of Title
V and issued orders granting the application and directing service providers X, Y, and Z to
produce business records pursuant to Section 501(b)(2)(B). Provider X returned 10 non-
targeted email addresses that were in contact with the target; provider Y returned 10 non-
targeted email addresses that were in contact with the target; and provider Z returned 10 non-
targeted email addresses that were in contact with the target. Based on this scenario, we would
report the following statistics: A) one order by the FISC for the production of tangible things, B)


                                                                                        31 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 33 of 42


one target of said orders, and C) 33 unique identifiers, representing three targeted email
addresses plus 30 non-targeted email addresses.

Figure 16: Table of “Traditional” Business Records Orders, Targets, and Unique Identifiers
Collected
           Business Records “BR” – Section 501(b)(2)(B)                 CY2016          CY2017

 Total number of orders issued pursuant to applications under              84                77
 Section 501(b)(2)(B)
 Estimated number of targets of such orders                                88                74

 Estimated number of unique identifiers used to communicate            125,354†         87,834
 information collected pursuant to such orders
See 50 U.S.C. §§ 1873(b)(5), 1873(b)(5)(A), and 1873(b)(5)(B).
† Last year, the FBI mistakenly interchanged the number of unique identifiers for business
records and PR/TT orders, reporting the number of business records unique identifiers as PR/TT
unique identifiers and vice versa. This report corrects the error and accurately identifies the
legal authority under which the FBI obtained the unique identifiers.


   C. Statistics – Call Detail Record (CDR) Orders, Targets & Identifiers


Call Detail Records (CDRs) – commonly referred to as “call event metadata” – may be obtained
from traditional telecommunications providers pursuant to 50 U.S.C. §1861(b)(2)(C). A CDR is
defined as session identifying information (such as originating or terminating telephone
number, an International Mobile Subscriber Identity (IMSI) number, or an International Mobile
Station Equipment Identity (IMEI) number), a telephone calling card number, or the time or
duration of a call. See 50 U.S.C. §1861(k)(3)(A). CDRs provided to the government do not
include the content of any communication, the name, address, or financial information of a
subscriber or customer, or cell site location or global positioning system information. See 50
U.S.C. §1861(k)(3)(B). CDRs are stored and queried by the service providers. See 50 U.S.C.
§1861(c)(2).


Estimating the number of targets of CDR orders. A “target” is the person using the selector. For
example, if a target uses four selectors that have been approved, the number counted for
purposes of this report would be one target, not four. Alternatively, if two targets are using one
selector that has been approved, the number counted would be two targets.



                                                                                      32 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 34 of 42


Figure 17: Table of CDR Orders and Targets
          Call Detail Records “CDRs” – Section 501(b)(2)(C)                CY2016        CY2017

 Total number of orders issued pursuant to applications under                40            40
 Section 501(b)(2)(C)
 Estimated number of targets of such orders                                  42            40
See 50 U.S.C. §§ 1873(b)(6) and 1873(b)(6)(A).

The estimated number of Call Detail Records received from providers. This metric represents
the number of records received from the provider(s) and stored in NSA repositories (records
that fail at any of a variety of validation steps are not included in this number). CDRs covered by
§ 501(b)(2)(C) include call detail records created before, on, or after the date of the application
relating to an authorized investigation. While the USA FREEDOM Act directs the government to
provide a good faith estimate of “the number of unique identifiers used to communicate
information collected pursuant to” orders issued in response to CDR applications (see
50 U.S.C. § 1873(b)(5)(B)), the statistic below does not reflect the number of unique identifiers
contained within the call detail records received from the providers. As of the date of this
report, the government does not have the technical ability to isolate the number of unique
identifiers within records received from the providers. As explained in the 2016 NSA public
report on the USA FREEDOM Act, the metric provided is over-inclusive because the government
counts each record separately even if the government receives the same record multiple times
(whether from one provider or multiple providers). Additionally, this metric includes duplicates
of unique identifiers – i.e., because the government lacks the technical ability to isolate unique
identifiers, the statistic counts the number of records even if unique identifiers are repeated.
For example, if one unique identifier is associated with multiple calls to a second unique
identifier, it will be counted multiple times. Similarly, if two different providers submit records
showing the same two unique identifiers in contact, then those would also be counted. This
statistic includes records that were received from the providers in CY2017 for all orders active
for any portion of the year, which includes orders that the FISC approved in 2016.
Furthermore, while the records are received from domestic communications service providers,
the records received are for domestic and foreign numbers. More information on how NSA
implements this authority can be found in the DCLPO report, in particular see page 5 for a
description and illustration of the USA FREEDOM Implementation Architecture.




                                                                                       33 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 35 of 42


Figure 18: Illustration of a hop scenario and counting



             st                                      nd
           1 Hops                                  2 Hops
                                                                                      PHONE D


                                            PHONE B
                                                                                     PHONE E

        PHONE A

                                                                                     PHONE F

                                            PHONE C

                                                                                      PHONE G



  Target uses Phone A which is the FISC-approved selector in the FISC order. This would count
   as 1 order, 1 target, 7 unique identifiers (phones A, B, C, D, E, F, G) and, assuming 500 calls
             between parties, 6000 CDRs (*produced for both sides of a call event).

Assume an NSA intelligence analyst learns that phone number (Phone A) is being used by a
suspected international terrorist (target). Phone A is the “specific selection term” or “selector”
that will be submitted to the FISC (or the Attorney General in an emergency) for approval using
the “reasonable articulable suspicion” (RAS) standard. Assume that one provider (provider X)
submits a record showing Phone A called unique identifier Phone B – what is referred to as a
“call event.” This is the “first hop.” In turn, assume that NSA submits the “first-hop” Phone B to
the provider X, and finds that unique identifier was used to call another unique identifier Phone
D. This is the “second-hop.” If the unique identifiers call one another multiple times, then
multiple CDRs are produced and duplication occurs. Additionally, the government may receive
multiple CDRs for a single call event. NSA may also submit the specific selection Phone A
number to another provider (provider Y) who may have CDRs of the same call events.

Not all CDRs provided to the government will be domestic numbers. The targeted “specific
selection term” could be a foreign number, could have called a foreign number or the “first-




                                                                                       34 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 36 of 42


hop” number could have called a foreign number; thus, these CDRs statistics contain both
domestic and foreign number results.

Figure 19: Table of CDRs Received Arising from Such Targets
    Call Detail Records “CDRs” – Section 501(b)(2)(C)            CY2016              CY2017

 Estimated number of call detail records arising from          151,230,968        534,396,285
 such targets that NSA received from providers pursuant
 to Section 501(b)(2)(C) and stored in its repositories*
* While the statute directs the government to count the unique identifiers, the government is
not technically able to isolate the number of unique identifiers; thus, this number includes
duplicate records. Additionally, the number of records contains both domestic and foreign
numbers.



   D. Statistics – Call Detail Record Queries

The number of search terms associated with a U.S. person used to query the CDR data. Each
unique query is counted only once. The same term queried 10 times counts as one query term.
A single query with 20 terms counts as 20 query terms.

Figure 20: Table of CDRs -- U.S. person query terms
    Call Detail Records “CDRs” – Section 501(b)(2)(C)            CY2016              CY2017

 Estimated number of search terms that included                   22,360             31,196
 information concerning a U.S. person that were used to
 query any database of call detail records obtained
 through the use of such orders*
See 50 U.S.C. § 1873(b)(6)(C).
* Consistent with § 1873(d)(2)(A), this statistic does not include queries that are conducted by
the FBI.




                                                                                      35 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 37 of 42




                             National Security Letters (NSLs)

   A. National Security Letters
                                                              National Security Letters
In addition to statistics relating to FISA
authorities, we are reporting information     Not authorized by FISA but by other statutes.
on the government’s use of National
Security Letters (NSLs). The FBI is           Bulk collection is prohibited, however, by the USA
statutorily authorized to issue NSLs for     FREEDOM Act.
specific records (as specified below) only
if the information being sought is            FBI may only use NSLs if the information sought is
relevant to a national security              relevant to international counterterrorism or
investigation. NSLs may be issued for        counterintelligence investigation.
four commonly used types of records:

1) telephone subscriber information, toll records, and other electronic communication
   transactional records, see 18 U.S.C. § 2709;
2) consumer-identifying information possessed by consumer reporting agencies (names,
   addresses, places of employment, institutions at which a consumer has maintained an
   account), see 15 U.S.C. § 1681u;
3) full credit reports, see 15 U.S.C. § 1681v (only for counterterrorism, not for
   counterintelligence investigations); and
4) financial records, see 12 U.S.C. § 3414.


   B. Statistics – National Security Letters and Requests of Information

Counting NSLs. Today we are reporting (1) the total number of NSLs issued for all persons, and
(2) the total number of requests for information (ROI) contained within those NSLs. When a
single NSL contains multiple ROIs, each is considered a “request” and each request must be
relevant to the same pending investigation. For example, if the government issued one NSL
seeking subscriber information from one provider and that NSL identified three e-mail
addresses for the provider to return records, this would count as one NSL issued and three
ROIs.




                                                                                     36 | P a g e
       Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 38 of 42


      The Department of Justice’s Report on NSLs. In May 2018, the Department of Justice
       released its Annual Foreign Intelligence Surveillance Act Report to Congress. That report,
       which is available online, provides the number of requests made for certain information
       concerning different U.S. persons pursuant to NSL authorities during calendar year
       2017. The Department of Justice’s report provides the number of individuals subject to
       an NSL whereas the ODNI’s report provides the number of NSLs issued. Because one
       person may be subject to more than one NSL in an annual period, the number of NSLs
       issued and the number of persons subject to an NSL differs.

Why we report the number of NSL requests instead of the number of NSL targets. We are
reporting the annual number of requests for multiple reasons. First, the FBI’s systems are
configured to comply with Congressional reporting requirements, which do not require the FBI
to track the number of individuals or organizations that are the subject of an NSL. Even if the
FBI systems were configured differently, it would still be difficult to identify the number of
specific individuals or organizations that are the subjects of NSLs. One reason for this is that the
subscriber information returned to the FBI in response to an NSL may identify, for example, one
subscriber for three accounts or it may identify different subscribers for each account. In some
cases this occurs because the identification information provided by the subscriber to the
provider may not be true. For example, a subscriber may use a fictitious name or alias when
creating the account. Thus, in many instances, the FBI never identifies the actual subscriber of a
facility. In other cases, this occurs because individual subscribers may identify themselves
differently for each account (e.g., inclusion of middle name, middle initial, etc.) when creating
an account.

We also note that the actual number of individuals or organizations that are the subject of an
NSL is different than the number of NSL requests. The FBI often issues NSLs under different
legal authorities, e.g., 12 U.S.C. § 3414(a)(5), 15 U.S.C. §§ 1681u(a) and (b), 15 U.S.C. § 1681v,
and 18 U.S.C. § 2709, for the same individual or organization. The FBI may also serve multiple
NSLs for an individual for multiple facilities (e.g., multiple e-mail accounts, landline telephone
numbers and cellular phone numbers). The number of requests, consequently, is significantly
larger than the number of individuals or organizations that are the subjects of the NSLs.




                                                                                         37 | P a g e
      Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 39 of 42


Figure 21a: Table of NSLs Issued and Requests for Information
   National Security Letters
             (NSLs)
                                 CY2013     CY2014       CY2015               CY2016        CY2017


 Total number of NSLs issued      19,212       16,348         12,870          12,150        12,762



 Number of Requests for           38,832       33,024         48,642          24,801        41,579
 Information (ROI)

See 50 U.S.C. § 1873(b)(6).



Figure 21b: Chart of NSLs Issued and Requests for Information


                                 Total NSLs Issued and
                              Total ROIs within those NSLs
 70,000

 60,000

 50,000

 40,000       38,832                               48,642
                                33,024                                                 41,579
 30,000
                                                                     24,801
 20,000

 10,000       19,212            16,348             12,870            12,150            12,762
     0
             CY2013            CY2014              CY2015            CY2016            CY2017

                                     NSLs Issued      ROIs in NSLs




                                                                                           38 | P a g e
Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 40 of 42




                            APPENDIX
       Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 41 of 42
                                        UNCLASSIFIED

                              DIRECTOR OF NATIONAL INTELLIGENCE
                                      WASHINGTON, DC 20511                           MAY 0 4 2011



The Honorable Richard Burr                                   The Honorable Chuck Grassley
Chairman                                                     Chairman
Select Committee on Intelligence                             Committee on the Judiciary
United States Senate                                         United States Senate

The Honorable Devin Nunes                                    The Honorable Robert W. Goodlatte
Chairman                                                     Chairman
Permanent Select Committee on Intelligence                   Committee on the Judiciary
U.S. House of Representatives                                U.S. House of Representatives

Dear Messrs. Chairmen:

        Section 603(b)(2)(B) of the Foreign Intelligence Surveillance Act (FISA), as amended by
the Uniting and Strengthening America by Fulfilling Rights and Ensuring Effective Discipline
Over Monitoring Act of 2015, (P.L.114-23), 129 Stat. 268 (hereinafter USA FREEDOM Act),
requires the Director of National Intelligence (DNI) to make publicly available for the preceding
12-month period a good faith estimate of the number of queries concerning a known United
States person of unminimized non-content information relating to electronic communications or
wire communications obtained through acquisitions authorized under Section 702 of FISA,
excluding the number of queries containing information used to prevent the return of information
concerning a United States person.

        If the DNI concludes that this good faith estimate cannot be determined accurately
because not all of the relevant elements of the Intelligence Community (IC) are able to provide
this good faith estimate, then FISA requires him to (i) certify that conclusion in writing to the
committees identified above; (ii) report the good faith estimate for those relevant elements able
to provide such good faith estimate; (iii) explain when it is reasonably anticipated that such an
estimate will be able to be determined fully and accurately; and (iv) make such certification
publicly available on an Internet website.

        I conclude that the good faith estimate required under section 603(b)(2)(B) of FISA
cannot be determined accurately because not all of the relevant elements of the IC are able to
provide this good faith estimate. Specifically, the Central Intelligence Agency (CIA) remained
unable to provide such information for calendar year 2017. The enclosed report includes the
good faith estimate for those relevant IC elements that were able to provide such good faith
estimate. Based on the information provided to me by the CIA, I reasonably anticipate that such
an estimate will be able to be determined fully and accurately by the end of calendar year 2018
so as to be included in the 2019 report.




                                        UNCLASSIFIED
       Case 4:14-cv-04480-YGR Document 315-8 Filed 10/25/19 Page 42 of 42
                                        UNCLASSIFIED


The Honorable Richard Burr
The Honorable Chuck Grassley
The Honorable Devin Nunes
The Honorable Robert W. Goodlatte


       If you have any questions regarding this matter, please contact the Office of the Director
of National Intelligence Office of Legislative Affairs at (703) 275-2474.

                                                     Sincerely,




                                                     Daniel R. Coats



Enclosure:
Statistical Transparency Report

 cc:   Executive Secretary, National Security Staff
       Director, Central Intelligence Agency
       Under Secretary of Defense for Intelligence
       Under Secretary for Intelligence and Analysis, Department of Homeland Security
       Director, National Security Agency
       Director, National Reconnaissance Office
       Director, Defense Intelligence Agency
       Director, National Geospatial-Intelligence Agency
       Assistant Secretary for Intelligence and Research, Department of State
       Assistant Secretary for Intelligence and Analysis, Department of the Treasury
       Executive Assistance Director, Intelligence Branch, Federal Bureau of Investigation
       Chief of Intelligence, Senior Officer, Drug Enforcement Administration
       Director, Office of Intelligence and Counterintelligence, Department of Energy
       Deputy Chief of Staff, G2, U.S. Army
       Director of Intelligence, U.S. Marine Corps
       Director of Naval Intelligence, N2 U.S. Navy
       Deputy Chief of Staff for Intelligence, Surveillance and Reconnaissance, A2, U.S. Air
        Force
       Deputy Chief of Staff for Intelligence and Criminal Investigations, U.S. Coast Guard
       Assistant Attorney General for National Security, Department of Justice




                                                 2

                                        UNCLASSIFIED
Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 1 of 35




                  EXHIBIT I
 to Twitter’s Request for Judicial Notice
                                                                                                 2018
         Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 2 of 35




                                                                                             CALENDAR
                                                                                               YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                        CONTENTS
                                                                                                        FIGURES
                                    Office of the Director of National Intelligence




              Statistical Transparency Report
                  Regarding the Use of National Security Authorities
                                                  Calendar Year 2018                   


                                      Office of Civil Liberties, Privacy, and Transparency
                                                       April 2019
                                                                                                                                                                           2018
           Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 3 of 35




                                                                                                                                                                       CALENDAR
                                                                                                                                                                         YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                                                                CONTENTS
Table of Contents




                                                                                                                                                                                                   FIGURES
Introduction................................................................................................................................... 4
     A. Background................................................................................................................................................................... 4




                                                                                                                                                                                                   INTRODUCTION
     B. Areas Covered in this Report....................................................................................................................................... 4
     C. Context and Clarity...................................................................................................................................................... 5
     D. Key Terms...................................................................................................................................................................... 6

FISA Probable Cause Authorities ................................................................................................ 8




                                                                                                                                                                                                   FISA PROBABLE CAUSE AUTHORITIES
     A. FISA Titles I and III..................................................................................................................................................... 8
     B. FISA Title VII, Sections 703 and 704........................................................................................................................ 8
     C. Statistics......................................................................................................................................................................... 8

FISA Section 702.......................................................................................................................... 10
     A. Section 702..................................................................................................................................................................10
     B. Statistics—Orders and Targets.................................................................................................................................12
     C. Statistics—U.S. Person Queries................................................................................................................................13




                                                                                                                                                                                                   FISA SECTION 702
     D. Section 702 and FBI Investigations.........................................................................................................................16
     E. NSA Dissemination of U.S. Person Information under FISA Section 702..........................................................17

FISA Criminal Use and Notice Provisions................................................................................. 22
     A. FISA Sections 106 and 305 ......................................................................................................................................22




                                                                                                                                                                                                   FISA CRIMINAL USE
FISA Title IV—Use of Pen Register and Trap and Trace (PR/TT) Devices............................ 23
     A. FISA PR/TT Authority..............................................................................................................................................23
     B. Statistics.......................................................................................................................................................................23

FISA Title V—Business Records................................................................................................ 25



                                                                                                                                                                                                   FISA TITLE IV
     A. Business Records FISA...............................................................................................................................................25
     B. Statistics—Title V “Traditional” Business Records Statistics Orders, Targets & Identifiers ...........................26
     C. Statistics—Call Detail Record (CDR) Orders, Targets & Identifiers..................................................................27
                                                                                                                                                                                                   FISA TITLE V
     D. Statistics—Call Detail Record Queries...................................................................................................................31

National Security Letters (NSLs)................................................................................................ 32
     A. National Security Letters ..........................................................................................................................................32
                                                                                                                                                                                                   NATIONAL SECURITY LETTERS




     B. Statistics—National Security Letters and Requests for Information...................................................................32




2
                                                                                                                                                                 2018
               Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 4 of 35




                                                                                                                                                             CALENDAR
                                                                                                                                                               YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                                                        CONTENTS
Table of Figures




                                                                                                                                                                                     FIGURES
    Figures 1a and 1b: FISA “Probable Cause” Court Orders and Targets........................................................................... 9

    Figures 2a and 2b: FISA “Probable Cause” Targets Broken Down by U.S. Person Status............................................ 9




                                                                                                                                                                                        INTRODUCTION
    Figure 3: Section 702 Orders................................................................................................................................................13

    Figure 4: Section 702 Targets...............................................................................................................................................13

    Figure 5: How the IC Counts U.S. Person Query Terms Used To Query Section 702 Content....................................14




                                                                                                                                                                                        FISA PROBABLE CAUSE AUTHORITIES
    Figure 6: U.S. Person Query Terms Used To Query Section 702 Content......................................................................14

    Figure 7: How the IC Counts U.S. Person Query Terms Used To Query Section 702 Noncontents............................. 15

    Figure 8: U.S. Person Queries of Noncontents of Section 702..........................................................................................15

    Figure 9: Required Section 702 Query Reporting to the FISC.........................................................................................16

    Figure 10: Number of FBI Investigations Opened on USPs Based on Section 702 Acquisition .................................16

    Figure 11: Section 702 Reports Containing USP Information Unmasked by NSA.....................................................20




                                                                                                                                                                                        FISA SECTION 702
    Figure 12: Section 702 USP Identities Disseminated by NSA.........................................................................................20

    Figure 13: Number of Criminal Proceedings in Which the Government Provided Notice of Its Intent
    To Use Certain FISA Information.......................................................................................................................................22

    Figures 14a and 14b: Number of PR/TT Orders, Targets and Unique Identifiers Collected.......................................24




                                                                                                                                                                                        FISA CRIMINAL USE
    Figure 15: FISA PR/TT Targets—U.S. Persons and Non-U.S. Persons.........................................................................24

    Figure 16a: Title V “Traditional” Business Records Orders, Targets, and Unique Identifiers Collected....................26

    Figure 16b: “Traditional” Business Records Orders and Targets....................................................................................27

    Figure 16c: “Traditional” Business Records Unique Identifiers.......................................................................................27




                                                                                                                                                                                        FISA TITLE IV
    Figures 17a and 17b: CDR Orders and Targets................................................................................................................28

    Figure 18: Call Event Hop Scenario and Method of Counting........................................................................................29
                                                                                                                                                                                        FISA TITLE V
    Figure 19: CDRs Received Arising from Such Targets......................................................................................................30

    Figure 20: Unique Identifiers in the CDRs Received.........................................................................................................31

    Figure 21: CDRs—U.S. Person Query Terms....................................................................................................................31
                                                                                                                                                                                        NATIONAL SECURITY LETTERS




    Figure 22a: NSLs Issued and Requests for Information ..................................................................................................33

    Figure 22b: Total NSLs Issued and Total ROIs Within Those NSLs .............................................................................33




3
                                                                                                              2018
         Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 5 of 35




                                                                                                          CALENDAR
                                                                                                            YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                               CONTENTS
Introduction

T




                                                                                                                               FIGURES
         oday, consistent with the Foreign Intelli-              of critical national security authorities, including
         gence Surveillance Act of 1978 (FISA),                  FISA, in an annual report called the Statistical
         as amended (codified in 50 U.S.C.                       Transparency Report Regarding Use of National




                                                                                                                          INTRODUCTION
§ 1873(b)), and the Intelligence Community’s                     Security Authorities (hereafter the Annual Statistical
(IC) Principles of Intelligence Transparency, we are             Transparency Report). Subsequent Annual Statis-
releasing our sixth annual Statistical Transparency              tical Transparency Reports were released in 2015,
Report Regarding Use of National Security Authorities            2016, 2017, and 2018.
presenting statistics on how often the government




                                                                                                                               FISA PROBABLE CAUSE AUTHORITIES
uses certain national security authorities. Providing            On June 2, 2015, the Uniting and Strengthening
these statistics allows for an additional way to track           America by Fulfilling Rights and Ensuring Effec-
the use of FISA authorities and National Security                tive Discipline Over Monitoring Act of 2015 (USA
Letters (NSLs). The statistics also add further con-             FREEDOM Act) was enacted, amending FISA by
text regarding the IC’s rigorous and multi-layered               requiring the government to publicly report many
oversight framework that safeguards the privacy of               of the statistics already reported in the Annual Sta-
United States person (U.S. person or USP) infor-                 tistical Transparency Report. The USA FREEDOM
mation and non-U.S. persons’ information acquired                Act also expanded the scope of the information
pursuant to these national security authorities. This




                                                                                                                               FISA SECTION 702
                                                                 included in the reports by requiring the DNI to
report goes beyond the government’s statutory                    report information concerning USP search terms
duty of providing statistics by further providing the            and queries of certain FISA-acquired information,
public with detailed explanations as to how the IC               as well as specific statistics concerning call detail
uses its national security authorities. This document            records. See 50 U.S.C. § 1873(b). On January 19,
should be read in conjunction with the national                  2018, the FISA Amendments Reauthorization




                                                                                                                               FISA CRIMINAL USE
security-related materials that the government has               Act of 2017 was signed, further codifying that
already released publicly, especially the documents              additional statistics must be publicly released,
that have been highlighted through the hyperlinks                including many statistics that the government
embedded in this report, as well as the statistical              previously reported pursuant to its commitment
report provided by the Director of the Administra-               to transparency.



                                                                                                                               FISA TITLE IV
tive Office of the U.S. Courts (50 U.S.C. § 1873(a),
available on the AOUSC website).
                                                                 B. Areas Covered in this Report
Additional public information on national security
                                                                 This report provides statistics in the following
authorities is available at the Office of the Director                                                                         FISA TITLE V
                                                                 areas (the terms used below are defined and ex-
of National Intelligence’s (ODNI) website, www.
                                                                 plained later in this report):
dni.gov, the Intelligence Community’s public web-
site, www.intel.gov, and ODNI’s public Tumblr site,
                                                                  FISA PROBABLE CAUSE AUTHORITIES. The number of
IC on the Record at IContheRecord.tumblr.com.
                                                                                                                               NATIONAL SECURITY LETTERS




                                                                    orders—and the number of targets under those or-
                                                                    ders—for the use of FISA authorities that require
A. Background                                                       probable cause determinations by the Foreign In-
In June 2014, the Director of National Intelligence                 telligence Surveillance Court (FISC), under Titles
(DNI) began releasing statistics relating to the use                I and III, and Section 703 and 704, of FISA.


4
                                                                                                               2018
         Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 6 of 35




                                                                                                           CALENDAR
                                                                                                             YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                               CONTENTS
 FISA SECTION 702.                                                of unique identifiers used to communicate infor-
   ▶▶ The number of orders—and the number of                        mation collected pursuant to those orders.
      targets under those orders—issued pursuant




                                                                                                                               FIGURES
                                                                  BUSINESS RECORDS. The number of business records
      to Section 702 of FISA.
                                                                    are reported with distinction made between
    ▶▶ The number of U.S. person queries of Section                 records obtained under Section 501(b)(2)(B)—
       702-acquired content.




                                                                                                                           INTRODUCTION
                                                                                                                            INTRODUCTION
                                                                    commonly referred to as “traditional” business
    ▶▶ The number of U.S. person queries of Section                 records—and call detail records obtained under
       702-acquired metadata.                                       Section 501(b)(2)(C). Specifically:
    ▶▶ The number of instances in which Federal                     ▶▶ The number of traditional business record or-
       Bureau of Investigation (FBI) personnel




                                                                                                                               FISA PROBABLE CAUSE AUTHORITIES
                                                                       ders—and the number of targets under those
       received and reviewed Section 702-acquired                      orders—issued pursuant to FISA’s traditional
       information that the FBI identified as con-                     business records authority, and the number of
       cerning a U.S. person in response to a query                    unique identifiers used to communicate infor-
       that was designed to return evidence of a                       mation collected pursuant to those orders.
       crime unrelated to foreign intelligence and
                                                                    ▶▶ The number of call detail record orders—and
       conducted in connection with a predicated
                                                                       the number of targets under those orders—
       criminal investigation.
                                                                       issued pursuant to FISA’s call detail records
    ▶▶ The number of instances in which the FBI                        authority for the ongoing production of




                                                                                                                               FISA SECTION 702
       opened, under the Criminal Investigative Di-                    call detail records, the number of call detail
       vision, an investigation of a U.S. person who                   records received from providers and stored in
       is not considered a threat to national security                 NSA repositories, and the number of unique
       based wholly or in part on Section 702-ac-                      identifiers used to communicate informa-
       quired information.                                             tion collected.




                                                                                                                               FISA CRIMINAL USE
    ▶▶ The number of National Security Agency                     NATIONAL SECURITY LETTERS. The number of National
       (NSA)-disseminated Section 702 reports                       Security Letters (NSLs) issued, and the number
       containing U.S. person identities (various                   of requests for information within those NSLs.
       statistics relating to reports where the U.S.
       person identity was openly named or origi-
                                                                 C. Context and Clarity
       nally masked and subsequently unmasked).



                                                                                                                               FISA TITLE IV
                                                                 Consistent with the IC’s Principles of Intelligence
 USE IN CRIMINAL PROCEEDINGS. The number of
                                                                 Transparency, and in addition to the mandatory
   criminal proceedings in which the United States
                                                                 reporting required by FISA, this report provides
   or a State or political subdivision provided
                                                                 transparency to enhance public understanding                  FISA TITLE V
   notice under FISA of the government’s intent
                                                                 about certain activities the IC undertakes to accom-
   to enter into evidence or otherwise use or
                                                                 plish its national security mission. Specifically, this
   disclose any information derived from elec-
                                                                 report provides context concerning how the IC im-
   tronic surveillance, physical search, or Section
                                                                 plements FISA, including the circumstances under
                                                                                                                               NATIONAL SECURITY LETTERS




   702 acquisition.
                                                                 which such activities are conducted and the rules
 PEN REGISTER AND TRAP AND TRACE DEVICES. The                  that are designed to ensure compliance with the
   number of orders—and the number of targets                    Constitution and laws of the United States. While
   under those orders—for the use of FISA’s pen                  the statistics contained herein provide an important
   register/trap and trace devices, and the number               point for understanding the use of these authori-


5
                                                                                                                 2018
         Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 7 of 35




                                                                                                             CALENDAR
                                                                                                               YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                  CONTENTS
ties, the statistics have limitations in explaining the           TARGET. Within the IC, the term “target” has
complexities of how the IC implements FISA; thus,                   multiple meanings. With respect to the statistics
this report is intended to be read in conjunction                   provided in this report, the term “target” is used




                                                                                                                                  FIGURES
with other related publicly released information for                as a noun and defined as the individual person,
a more comprehensive understanding. The statistics                  group, entity composed of multiple individuals,
fluctuate from year to year for a variety of reasons.               or foreign power that uses the selector such as a




                                                                                                                              INTRODUCTION
                                                                                                                               INTRODUCTION
These include changes in operational priorities,                    telephone number or email address.
world events, technical capabilities, target behavior,              The IC also uses the term “target” as a verb, espe-
the dynamics of the ever-changing telecommunica-                    cially as it relates to Section 702. Specifically, Sec-
tions sector, and the use of technology to automate                 tion 702 authorizes the targeting of (i) non-Unit-




                                                                                                                                  FISA PROBABLE CAUSE AUTHORITIES
the delivery of marketing and other communica-                      ed States persons (ii) reasonably believed to be
tions. These reasons often cannot be explored in                    located outside the United States (iii) to acquire
detail in an unclassified setting without divulging                 foreign intelligence information. To ensure that all
information necessary to protect national security.                 three requirements are appropriately met, Section
Moreover, there may be no relationship between a                    702 requires targeting procedures. Additional
decrease in the use of one authority and an increase                information on targeting is detailed below in the
in another.                                                         Section 702 discussion.
                                                                    Targeting for intelligence purposes must be
D. Key Terms
                                                                    informed by the National Intelligence Priorities




                                                                                                                                  FISA SECTION 702
Certain terms used throughout this report are                       Framework (NIPF). The NIPF is the high-level
described below. Other terms are described in the                   mechanism to manage and communicate na-
sections in which they are most directly relevant.                  tional intelligence priorities, facilitating the IC’s
These terms will be used consistently throughout                    ability to allocate finite resources to address the
this report.                                                        most pressing intelligence questions and mission




                                                                                                                                  FISA CRIMINAL USE
 U.S. PERSON. As defined by Title I of FISA, a U.S.               requirements. Guidance from the President and
   person is “a citizen of the United States, an alien              the National Security Advisor, with formal input
   lawfully admitted for permanent residence (as                    from cabinet-level heads of departments and
   defined in section 101(a)(20) of the Immigra-                    agencies, determine the overall priorities of the
   tion and Nationality Act), an unincorporated                     top-level NIPF issues. Once the IC determines




                                                                                                                                  FISA TITLE IV
   association a substantial number of members of                   that a particular target meets an intelligence need
   which are citizens of the United States or aliens                under the NIPF, the IC must then apply appli-
   lawfully admitted for permanent residence, or a                  cable legal authorities (e.g., certain acquisitions
   corporation which is incorporated in the United                  authorized under FISA, Executive Order 12333)
                                                                    to begin targeting.                                           FISA TITLE V
   States, but does not include a corporation or an
   association which is a foreign power, as defined               ORDERS. There are different types of orders that
   in [50 U.S.C. § 1801(a)(1), (2), or (3)].” 50                    the FISC may issue in connection with FISA
   U.S.C. § 1801(i). Section 602 of the USA                         cases, including orders granting or modify-
                                                                                                                                  NATIONAL SECURITY LETTERS




   FREEDOM Act, however, uses a narrower                            ing the government’s applications to conduct
   definition. Since the broader Title I definition                 foreign intelligence collection including orders
   governs how U.S. person queries are conducted                    granting or modifying the government’s applica-
   pursuant to the relevant minimization proce-                     tions to conduct foreign intelligence collection
   dures, it will be used throughout this report.                   pursuant to FISA; orders directing electronic


6
                                                                                                               2018
         Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 8 of 35




                                                                                                           CALENDAR
                                                                                                             YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                CONTENTS
    communication service providers to provide any                  FISA and wants to disseminate that information,
    technical assistance necessary to implement the                 the agency must first apply its minimization
    authorized foreign intelligence collection; and                 procedures to that information.




                                                                                                                                FIGURES
    supplemental orders and briefing orders requir-
                                                                  FISC. The FISC was established in 1978 when
    ing the government to take a particular action or
                                                                    Congress enacted FISA (see 50 U.S.C. §§ 1801-
    provide the court with specific information. As




                                                                                                                            INTRODUCTION
                                                                    1885c). The Court is composed of eleven federal




                                                                                                                             INTRODUCTION
    with past years, this report only counts orders
                                                                    district court judges who are designated by the
    granting the government’s applications.
                                                                    Chief Justice of the United States. Pursuant to
    The FISC may amend an order one or more                         FISA, the Court entertains applications sub-
    times after it has been granted. For example, an                mitted by the United States Government for




                                                                                                                                FISA PROBABLE CAUSE AUTHORITIES
    order may be amended to add a newly discov-                     approval of electronic surveillance, physical
    ered account used by the target. This report does               search, and other investigative actions for for-
    not count such amendments separately.                           eign intelligence purposes.
    The FISC may renew some orders multiple times                 AMICUS CURIAE. In 2015, the USA FREEDOM Act
    during the calendar year. Each authority permit-                established a framework under which qualified
    ted under FISA has specific time limits for the                 individuals are appointed as amicus curiae to
    FISA authority to continue (e.g., a Section 704                 assist the FISC and the Foreign Intelligence
    order against a U.S. person target outside of the               Surveillance Court of Review (FISC-R) in the
    United States may last no longer than 90 days,                  consideration of matters (including matters that




                                                                                                                                FISA SECTION 702
    but FISA permits the order to be renewed,                       present a novel or significant interpretation of the
    see 50 U.S.C. § 1881c(c)(4)). Each renewal                      law or matters dealing with technical
    requires a separate application submitted by the                expertise) before those courts. See 50 U.S.C.
    government to the FISC and a finding by the                     § 1803. Individuals designated as amici must
    FISC that the application meets the require-                    have expertise in privacy and civil liberties, intel-




                                                                                                                                FISA CRIMINAL USE
    ments of FISA. Thus, unlike amendments, this                    ligence collection, communications technology,
    report counts each such renewal as a separate order             or other areas that may lend legal or technical
    granting the requested FISA authority.                          expertise to the FISC and FISC-R and must also
                                                                    be eligible for access to classified information.
 “ESTIMATED NUMBER.” Throughout this report,
                                                                    When appointed, amicus curiae provide those
   when numbers are estimated, the estimate com-
                                                                    courts, as appropriate, with legal arguments that



                                                                                                                                FISA TITLE IV
   ports with the statutory requirements to provide
                                                                    advance the protection of individual privacy and
   a “good faith estimate” of a particular number.
                                                                    civil liberties; information related to intelligence
 DISSEMINATION. Dissemination refers to the sharing               collection or communications technology; or le-
   of minimized information. As it pertains to FISA                 gal arguments or information regarding any other            FISA TITLE V
   (including Section 702), if an agency (such as                   area relevant to the issue presented to the court.
   NSA) lawfully collects information pursuant to
                                                                                                                                NATIONAL SECURITY LETTERS




7
                                                                                                              2018
         Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 9 of 35




                                                                                                          CALENDAR
                                                                                                            YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                      CONTENTS
FISA Probable Cause Authorities




                                                                                                                                      FIGURES
A. FISA Titles I and III


W             ith limited exceptions (e.g., in the event of          FISA Title I, Title III, and Title VII




                                                                                                                                      INTRODUCTION
              an emergency), to conduct electronic sur-              Section 703 and 704
              veillance or physical search of an individu-            All of these authorities require individual
al under FISA Title I or FISA Title III, a probable cause               court orders based on probable cause.
court order is required regardless of U.S. person status.
Under FISA, Title I permits electronic surveillance and               Titles I and III apply to FISA collection




                                                                                                                         FISA PROBABLE CAUSE AUTHORITIES
Title III permits physical search in the United States                  targeting persons within the United States.
of foreign powers or agents of a foreign power when                   Sections 703 and 704 apply to FISA col-
the government has a significant purpose to obtain                      lection targeting U.S. persons outside the
foreign intelligence information. See 50 U.S.C. §§ 1804                 United States.
and 1823. Title I (electronic surveillance) and Title III
(physical search) are commonly referred to as “Tradi-
                                                                 seeks to conduct collection overseas targeting a U.S.
tional FISA.” Both require that, following submission
                                                                 person reasonably believed to be located outside
of a government application, the FISC make a proba-
                                                                 the United States under circumstances in which the
ble cause finding, based upon a factual statement in the




                                                                                                                                      FISA SECTION 702
                                                                 U.S. person has a reasonable expectation of privacy
government’s application, that (i) the target is a foreign
                                                                 and a warrant would be required if the acquisition
power or an agent of a foreign power, as defined by
                                                                 were conducted in the United States. Both Sections
FISA and (ii) the facility being targeted for electronic
                                                                 703 and 704 require that the FISC make a probable
surveillance is used by or about to be used, or the
                                                                 cause finding, based upon a factual statement in the
premises or property to be searched is or is about to
                                                                 government’s application, that the target is a U.S.




                                                                                                                                      FISA CRIMINAL USE
be owned, used, possessed by, or is in transit to or
                                                                 person reasonably believed to be (i) located outside
from a foreign power or an agent of a foreign power. In
                                                                 the United States and (ii) a foreign power, agent of
addition to meeting the probable cause standard, the
                                                                 a foreign power, or officer or employee of a foreign
government’s application must meet the other require-
                                                                 power. Additionally, the government’s application
ments of FISA. See 50 U.S.C. §§ 1804(a) and 1823(a).
                                                                 must meet the other requirements of FISA. See 50




                                                                                                                                      FISA TITLE IV
                                                                 U.S.C. §§ 1881b(b) and 1881c(b).
B. FISA Title VII, Sections 703 and 704
FISA Title VII Sections 703 and 704 similarly require
a court order based on a finding of probable cause for           C. Statistics
                                                                                                                                      FISA TITLE V
the government to undertake FISA collection target-              HOW TARGETS ARE COUNTED. If the IC received authori-
ing U.S. persons located outside the United States.              zation to conduct electronic surveillance and/or
Section 703 applies when the government seeks to                 physical search against the same target in four sepa-
conduct electronic surveillance or to acquire stored             rate applications, the IC would count one target, not
                                                                                                                                      NATIONAL SECURITY LETTERS




electronic communications or stored electronic data              four. Alternatively, if the IC received authorization
inside the U.S., in a manner that otherwise requires             to conduct electronic surveillance and/or physical
an order pursuant to FISA, of a U.S. person who is               search against four targets in the same application,
reasonably believed to be located outside the United             the IC would count four targets. Duplicate targets
States. Section 704 applies when the government                  across authorities are not counted.


8
                                                                                                                                                                              2018
            Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 10 of 35




                                                                                                                                                                       CALENDAR
                                                                                                                                                                         YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                                                                           CONTENTS
                              Figures 1a and 1b: FISA “Probable Cause” Court Orders and Targets

      Titles I and III and Sections 703 and
                                                             CY2013             CY2014              CY2015                   CY2016                 CY2017                     CY2018




                                                                                                                                                                                                           FIGURES
                    704 of FISA

    Total number of orders                                    1,767             1,519               1,585                    1,559                  1,437                       1,184




                                                                                                                                                                                                           INTRODUCTION
    Estimated number of targets of
                                                              1,144             1,562               1,695                    1,687                  1,337                       1,833
    such orders*


                                                                                                                                                                             1,833
            1,767
                                                                       1,695                        1,687




                                                                                                                                                                                                  FISA PROBABLE CAUSE AUTHORITIES
                                                                                                                                                                                                   FISA PROBABLE CAUSE AUTHORITIES
                                                             1,585
                                    1,519 1,562                                        1,559
                                                                                                                       1,437
                                                                                                                                   1,337
                                                                                                                                                          1,184
                      1,144




                                                                                                                                                                                                           FISA SECTION 702
                CY2013                  CY2014                   CY2015                    CY2016                            CY2017                           CY2018

                                                      Total court orders                Estimated total targets*
                                                        See 50 U.S.C. §§ 1873(b)(1) and 1873(b)(1)(A).

*Although providing this statistic was first required by the USA FREEDOM Act, the FISA Amendments Reauthorization Act of 2017 enumerated this




                                                                                                                                                                                                           FISA CRIMINAL USE
 requirement at 50 U.S.C. § 1873(b)(1)(A).




                    Figures 2a and 2b: FISA “Probable Cause” Targets Broken Down by U.S. Person Status

                                                                                                                                                                                      (12.7%




                                                                                                                                                                                                           FISA TITLE IV
                                                                                                                                                                               232    of total)
     Titles I and III and Sections 703                                                                                        (19.9%
                                                   CY2016          CY2017          CY2018                             336     of total)                                       1,601
             and 704—Targets
    Estimated number of targets                                                                                      1,351                        299    (22.4%
                                                   1,351            1,038           1,601                                                                of total)
    who are non-U.S. persons*
                                                                                                       1,687 TOTAL




                                                                                                                                                                                                           FISA TITLE V
                                                                                                                                                               1,833 TOTAL




                                                                                                                                                 1,038
    Estimated number of targets
                                                                                                                                   1,337 TOTAL




                                                     336             299              232
    who are U.S. persons*

    Percentage of targets who are
                                                   19.9%           22.4%            12.7%
    estimated to be U.S. persons
                                                                                                                                                                                                           NATIONAL SECURITY LETTERS




    See 50 U.S.C. §§ 1873(b)(1)(B) and 1873(b)(1)(C) for rows one and two, respectively.
                                                                                                                     CY2016                      CY2017                      CY2018
*Previously the IC was not statutorily required to publicly provide these statistics but provided                           Estimated USPER targets*
 them consistent with transparency principles. The FISA Amendments Reauthorization Act of
 2017 codified this requirement at 50 U.S.C. §§ 1873(b)(1)(B) and 1873(b)(1)(C).                                            Estimated non-USPER targets*



9
                                                                                                              2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 11 of 35




                                                                                                          CALENDAR
                                                                                                            YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                              CONTENTS
FISA Section 702




                                                                                                                              FIGURES
A. Section 702


T        itle VII of FISA includes Section 702,
                                                                     FISA Title VII— Section 702




                                                                                                                              INTRODUCTION
         which permits the Attorney General and
         the DNI to jointly authorize the targeting                   Commonly referred to as “Section 702.”
of (i) non-U.S. persons (ii) who are reasonably
believed to be located outside the United States                      Requires individual targeting determina-
(iii) to acquire foreign intelligence information. See                  tions that the target (1) is a non-U.S. per-




                                                                                                                              FISA PROBABLE CAUSE AUTHORITIES
50 U.S.C. § 1881a. All three elements must be met.                      son (2) who is reasonably believed to be
Additionally, Section 702 requires that the Attor-                      located outside the United States and (3)
ney General, in consultation with the DNI, adopt                        who has or is expected to communicate or
targeting procedures, minimization procedures,                          receive foreign intelligence information.
and querying procedures that they attest satisfy
the statutory requirements of Section 702 and are     required by Presidential Policy Directive 28
consistent with the Fourth Amendment. Addi-           (PPD-28), Signals Intelligence Activities, to
tional information on how the government uses         Section 702-acquired information. PPD-28
Section 702 is posted on IC on the Record including   reinforces longstanding intelligence practices that




                                                                                                                       FISA SECTION 702
a Section 702 Overview.                               protect privacy and civil liberties, while requiring
SECTION 702 TARGETS AND “TASKING.” Under Section 702, agencies to implement new procedures to ensure
the government “targets” a particular non-U.S. per- that U.S. signals intelligence activities continue to
son, including non-U.S. person groups or entities,    include appropriate safeguards for the personal
reasonably believed to be located outside the Unit- information of all individuals, regardless of the




                                                                                                                              FISA CRIMINAL USE
ed States to acquire foreign intelligence information nationality of the individual to whom the informa-
by “tasking” selectors (e.g., telephone numbers       tion pertains or where that individual resides.
and email addresses). Before tasking a selector for   NSA and FBI task selectors pursuant to their respec-
collection under Section 702, the government must tive Section 702 targeting procedures, which are dis-
apply its targeting procedures to ensure that the     cussed below. All agencies that receive unminimized




                                                                                                                              FISA TITLE IV
selector is used by a non-U.S. person who is rea-     (i.e., “raw”) Section 702 data—NSA, FBI, Central
sonably believed to be located outside the United     Intelligence Agency (CIA), and National Counter-
States and who is expected to possess, receive,       terrorism Center (NCTC)—handle the Section
and/or is likely to communicate foreign intel-        702-acquired data in accordance with minimization
                                                                                                                              FISA TITLE V
ligence information. The foreign intelligence         procedures, which are explained below.
information must fall within a specific category
                                                      THE FISC’S ROLE. Under Section 702, the FISC deter-
of foreign intelligence information that has been
                                                      mines whether certifications executed jointly by the
authorized for acquisition by the Attorney General
                                                      Attorney General and the DNI meet all the require-
                                                                                                                              NATIONAL SECURITY LETTERS




and the DNI as part of a Section 702 certification.
                                                      ments of Section 702. In deciding whether to ap-
In addition to the requirement that the type of       prove a certification application package, the FISC
foreign intelligence information sought must be       reviews the certifications and the minimization, tar-
authorized as part of a certification approved by     geting, and querying procedures to ensure compli-
the FISC, agencies must also apply protections        ance with both FISA and the Fourth Amendment.


10
                                                                                                               2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 12 of 35




                                                                                                           CALENDAR
                                                                                                             YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                 CONTENTS
The Court’s review is not limited to the procedures              agencies that have Attorney General-adopted
as written, but also includes an examination of how              targeting procedures that the FISC finds sufficient
the procedures have been and will be implemented.                as part of a certification package may task selectors




                                                                                                                                 FIGURES
Accordingly, as part of its review, the FISC consid-             pursuant to Section 702; only two agencies, NSA
ers the compliance incidents reported to it by the               and FBI, have targeting procedures and thus are
government through notices and reports.                          permitted to task selectors.




                                                                                                                                 INTRODUCTION
If the FISC determines that the government’s cer-                NSA includes the targeting rationale (TAR) in the
tification application package meets the statutory               tasking record, which requires the targeting analyst
requirements of Section 702 and are consistent with              to briefly state why targeting for a particular selector
the Fourth Amendment, then the FISC issues an or-                was requested. The intent of the TAR is to memo-




                                                                                                                                 FISA PROBABLE CAUSE AUTHORITIES
der and supporting statement approving the certifica-            rialize why the analyst is requesting targeting and
tions. The 2016 FISC order and statement approving               provide a linkage between the user of the selector
the certifications was publicly released, in redacted            and the foreign intelligence purpose covered by
form, in May 2017 and posted on IC on the Record.                the certification under which it is being tasked. The
                                                                 TAR is reviewed by the ODNI and Department of
CERTIFICATIONS. Under Section 702, the Attorney                  Justice oversight teams as part of their routine re-
General and DNI jointly execute certifications un-               view of the tasking records. More information about
der which the Intelligence Community intends to                  these oversight reviews is provided in the Attorney
acquire specified foreign intelligence information.              General and DNI’s joint Semiannual Assessment of
The certifications identify categories of foreign in-            Compliance with Procedures and Guidelines Issued




                                                                                                                            FISA SECTION 702
                                                                                                                             FISA SECTION 702
telligence information to be collected, which must               Pursuant to Section 702 of the Foreign Intelligence
meet the statutory definition of foreign intelligence            Surveillance Act (commonly referred to as the Joint
information, through the targeting of non-U.S.                   Assessment of 702 Compliance or Joint Assessment),
persons reasonably believed to be located outside                most recently released in February 2019 on IC on
the United States. The certifications have included              the Record. NSA’s 2016 targeting procedures and




                                                                                                                                 FISA CRIMINAL USE
information concerning international terrorism and               FBI’s 2016 targeting procedures have been publicly
other topics, such as the acquisition of information             released on IC on the Record.
concerning weapons of mass destruction. Each
annual certification must be submitted to the FISC               MINIMIZATION PROCEDURES. The minimization proce-
for approval in a certification application package              dures detail requirements the government must
                                                                 meet to use, retain, and disseminate Section 702



                                                                                                                                 FISA TITLE IV
that includes the Attorney General and DNI’s
certifications, affidavits by certain heads of intelli-          data, including specific restrictions regarding
gence agencies, targeting procedures, minimization               non-publicly available U.S. person information
procedures, and, as described below, querying                    acquired from Section 702 collection of non-U.S.
procedures. Samples of certification application                 person targets, consistent with the needs of each               FISA TITLE V
                                                                 agency to obtain, produce, and disseminate foreign
packages have been publicly released on IC on the
                                                                 intelligence information. Each agency’s Section
Record, most recently in May 2017.
                                                                 702 minimization procedures are adopted by the
TARGETING PROCEDURES. Each set of targeting proce-               Attorney General. The FISC reviews the sufficien-
                                                                                                                                 NATIONAL SECURITY LETTERS




dures are adopted by the Attorney General and                    cy of each agency’s minimization procedures as
then reviewed, as part of the certification package,             part of the certification application package. Such
by the FISC, which reviews the sufficiency of each               reviews include assessing the IC’s compliance with
agency’s targeting procedures including assessing                past procedures. The 2016 minimization proce-
the IC’s compliance with the procedures. Only                    dures have been released on IC on the Record.


11
                                                                                                              2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 13 of 35




                                                                                                          CALENDAR
                                                                                                            YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                               CONTENTS
Non-U.S. persons also benefit from many of the pro-              Section 702 queries, regardless of whether the term
tective rules prescribed by the targeting and minimi-            includes U.S. person or non-U.S. person identifiers.
zation procedures. Under Section 702, collection is              As explained in the March 2019-released Joint As-




                                                                                                                               FIGURES
targeted (not bulk), and must be limited to non-U.S.             sessment of Section 702 Compliance, NSA personnel
person targets located outside the United States who             are required to obtain Office of General Counsel
are likely to possess, receive, and/or are expected to           approval before any use of United States person




                                                                                                                               INTRODUCTION
communicate foreign intelligence information that                identifiers as terms to query the content of Section
is linked to one of the FISC-approved certifications.            702 information. Additional information about U.S.
See Status of Implementation of PPD-28: Response to              person queries is posted on IC on the Record.
the PCLOB’s Report, October 2018 at 9. Additionally,
                                                                 COMPLIANCE. The IC’s application of the targeting,




                                                                                                                               FISA PROBABLE CAUSE AUTHORITIES
“as a practical matter, non-U.S. persons also benefit
                                                                 minimization, and querying procedures is subject
from the access and retention restrictions required by
                                                                 to robust internal agency oversight and to rigorous
the different agencies’ minimization and/or targeting
                                                                 external oversight by DOJ, ODNI, Congress, and
procedures.” See Privacy and Civil Liberties Oversight
                                                                 the FISC. Every identified incident of non-compli-
Board Report on the Surveillance Program Operated
                                                                 ance, regardless of the U.S. person status of individ-
Pursuant to Section 702 of FISA (July 2, 2014) at 100.
                                                                 uals affected by the incident, is reported to the FISC
QUERYING PROCEDURES. With passage of the FISA                    (through notices or in reports) and to Congress in
Amendments Reauthorization Act of 2017, Con-                     semiannual reports. Depending on the nature of
gress amended Section 702 to require that querying               the incident, the FISC may order remedial actions,




                                                                                                                          FISA SECTION 702
                                                                                                                           FISA SECTION 702
procedures be adopted by the Attorney General,                   which could include deleting improperly collected
in consultation with the DNI. Section 702(f)(1)                  information, recalling improperly disseminated
requires that the querying procedures be consistent              information, and re-training IC employees. DOJ
with the Fourth Amendment and that they include a                and ODNI also jointly submit semiannual reports
technical procedure whereby a record is kept of each             to Congress that assess the IC’s overall compliance




                                                                                                                               FISA CRIMINAL USE
U.S. person term used for a query. Similar to the                efforts. Past Joint Assessments of Section 702 Com-
Section 702 targeting and minimization procedures,               pliance have been publicly released.
the querying procedures are required to be reviewed
by the FISC as part of the certification package                 B. Statistics—Orders and Targets
for consistency with the statute and the Fourth
                                                                 COUNTING SECTION 702 ORDERS. As explained above,
Amendment. Congress added other requirements



                                                                                                                               FISA TITLE IV
                                                                 the FISC may issue a single order to approve
in Section 702(f), which pertain to accessing certain
                                                                 more than one Section 702 certification to acquire
results of queries conducted by FBI; those require-
                                                                 foreign intelligence information. Note that, in its
ments will be discussed later in this report.
                                                                 own transparency report, which is required pur-               FISA TITLE V
Query terms may be date-bound, and may include                   suant to 50 U.S.C. § 1873(a), the Director of the
alphanumeric strings, such as telephone numbers,                 Administrative Office of the United States Courts
email addresses, or terms, such as a name, that can              (AOUSC) counted each of the Section 702 certi-
be used individually or in combination with one                  fications associated with the FISC’s order. Because
                                                                                                                               NATIONAL SECURITY LETTERS




another. Pursuant to court-approved procedures,                  the number of the government’s Section 702 certi-
an agency can only query Section 702 information                 fications remains a classified fact, the government
if the query is reasonably likely to return foreign              requested that the AOUSC redact the number of
intelligence information or, in the case of the FBI,             certifications from its transparency report prior to
evidence of a crime. This standard applies to all                publicly releasing it.


12
                                                                                                                                                  2018
          Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 14 of 35




                                                                                                                                              CALENDAR
                                                                                                                                                YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                                          CONTENTS
                                                           Figure 3: Section 702 Orders
              Section 702 of FISA                           CY2013            CY2014            CY2015           CY2016           CY2017            CY2018




                                                                                                                                                                          FIGURES
 Total number of orders issued                                  1                 1                 1               0*                 1                 1

                                                                  See 50 U.S.C. § 1873(b)(2).




                                                                                                                                                                          INTRODUCTION
* In 2016, the government submitted a certification application package to the FISC. Pursuant to 50 U.S.C. § 1881a(j)(2), the FISC extended its review of the
 2016 certification package. The FISC may extend its review of the certifications “as necessary for good cause in a manner consistent with national security.” See
 50 U.S.C. § 1881a(j)(2), subsequently codified under § 1881a(k)(2) with the FISA Amendments Reauthorization Act of 2017. Thus, because the FISC did
 not complete its review of the 2016 certifications during calendar year 2016, the FISC did not issue an order concerning those certifications in calendar year
 2016. The 2015 order remained in effect during the extension period. On April 26, 2017, the FISC issued an order authorizing the 2016 certifications.




                                                                                                                                                                          FISA PROBABLE CAUSE AUTHORITIES
ESTIMATING SECTION 702 TARGETS. The number of 702      of this report. On the other hand, where the IC is
targets, provided below, reflects an estimate of the   aware that multiple selectors are used by the same
number of non-U.S. persons who are the users of        target, the IC counts the user of those selectors as
tasked selectors. This estimate is based on informa- a single target. This counting methodology reduces
tion readily available to the IC. Unless and until the the risk that the IC might inadvertently understate
IC has information that links multiple selectors to    the number of discrete persons targeted pursuant
a single foreign intelligence target, each individual to Section 702.
selector is counted as a separate target for purposes




                                                                                                                                                                     FISA SECTION 702
                                                                                                                                                                      FISA SECTION 702
                                                         Figure 4: Section 702 Targets*

              Section 702 of FISA                           CY2013            CY2014            CY2015           CY2016           CY2017            CY2018
 Estimated number of targets of




                                                                                                                                                                          FISA CRIMINAL USE
                                                           89,138            92,707             94,368         106,469           129,080           164,770
 such orders**
                                                                See 50 U.S.C. § 1873(b)(2)(A).

  *Recall that only non-USPs are targeted
 **Previously the IC was not statutorily required to publicly provide this statistic but provided it consistent with transparency principles. The FISA
   Amendments Reauthorization Act of 2017 codified this requirement at 50 U.S.C. § 1873(b)(2)(A).




                                                                                                                                                                          FISA TITLE IV
C. Statistics—U.S. Person Queries                                                  ries of Section 702. Specifically, the Act requires re-
In July 2014, the Privacy and Civil Liberties Over-                                porting of the “number of search terms concerning
                                                                                                                                                                          FISA TITLE V
sight Board (PCLOB or Board) issued a report on                                    a known United States person used to retrieve the
Section 702 entitled, “Report on the Surveillance Pro-                             unminimized contents […]”—referred to as “query
gram Operated Pursuant to Section 702 of the Foreign                               terms of content”—and “the number of queries
Intelligence Surveillance Act” (PCLOB’s Section 702                                concerning a known United States person of unmin-
                                                                                                                                                                          NATIONAL SECURITY LETTERS




Report), which reported U.S. person query statistics                               imized noncontents information […]”—referred to
for calendar year 2013. See PCLOB’s Section 702 Re-                                as “queries of metadata.” See 50 U.S.C. § 1873(b)(2)
port at 57-58. The USA FREEDOM Act, enacted in                                     (B) and (b)(2)(C), respectively. Thus, ODNI began
2015, added a requirement to report publicly certain                               reporting on these statistics in the Annual Statistical
statistics regarding the number of U.S. person que-                                Transparency Report covering CY2015.


13
                                                                                                                                                    2018
             Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 15 of 35




                                                                                                                                                CALENDAR
                                                                                                                                                  YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                                            CONTENTS
Below are statistics for U.S. person queries of raw,                                 of unminimized Section 702-acquired informa-
Section 702-acquired data.1 The U.S. person statis-                                  tion. For example, if the NSA used U.S. person
tics are based on (a) U.S. person query terms used                                   identifier “johndoe@XYZprovider” to query the




                                                                                                                                                                            FIGURES
to query Section 702 content and (b) U.S. person                                     content of Section 702-acquired information, the
queries conducted of Section 702 noncontents (i.e.,                                  NSA would count it as one regardless of how many
metadata). It is important to understand that these                                  times the NSA used “johndoe@XYZprovider”




                                                                                                                                                                            INTRODUCTION
two very different numbers cannot be combined                                        to query its 702-acquired information. The CIA
because they use different counting methodologies                                    started using this model in 2016 for counting
(query terms versus queries conducted) and differ-                                   query terms and those statistics were included in
ent data types (content versus noncontents).                                         the Annual Statistical Transparency Report covering




                                                                                                                                                                            FISA PROBABLE CAUSE AUTHORITIES
                                                                                     CY2016. When the NCTC began receiving raw
COUNTING U.S. PERSON QUERY TERMS USED TO QUERY SECTION                               Section 702 information, NCTC followed a similar
702 CONTENT. The NSA counts the number of U.S.                                       approach of counting U.S. person query terms that
person identifiers it approved to query the content                                  were used to query Section 702 content.


                 Figure 5: How the IC Counts U.S. Person Query Terms Used To Query Section 702 Content
                                                         QUERY EVENTS
         QUERY TERMS USED                          johndoe@XYZprovider




                                                                                                                                                                       FISA SECTION 702
                                                                                                                                                                        FISA SECTION 702
    1. johndoe@XYZprovider                         johndoe@XYZprovider

                                                   johndoe@XYZprovider
                                                                                                                  Raw Section 702
    2. johndoe@123company                         johndoe@123company                                                CONTENT
                                                   marydoe@XYZprovider




                                                                                                                                                                            FISA CRIMINAL USE
                                                                                              Counted as 3 USPER query terms, not the
    3. marydoe@XYZprovider
                                                                                              6 instances that the query terms queried
                                                   marydoe@XYZprovider
                                                                                              the content.



                               Figure 6: U.S. Person Query Terms Used To Query Section 702 Content




                                                                                                                                                                            FISA TITLE IV
                                     Section 702 of FISA                                            CY2015           CY2016           CY2017          CY2018
    Estimated number of search terms concerning a known U.S.
    person used to retrieve the unminimized contents of com-
                                                                                                     4,672           5,288            7,512            9,637                FISA TITLE V
    munications obtained under Section 702 (excluding search
    terms used to prevent the return of U.S. person information)*
                                                                   See 50 U.S.C. § 1873(b)(2)(B).

*Consistent with 50 U.S.C. § 1873(d)(2)(A), this statistic does not include queries that are conducted by the FBI.
                                                                                                                                                                            NATIONAL SECURITY LETTERS




1
    With the FISA Amendments Reauthorization Act in 2017, Congress codified new requirements regarding the access to results of certain queries conducted by
    the FBI. Specifically under Section 702(f)(2)(A), an order from the FISC is now required before the FBI can review the contents of a query using a U.S. person
    query term when the query was not designed to find and extract foreign intelligence information and was performed in connection with a predicated criminal
    investigation that does not relate to national security. Before the FISC may issue such an order based on a finding of probable cause, an FBI agent must apply
    in writing, to include the agent’s justification that the query results would provide evidence of criminal activity, and the application must be approved by the
    Attorney General. 50 U.S.C. Section 1873(b)(2)(A) requires annual reporting of the number of times the FBI received an order pursuant to 702(f)(2)(A).



14
                                                                                                                                             2018
          Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 16 of 35




                                                                                                                                         CALENDAR
                                                                                                                                           YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                                CONTENTS
COUNTING QUERIES USING U.S. PERSON IDENTIFIERS OF                               quired information. For example, if the U.S. person
NONCONTENTS COLLECTED UNDER SECTION 702. This                                   identifier telephone number “111-111-2222” was
estimate represents the number of times a U.S.                                  used 15 times to query the noncontents of Section




                                                                                                                                                                FIGURES
person identifier is used to query the noncontents                              702-acquired information, the number of queries
(i.e., metadata) of unminimized Section 702-ac-                                 counted would be 15.




                                                                                                                                                                INTRODUCTION
          Figure 7: How the IC Counts U.S. Person Query Terms Used To Query Section 702 Noncontents

                                                    QUERY EVENTS
                QUERY TERMS USED




                                                                                                                                                                FISA PROBABLE CAUSE AUTHORITIES
                                                 111-111-2222

              1. 111-111-2222                    111-111-2222

                                                 111-111-2222                                            Raw Section 702
              2. 333-333-4444                    333-333-4444
                                                                                                          NONCONTENT
                                                                                                           (i.e. metadata)
                                                 555-555-6666
              3. 555-555-6666                                                           Counted as 6 USPER queries (each indi-
                                                 555-555-6666                           vidual query event is counted).




                                                                                                                                                           FISA SECTION 702
                                                                                                                                                            FISA SECTION 702
The CIA, had been previously unable to provide                                  estimate the number of these queries and, as such,
the number of queries using U.S. person identi-                                 this new information is included in the CY2018
fiers of unminimized Section 702 noncontents                                    statistic below.
information. Beginning in 2018, CIA was able to




                                                                                                                                                                FISA CRIMINAL USE
                                  Figure 8: U.S. Person Queries of Noncontents of Section 702
                  Section 702 of FISA                            CY2013          CY2014          CY2015         CY2016         CY2017        CY2018**
 Estimated number of queries concerning
 a known U.S. person of unminimized




                                                                                                                                                                FISA TITLE IV
 noncontent information obtained under
                                                                  9,500          17,500         23,800          30,355        16,924           14,374
 Section 702 (excluding queries con-
 taining information used to prevent the
 return of U.S. person information)*
                                                               See 50 U.S.C. § 1873(b)(2)(C).                                                                   FISA TITLE V
*Consistent with 50 U.S.C. § 1873(d)(2)(A), this statistic does not include queries that are conducted by the FBI.
**Beginning with CY2018, this statistic includes all elements that are required to report this number. As explained above, prior to CY2018, CIA had been
 unable to provide this number.
                                                                                                                                                                NATIONAL SECURITY LETTERS




15
                                                                                                                          2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 17 of 35




                                                                                                                      CALENDAR
                                                                                                                        YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                           CONTENTS
FISC ORDER REQUIRING CERTAIN SECTION 702 QUERY RE-                  Nevertheless, the FISC ordered the government
PORTING BY FBI. On November 6, 2015, the FISC                       to report in writing, “each instance after December
granted the government’s application for renewal                    4, 2015, in which FBI personnel receive and review




                                                                                                                                           FIGURES
of the 2015 certifications and, among other things,                 Section 702-acquired information that the FBI
concluded that the FBI’s U.S. person querying                       identifies as concerning a United States person in
provisions in its minimization procedures, “strike a                response to a query that is not designed to find and




                                                                                                                                           INTRODUCTION
reasonable balance between the privacy interests of                 extract foreign intelligence information.” (Em-
the United States persons and persons in the Unit-                  phasis added). Id. at 44 and 78. The FISC directed
ed States, on the one hand, and the government’s                    that the report contain details of the query terms,
national security interests, on the other.” Memoran-                the basis for conducting the query, the manner
dum Opinion and Order dated November 6, 2015, at                    in which the query will be or has been used, and




                                                                                                                                           FISA PROBABLE CAUSE AUTHORITIES
44 (released on IC on the Record on April 19, 2016).                other details. Id. at 78. In keeping with the IC’s
The FISC further stated that the FBI conducting                     Principles of Intelligence Transparency, the DNI
queries, “designed to return evidence of crimes                     declassified the number of each such query report-
unrelated to foreign intelligence does not preclude                 ed to the FISC in calendar year 2016 and for appli-
the Court from concluding that taken together, the                  cable calendar years thereafter. These numbers are
targeting and minimization procedures submitted                     reported in Figure 9.
with the 2015 Certifications are consistent with the
requirements of the Fourth Amendment.” Id.
                            Figure 9: Required Section 702 Query Reporting to the FISC




                                                                                                                                      FISA SECTION 702
                                                                                                                                       FISA SECTION 702
                                   Section 702 of FISA                                             CY2016    CY2017          CY2018
 Per the FISC Memorandum Opinion and Order dated November 6, 2015:
 Each reported instance in which FBI personnel received and reviewed
 Section 702-acquired information that the FBI identified as concerning a                            1            0              0
 U.S. person in response to a query that was designed to return evidence of




                                                                                                                                           FISA CRIMINAL USE
 a crime unrelated to foreign intelligence.
                                   See FISC Memorandum Opinion and Order dated November 6, 2015.


D. Section 702 and FBI Investigations
With the enactment of the FISA Amendments                            702-acquired information. See 50 U.S.C.




                                                                                                                                           FISA TITLE IV
Reauthorization Act of 2017, FISA now requires                      § 1873(b)(2)(D). This statistic will provide
that the FBI report on the number of instances in                   transparency with regard to how often Section 702
which the FBI opened, under the Criminal Inves-                     collection is used for non-national security investi-
tigative Division, a criminal investigation of a U.S.               gations conducted by the FBI. Figure 10 provides
                                                                                                                                           FISA TITLE V
person, who is not considered a threat to national                  the required statistic.
security, based wholly or in part on Section
          Figure 10: Number of FBI Investigations Opened on USPs Based on Section 702 Acquisition
                                                                                                                                           NATIONAL SECURITY LETTERS




                                        Section 702 of FISA                                                 CY2017          CY2018
 The number of instances in which the FBI opened, under the Criminal Investiga-
 tive Division or any successor division, an investigation of a U.S. person (who is
                                                                                                              0                  0
 not considered a threat to national security) based wholly or in part on an acquisi-
 tion authorized under Section 702.
                                                   See 50 U.S.C. § 1873(b)(2)(D).



16
                                                                                                   2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 18 of 35




                                                                                               CALENDAR
                                                                                                 YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                    CONTENTS
E. NSA Dissemination of U.S. Person                  (i) (prior to the FISA Amendments Reauthoriza-
Information under FISA Section 702                   tion Act of 2017 under § 1881a(l)(3)(A)(i)). Sec-
                                                     tion 702(m)(3)(A) also requires that the number




                                                                                                                    FIGURES
BACKGROUND ON NSA DISSEMINATING U.S. PERSON INFORMA-
                                                     of “United States-person identities subsequently
TION UNDER SECTION 702. In July 2014, the PCLOB’s
                                                     disseminated by [NSA] in response to request for
Section 702 Report contained 10 recommendations.
                                                     identities that were not referred to by name or




                                                                                                                    INTRODUCTION
Recommendation 9 focused on “accountability
                                                     title in the original reporting.” See 50 U.S.C.
and transparency,” noting that the government
                                                     § 1881a(m)(3)(A)(ii). This second requirement
should implement measures, “to provide insight
                                                     refers to NSA providing the number of approved
about the extent to which the NSA acquires and
                                                     unmasking requests, which is explained below.
utilizes the communications involving U.S. persons




                                                                                                                    FISA PROBABLE CAUSE AUTHORITIES
                                                     Additionally, the Attorney General and the DNI
and people located in the United States under the
                                                     provide to Congress the number of NSA’s dissemi-
Section 702 program.” PCLOB’s Section 702 Report
                                                     nated intelligence reports containing a U.S. person
at 145-146. Specifically, the PCLOB recommend-
                                                     reference as part of the Attorney General and the
ed that “the NSA should implement processes to
                                                     DNI’s Joint Assessment of Compliance. See 50
annually count […] (5) the number of instances in
                                                     U.S.C. § 1881a(m)(1) (prior to the FISA
which the NSA disseminates non-public informa-
                                                     Amendments Reauthorization Act of 2017 under
tion about U.S. persons, specifically distinguishing
                                                     § 1881a(l)(1)).
disseminations that includes names, titles, or other
identifiers, such as telephone numbers or e-mail     Prior to the PCLOB issuing its Section 702 Report,




                                                                                                               FISA SECTION 702
                                                                                                                FISA SECTION 702
addresses, potentially associated with individuals.” NSA’s Director of the Civil Liberties, Privacy, and
Id. at 146. This recommendation is commonly          Transparency Office published “NSA’s Implemen-
referred to as Recommendation 9(5). In response      tation of Foreign Intelligence Surveillance Act Section
to the PCLOB’s July 2014 Recommendation 9(5), 702,” on April 16, 2014, (hereinafter “NSA
NSA previously publicly provided (in the Annual      DCLPO Report”), in which it explained NSA’s dis-




                                                                                                                    FISA CRIMINAL USE
Statistical Transparency Report for calendar year    semination processes. NSA DCLPO Report at 7-8.
2015) and continues to provide the following addi- NSA “only generates classified intelligence reports
tional information regarding the dissemination of    when the information meets a specific intelligence
Section 702 intelligence reports that contain U.S.   requirement, regardless of whether the proposed
person information. Because the PCLOB issued its report contains U.S. person information.” NSA
recommendation in 2014, these statistics were not DCLPO Report at 7.



                                                                                                                    FISA TITLE IV
included in Annual Statistical Transparency Report
                                                     Section 702 only permits the targeting of non-U.S.
for calendar years 2013 or 2014.
                                                     persons reasonably believed to be located outside
NSA has been providing similar information to        the United States to acquire foreign intelligence              FISA TITLE V
Congress since 2009, in classified form, per FISA    information. Such targets, however, may commu-
reporting requirements. For example, FISA Sec-       nicate information to, from, or about U.S. persons.
tion 702(m)(3) requires that NSA annually submit NSA’s minimization procedures (publicly released
a report to applicable Congressional commit-         on August 11, 2016) permit the NSA to dissemi-
                                                                                                                    NATIONAL SECURITY LETTERS




tees regarding certain numbers pertaining to the     nate U.S person information if the information is
acquisition of Section 702-acquired information,     necessary to understand the foreign intelligence.
including the number of “disseminated intelligence By policy, generally, the NSA masks the informa-
reports containing a reference to a United States    tion that could identify the U.S. person. NSA’s
person identity.” See 50 U.S.C. § 1881a(m)(3)(A)     minimization procedures define U.S. person identi-

17
                                                                                                               2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 19 of 35




                                                                                                           CALENDAR
                                                                                                             YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                             CONTENTS
fying information as “(1) the name, unique title,                   U.S. person “John Doe” (i.e., the actual name of
or address of a United States person; or (2) other                  the U.S. person), the report would mask “John
personal identifiers of a United States person [. . . ]”.           Doe’s” name, and would state that “Bad Guy”




                                                                                                                             FIGURES
See NSA’s Minimization Procedures 2(f).                             communicated with “an identified U.S. person,”
                                                                    “a named U.S. person,” or “a U.S. person.” Other
The minimization procedures also permit NSA to
                                                                    examples of masked U.S. person identities would




                                                                                                                             INTRODUCTION
disseminate U.S. person identities only if doing so
                                                                    be “a named U.S. entity,” “a U.S. person email
meets one of the specified reasons listed in NSA’s
minimization procedures, including that the U.S.                    address,” or “a U.S. IP address.”
person consented to the dissemination, the U.S.                   UNMASKING U.S. PERSON INFORMATION. Recipients of
person information was already publicly available,                  NSA’s classified reports, such as other federal




                                                                                                                             FISA PROBABLE CAUSE AUTHORITIES
the U.S. person information was necessary to                        agencies, may request that NSA provide the U.S.
understand foreign intelligence information, or the                 person identifying information that was masked
communication contained evidence of a crime and                     in an intelligence report. The requested identity
is being disseminated to law enforcement authori-                   information is released only if the requesting
ties. For example, a Section 702 target may com-                    recipient has a “need to know” the identity
municate information about a U.S. person that the                   of the U.S. person and if the dissemination of
target intends to victimize in some way; NSA may                    the U.S. person’s identity would be consistent
need to disseminate the identity of affected U.S.                   with NSA’s minimization procedures (e.g., the
persons to appropriate authorities so that they can                 identity is necessary to understand foreign in-




                                                                                                                        FISA SECTION 702
                                                                                                                         FISA SECTION 702
take appropriate protective, preventive, or investi-                telligence information or assess its importance),
gative action.                                                      and additional approval has been provided by a
Even if one these conditions applies, as a matter of                designated NSA official.
policy, NSA may still mask the U.S. person iden-                 As part of their regular oversight reviews, DOJ
tity and will include no more than the minimum                   and ODNI review disseminations of information




                                                                                                                             FISA CRIMINAL USE
amount of U.S. person information necessary to                   about U.S. persons that NSA obtained pursuant to
understand the foreign intelligence or to describe               Section 702 to ensure that the disseminations were
the crime or threat. Id. In certain instances, however,          consistent with the minimization procedures.
NSA makes a determination that it is appropriate to
include in the original report the U.S. person’s iden-           Additional information describing how the IC pro-
tity, using the same standards discussed above.                  tects U.S. person information obtained pursuant



                                                                                                                             FISA TITLE IV
                                                                 to FISA provisions is provided in recent reports
 MASKED U.S. PERSON INFORMATION. Agency mini-                  by the civil liberties and privacy officers for the
   mization procedures generally provide for the                 ODNI (including NCTC), NSA, FBI, and CIA.
   substitution of a U.S. person identity with a                 The reports collectively documented the rigorous            FISA TITLE V
   generic phrase or term if the identity otherwise              and multi-layered framework that safeguards the
   does not meet the dissemination criteria; this
                                                                 privacy of U.S. person information in FISA dissem-
   is often referred to as “masking” the identity of
                                                                 inations. See ODNI Report on Protecting U.S. Person
   the U.S. person. Information about a U.S. person
                                                                 Identities in Disseminations under FISA and annexes
                                                                                                                             NATIONAL SECURITY LETTERS




   is masked when the identifying information
                                                                 containing agency specific reports.
   about the person is not included in a report.
   For example, instead of reporting that Section                STATISTICS OF NSA’S U.S. PERSON DISSEMINATING INFOR-
   702-acquired information revealed that non-                   MATION. Below are statistics and charts to further
   U.S. person “Bad Guy” communicated with                       explain how NSA disseminates U.S. person infor-


18
                                                                                                               2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 20 of 35




                                                                                                           CALENDAR
                                                                                                             YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                CONTENTS
mation incidentally acquired from Section 702 in                 records that allow it to readily determine, in the case
classified intelligence reports. NSA may:                        of an intelligence report that includes information
                                                                 from several sources, from which source a reference




                                                                                                                                FIGURES
i. openly name (i.e., originally reveal) the U.S.
                                                                 to a U.S. person identity was derived. Accordingly,
   person identity in the report,
                                                                 the references to U.S. person identities may have
ii. initially mask (i.e., not reveal) the U.S. person            resulted from Section 702 authorized collection or




                                                                                                                                INTRODUCTION
    identity in the report, or                                   from other authorized signals intelligence activity
iii. in the instances where the U.S. person identity             conducted by NSA. This counting methodology
     was initially masked, upon a specific request,              was used in the previous report and is used in NSA’s
     later reveal and unmask the U.S. person identity            FISA Section 702(m)(3) report.




                                                                                                                                FISA PROBABLE CAUSE AUTHORITIES
     but only to the requestor.                                  Note that a single report could contain multiple
Consistent with the CY2017 Annual Statistical                    U.S. person identities, masked and/or openly
Transparency Report, this year’s report presents the             named. For example, a single report could include
dissemination numbers in a different format from                 of a large number of U.S. identities that a foreign
the CY2016 and prior year reports to facilitate un-              intelligence target is seeking to victimize; each of
derstanding and to provide consistency with NSA’s                those identifiers would be counted.
classified FISA Section 702(m)(3) reports to Con-                As noted above, a U.S. person is “a citizen of the
gress. This report separates the number of reports               United States, an alien lawfully admitted for perma-
(in Figure 11) from the statistics relating to the U.S.




                                                                                                                           FISA SECTION 702
                                                                 nent residence (as defined in section 101(a)(20) of




                                                                                                                            FISA SECTION 702
person identities later disseminated (in Figure 12).             the Immigration and Nationality Act), an unincor-
NSA applies its minimization procedures in prepar-               porated association a substantial number of mem-
ing its classified intelligence reports, and then dis-           bers of which are citizens of the United States or
seminates the reports to authorized recipients with              aliens lawfully admitted for permanent residence,
                                                                 or a corporation which is incorporated in the Unit-




                                                                                                                                FISA CRIMINAL USE
a need to know the information in order to perform
their official duties. Very few of NSA’s intelligence            ed States, but does not include a corporation or an
reports from Section 702 collection contain refer-               association which is a foreign power, as defined in
ences to U.S. person identities (whether masked or               [50 U.S.C. § 1801(a)(1), (2), or (3)].” See 50 U.S.C.
openly named).                                                   § 1801(i). Thus the numbers below include U.S.
                                                                 person identities not only of U.S. persons who are



                                                                                                                                FISA TITLE IV
The first row of Figure 11 provides “an accounting               individuals, but also of U.S. persons that are corpo-
of the number of disseminated intelligence reports               rations or unincorporated associations.
containing a reference to a United States-person
identity.” See 50 U.S.C. § 1881a(m)(3)(A)(i). NSA’s              The second row of Figure 11 provides the number
                                                                                                                                FISA TITLE V
counting methodology is to include any disseminat-               of reports containing U.S. person identities where
ed intelligence report that contains a reference to              the U.S. person identity was masked in the report.
one or more U.S. person identities, whether masked               The third row provides the number of reports con-
or openly named, even if the report includes infor-              taining U.S. person identities where the U.S. person
                                                                                                                                NATIONAL SECURITY LETTERS




mation from other sources. NSA does not maintain                 identity was openly included in the report.




19
                                                                                                                                  2018
         Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 21 of 35




                                                                                                                              CALENDAR
                                                                                                                                YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                  CONTENTS
                    Figure 11: Section 702 Reports Containing USP Information Unmasked by NSA
     Section 702 Reports Containing U.S. Person (USP) Information Disseminated
                                                                                                            CY2016   CY2017         CY2018




                                                                                                                                                  FIGURES
                                      by NSA
 REPORTS—Total number of NSA disseminated § 702 reports containing
 USP identities regardless of whether or not the identity was openly                                        3,914    4,065           4,495
 included or masked.




                                                                                                                                                  INTRODUCTION
 REPORTS—Total number of NSA disseminated § 702 reports containing
                                                                                                            2,964    3,034           3,442
 USP identities where the USP identity was masked.

 REPORTS—Total number of NSA disseminated § 702 reports containing
                                                                                                            1,200    1,341           1,379
 USP identities where the USP identity was openly included.




                                                                                                                                                  FISA PROBABLE CAUSE AUTHORITIES
 Rows 2 and 3 will not total row 1 because one report may contain both masked and openly named identities



Figure 12 provides statistics relating to the num-                           the PCLOB’s report recommendation 9(5) by
bers of U.S. person identities that were originally                          counting only those U.S. person identities where
masked in those reports counted in Figure 11 but                             the proper name or title of an individual was
which NSA later provided to authorized request-                              unmasked; it did not count other identifiers such
ors (i.e., unmasked). This statistic is the number                           as email addresses, telephone numbers or U.S. IP
required to be reported to Congress in NSA’s                                 addresses; nor did it count identifiers pertaining




                                                                                                                                             FISA SECTION 702
                                                                                                                                              FISA SECTION 702
FISA Section 702(m)(3) report. In other words,                               to U.S. corporations or associations. Rather than
Figure 12 provides “an accounting of the number                              distinguishing between the different ways a U.S.
of United States-person identities subsequently                              person might be named in an intelligence report,
disseminated by [NSA] in response to requests for                            NSA now provides the total number of U.S. person
identities that were not referred to by name or title                        identities unmasked in response to a specific
in the original reporting.” See 50 U.S.C. § 1881a(m)




                                                                                                                                                  FISA CRIMINAL USE
                                                                             request from another agency. This is the same
(3)(A)(ii). This number is different than numbers                            metric that NSA reports to Congress pursuant to
provided in either CY2015 or the CY2016 Annual                               FISA Section 702(m)(3) reporting requirements.
Statistical Transparency Report. NSA has decided to                          Prior to CY2017, NSA’s FISA Section 702(m)
declassify the total number of U.S. person identi-
                                                                             (3) reports covered the time period of September
ties unmasked in response to a request.




                                                                                                                                                  FISA TITLE IV
                                                                             through August. For CY2017 and going forward,
The CY2015 and CY2016 Annual Statistical                                     both reports now cover the same timeframe and
Transparency Reports focused on responding to                                follow the same reporting methodology.
                                                                                                                                                  FISA TITLE V
                                 Figure 12: Section 702 USP Identities Disseminated by NSA

                                                                                          12-month period
      Section 702—U.S. Person (USP) Identities Unmasked by NSA                                                       CY2017        CY2018
                                                                                         Sep 2015–Aug 2016
                                                                                                                                                  NATIONAL SECURITY LETTERS




 The number of U.S. person identities that NSA unmasked
 in response to a specific request from another agency                                           9,217               9,529         16,721




20
                                                                                                             2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 22 of 35




                                                                                                         CALENDAR
                                                                                                           YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                              CONTENTS
Intelligence Community Policy Guidance (ICPG)                    requires the DNI to report, on an annual basis,
107.1, Requests for Identities of U.S. Persons in                certain statistics to track requests made pursuant to




                                                                                                                              FIGURES
Disseminated Intelligence Reports, requires all IC ele-          ICPG 107.1.
ments to have procedures to respond to requests
for the identities of U.S. persons whose identities              Since issuance of ICPG 107.1, all IC elements have
were originally masked in a disseminated intelli-                finalized their procedures. As of January 1, 2019,




                                                                                                                              INTRODUCTION
gence report. ICPG 107.1 applies to information                  all IC elements began tracking the applicable re-
regardless of the legal authority under which the                quests. Accordingly, ODNI will be able to provide
information was collected (i.e., including, but not              these numbers for CY2019 in next year’s Annual
limited to, FISA Section 702). The ICPG further                  Statistical Transparency Report.




                                                                                                                              FISA PROBABLE CAUSE AUTHORITIES
                                                                                                                         FISA SECTION 702
                                                                                                                          FISA SECTION 702
                                                                                                                              FISA CRIMINAL USE
                                                                                                                              FISA TITLE IV
                                                                                                                              FISA TITLE V
                                                                                                                              NATIONAL SECURITY LETTERS




21
                                                                                                                  2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 23 of 35




                                                                                                              CALENDAR
                                                                                                                YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                     CONTENTS
FISA Criminal Use and Notice Provisions




                                                                                                                                     FIGURES
A. FISA Sections 106 and 305


F     ISA Section 106 requires advance authoriza-                       FISA Sections 106 and 305—




                                                                                                                                     INTRODUCTION
      tion from the Attorney General before any in-                     Criminal Use and Notice Provisions
      formation acquired through Title I electronic
surveillance may be used in a criminal proceeding.                       Commonly referred to as the “criminal
This authorization from the Attorney General is                            use provision.”
defined to include authorization by the Acting At-




                                                                                                                                     FISA PROBABLE CAUSE AUTHORITIES
                                                                         Section 106 applies to information acquired
torney General, Deputy Attorney General, or, upon                          from Title I electronic surveillance and Sec-
designation by the Attorney General, the Assistant                         tion 702; Section 305 applies to informa-
Attorney General for National Security. Section 106
                                                                           tion acquired from Title III physical search.
also requires that if a government entity intends to
introduce into evidence in any trial, hearing, or oth-                   Attorney General advance authorization
er proceeding, against an “aggrieved person,” infor-                       is required before such information may
mation obtained or derived from electronic surveil-                        be used in a criminal proceeding; if such
lance, it must notify the aggrieved person and the                         information is used or intended to be used
court. The aggrieved person is then entitled to seek                       against an aggrieved person, that person




                                                                                                                                     FISA SECTION 702
suppression of the information. FISA Section 706                           must be given notice of the information and
requires that any information acquired pursuant to                         have a chance to suppress the information.
Section 702 be treated as electronic surveillance
under Section 106, including for purposes of the                         The FISA Amendments Reauthorization
use, notice, and suppression requirements.                                 Act of 2017 codified that statistics must
                                                                           be provided to the public as it pertained




                                                                                                                              FISA CRIMINAL USE
FISA Section 305 provides comparable requirements                          to Section 106, Section 305, as well as
for use of information acquired through Title III                          Section 702 acquired information.
physical search (i.e., advance authorization, notice,
and opportunity to suppress) in a legal proceeding.
                                                                   including Section 702-acquired information. Spe-
B. Statistics                                                      cifically, Figure 13 provides that the government



                                                                                                                                     FISA TITLE IV
The FISA Amendments Reauthorization Act of                         filed notice of intent to use FISA-acquired infor-
2017 codified a requirement that certain statistics                mation, pursuant to Section 106 or 305, in seven
concerning criminal proceedings must be provided                   (7) separate proceedings in 2017 and in fourteen
to the public pertaining to Sections 106 and 305,                  (14) separate criminal proceedings in 2018.                       FISA TITLE V


                 Figure 13: Number of Criminal Proceedings in Which the Government Provided
                              Notice of Its Intent To Use Certain FISA Information   CY2017                        CY2018
                                                                                                                                     NATIONAL SECURITY LETTERS




 The number of criminal proceedings in which the United States or a State or po-
 litical subdivision thereof provided notice pursuant to Section 106 (including with
 respect to Section 702-acquired information) or Section 305 of the government’s                        7                14
 intent to enter into evidence or otherwise use or disclose any information obtained
 or derived from electronic surveillance, physical search, or Section 702 acquisition.
                                                    See 50 U.S.C. § 1873(b)(4).



22
                                                                                                              2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 24 of 35




                                                                                                          CALENDAR
                                                                                                            YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                              CONTENTS
FISA Title IV—Use of Pen Register and Trap
and Trace (PR/TT) Devices




                                                                                                                              FIGURES
A. FISA PR/TT Authority




                                                                                                                              INTRODUCTION
Title IV of FISA authorizes the use of pen register                  FISA Title IV
and trap and trace (PR/TT) devices for foreign
                                                                      Commonly referred to as the “PR/TT”
intelligence purposes. Title IV authorizes the
                                                                        provision.
government to use a PR/TT device to capture




                                                                                                                              FISA PROBABLE CAUSE AUTHORITIES
dialing, routing, addressing or signaling (DRAS)                      Bulk collection is prohibited.
information. The government may submit an
                                                                      Requires individual FISC order to use PR/
application to the FISC for an order approving the
                                                                        TT device to capture dialing, routing, ad-
use of a PR/TT device (i.e., PR/TT order) for
                                                                        dressing, or signaling (DRAS) information.
(i) “any investigation to obtain foreign intelligence
information not concerning a United States person                     Government request to use a PR/TT de-
or” (ii) “to protect against international terrorism                    vice on U.S. person target must be based
or clandestine intelligence activities, provided                        on an investigation to protect against
that such investigation of a United States person                       terrorism or clandestine intelligence




                                                                                                                              FISA SECTION 702
is not conducted solely upon the basis of activities                    activities and that investigation must not
protected by the First Amendment to the Consti-                         be based solely on the basis of activities
tution.” 50 U.S.C. § 1842(a). If the FISC finds that                    protected by the First Amendment to the
the government’s application meets the require-                         Constitution.
ments of FISA, the FISC must issue an order for




                                                                                                                              FISA CRIMINAL USE
the installation and use of a PR/TT device.
                                                                 the IC received authorization for the installation
B. Statistics                                                    and use of a PR/TT device against four targets in the
COUNTING ORDERS. Similar to how orders were counted              same application, the IC would count four targets.
for Titles I and III and Sections 703 and 704, this
                                                                 ESTIMATING THE NUMBER OF UNIQUE IDENTIFIERS. This
report only counts the orders granting authority to



                                                                                                                         FISA TITLE IV
                                                                 statistic counts (1) the targeted identifiers and (2)
conduct intelligence collection—the order for the
                                                                 the non-targeted identifiers (e.g., telephone num-
installation and use of a PR/TT device. Thus, renew-
                                                                 bers and email addresses) that were in contact with
al orders are counted as a separate order; modifica-
                                                                 the targeted identifiers. Specifically, the House
tion orders and amendments are not counted.                                                                                   FISA TITLE V
                                                                 Report on the USA FREEDOM Act states that
ESTIMATING THE NUMBER OF TARGETS. The government’s               “[t]he phrase ‘unique identifiers used to com-
methodology for counting PR/TT targets is similar                municate information collected pursuant to such
to the methodology described above for counting                  orders’ means the total number of, for example,
                                                                                                                              NATIONAL SECURITY LETTERS




targets of electronic surveillance and/or physical               email addresses or phone numbers that have been
search. If the IC received authorization for the                 collected as a result of these particular types of
installation and use of a PR/TT device against the               FISA orders—not just the number of target email
same target in four separate applications, the IC                addresses or phone numbers.” [H.R. Rept. 114-
would count one target, not four. Alternatively, if              109 Part I, p. 26], with certain exceptions noted.


23
                                                                                                                                                   2018
          Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 25 of 35




                                                                                                                                              CALENDAR
                                                                                                                                                YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                                    CONTENTS
               Figures 14a and 14b: Number of PR/TT Orders, Targets and Unique Identifiers Collected
                Titles IV of FISA
                                                          CY2013            CY2014            CY2015               CY2016           CY2017          CY2018




                                                                                                                                                                    FIGURES
                   PR/TT FISA
 Total number of orders                                     131               135                90                  60                 33               34




                                                                                                                                                                    INTRODUCTION
 Estimated number of targets of
                                                            319               516               456                  41                 27               29
 such orders
 Estimated number of unique
 identifiers used to communicate
                                                                                           134,987•               81,035•‡ 56,064•                 132,690
 information collected pursuant to
 such orders*




                                                                                                                                                                    FISA PROBABLE CAUSE AUTHORITIES
                                                                                                                   Estimated USPER targets
                                         516
                                                                                                                   Estimated non-USPER targets
                                                                  456
                                                                                           18
                                                                                                 (43.9%
                                                                                                 of total)
                                                                                                                       11   (40.7%            14     (48.3%
                319                                                                                                         of total)                of total)
                                                                                           23
                                                                                                                       16                     15




                                                                                                                                                                    FISA SECTION 702
       131                     135
                                                                                 60
                                                         90                                41                33        27               34    29

         CY2013                   CY2014                  CY2015                   CY2016                     CY2017                     CY2018
              Total number of orders                    Estimated number of targets




                                                                                                                                                                    FISA CRIMINAL USE
                                               See 50 U.S.C. §§ 1873(b)(3), 1873(b)(3)(A), and 1873(b)(3)(B).

*Pursuant to § 1873(d)(2)(B), this statistic does not apply to orders resulting in the acquisition of information by the FBI that does not include email
 addresses or telephone numbers.
•This number represents information the government received from provider(s) electronically for the entire calendar year. The government does not have a
 process for capturing unique identifiers received by other means (such as hard-copy or portable media).
‡For the CY2016 report, FBI erroneously provided the estimated number of unique identifiers used to communicate information collected pursuant to orders




                                                                                                                                                                 FISA TITLE IV
 for business records instead of the number of the unique identifiers collected pursuant PR/TT orders. As noted below, FBI erroneously provided the estimated




                                                                                                                                                                 FISA TITLE IV
 number of unique identifiers used to communicate information collected pursuant to orders for PR/TT orders under the statistics for business records.




Figure 15: FISA PR/TT Targets—U.S. Persons and Non-U.S. Persons*                                                                                                    FISA TITLE V

                                          PR/TT Targets                                                       CY2016              CY2017           CY2018
 Estimated number of targets who are non-U.S. persons*                                                            23                    16               15
                                                                                                                                                                    NATIONAL SECURITY LETTERS




 Estimated number of targets who are U.S. persons                                                                 18                    11               14

 Estimated percentage of targets who are U.S. persons                                                         43.9%               40.7%            48.3%
                                 See 50 U.S.C. §§1873(b)(3)(A)(i) and 1873(b)(3)(A)(ii) for rows one and two, respectively.

*Previously the IC was not statutorily required to publicly provide these statistics, but provided them consistent with transparency principles. The FISA
 Amendments Reauthorization Act of 2017 codified this requirement at 50 U.S.C. §§ 1873(b)(3)(A)(i) and 1873(b)(3)(A)(ii).



24
                                                                                                               2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 26 of 35




                                                                                                           CALENDAR
                                                                                                             YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                 CONTENTS
FISA Title V—Business Records




                                                                                                                                 FIGURES
A. Business Records FISA


T        itle V of FISA authorizes the government to                 FISA Title V




                                                                                                                                 INTRODUCTION
         submit an application for an order requiring
         the production of any tangible things for                    Title V has two key provisions: (1) tradi-
(i) “an investigation to obtain foreign intelligence                    tional business records and (2) Call Detail
information not concerning a United States person                       Records (CDRs).
or” (ii) “to protect against international terrorism                  Request for records in an investigation




                                                                                                                                 FISA PROBABLE CAUSE AUTHORITIES
or clandestine intelligence activities, provided that                   of a U.S. person must be based on an
such investigation of a United States person is not                     investigation to protect against terrorism
conducted solely upon the basis of activities protect-                  or clandestine intelligence activities and
ed by the First Amendment to the Constitution.” 50                      provided that the investigation is not con-
U.S.C. § 1861. Title V is commonly referred to as the                   ducted solely upon activities protected by
“Business Records” provision of FISA.                                   the First Amendment to the Constitution.
In June 2015, the USA FREEDOM Act was signed                          CDRs may be obtained from a telephone
into law and, among other things, it amended Title                      company if the FISC issues an individual




                                                                                                                                 FISA SECTION 702
V, including by prohibiting bulk collection. See                        court order for the target’s records.
50 U.S.C. §§ 1861(b), 1861(k)(4). The DNI is
                                                                      Bulk collection of CDRs is prohibited.
required to report various statistics about two Title
V provisions—traditional business records under
Section 501(b)(2)(B) and call detail records under               including the call detail records provision and
Section 501(b)(2)(C). On November 28, 2015, in                   the requirement to use a specific selection term.




                                                                                                                                 FISA CRIMINAL USE
compliance with amendments enacted by the USA                    Accordingly, only one month’s worth of data for
FREEDOM Act, the IC terminated collection of                     calendar year 2015 was available with respect to
bulk telephony metadata under Title V of FISA                    those provisions. Any statistical information relat-
(the “Section 215 Program”). Solely due to legal                 ing to a particular FISA authority for a particular
obligations to preserve records in certain pend-                 month remains classified. Therefore, the Title V




                                                                                                                                 FISA TITLE IV
ing civil litigation, the IC continues to preserve               data specifically associated with December 2015
previously collected bulk telephony metadata.                    was only released in a classified annex provided to
Under the terms of a FISC order dated November                   Congress as part of the report for CY2015. After
24, 2015, the bulk telephony metadata cannot be                  CY2015, statistical information was collected for          FISA TITLE V
used or accessed for any purpose other than com-                 an entire year and those statistics were included in
pliance with preservation obligations. Once the                  subsequent reports.
government’s preservation obligations are lifted,
the government is required to promptly destroy all               Statistics related to traditional business records
                                                                                                                                 NATIONAL SECURITY LETTERS




bulk metadata produced by telecommunications                     obtained under Title V Section 501(b)(2)(B) are
providers under the Section 215 Program.                         provided first pursuant to 50 U.S.C. § 1873(b)(5).
                                                                 Statistics related to call detail records obtained under
On November 30, 2015, the IC implemented cer-                    Title V Section 501(b)(2)(C) are provided second
tain provisions of the USA FREEDOM Act,                          pursuant to 50 U.S.C. § 1873(b)(6).


25
                                                                                                                                                  2018
          Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 27 of 35




                                                                                                                                              CALENDAR
                                                                                                                                                YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                                       CONTENTS
B. Statistics—Title V “Traditional”                                               purchase receipt from a company. That purchase
Business Records Statistics Orders,                                               receipt could contain a unique identifier such as a
Targets & Identifiers                                                             telephone number, which would not be counted.




                                                                                                                                                                       FIGURES
Business Record (BR) requests for tangible things                                 EXPLAINING HOW WE COUNT BR STATISTICS. As an example
may include books, records, (e.g. electronic communi-                             of the government’s methodology, assume that




                                                                                                                                                                       INTRODUCTION
cations transactions records), papers, documents, and                             in 2017, the government submitted a BR request
other items pursuant to 50 U.S.C. § 1861(b)(2)(B),                                targeting “John Doe” with email addresses
also referred to as Section 501(b)(2)(B). These are                               john.doe@serviceproviderX, john.doe@service-
commonly referred to as traditional business records.                             providerY, and john.doe@serviceproviderZ. The
                                                                                  FISC found that the application met the require-




                                                                                                                                                                       FISA PROBABLE CAUSE AUTHORITIES
ESTIMATING THE NUMBER OF UNIQUE IDENTIFIERS. This is an
estimate of the number of (1) targeted identifiers                                ments of Title V and issued orders granting the
(e.g., telephone numbers and email addresses) and                                 application and directing service providers X, Y, and
(2) non-targeted identifiers that were in contact                                 Z to produce business records pursuant to Section
with the targeted identifiers. The number of iden-                                501(b)(2)(B). Provider X returned 10 non-target-
tifiers used by targets to communicate can vary                                   ed email addresses that were in contact with the
significantly from year to year, which in turn will                               target; provider Y returned 10 non-targeted email
impact the number of non-targeted identifiers in                                  addresses that were in contact with the target; and
contact with the targeted identifiers. Furthermore,                               provider Z returned 10 non-targeted email address-
this metric represents unique identifiers received                                es that were in contact with the target. Based on this




                                                                                                                                                                       FISA SECTION 702
electronically from the provider(s). The govern-                                  scenario, we would report the following statistics:
ment does not have a process for capturing unique                                 A) one order by the FISC for the production of tan-
identifiers received by other means (i.e., hard-copy                              gible things, B) one target of said orders, and C) 33
or portable media). For example, the FBI could                                    unique identifiers, representing three targeted email
obtain, under this authority, a hard-copy of a                                    addresses plus 30 non-targeted email addresses.




                                                                                                                                                                       FISA CRIMINAL USE
      Figure 16a: Title V “Traditional” Business Records Orders, Targets, and Unique Identifiers Collected

                     Business Records “BR” - Section 501(b)(2)(B)                                            CY2016              CY2017            CY2018




                                                                                                                                                                       FISA TITLE IV
 Total number of orders issues pursuant to applications under
                                                                                                                84                  77                   56
 Section 501(b)(2)(B)
 Estimated number of targets of such orders                                                                     88                  74                   60
 Estimated number of unique identifiers used to communicate
                                                                                                          125,354*              87,834            214,860           FISA TITLE V
                                                                                                                                                                    FISA TITLE V
 information collected pursuant to such orders
                                              See 50 U.S.C. §§ 1873(b)(5), 1873(b)(5)(A), and 1873(b)(5)(B).

*For the CY2016 report, FBI erroneously provided the estimated number of unique identifiers used to communicate information collected pursuant to orders for
 PR/TT devices instead of the number of the unique identifiers collected pursuant business records orders. As noted above, FBI erroneously provided the estimated
 number of unique identifiers used to communicate information collected pursuant to orders for business records orders under the statistics for PR/TT devices.
                                                                                                                                                                       NATIONAL SECURITY LETTERS




26
                                                                                                                                 2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 28 of 35




                                                                                                                             CALENDAR
                                                                                                                               YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                      CONTENTS
                             Figure 16b: “Traditional” Business Records Orders and Targets

                84      88




                                                                                                                                                      FIGURES
                                       77     74
                                                       56         60                   Total number of orders
                                                                                       Estimated number of targets




                                                                                                                                                      INTRODUCTION
                 CY2016                 CY2017           CY2018




                             Figure 16c: “Traditional” Business Records Unique Identifiers




                                                                                                                                                      FISA PROBABLE CAUSE AUTHORITIES
                                            214,860


                                                            See 50 U.S.C. §§ 1873(b)(5), 1873(b)(5)(A), and 1873(b)(5)(B).

                                                            *For the CY2016 report, FBI erroneously provided the estimated number of unique
             125,354*                                        identifiers used to communicate information collected pursuant to orders for PR/TT
                                                             devices instead of the number of the unique identifiers collected pursuant business
                              87,834                         records orders. As noted above, FBI erroneously provided the estimated number of
                                                             unique identifiers used to communicate information collected pursuant to orders
                                                             for business records orders under the statistics for PR/TT devices.




                                                                                                                                                      FISA SECTION 702
             CY2016           CY2017        CY2018




                                                                                                                                                      FISA CRIMINAL USE
C. Statistics—Call Detail Record (CDR)                              number), a telephone calling card number,
Orders, Targets & Identifiers                                       or the time or duration of a call. See 50 U.S.C.
                                                                    § 1861(k)(3)(A). By statute, CDRs provided to
Call Detail Records (CDRs)—commonly referred                        the government may not include the content of any




                                                                                                                                                      FISA TITLE IV
to as “call event metadata”—may be obtained from                    communication, the name, address, or financial
telecommunications providers on an ongoing                          information of a subscriber or customer, or cell site
basis pursuant to 50 U.S.C. § 1861(b)(2)(C). Title                  location or global positioning system information.
V of FISA defines a CDR as session identifying                      See 50 U.S.C. § 1861(k)(3)(B). CDRs are stored                                 FISA TITLE V
                                                                                                                                                   FISA TITLE V
information (such as an originating or terminat-                    and queried by the service providers. See 50 U.S.C.
ing telephone number, an International Mobile                       § 1861(c)(2). After NSA receives the CDRs from
Subscriber Identity (IMSI) number, or an Interna-                   the providers pursuant to a FISC order, NSA stores
tional Mobile Station Equipment Identity (IMEI)                     and queries those lawfully obtained CDRs.
                                                                                                                                                      NATIONAL SECURITY LETTERS




27
                                                                                                                         2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 29 of 35




                                                                                                                     CALENDAR
                                                                                                                       YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                        CONTENTS
                                     Figures 17a and 17b: CDR Orders and Targets
                Business Records (BRs)—Section 501(b)(2)(B)                                  CY2016     CY2017            CY2018




                                                                                                                                        FIGURES
 Total number of orders issues pursuant to applications under
                                                                                              40          40                    14
 Section 501(b)(2)(C)
 Estimated number of targets of such orders                                                   42          40                    11




                                                                                                                                        INTRODUCTION
                40      42          40       40

                                                                                       Total number of orders




                                                                                                                                        FISA PROBABLE CAUSE AUTHORITIES
                                                                                       Estimated number of targets
                                                           14
                                                                     11

                 CY2016               CY2017                 CY2018
                                            See 50 U.S.C. §§ 1873(b)(6) and 1873(b)(6)(A).




CHANGES IN TECHNICAL CAPABILITIES TO COUNT UNIQUE                   clude call detail records created before, on, or after
IDENTIFIERS. While the USA FREEDOM Act directs                      the date of the application relating to an autho-
the government to provide a good faith estimate of                  rized investigation.




                                                                                                                                        FISA SECTION 702
“the number of unique identifiers used to commu-
                                                                    Both metrics are included in this report. NSA
nicate information collected pursuant to” orders
                                                                    counting for CY2018 includes (1) the total
issued in response to CDR applications (see 50
                                                                    number of CDRs received for the year as we have
U.S.C. § 1873(b)(5)(B)), in the past, the govern-                   reported in previous years, as illustrated in Figure
ment did not have the technical ability to isolate




                                                                                                                                        FISA CRIMINAL USE
                                                                    19 and (2) the unique identifiers within the CDRs
the number of unique identifiers within records                     received for the portion of the year NSA was able
received from the providers. Since the previ-                       to count them, as illustrated in Figure 20.
ous Annual Statistical Transparency Report, NSA
developed a new technical solution to allow NSA                     THE ESTIMATED NUMBER OF CDRS RECEIVED FROM
to produce a good faith estimate of the number of                   PROVIDERS. As explained in the 2016 NSA public




                                                                                                                                        FISA TITLE IV
unique identifiers. This new technical solution was                 report on the USA FREEDOM Act, the metric
put into place after the deletion of records in May                 provided is over-inclusive because the government
2018, so NSA will provide this partial-year count.                  counts each record separately even if the government
The deletion of records was publicly discussed in                   receives the same record multiple times (whether                 FISA TITLE V
                                                                                                                                     FISA TITLE V

a June 28, 2018 public notice by NSA and is also                    from one provider or multiple providers). Addi-
discussed below.                                                    tionally, this metric includes duplicates of unique
                                                                    identifiers – i.e., because the government lacked
In previous years, this report has included an                      the technical ability to isolate unique identifiers,
                                                                                                                                        NATIONAL SECURITY LETTERS




alternate metric that represents the number of                      the statistic counts the number of records even if
records received from the provider(s) and stored                    unique identifiers are repeated. For example, if one
in NSA repositories (records that fail at any of a                  unique identifier is associated with multiple calls
variety of validation steps are not included in this                to a second unique identifier, it will be counted
number). CDRs covered by § 501(b)(2)(C) in-                         multiple times. Similarly, if two different provid-


28
                                                                                                               2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 30 of 35




                                                                                                           CALENDAR
                                                                                                             YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                               CONTENTS
ers submit records showing the same two unique                   received from domestic communications service
identifiers in contact, then those would also be                 providers, the records received are for domestic
counted separately. This statistic includes records              and foreign numbers. More information on how




                                                                                                                               FIGURES
that were received from the providers in CY2018                  NSA implements this authority can be found in the
for all orders active for any portion of the calendar            DCLPO report, in particular see page 5
year, which includes orders that the FISC approved               for a description and illustration of the USA




                                                                                                                               INTRODUCTION
in CY2017. Furthermore, while the records are                    FREEDOM Implementation Architecture.

                            Figure 18: Call Event Hop Scenario and Method of Counting




                                                                                                                               FISA PROBABLE CAUSE AUTHORITIES
                                                                                p
                                                                              ho
                                                                          d
                                                                       con
                                                                     Se

                                         op                                                        PHONE D
                                s   th                                            c   alls
                            F ir                                              500



                                    500 calls                  PHONE B        500 calls            PHONE E




                                                                                                                               FISA SECTION 702
                       PHONE A
                                    500 calls                                 500 calls
                                                               PHONE C                             PHONE F

                                                                            500
                                                                                    call




                                                                                                                               FISA CRIMINAL USE
                                                                                        s
                                                                                                   PHONE G


           Target uses Phone Number A which is the FISC-approved selector in the FISC order.
           This would be counted as 1 order, 1 target, 7 unique identifiers (phone numbers A,



                                                                                                                               FISA TITLE IV
            B, C, D, E, F, G) and, assuming 500 calls between each party (1,000 records), 6000
           CDRs. CDRs may include records for both sides of a call (for example, one call from
                      Phone Number A to Phone Number B could result in 2 records).
                                                                                                                            FISA TITLE V
                                                                                                                            FISA TITLE V
Assume an NSA intelligence analyst learns that                   identifier Phone Number B—what is referred to as
phone number (Phone Number A) is being used by                   a “call event.” This is the “first hop.” In turn, assume
a suspected international terrorist (target). Phone              that NSA submits the “first-hop” Phone Number
Number A is the “specific selection term” or “selec-             B to the provider X, and finds that unique identifier
                                                                                                                               NATIONAL SECURITY LETTERS




tor” that will be submitted to the FISC (or the Attor-           was used to call another unique identifier Phone
ney General in an emergency) for approval using the              Number D. This is the “second-hop.” If the unique
“reasonable articulable suspicion” (RAS) standard.               identifiers call one another multiple times, then
Assume that one provider (provider X) submits a                  multiple CDRs are produced and duplication occurs.
record showing Phone Number A called unique                      Additionally, the government may receive multiple


29
                                                                                                                                              2018
         Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 31 of 35




                                                                                                                                          CALENDAR
                                                                                                                                            YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                                                 CONTENTS
CDRs for a single call event. NSA may also submit                               tion term” could be a foreign number, could have
the specific selection Phone Number A to another                                called a foreign number or the “first-hop” number
provider (provider Y) who may have CDRs of the                                  could have called a foreign number; thus, these




                                                                                                                                                                 FIGURES
same call events.                                                               CDRs statistics contain both domestic and foreign
                                                                                number results. Furthermore, CDRs provided to
Not all CDRs provided to the government will be                                 the government include call events with business




                                                                                                                                                                 INTRODUCTION
for domestic numbers. The targeted “specific selec-                             entities, such as calls for marketing purposes.

                                        Figure 19: CDRs Received Arising from Such Targets
         Call Detail Records (CDRs)—Section 501(b)(2)(C)                                  CY2016                   CY2017                  CY2018




                                                                                                                                                                 FISA PROBABLE CAUSE AUTHORITIES
 Estimated number of call detail records arising from
 such targets that NSA received from providers pursuant 151,230,968                                          534,396,285               434,238,543
 to Section 501(b)(2)(C) and stored in its repositories*

*While the statute directs the government to count the unique identifiers, until May of 2018, the government was not technically able to isolate the number
 of unique identifiers; thus, the number reported above counts total CDRs received for the year and includes duplicate records. Additionally, the number of
 records contains both domestic and foreign numbers, including numbers used by business entities for marketing purposes.



THE ESTIMATED NUMBER OF UNIQUE IDENTIFIERS IN THE CDRS                          During the reporting period, NSA subsequently




                                                                                                                                                                 FISA SECTION 702
RECEIVED. On June 28, 2018, NSA issued a public                                 re-submitted the already FISC-approved selectors
notice stating that on May 23, 2018, NSA began                                  to the providers and also submitted new selectors
deleting all CDRs acquired since 2015 under Section                             that were approved by the FISC. NSA ingested and
501(b)(2)(C) of FISA. NSA deleted the CDRs                                      stored CDRs produced by the providers in response
because earlier in 2018 NSA analysts noted technical                            to these submissions during CY2018. Additionally,
irregularities in some data received from telecommu-                            during this time, NSA implemented a new technical




                                                                                                                                                                 FISA CRIMINAL USE
nications service providers. These irregularities also                          means of counting the unique identifiers as opposed
resulted in the production to NSA of some CDRs                                  to counting all records stored in NSA’s repositories.
that NSA was not authorized to receive. Because it                              The new counting process was applied as the re-
was infeasible to identify and isolate properly pro-                            cords were delivered by the providers beginning on
duced data, NSA concluded that it should not use                                May 23, 2018, when the process was initiated.




                                                                                                                                                                 FISA TITLE IV
any of the CDRs. Consequently, NSA, in consulta-
tion with the Department of Justice and the ODNI,                               The new process counts each type of identifier
decided that the appropriate course of action was                               separately, and includes counts for phone numbers,
to delete all CDRs. NSA notified the Congressional                              International Mobile Subscriber Identities                                    FISA TITLE V
                                                                                                                                                              FISA TITLE V
oversight committees, the Privacy and Civil Liberties                           (IMSIs), and International Mobile Equipment
Oversight Board, and the Department of Justice of                               Identities (IMEIs). An IMSI is a 15-digit number
this decision. The Department of Justice, in turn,                              associated with the SIM card in a mobile phone.
notified the Foreign Intelligence Surveillance Court.                           An IMEI identifies the specific physical device,
                                                                                                                                                                 NATIONAL SECURITY LETTERS




The root cause of the specific problem that led to the                          much like a serial number. In the CDRs NSA re-
deletion was addressed at that time. Additionally,                              ceives under UFA, IMSIs and IMEIs are associated
NSA reviewed and revalidated its intelligence report-                           with a phone number, so the phone number count
ing to ensure that the reports were based on properly                           below represents the number of unique phones
received CDRs.                                                                  associated with UFA CDRs.


30
                                                                                                                                   2018
          Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 32 of 35




                                                                                                                               CALENDAR
                                                                                                                                 YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                               CONTENTS
                                          Figure 20: Unique Identifiers in the CDRs Received

                 Call Detail Records (CDRs)—Section 501(b)(c)(C)                                            23 May to 31 December 2018




                                                                                                                                               FIGURES
 The number of unique identifiers used to communicate information                                     19,372,544 Phone Numbers, which
 collected pursuant to such orders under Section 501(b)(2)(C)*                                        are associated with 7,285,362 IMSIs
                                                                                                              and 5,305,578 IMEIs




                                                                                                                                               INTRODUCTION
*Identifiers include both domestic and foreign numbers, including numbers used by business entities for marketing purposes.



D. Statistics—Call Detail Record Queries
THE NUMBER OF SEARCH TERMS ASSOCIATED WITH A U.S.                                Due to the technical parameters of the tool, in




                                                                                                                                               FISA PROBABLE CAUSE AUTHORITIES
PERSON USED TO QUERY THE CDR DATA. In 2018, NSA                                  order to generate a count of CDR queries, NSA
streamlined and upgraded its analytic tools to                                   must count all query terms, even if query terms
improve performance and compliance capabilities.                                 would never return CDR results (e.g. using an email
This gave NSA analysts an increased ability to group                             address as a query term will never return a hit from
related query terms together and run those query                                 CDR data). Additionally, the parameters of the tool
terms against multiple repositories that the analyst is                          do not allow NSA to distinguish which specific que-
authorized to query. NSA analysts must still comply                              ry terms are U.S. persons and which are not when
with all applicable restrictions, controls, and training                         multiple query terms are used. For example, a single
that apply to each query term and each repository.                               query using 20 query terms counts as 20, even if




                                                                                                                                               FISA SECTION 702
                                                                                 only one of those terms is a U.S. person phone num-
                                                                                 ber, and the remaining 19 are either not associated
                                                                                 with a U.S. person or are email addresses.

                                              Figure 21: CDRs—U.S. Person Query Terms




                                                                                                                                               FISA CRIMINAL USE
          Call Detail Records (CDRs)—Section 501(b)(2)(C)                                   CY2016                CY2017         CY2018
 Estimated number of search terms that included infor-
 mation concerning a U.S. person that were used to que-
                                                                                           22,360                31,196         164,682
 ry any database of call detail records obtained through
 the use of such orders.*




                                                                                                                                               FISA TITLE IV
                                                               See 50 U.S.C. § 1873(b)(6)(C).
* Consistent with § 1873(d)(2)(A), this statistic does not include queries that are conducted by the FBI.



                                                                                                                                            FISA TITLE V
                                                                                                                                            FISA TITLE V
                                                                                                                                               NATIONAL SECURITY LETTERS




31
                                                                                                               2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 33 of 35




                                                                                                           CALENDAR
                                                                                                             YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                      CONTENTS
National Security Letters (NSLs)




                                                                                                                                      FIGURES
A. National Security Letters                                                                                           v.



I   n addition to statistics relating to FISA au-                    National Security Letters                        vi.




                                                                                                                                      INTRODUCTION
    thorities, we are reporting information on the
                                                                      Not authorized by FISA but by other
    government’s use of National Security Letters
                                                                        statutes.
(NSLs). The FBI is statutorily authorized to issue
NSLs for specific records (as specified below) only                   Bulk collection is prohibited, however, by
if the information being sought is relevant to a na-                    the USA FREEDOM Act.




                                                                                                                                      FISA PROBABLE CAUSE AUTHORITIES
tional security investigation. NSLs may be issued                     FBI may only use NSLs if the informa-
for four commonly used types of records:                                tion sought is relevant to international
i. telephone subscriber information, toll records,                      counterterrorism or counterintelligence
   and other electronic communication transac-                          investigation.
   tional records, see 18 U.S.C. § 2709;
ii. consumer-identifying information possessed by                 THE DEPARTMENT OF JUSTICE’S REPORT ON NSLs. In April
    consumer reporting agencies (names, addresses,                  2019, the Department of Justice released its
    places of employment, institutions at which a




                                                                                                                                      FISA SECTION 702
                                                                    Annual Foreign Intelligence Surveillance Act Report
    consumer has maintained an account), see 15                     to Congress. That report, which is available
    U.S.C. § 1681u;                                                 online, provides the number of requests made
iii. full credit reports, see 15 U.S.C. § 1681v (only               for certain information concerning different U.S.
     for counterterrorism, not for counterintelli-                  persons pursuant to NSL authorities during cal-
                                                                    endar year 2018. The Department of Justice’s re-




                                                                                                                                      FISA CRIMINAL USE
     gence investigations); and
                                                                    port provides the number of individuals subject
iv. financial records, see 12 U.S.C. § 3414.                        to an NSL whereas the ODNI’s report provides
                                                                    the number of NSLs issued. Because one person
B. Statistics—National Security Letters                             may be subject to more than one NSL in an an-
and Requests for Information                                        nual period, the number of NSLs issued and the




                                                                                                                                      FISA TITLE IV
                                                                    number of persons subject to an NSL differs.
COUNTING NSLs. Today we are reporting (1) the total
number of NSLs issued for all persons, and (2) the               WHY WE REPORT THE NUMBER OF NSL REQUESTS INSTEAD
total number of requests for information (ROI)                   OF THE NUMBER OF NSL TARGETS. We are reporting the
contained within those NSLs. When a single                       annual number of requests for multiple reasons.                      FISA TITLE V

NSL contains multiple ROIs, each is considered                   First, the FBI’s systems are configured to comply
a “request” and each request must be relevant to                 with Congressional reporting requirements, which
the same pending investigation. For example, if                  do not require the FBI to track the number of
                                                                 individuals or organizations that are the subject of
                                                                                                                            NATIONAL SECURITY LETTERS




the government issued one NSL seeking subscrib-
er information from one provider and that NSL                    an NSL. Even if the FBI systems were configured
identified three e-mail addresses for the provider to            differently, it would still be difficult to identify the
return records, this would count as one NSL issued               number of specific individuals or organizations
and three ROIs.                                                  that are the subjects of NSLs. One reason for this


32
                                                                                                                         2018
          Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 34 of 35




                                                                                                                     CALENDAR
                                                                                                                       YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                                                           CONTENTS
is that the subscriber information returned to                       FBI often issues NSLs under different legal au-
the FBI in response to an NSL may identify, for                      thorities, e.g., 12 U.S.C. § 3414(a)(5), 15 U.S.C.
example, one subscriber for three accounts or it                     §§ 1681u(a) and (b), 15 U.S.C. § 1681v, and 18




                                                                                                                                           FIGURES
may identify different subscribers for each account.                 U.S.C. § 2709, for the same individual or organi-
In some cases this occurs because the identifica-                    zation. The FBI may also serve multiple NSLs for
tion information provided by the subscriber to the                   an individual for multiple facilities (e.g., multiple




                                                                                                                                           INTRODUCTION
provider may not be true. For example, a subscrib-                   e-mail accounts, landline telephone numbers and
er may use a fictitious name or alias when creating                  cellular phone numbers). The number of requests,
the account. Thus, in many instances, the FBI                        consequently, is significantly larger than the
never identifies the actual subscriber of an account.                number of individuals or organizations that are the
In other cases, this occurs because individual                       subjects of the NSLs.




                                                                                                                                           FISA PROBABLE CAUSE AUTHORITIES
subscribers may identify themselves differently
                                                                     As is the case with other statistics in this report,
for each account (e.g., inclusion of middle name,
                                                                     statistics often fluctuate from year to year for a
middle initial, etc.) when creating an account.
                                                                     variety of reasons. The IC is committed to sharing
We also note that the actual number of individuals                   statistical data and engaging the public about how
or organizations that are the subject of an NSL is                   the IC uses its national security authorities and for
different than the number of NSL requests. The                       what purposes.




                                                                                                                                           FISA SECTION 702
                                 Figure 22a: NSLs Issued and Requests for Information
      National Security Letters (NSLs)        CY2013           CY2014           CY2015      CY2016          CY2017         CY2018
 Total number NSLs issued                    19,212           16,348           12,870       12,150          12,762         10,235

 Number of Requests for
                                             38,832           33,024           48,642       24,801          41,579         38,872




                                                                                                                                           FISA CRIMINAL USE
 Information (ROI)
                                                      See 50 U.S.C. § 1873(b)(6).



                           Figure 22b: Total NSLs Issued and Total ROIs Within Those NSLs




                                                                                                                                           FISA TITLE IV
                                                                                         Total NSLs issued
                                                      48,642                             Number of ROIs within those NSLs

                                                                                                   41,579
              38,832                                                                                                       38,872          FISA TITLE V
                                 33,024

                                                                               24,801
                                                                                                                                    NATIONAL SECURITY LETTERS
                                                                                                                                    NATIONAL SECURITY LETTERS




     19,212
                        16,348
                                             12,870                  12,150               12,762
                                                                                                               10,235


        CY2013              CY2014              CY2015                    CY2016             CY2017                  CY2018


33
                                                                                          2018
        Case 4:14-cv-04480-YGR Document 315-9 Filed 10/25/19 Page 35 of 35




                                                                                      CALENDAR
                                                                                        YEAR
ODNI STATISTICAL TRANSPARENCY REPORT REGARDING USE OF NATIONAL SECURITY AUTHORITIES




                                                                                                          CONTENTS
                                                                                                          FIGURES
                                                                                                          INTRODUCTION
                                                                                                          FISA PROBABLE CAUSE AUTHORITIES
                                                                                                          FISA SECTION 702
                                                                                                          FISA CRIMINAL USE
                                                                                                          FISA TITLE IV
                                                                                                          FISA TITLE V
                                                                                                          NATIONAL SECURITY LETTERS




34

                                                                                                 034609 4-19
Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 1 of 18




                  EXHIBIT J
  to Twitter’s Request for Judicial Notice
          Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 2 of 18



                                                      U.S. Department of Justice

                                                      Office of Legislative Affairs



 Office of the Assistant Attorney General             Washington, DC

                                                                              APR 2 0 2015
The Honorable Charles E. Grassley                     The Honorable Richard Burr
Chairman                                              Chairman
Committee on the Judiciary                            Select Committee on Intelligence
United States Senate                                  United States Senate
Washington, D.C. 20510                                Washington, D.C. 20510

The Honorable Bob Goodlatte                           The Honorable Devin Nunes
Chairman                                              Chairman
Committee on the Judiciary                            Permanent Select Committee on Intelligence
U.S. House of Representatives                         U.S. House of Representatives
Washington, D.C. 20515                                Washington, D.C. 20515


Dear Messrs. Chairmen:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2014 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2014 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2014 for authority to conduct physical searches for
foreign intelligence purposes.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2014 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2014, the Government made 1,416 applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,416 applications
include applications made solely for electronic surveillance, applications made solely for
        Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 3 of 18



 The Honorable Charles E. Grassley
 The Honorable Richard Burr
 The Honorable Bob Goodlatte
 The Honorable Devin Nunes
 Page Two

 physical search, and combined applications requesting authority for electronic surveillance and
 physical search. Of these, 1,379 applications included requests for authority to conduct
 electronic surveillance.

        None of these 1,379 applications were withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications to the proposed orders
in 19 applications.1 Thus, the FISC approved collection activity in a total of 1,379 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2014 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2014, the Government made 170 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2014. The FISC made modifications to four proposed orders
in applications for access to business records.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2014 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), the Department of Justice provides Congress with annual
reports regarding requests made by the Federal Bureau of Investigation (FBI) pursuant to
the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C.§
1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.




 In addition to the 19 orders modified with respect to applications made during the reporting period, the FISC modified two
orders for applications after first granting authorization. The FISC also modified two orders for applications made in a prior
reporting period during the current reporting period.
         Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 4 of 18



    The Honorable Charles E. Grassley
    The Honorable Richard Burr
    The Honorable Bob Goodlatte
    The Honorable Devin Nunes
    Page Three

        In 2014, the FBI made 12,452 NSL requests (excluding requests for subscriber information only)
for information concerning United States persons. These sought information pertaining to 4,699
different United States persons.2

       We hope this information is helpful. Please do not hesitate to contact this office if we
may provide additional assistance regarding this or any other matter.


                                                             Sincerely,



                                                             Peter J. Kadzik
                                                             Assistant Attorney General



cc:       The Honorable Patrick J. Leahy
          Ranking Member
          Senate Committee on the Judiciary

          The Honorable Diane Feinstein
          Vice Chairman
          Senate Select Committee on Intelligence

          The Honorable John Conyers, Jr.
          Ranking Member
          House Committee on the Judiciary

          The Honorable Adam Schiff
          Ranking Member
          House Permanent Select Committee on Intelligence

2
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
       Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 5 of 18



                                                               U.S. Department of Justice
     ra
                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable John Boehner                                              APR 2 0 2015
Speaker
U.S. House of Representatives
Washington, DC 20515

Dear Mr. Speaker:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2014 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2014 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2014 for authority to conduct physical searches for
foreign intelligence purposes.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2014 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2014, the Government made 1,416 applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,416 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,379 applications included requests for authority to conduct
electronic surveillance.

       None of these 1,379 applications were withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications to the proposed orders
       Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 6 of 18
The Honorable John Boehner
Page Two

in 19 applications.' Thus, the FISC approved collection activity in a total of 1,379 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2014 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2014, the Government made 170 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2014. The FISC made modifications to four proposed orders
in applications for access to business records.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2014 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), the Department of Justice provides Congress with annual
reports regarding requests made by the Federal Bureau of Investigation (FBI) pursuant to
the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C.
§ 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2014, the FBI made 12,452 NSL requests (excluding requests for subscriber
information only) for.information concerning United States persons. These sought information
pertaining to 4,699 different United States persons.2

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,



                                                               Peter J. Ka zik
                                                               Assistant Attorney General


  In addition to the 19 orders modified with respect to applications made during the reporting period, the FISC modified two
orders for applications after first granting authorization. The FISC also modified two orders for applications made in a prior
reporting period during the current reporting period.
2
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
       Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 7 of 18


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                       Washington, D.C. 20530




The Honorable Kevin McCarthy
Majority Leader
U.S. House of Representatives                                                  APR 2 0 2015
Washington, DC 20515

Dear Mr. Leader:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2014 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2014 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2014 for authority to conduct physical searches for
foreign intelligence purposes.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2014 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2014, the Government made 1,416 applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,416 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,379 applications included requests for authority to conduct
electronic surveillance.

       None of these 1,379 applications were withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications to the proposed orders
      Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 8 of 18
The Honorable Kevin McCarthy
Page Two

in 19 applications.' Thus, the FISC approved collection activity in a total of 1,379 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2014 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2014, the Government made 170 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2014. The FISC made modifications to four proposed orders
in applications for access to business records.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2014 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), the Department of Justice provides Congress with annual
reports regarding requests made by the Federal Bureau of Investigation (FBI) pursuant to
the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C.
§ 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2014, the FBI made 12,452 NSL requests (excluding requests for subscriber
information only) for information concerning United States persons. These sought information
pertaining to 4,699 different United States persons.2

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,


                                                                     AI
                                                               Peter J. Kadzik
                                                               Assistant Attorney General


1 In addition to the 19 orders modified with respect to applications made during the reporting period, the FISC modified two
orders for applications after first granting authorization. The FISC also modified two orders for applications made in a prior
reporting period during the current reporting period.
2
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
      Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 9 of 18



                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable Nancy Pelosi
Minority Leader                                                                APR 2 0 2015
U.S. House of Representatives
Washington, DC 20515

Dear Madam Leader:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2014 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2014 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2014 for authority to conduct physical searches for
foreign intelligence purposes.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2014 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2014, the Government made 1,416 applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,416 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,379 applications included requests for authority to conduct
electronic surveillance.

       None of these 1,379 applications were withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications to the proposed orders
     Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 10 of 18
The Honorable Nancy Pelosi
Page Two

in 19 applications.1 Thus, the FISC approved collection activity in a total of 1,379 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2014 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2014, the Government made 170 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2014. The FISC made modifications to four proposed orders
in applications for access to business records.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2014 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), the Department of Justice provides Congress with annual
reports regarding requests made by the Federal Bureau of Investigation (FBI) pursuant to
the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C.
§ 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2014, the FBI made 12,452 NSL requests (excluding requests for subscriber
information only) for information concerning United States persons. These sought information
pertaining to 4,699 different United States persons.2

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,


                                                                     k
                                                               Peter J. Kadzik
                                                               Assistant Attorney General


1 In addition to the 19 orders modified with respect to applications made during the reporting period, the FISC modified two
orders for applications after first granting authorization. The FISC also modified two orders for applications made in a prior
reporting period during the current reporting period.
2
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
     Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 11 of 18



                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable Joseph R. Biden, Jr.
President                                                              APR 2 0 2015
United States Senate
Washington, DC 20510

Dear Mr. President:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2014 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2014 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2014 for authority to conduct physical searches for
foreign intelligence purposes.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2014 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2014, the Government made 1,416 applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,416 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,379 applications included requests for authority to conduct
electronic surveillance.

       None of these 1,379 applications were withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications to the proposed orders
     Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 12 of 18
The Honorable Joseph R. Biden, Jr.
Page Two

in 19 applications.' Thus, the FISC approved collection activity in a total of 1,379 of the
applications that included requests for authority to conduct electronic surveillance.

        Applications for Access to Certain Business Records (Including the Production of
        Tangible Things) Made During Calendar Year 2014 (section 502 of the Act, 50
        U.S.C. § 1862(c)(1))

        During calendar year 2014, the Government made 170 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2014. The FISC made modifications to four proposed orders
in applications for access to business records.

        Requests Made for Certain Information Concerning Different United States Persons
        Pursuant to National Security Letter Authorities During Calendar Year 2014 (USA
        PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), the Department of Justice provides Congress with annual
reports regarding requests made by the Federal Bureau of Investigation (FBI) pursuant to
the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C.
§ 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2014, the FBI made 12,452 NSL requests (excluding requests for subscriber
information only) for information concerning United States persons. These sought information
pertaining to 4,699 different United States persons.2

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,



                                                               Peter J. Kadzik
                                                               Assistant Attorney General


1 In addition to the 19 orders modified with respect to applications made during the reporting period, the FISC modified two
orders for applications after first granting authorization. The FISC also modified two orders for applications made in a prior
reporting period during the current reporting period.
2
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
     Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 13 of 18



                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable Mitch McConnell
                                                                        APR 2 0 2015
Majority Leader
United States Senate
Washington, DC 20510

Dear Mr. Leader:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2014 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2014 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2014 for authority to conduct physical searches for
foreign intelligence purposes.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2014 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2014, the Government made 1,416 applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,416 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,379 applications included requests for authority to conduct
electronic surveillance.

       None of these 1,379 applications were withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications to the proposed orders
   Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 14 of 18
The Honorable Mitch McConnell
Page Two

in 19 applications.' Thus, the FISC approved collection activity in a total of 1,379 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2014 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2014, the Government made 170 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2014. The FISC made modifications to four proposed orders
in applications for access to business records.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2014 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), the Department of Justice provides Congress with annual
reports regarding requests made by the Federal Bureau of Investigation (FBI) pursuant to
the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C.
§ 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2014, the FBI made 12,452 NSL requests (excluding requests for subscriber
information only) for information concerning United States persons. These sought information
pertaining to 4,699 different United States persons.2

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,



                                                               Peter J. Kadzik
                                                               Assistant Attorney General


  In addition to the 19 orders modified with respect to applications made during the reporting period, the FISC modified two
orders for applications after first granting authorization. The FISC also modified two orders for applications made in a prior
reporting period during the current reporting period.
2
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
      Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 15 of 18


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                       Washington, D.C. 20530




The Honorable Harry Reid                                            APR 2 0 NS
Minority Leader
United States Senate
Washington, DC 20510

Dear Mr. Leader:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2014 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2014 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2014 for authority to conduct physical searches for
foreign intelligence purposes.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2014 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2014, the Government made 1,416 applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,416 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,379 applications included requests for authority to conduct
electronic surveillance.

       None of these 1,379 applications were withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications to the proposed orders
     Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 16 of 18
The Honorable Harry Reid
Page Two

in 19 applications.' Thus, the FISC approved collection activity in a total of 1,379 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2014 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2014, the Government made 170 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2014. The FISC made modifications to four proposed orders
in applications for access to business records.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2014 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), the Department of Justice provides Congress with annual
reports regarding requests made by the Federal Bureau of Investigation (FBI) pursuant to
the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C.
§ 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2014, the FBI made 12,452 NSL requests (excluding requests for subscriber
information only) for information concerning United States persons. These sought information
pertaining to 4,699 different United States persons.2

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,


                                                                  \
                                                               Peter J. Kadzik
                                                               Assistant Attorney General


1 In addition to the 19 orders modified with respect to applications made during the reporting period, the FISC modified two
orders for applications after first granting authorization. The FISC also modified two orders for applications made in a prior
reporting period during the current reporting period.
2
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
     Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 17 of 18



        4-4,                                                               U.S. Department of Justice
                                                                           Office of Legislative Affairs



Office of the Assistant Attorney General                                   Washington, D.C. 20530




The Honorable James C. Duff
Director                                                                                    APR 2 0 2015
Administrative Office of the United States Courts
Washington, D.C. 20544

Dear Mr. Duff:

        Pursuant to section 107 of the Foreign Intelligence Surveillance Act of 1978 (the "Act"),
as amended, 50 U.S.C. § 1801 et seq., this report provides information regarding applications
made by the Government during calendar year 2014 for authority to conduct electronic
surveillance and physical search for foreign intelligence purposes.

        During calendar year 2014, the Government made 1,416 applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,416 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,379 applications included requests for authority to conduct
electronic surveillance.

        None of these 1,379 applications were withdrawn by the Government. The FISC did not
deny any application in whole, or in part. The FISC made modifications to the proposed orders
in 19 applications.' Thus, the FISC approved collection activity in a total of 1,416 of the
applications that included requests for authority to conduct electronic surveillance.




  In addition to the 19 orders modified with respect to applications made during the reporting period, the FISC modified two
orders for applications after first granting authorization. The FISC also modified two orders for applications made in a prior
reporting period during the current reporting period.
    Case 4:14-cv-04480-YGR Document 315-10 Filed 10/25/19 Page 18 of 18
 The Honorable James C. Duff
 Page Two


       We hope that this information is helpful. Please do not hesitate to contact this office if you
would like additional assistance regarding this or any other matter.



                                      5igcerely,

                                     H /(
                                        )
                                      Peter J. Kad ik
                                      Assistant Attorney General
Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 1 of 25




                 EXHIBIT K
  to Twitter’s Request for Judicial Notice
           Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 2 of 25


                                                                           U.S. Department of Justice

                                                                           Office of Legislative Affairs



Office of the Assistant Attorney General                                    Washington, D.C. 20530

                                                                            APR 2 8 2016

The Honorable Charles E. Grassley                               The Honorable Richard Burr
Chairman                                                        Chairman
Committee on the Judiciary                                      Select Committee on Intelligence
United States Senate                                            United States Senate
Washington, D.C. 20510                                          Washington, D.C. 20510

The Honorable Robert W. Goodlatte                               The Honorable Devin Nunes
Chairman                                                        Chairman
Committee on the Judiciary                                      Permanent Select Committee on Intelligence
U.S. House of Representatives                                   U.S. House of Representatives
Washington, D.C. 20515                                          Washington, D.C. 20515


Dear Messrs. Chairmen:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of USA
PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006), most
recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2015 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2015 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2015 for authority to conduct physical searches for
foreign intelligence purposes.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2015 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2015, the Government made 1,499 applications) to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic


 In keeping with the Department's historical reporting practice, the number of applications listed in this report refers to
applications that were filed in signed, final form pursuant to Rule 9(b) of the Foreign Intelligence Surveillance Court Rules of
Procedure. A "denial" refers to a judge's formal denial of any such an application; it does not include a proposed application
submitted pursuant to Rule 9(a) of the Foreign Intelligence Surveillance Court Rules of Procedure for which the government
did not subsequently submit a signed, final application pursuant to Rule 9(b).
          Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 3 of 25
The Honorable Charles E. Grassley
The Honorable Richard Burr
The Honorable Robert W. Goodlatte
The Honorable Devin Nunes
Page Two

surveillance and/or physical searches for foreign intelligence purposes. The 1,499 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,457 applications included requests for authority to conduct
electronic surveillance.

        One of these 1,457 applications was withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications2 to the proposed orders
in 803 applications. Thus, the FISC approved collection activity in a total of 1,456 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2015 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2015, the Government made 142 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2015. The FISC made modifications to five proposed orders in
applications for access to business records.

        One application made by the Government after the effective date of the business records
provisions of the USA FREEDOM Act did not specifically identify an individual, account, or
personal device as the specific selection term.4 The FISC did not modify the proposed orders in
this one application for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861(g) to the
proposed orders in applications made by the Government after the effective date of the business
records provisions of the USA FREEDOM Act.




2A  "modification" includes any substantive disparity between the authority requested by the Government in a final application
filed pursuant to Rule 9(b) and the authority granted by the FISC. It does not include changes made by the government after
the submission of a proposed application submitted pursuant to Rule 9(a).

3
 In addition to the 80 orders modified with respect to applications made during the reporting period, the FISC modified one
order for an application after first granting authorization. The FISC also modified one order for an application made in a
prior reporting period during the current reporting period.

" Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."
          Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 4 of 25
The Honorable Charles E. Grassley
The Honorable Richard Burr
The Honorable Robert W. Goodlatte
The Honorable Devin Nunes
Page Three

        Requests Made for Certain Information Concerning Different United States Persons
        Pursuant to National Security Letter Authorities During Calendar Year 2015 (USA
        PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2015, the FBI made 9,418 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,746 different United States persons.5

       In 2015, the FBI made 31,863 NSL requests (excluding requests for subscriber
information only) for information concerning non-United States persons. These sought
information pertaining to 2,053 different non-United States persons.6

        In 2015, the FBI made 7,361 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,347 persons.7




5 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.

6 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
        Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 5 of 25
The Honorable Charles E. Grassley
The Honorable Richard Bun
The Honorable Robert W. Goodlatte
The Honorable Devin Nunes
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                     Sincerely,

                                                           ell V

                                                     Peter J. Kadzik
                                                     Assistant Attorney General




cc:    The Honorable Patrick J. Leahy
       Ranking Minority Member
       Senate Committee on the Judiciary

       The Honorable Dianne Feinstein
       Vice Chairman
       Senate Select Committee on Intelligence

       The Honorable John Conyers, Jr.
       Ranking Minority Member
       House Committee on the Judiciary

       The Honorable Adam Schiff
       Ranking Minority Member
       House Permanent Select Committee on Intelligence
          Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 6 of 25


                                                                           U.S. Department of Justice

                                                                           Office of Legislative Affairs



Office of the Assistant Attorney General                                    Washington, D.C. 20530


                                                                            APR 2 8 2016
The Honorable Joseph R. Biden, Jr.
President
United States Senate
Washington, DC 20510

Dear Mr. President:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of USA
PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006), most
recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2015 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2015 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2015 for authority to conduct physical searches for
foreign intelligence purposes.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2015 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2015, the Government made 1,499 applications) to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,499 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,457 applications included requests for authority to conduct
electronic surveillance.




'In keeping with the Department's historical reporting practice, the number of applications listed in this report refers to
applications that were filed in signed, final form pursuant to Rule 9(b) of the Foreign Intelligence Surveillance Court Rules of
Procedure. A "denial" refers to a judge's formal denial of any such an application; it does not include a proposed application
submitted pursuant to Rule 9(a) of the Foreign Intelligence Surveillance Court Rules of Procedure for which the government
did not subsequently submit a signed, final application pursuant to Rule 9(b).
          Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 7 of 25
The Honorable Joseph R. Biden, Jr.
Page Two

        One of these 1,457 applications was withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications2 to the proposed orders
in 803 applications. Thus, the FISC approved collection activity in a total of 1,456 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2015 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2015, the Government made 142 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2015. The FISC made modifications to five proposed orders in
applications for access to business records.

        One application made by the Government after the effective date of the business records
provisions of the USA FREEDOM Act did not specifically identify an individual, account, or
personal device as the specific selection term.4 The FISC did not modify the proposed orders in
this one application for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861(g) to the
proposed orders in applications made by the Government after the effective date of the business
records provisions of the USA FREEDOM Act.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2015 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.




2A  "modification" includes any substantive disparity between the authority requested by the Government in a final application
filed pursuant to Rule 9(b) and the authority granted by the FISC. It does not include changes made by the government after
the submission of a proposed application submitted pursuant to Rule 9(a).

3In addition to the 80 orders modified with respect to applications made during the reporting period, the FISC modified one
order for an application after first granting authorization. The FISC also modified one order for an application made in a
prior reporting period during the current reporting period.

4 Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."
         Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 8 of 25
The Honorable Joseph R. Biden, Jr.
Page Three

        In 2015, the FBI made 9,418 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,746 different United States persons.5

       In 2015, the FBI made 31,863 NSL requests (excluding requests for subscriber
information only) for information concerning non-United States persons. These sought
information pertaining to 2,053 different non-United States persons.°

        In 2015, the FBI made 7,361 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,347 persons.7

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,



                                                               Peter J. Kadzik
                                                               Assistant Attorney General




s In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.

6 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
          Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 9 of 25


                                                                           U.S. Department of Justice

                                                                           Office of Legislative Affairs



Office of the Assistant Attorney General                                    Washington, D.C. 20530


                                                                            APR 2 8 2016
The Honorable Mitch McConnell
Majority Leader
United States Senate
Washington, DC 20510

Dear Mr. Leader:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of USA
PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006), most
recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2015 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2015 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2015 for authority to conduct physical searches for
foreign intelligence purposes.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2015 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2015, the Government made 1,499 applications' to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,499 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,457 applications included requests for authority to conduct
electronic surveillance.




 In keeping with the Department's historical reporting practice, the number of applications listed in this report refers to
applications that were filed in signed, final form pursuant to Rule 9(b) of the Foreign Intelligence Surveillance Court Rules of
Procedure. A "denial" refers to a judge's formal denial of any such an application; it does not include a proposed application
submitted pursuant to Rule 9(a) of the Foreign Intelligence Surveillance Court Rules of Procedure for which the government
did not subsequently submit a signed, final application pursuant to Rule 9(b).
         Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 10 of 25
The Honorable Mitch McConnell
Page Two

        One of these 1,457 applications was withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications2 to the proposed orders
in 803 applications. Thus, the FISC approved collection activity in a total of 1,456 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2015 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2015, the Government made 142 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2015. The FISC made modifications to five proposed orders in
applications for access to business records.

        One application made by the Government after the effective date of the business records
provisions of the USA FREEDOM Act did not specifically identify an individual, account, or
personal device as the specific selection term.4 The FISC did not modify the proposed orders in
this one application for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861(g) to the
proposed orders in applications made by the Government after the effective date of the business
records provisions of the USA FREEDOM Act.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2015 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.




2A  "modification" includes any substantive disparity between the authority requested by the Government in a final application
filed pursuant to Rule 9(b) and the authority granted by the FISC. It does not include changes made by the government after
the submission of a proposed application submitted pursuant to Rule 9(a).

3 In addition to the 80 orders modified with respect to applications made during the reporting period, the FISC modified one
order for an application after first granting authorization. The FISC also modified one order for an application made in a.
prior reporting period during the current reporting period.

4 Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."
        Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 11 of 25
The Honorable Mitch McConnell
Page Three

        In 2015, the FBI made 9,418 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,746 different United States persons.5

       In 2015, the FBI made 31,863 NSL requests (excluding requests for subscriber
information only) for information concerning non-United States persons. These sought
information pertaining to 2,053 different non-United States persons.°

        In 2015, the FBI made 7,361 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,347 persons.7

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,

                                                                            VT1
                                                               Peter J. Kadzik
                                                               Assistant Attorney General




5 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained infonnation using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
6
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
             Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 12 of 25


  r t
                                                                          U.S. Department of Justice
        a*
                                                                          Office of Legislative Affairs



Office of the Assistant Attorney General                                   Washington, D.C. 20530


                                                                            APR 2 8 2016
The Honorable Harry Reid
Minority Leader
United States Senate
Washington, DC 20510

Dear Mr. Leader:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of USA
PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006), most
recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2015 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2015 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2015 for authority to conduct physical searches for
foreign intelligence purposes.

             Applications Made to the Foreign Intelligence Surveillance Court During Calendar
             Year 2015 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2015, the Government made 1,499 applications' to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,499 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,457 applications included requests for authority to conduct
electronic surveillance.




1 ln keeping with the Department's historical reporting practice, the number of applications listed in this report refers to
applications that were filed in signed, fmal form pursuant to Rule 9(b) of the Foreign Intelligence Surveillance Court Rules of
Procedure. A "denial" refers to a judge's formal denial of any such an application; it does not include a proposed application
submitted pursuant to Rule 9(a) of the Foreign Intelligence Surveillance Court Rules of Procedure for which the government
did not subsequently submit a signed, final application pursuant to Rule 9(b).
         Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 13 of 25
The Honorable Harry Reid
Page Two

        One of these 1,457 applications was withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications2 to the proposed orders
in 803 applications. Thus, the FISC approved collection activity in a total of 1,456 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2015 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2015, the Government made 142 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2015. The FISC made modifications to five proposed orders in
applications for access to business records.

        One application made by the Government after the effective date of the business records
provisions of the USA FREEDOM Act did not specifically identify an individual, account, or
personal device as the specific selection term.4 The FISC did not modify the proposed orders in
this one application for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861(g) to the
proposed orders in applications made by the Government after the effective date of the business
records provisions of the USA FREEDOM Act.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2015 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.




2 A "modification" includes any substantive disparity between the authority requested by the Government in a final application
filed pursuant to Rule 9(b) and the authority granted by the FISC. It does not include changes made by the government after
the submission of a proposed application submitted pursuant to Rule 9(a).

3In addition to the 80 orders modified with respect to applications made during the reporting period, the FISC modified one
order for an application after first granting authorization. The FISC also modified one order for an application made in a
prior reporting period during the current reporting period.

4 Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
                                                                                                                                      Is
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."
        Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 14 of 25
The Honorable Harry Reid
Page Three

        In 2015, the FBI made 9,418 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,746 different United States persons.5

       In 2015, the FBI made 31,863 NSL requests (excluding requests for subscriber
information only) for information concerning non-United States persons. These sought
information pertaining to 2,053 different non-United States persons.6

        In 2015, the FBI made 7,361 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,347 persons.7

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,



                                                               Peter J. Kadzik
                                                               Assistant Attorney General




5 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.

6 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
          Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 15 of 25


                                                                           U.S. Department of Justice

                                                                           Office of Legislative Affairs



Office of the Assistant Attorney General                                   Washington, D.C. 20530


                                                                             APR 2 8 2016
The Honorable Paul D. Ryan
Speaker
U.S. House of Representatives
Washington, DC 20515

Dear Mr. Speaker:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of USA
PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006), most
recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2015 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2015 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2015 for authority to conduct physical searches for
foreign intelligence purposes.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2015 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2015, the Government made 1,499 applications) to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,499 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,457 applications included requests for authority to conduct
electronic surveillance.




'In keeping with the Department's historical reporting practice, the number of applications listed in this report refers to
applications that were filed in signed, final form pursuant to Rule 9(b) of the Foreign Intelligence Surveillance Court Rules of
Procedure. A "denial" refers to a judge's formal denial of any such an application; it does not include a proposed application
submitted pursuant to Rule 9(a) of the Foreign Intelligence Surveillance Court Rules of Procedure for which the government
did not subsequently submit a signed, final application pursuant to Rule 9(b).
         Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 16 of 25
The Honorable Paul D. Ryan
Page Two

        One of these 1,457 applications was withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications2 to the proposed orders
in 803 applications. Thus, the FISC approved collection activity in a total of 1,456 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2015 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2015, the Government made 142 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2015. The FISC made modifications to five proposed orders in
applications for access to business records.

        One application made by the Government after the effective date of the business records
provisions of the USA FREEDOM Act did not specifically identify an individual, account, or
personal device as the specific selection term.4 The FISC did not modify the proposed orders in
this one application for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursdant to section 1861(g) to the
proposed orders in applications made by the Government after the effective date of the business
records provisions of the USA FREEDOM Act.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2015 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.




2 A "modification" includes any substantive disparity between the authority requested by the Government in a final application
filed pursuant to Rule 9(b) and the authority granted by the FISC. It does not include changes made by the government after
the submission of a proposed application submitted pursuant to Rule 9(a).

3In addition to the 80 orders modified with respect to applications made during the reporting period, the FISC modified one
order for an application after first granting authorization. The FISC also modified one order for an application made in a
prior reporting period during the current reporting period.

" Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."
       Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 17 of 25
The Honorable Paul D. Ryan
Page Three

        In 2015, the FBI made 9,418 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,746 different United States persons.5

       In 2015, the FBI made 31,863 NSL requests (excluding requests for subscriber
information only) for information concerning non-United States persons. These sought
information pertaining to 2,053 different non-United States persons.6

        In 2015, the FBI made 7,361 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,347 persons.?

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,

                                                             7.AiV
                                                               Peter J. Kadzik
                                                               Assistant Attorney General




5 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
6
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as• separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
          Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 18 of 25


                                                                          U.S. Department of Justice

                                                                          Office of Legislative Affairs



Office of the Assistant Attorney General                                   Washington, D.C. 20530


                                                                            APR 2 8 2016
The Honorable Kevin McCarthy
Majority Leader
U.S. House of Representatives
Washington, DC 20515

Dear Mr. Leader:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of USA
PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006), most
recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2015 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2015 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2015 for authority to conduct physical searches for
foreign intelligence purposes.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2015 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2015, the Government made 1,499 applications1 to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,499 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,457 applications included requests for authority to conduct
electronic surveillance.




 In keeping with the Depai ent's historical reporting practice, the number of applications listed in this report refers to
applications that were filed in signed, fmal form pursuant to Rule 9(b) of the Foreign Intelligence Surveillance Court Rules of
Procedure. A "denial" refers to a judge's formal denial of any such an application; it does not include a proposed application
submitted pursuant to Rule 9(a) of the Foreign Intelligence Surveillance Court Rules of Procedure for which the government
did not subsequently submit a signed, final application pursuant to Rule 9(b).
         Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 19 of 25
The Honorable Kevin McCarthy
Page Two

        One of these 1,457 applications was withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications2 to the proposed orders
in 803 applications. Thus, the FISC approved collection activity in a total of 1,456 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2015 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2015, the Government made 142 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2015. The FISC made modifications to five proposed orders in
applications for access to business records.

        One application made by the Government after the effective date of the business records
provisions of the USA FREEDOM Act did not specifically identify an individual, account, or
personal device as the specific selection term.4 The FISC did not modify the proposed orders in
this one application for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861(g) to the
proposed orders in applications made by the Government after the effective date of the business
records provisions of the USA FREEDOM Act.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2015 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.




2 A "modification" includes any substantive disparity between the authority requested by the Government in a final application
filed pursuant to Rule 9(b) and the authority granted by the FISC. It does not include changes made by the government after
the submission of a proposed application submitted pursuant to Rule 9(a).

3In addition to the 80 orders modified with respect to applications made during the reporting period, the FISC modified one
order for an application after first granting authorization. The FISC also modified one order for an application made in a
prior reporting period during the current reporting period.

4 Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."
       Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 20 of 25
The Honorable Kevin McCarthy
Page Three

        In 2015, the FBI made 9,418 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,746 different United States persons.5

       In 2015, the FBI made 31,863 NSL requests (excluding requests for subscriber
information only) for information concerning non-United States persons. These sought
information pertaining to 2,053 different non-United States persons.6

        In 2015, the FBI made 7,361 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,347 persons.?

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,



                                                               Peter J. Kadzik
                                                               Assistant Attorney General




5
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.

6 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
          Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 21 of 25


                                                                          U.S. Department of Justice

                                                                          Office of Legislative Affairs



Office of the Assistant Attorney General                                   Washington, D.C. 20530


                                                                                APR 2 8 2016
The Honorable Nancy Pelosi
Minority Leader
U.S. House of Representatives
Washington, DC 20515

Dear Madam Leader:

        This report is submitted pursuant to sections 107 and 502 of the Foreign Intelligence
Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of USA
PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006), most
recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015). In
accordance with those provisions, this report provides information regarding all applications
made by the Government during calendar year 2015 for authority to conduct electronic
surveillance for foreign intelligence purposes under the Act, all applications made by the
Government during calendar year 2015 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes, and certain requests made by the
Federal Bureau of Investigation pursuant to national security letter authorities. In addition, while
not required to do so by statute, the Government is providing information concerning the number
of applications made during calendar year 2015 for authority to conduct physical searches for
foreign intelligence purposes.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2015 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2015, the Government made 1,499 applications' to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,499 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,457 applications included requests for authority to conduct
electronic surveillance.




 In keeping with the Department's historical reporting practice, the number of applications listed in this report refers to
applications that were filed in signed, fmal form pursuant to Rule 9(b) of the Foreign Intelligence Surveillance Court Rules of
Procedure. A "denial" refers to a judge's formal denial of any such an application; it does not include a proposed application
submitted pursuant to Rule 9(a) of the Foreign Intelligence Surveillance Court Rules of Procedure for which the government
did not subsequently submit a signed, final application pursuant to Rule 9(b).
      Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 22 of 25
The Honorable Nancy Pelosi
Page Two

        One of these 1,457 applications was withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications2 to the proposed orders
in 803 applications. Thus, the FISC approved collection activity in a total of 1,456 of the
applications that included requests for authority to conduct electronic surveillance.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2015 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2015, the Government made 142 applications to the FISC for access
to certain business records (including the production of tangible things) for foreign intelligence
purposes. The FISC did not deny, in whole or in part, any such application filed by the
Government during calendar year 2015. The FISC made modifications to five proposed orders in
applications for access to business records.

        One application made by the Government after the effective date of the business records
provisions of the USA FREEDOM Act did not specifically identify an individual, account, or
personal device as the specific selection term.4 The FISC did not modify the proposed orders in
this one application for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861(g) to the
proposed orders in applications made by the Government after the effective date of the business
records provisions of the USA FREEDOM Act.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2015 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.




2 A "modification" includes any substantive disparity between the authority requested by the Government in a final application
filed pursuant to Rule 9(b) and the authority granted by the FISC. It does not include changes made by the government after
the submission of a proposed application submitted pursuant to Rule 9(a).

3 In addition to the 80 orders modified with respect to applications made during the reporting period, the FISC modified one
order for an application after first granting authorization. The FISC also modified one order for an application made in a
prior reporting period during the current reporting period.

4 Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."
       Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 23 of 25
The Honorable Nancy Pelosi
Page Three

        In 2015, the FBI made 9,418 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,746 different United States persons.5

       In 2015, the FBI made 31,863 NSL requests (excluding requests for subscriber
information only) for information concerning non-United States persons. These sought
information pertaining to 2,053 different non-United States persons.6

        In 2015, the FBI made 7,361 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,347 persons.?

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                               Sincerely,



                                                               Peter J. Kadzik
                                                               Assistant Attorney General




5 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.

6 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
         Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 24 of 25


                                                                           U.S. Department of Justice

                                                                           Office of Legislative Affairs



Office of the Assistant Attorney General                                    Washington, D.C. 20530


                                                                            APR 2 8 2016
The Honorable James C. Duff
Director
Administrative Office of the United States Courts
Washington, D.C. 20544

Dear Mr. Duff:

        Pursuant to section 107 of the Foreign Intelligence Surveillance Act of 1978 (the "Act"),
as amended, 50 U.S.C. § 1801 et seq., this report provides information regarding applications
made by the Government during calendar year 2015 for authority to conduct electronic
surveillance and physical search for foreign intelligence purposes.

        During calendar year 2015, the Government made 1,499 applications' to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,499 applications
include applications made solely for electronic surveillance, applications made solely for
physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,457 applications included requests for authority to conduct
electronic surveillance.

        One of these 1,457 applications was withdrawn by the Government. The FISC did not
deny any applications in whole, or in part. The FISC made modifications2 to the proposed orders
in 803 applications. Thus, the FISC approved collection activity in a total of 1,456 of the
applications that included requests for authority to conduct electronic surveillance.




'In keeping with the Department's historical reporting practice, the number of applications listed in this report refers to
applications that were filed in signed, final form pursuant to Rule 9(b) of the Foreign Intelligence Surveillance Court Rules of
Procedure, A "denial" refers to a judge's formal denial of any such an application; it does not include a proposed application
submitted pursuant to Rule 9(a) of the Foreign Intelligence Surveillance Court Rules of Procedure for which the government
did not subsequently submit a signed, final application pursuant to Rule 9(b).
2
 A "modification" includes any substantive disparity between the authority requested by the Government in a final
application filed pursuant to Rule 9(b) and the authority granted by the FISC. It does not include changes made by the
government after the submission of a proposed application submitted pursuant to Rule 9(a).

3 In addition to the 80 orders modified with respect to applications made during the reporting period, the FISC modified one
order for an application after first granting authorization. The FISC also modified one order for an applications made in a
prior reporting period during the current reporting period.
      Case 4:14-cv-04480-YGR Document 315-11 Filed 10/25/19 Page 25 of 25
The Honorable James C. Duff
Page Two

       We hope that this information is helpful. Please do not hesitate to contact this office if you
would like additional assistance regarding this or any other matter.



                                      Sincerely,


                                      Peter J. Kadzik
                                      Assistant Attorney General
Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 1 of 31




                  EXHIBIT L
  to Twitter’s Request for Judicial Notice
         Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 2 of 31


                                                              U.S. Department of Justice

                                                              Office of Legislative Affairs



Office of the Assistant Attorney General                       Washington, D.C. 20530




The Honorable.Michael R. Pence
President
                                                                             APR 2 8 2017
United States Senate
Washington, DC 20510

Dear Mr. President:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006),
most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
This report provides information regarding: (1) all final filed applications made by the
Government during calendar year 2016 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final filed applications
made by the Government during calendar year 2016 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation pursuant to national security letter
authorities.

         In addition to reporting statistics based on the number of final filed applications, as has
been the Government's historical practice, this letter also includes for the first time statistics
published by the Director of the Administrative Office of the United States Courts (AOUSC).
Unlike the Government, AOUSC reports the number of proposed applications rather than the
number of finalfiled applications. More specifically, Rule 9(a) of the Foreign Intelligence
Surveillance Court Rules of Procedure requires the Government to submit proposed applications
at least seven days before the Government seeks to have a matter entertained by the FISC.
Modifications or withdrawals of applications may occur between the filing of a proposed
application and the filing of a final application for a variety of reasons, including the Government
modifying a proposed application in response to questions or concerns raised by the Court. The
statistics prepared by the AOUSC, which use the number of proposed applications rather than
final filed applications as their baseline, reflect this robust interaction between the Government
and the Court, and thus are included herein to provide important additional context. The
AOUSC Director's full report is available on its website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2016 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2016, the Government filed 1,477 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
        Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 3 of 31

The Honorable Michael R. Pence
Page Two

surveillance and/or physical searches for foreign intelligence purposes. The 1,477 final filed
applications include applications made solely for electronic surveillance, applications made
solely for physical search, and combined applications requesting authority for electronic
surveillance and physical search. Of these, 1,446 final filed applications included requests for
authority to conduct electronic surveillance.

        None of these final filed applications were withdrawn by the Government. The FISC did
not deny any final filed applications in whole, or in part. The FISC made modifications to the
proposed orders in 1121 final filed applications. Thus, the FISC approved collection activity in a
total of 1,446 of the final filed applications that included requests for authority to conduct
electronic surveillance.

        The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,485 proposed applications in 2016 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. In these matters, the AOUSC reported
that 1,141 proposed orders were granted, 310 proposed orders were modified, 26 proposed
applications were denied in part, and eight proposed applications were denied in full. As noted
above, the AOUSC statistics include modifications made to proposed orders between the filing of
the proposed application and the final application, as well as proposed applications withdrawn by
the Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2016 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2016, the Government filed 124 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final filed
application by the Government during calendar year 2016. The FISC made modifications to one
of the proposed orders in a final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 125 proposed applications in 2016 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 108 proposed orders were granted, 16 proposed orders were modified, zero
proposed applications were denied in part, and one proposed application was denied in full.

       Twenty-one final filed applications did not specifically identify an individual, account, or
personal device as the specific selection term.2 The FISC did not modify the proposed orders in

I Additionally, the FISC issued a second supplemental order, nunc pro tune, to correct a typographical error in the original
supplemental order. This second supplement& order is not included in the 112 substantive modifications being reported.

2 Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 4 of 31
The Honorable Michael R. Pence
Page Three

these 21 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861(g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Concerning Different United States Persons
        Pursuant to National Security Letter Authorities During Calendar Year 2016 (USA
        PATRIOT improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2016, the FBI made 8,727 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,117 different United States persons.3

        In 2016, the FBI made 6,651 NSL requests (excluding requests for subscriber information
only) for information concerning non-United States persons. These sought information
pertaining to 2,310 different non-United States persons.4

        In 2016, the FBI made 9,423 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,725 persons.5

         We hope that this information is helpful. Please do not hesitate to contact this office if



mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."

3
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.

4
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

5Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 5 of 31
The Honorable Michael R. Pence
Page Four

we may provide additional assistance regarding this or any other matter.


                                                      ncerely,


                                                                   i
                                                      amuel R. Ramer
                                                                     ..411M-•

                                                      cting Assistant Attorney General
         Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 6 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistanf Attorney General                       Washington, D.C. 20530




The Honorable Mitch McConnell
Majority Leader                                                          APR 2 8 nil
United States Senate
Washington, DC 20510

Dear Mr. Leader:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006),
most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
This report provides information regarding: (1) all final filed applications made by the
Government during calendar year 2016 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final filed applications
made by the Government during calendar year 2016 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation pursuant to national security letter
authorities.

         In addition to reporting statistics based on the number of final filed applications, as has
been the Government's historical practice, this letter also includes for the first time statistics
published by the Director of the Administrative Office of the United States Courts (AOUSC).
Unlike the Government, AOUSC reports the number of proposed applications rather than the
number of finalfiled applications. More specifically, Rule 9(a) of the Foreign Intelligence
Surveillance Court Rules of Procedure requires the Government to submit proposed applications
at least seven days before the Government seeks to have a matter entertained by the FISC.
Modifications or withdrawals of applications may occur between the filing of a proposed
application and the filing of a final application for a variety of reasons, including the Government
modifying a proposed application in response to questions or concerns raised by the Court. The
statistics prepared by the AOUSC, which use the number of proposed applications rather than
final filed applications as their baseline, reflect this robust interaction between the Government
and the Court, and thus are included herein to provide important additional context. The
AOUSC Director's full report is available on its website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2016 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2016, the Government filed 1,477 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
        Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 7 of 31

The Honorable Mitch McConnell
Page Two

surveillance and/or physical searches for foreign intelligence purposes. The 1,477 final filed
applications include applications made solely for electronic surveillance, applications made
solely for physical search, and combined applications requesting authority for electronic
surveillance and physical search. Of these, 1,446 final filed applications included requests for
authority to conduct electronic surveillance.

        None of these final filed applications were withdrawn by the Government. The FISC did
not deny any final filed applications in whole, or in part. The FISC made modifications to the
proposed orders in 112' final filed applications. Thus, the FISC approved collection activity in a
total of 1,446 of the final filed applications that included requests for authority to conduct
electronic surveillance.

        The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,485 proposed applications in 2016 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. In these matters, the AOUSC reported
that 1,141 proposed orders were granted, 310 proposed orders were modified, 26 proposed
applications were denied in part, and eight proposed applications were denied in full. As noted
above, the AOUSC statistics include modifications made to proposed orders between the filing of
the proposed application and the final application, as well as proposed applications withdrawn by
the Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2016 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2016, the Government filed 124 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final filed
application by the Government during calendar year 2016. The FISC made modifications to one
of the proposed orders in a final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 125 proposed applications in 2016 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 108 proposed orders were granted, 16 proposed orders were modified, zero
proposed applications were denied in part, and one proposed application was denied in full.

       Twenty-one final filed applications did not specifically identify an individual, account, or
personal device as the specific selection term.2 The FISC did not modify the proposed orders in

 Additionally, the FISC issued a second supplemental order, nunc pro !zinc, to correct a typographical error in the original
supplemental order. This second supplemental order is not included in the 112 substantive modifications being reported.

2Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 8 of 31
The Honorable Mitch McConnell
Page Three

these 21 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861(g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Concerning Different United States Persons
        Pursuant to National Security Letter Authorities During Calendar Year 2016 (USA
        PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2016, the FBI made 8,727 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,117 different United States persons.3

        In 2016, the FBI made 6,651 NSL requests (excluding requests for subscriber information
only) for information concerning non-United States persons. These sought information
pertaining to 2,310 different non-United States persons.4

        In 2016, the FBI made 9,423 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,725 persons.5

         We hope that this information is helpful. Please do not hesitate to contact this office if



mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."

3 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.

4
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

5Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015),
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 9 of 31
The Honorable Mitch McConnell
Page Four

we may provide additional assistance regarding this or any other matter.


                                                      ijcerely,



                                                      amuel R. Ramer
                                                                      0-6444,V
                                                      cting Assistant Attorney General
        Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 10 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                       Washington, D.C. 20530




The Honorable Charles E. Schumer
Minority Leader                                                            APR 2 8 2017
United States Senate
Washington, DC 20510

Dear Mr. Leader:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006),
most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
This report provides information regarding: (1) all final filed applications made by the
Government during calendar year 2016 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final filed applications
made by the Government during calendar year 2016 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation pursuant to national security letter
authorities.

         In addition to reporting statistics based on the number offinalfiled applications, as has
been the Government's historical practice, this letter also includes for the first time statistics
published by the Director of the Administrative Office of the United States Courts (AOUSC).
Unlike the Government, AOUSC reports the number of proposed applications rather than the
number offinalfiled applications. More specifically, Rule 9(a) of the Foreign Intelligence
Surveillance Court Rules of Procedure requires the Government to submit proposed applications
at least seven days before the Government seeks to have a matter entertained by the FISC.
Modifications or withdrawals of applications may occur between the filing of a proposed
application and the filing of a final application for a variety of reasons, including the Government
modifying a proposed application in response to questions or concerns raised by the Court. The
statistics prepared by the AOUSC, which use the number of proposed applications rather than
final filed applications as their baseline, reflect this robust interaction between the Government
and the Court, and thus are included herein to provide important additional context. The
AOUSC Director's full report is available on its website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2016 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2016, the Government filed 1,477 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
       Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 11 of 31

The Honorable Charles E. Schumer
Page Two

surveillance and/or physical searches for foreign intelligence purposes. The 1,477 final filed
applications include applications made solely for electronic surveillance, applications made
solely for physical search, and combined applications requesting authority for electronic
surveillance and physical search. Of these, 1,446 final filed applications included requests for
authority to conduct electronic surveillance.

        None of these final filed applications were withdrawn by the Government. The FISC did
not deny any final filed applications in whole, or in part. The FISC made modifications to the
proposed orders in 112' final filed applications. Thus, the FISC approved collection activity in a
total of 1,446 of the final filed applications that included requests for authority to conduct
electronic surveillance.

        The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,485 proposed applications in 2016 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. In these matters, the AOUSC reported
that 1,141 proposed orders were granted, 310 proposed orders were modified, 26 proposed
applications were denied in part, and eight proposed applications were denied in full. As noted
above, the AOUSC statistics include modifications made to proposed orders between the filing of
the proposed application and the final application, as well as proposed applications withdrawn by
the Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2016 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2016, the Government filed 124 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The F1SC did not deny, in whole or in part, any such final filed
application by the Government during calendar year 2016. The FISC made modifications to one
of the proposed orders in a final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 125 proposed applications in 2016 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 108 proposed orders were granted, 16 proposed orders were modified, zero
proposed applications were denied in part, and one proposed application was denied in full.

       Twenty-one final filed applications did not specifically identify an individual, account, or
personal device as the specific selection term.2 The FISC did not modify the proposed orders in

 Additionally, the FISC issued a second supplemental order, nunc pro tunc, to correct a typographical error in the original
supplemental order. This second supplemental order is not included in the 112 substantive modifications being reported.

2 Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 12 of 31
The Honorable Charles E. Schumer
Page Three

these 21 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861(g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Concerning Different United States Persons
        Pursuant to National Security Letter Authorities During Calendar Year 2016 (USA
        PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2016, the FBI made 8,727 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,117 different United States persons.3

        In 2016, the FBI made 6,651 NSL requests (excluding requests for subscriber information
only) for information concerning non-United States persons. These sought information
pertaining to 2,310 different non-United States persons.4

        In 2016, the FBI made 9,423 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,725 persons.5

         We hope that this information is helpful. Please do not hesitate to contact this office if



mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."

3
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.

4 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

5Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 13 of 31
The Honorable Charles E. Schumer
Page Four

we may provide additional assistance regarding this or any other matter.


                                                      incerely,



                                                    Samue R. Ramer
                                                     cling Assistant Attorney General
        Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 14 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                       Washington, D.C. 20530




The Honorable Paul D. Ryan
Speaker
U.S. House of Representatives
                                                                         APR 2 8 2017
Washington, DC 20515

Dear Mr. Speaker:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006),
most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
This report provides information regarding: (1) all final filed applications made by the
Government during calendar year 2016 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final filed applications
made by the Government during calendar year 2016 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation pursuant to national security letter
authorities.

         In addition to reporting statistics based on the number offinal filed applications, as has
been the Government's historical practice, this letter also includes for the first time statistics
published by the Director of the Administrative Office of the United States Courts (AOUSC).
Unlike the Government, AOUSC reports the number of proposed applications rather than the
number of final filed applications. More specifically, Rule 9(a) of the Foreign Intelligence
Surveillance Court Rules of Procedure requires the Government to submit proposed applications
at least seven days before the Government seeks to have a matter entertained by the FISC.
Modifications or withdrawals of applications may occur between the filing of a proposed
application and the filing of a final application for a variety of reasons, including the Government
modifying a proposed application in response to questions or concerns raised by the Court. The
statistics prepared by the AOUSC, which use the number of proposed applications rather than
final filed applications as their baseline, reflect this robust interaction between the Government
and the Court, and thus are included herein to provide important additional context. The
AOUSC Director's full report is available on its website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2016 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2016, the Government filed 1,477 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
       Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 15 of 31

The Honorable Paul D. Ryan
Page Two

surveillance and/or physical searches for foreign intelligence purposes. The 1,477 final filed
applications include applications made solely for electronic surveillance, applications made
solely for physical search, and combined applications requesting authority for electronic
surveillance and physical search. Of these, 1,446 final filed applications included requests for
authority to conduct electronic surveillance.

        None of these final filed applications were withdrawn by the Government. The FISC did
not deny any final filed applications in whole, or in part. The FISC made modifications to the
proposed orders in 112' final filed applications. Thus, the FISC approved collection activity in a
total of 1,446 of the final filed applications that included requests for authority to conduct
electronic surveillance.

        The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,485 proposed applications in 2016 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. In these matters, the AOUSC reported
that 1,141 proposed orders were granted, 310 proposed orders were modified, 26 proposed
applications were denied in part, and eight proposed applications were denied in full. As noted
above, the AOUSC statistics include modifications made to proposed orders between the filing of
the proposed application and the final application, as well as proposed applications withdrawn by
the Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2016 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2016, the Government filed 124 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final filed
application by the Government during calendar year 2016. The F1SC made modifications to one
of the proposed orders in a final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 125 proposed applications in 2016 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 108 proposed orders were granted, 16 proposed orders were modified, zero
proposed applications were denied in part, and one proposed application was denied in full.

       Twenty-one final filed applications did not specifically identify an individual, account, or
personal device as the specific selection term.2 The FISC did not modify the proposed orders in

 Additionally, the FISC issued a second supplemental order, nunc pro tunc, to correct a typographical error in the original
supplemental order. This second supplemental order is not included in the 112 substantive modifications being reported.

2Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 16 of 31
The Honorable Paul D. Ryan
Page Three

these 21 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861(g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Concerning Different United States Persons
        Pursuant to National Security Letter Authorities During Calendar Year 2016 (USA
        PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2016, the FBI made 8,727 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,117 different United States persons.3

        In 2016, the FBI made 6,651 NSL requests (excluding requests for subscriber information
only) for information concerning non-United States persons. These sought information
pertaining to 2,310 different non-United States persons.4

        In 2016, the FBI made 9,423 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,725 persons.5

         We hope that this information is helpful. Please do not hesitate to contact this office if



mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."

3
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.

4 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

5Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 17 of 31
The Honorable Paul D. Ryan
Page Four

we may provide additional assistance regarding this or any other matter.


                                                      incerely,



                                                     amuel R. Ramer
                                                    Acting Assistant Attorney General
        Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 18 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                       Washington, D.C. 20530




The Honorable Kevin McCarthy
Majority Leader
                                                                          APR 2 8 1017
U.S. House of Representatives
Washington, DC 20515

Dear Mr. Leader:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006),
most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
This report provides information regarding: (1) all final filed applications made by the
Government during calendar year 2016 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final filed applications
made by the Government during calendar year 2016 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation pursuant to national security letter
authorities.

         In addition to reporting statistics based on the number offinalfiled applications, as has
been the Government's historical practice, this letter also includes for the first time statistics
published by the Director of the Administrative Office of the United States Courts (AOUSC).
Unlike the Government, AOUSC reports the number of proposed applications rather than the
number offinalfiled applications. More specifically, Rule 9(a) of the Foreign Intelligence
Surveillance Court Rules of Procedure requires the Government to submit proposed applications
at least seven days before the Government seeks to have a matter entertained by the FISC.
Modifications or withdrawals of applications may occur between the filing of a proposed
application and the filing of a final application for a variety of reasons, including the Government
modifying a proposed application in response to questions or concerns raised by the Court. The
statistics prepared by the AOUSC, which use the number of proposed applications rather than
final filed applications as their baseline, reflect this robust interaction between the Government
and the Court, and thus are included herein to provide important additional context. The
AOUSC Director's full report is available on its website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2016 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2016, the Government filed 1,477 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
       Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 19 of 31

The Honorable Kevin McCarthy
Page Two

surveillance and/or physical searches for foreign intelligence purposes. The 1,477 final filed
applications include applications made solely for electronic surveillance, applications made
solely for physical search, and combined applications requesting authority for electronic
surveillance and physical search. Of these, 1,446 final filed applications included requests for
authority to conduct electronic surveillance.

        None of these final filed applications were withdrawn by the Government. The FISC did
not deny any final filed applications in whole, or in part. The FISC made modifications to the
proposed orders in 1121 final filed applications. Thus, the FISC approved collection activity in a
total of 1,446 of the final filed applications that included requests for authority to conduct
electronic surveillance.

        The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,485 proposed applications in 2016 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. In these matters, the AOUSC reported
that 1,141 proposed orders were granted, 310 proposed orders were modified, 26 proposed
applications were denied in part, and eight proposed applications were denied in full. As noted
above, the AOUSC statistics include modifications made to proposed orders between the filing of
the proposed application and the final application, as well as proposed applications withdrawn by
the Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2016 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2016, the Government filed 124 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final filed
application by the Government during calendar year 2016. The FISC made modifications to one
of the proposed orders in a final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 125 proposed applications in 2016 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 108 proposed orders were granted, 16 proposed orders were modified, zero
proposed applications were denied in part, and one proposed application was denied in full.

       Twenty-one final filed applications did not specifically identify an individual, account, or
personal device as the specific selection term.2 The FISC did not modify the proposed orders in

' Additionally, the FISC issued a second supplemental order, nunc pro tune, to correct a typographical error in the original
supplemental order. This second supplemental order is not included in the 112 substantive modifications being reported.

2 Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186I(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 20 of 31
The Honorable Kevin McCarthy
Page Three

these 21 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861(g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Concerning Different United States Persons
        Pursuant to National Security Letter Authorities During Calendar Year 2016 (USA
        PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2016, the FBI made 8,727 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,117 different United States persons.;

        In 2016, the FBI made 6,651 NSL requests (excluding requests for subscriber information
only) for information concerning non-United States persons. These sought information
pertaining to 2,310 different non-United States persons.4

        In 2016, the FBI made 9,423 NSL, requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,725 persons.5

        We hope that this information is helpful. Please do not hesitate to contact this office if



mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 186I(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."

3
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
4
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

5Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 21 of 31
The Honorable Kevin McCarthy
Page Four

we may provide additional assistance regarding this or any other matter.


                                                 c c ' cerely,


                                                     eitAiv.X1    1"‘   giAN\Adfr e-'-
                                                      amuel R. Ramer
                                                       ting Assistant Attorney General
        Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 22 of 31


                                                              U.S. Department of Justice

                                                              Office of Legislative Affairs



Office of the Assistant Attorney General                       Washington, D.C. 20530




The Honorable Nancy Pelosi
Minority Leader                                                                 APR 2 8 2917
U.S. House of Representatives
Washington, DC 20515

Dear Madam Leader:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006),
most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
This report provides information regarding: (1) all final filed applications made by the
Goverment during calendar year 2016 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final filed applications
made by the Government during calendar year 2016 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) Certain
requests made by the Federal Bureau of Investigation pursuant to national security letter
authorities.

         In addition to reporting statistics based on the number offinalfiled applications, as has
been the Government's historical practice, this letter also includes for the first time statistics
published by the Director of the Administrative Office of the United States Courts (AOUSC).
Unlike the Government, AOUSC reports the number of proposed applications rather than the
number of final filed applications. More specifically, Rule 9(a) of the Foreign Intelligence
Surveillance Court Rules of Procedure requires the Government to submit proposed applications
at least seven days before the Government seeks to have a matter entertained by the FISC.
Modifications or withdrawals of applications may occur between the filing of a proposed
application and the filing of a final application for a variety of reasons, including the Government
modifying a proposed application in response to questions or concerns raised by the Court. The
statistics prepared by the AOUSC, which use the number of proposed applications rather than
final filed applications as their baseline, reflect this robust interaction between the Government
and the Court, and thus are included herein to provide important additional context. The
AOUSC Director's full report is available on its website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2016 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2016, the Government filed 1,477 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
       Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 23 of 31

The Honorable Nancy Pelosi
Page Two

surveillance and/or physical searches for foreign intelligence purposes. The 1,477 final filed
applications include applications made solely for electronic surveillance, applications made
solely for physical search, and combined applications requesting authority for electronic
surveillance and physical search. Of these, 1,446 final filed applications included requests for
authority to conduct electronic surveillance.

        None of these final filed applications were withdrawn by the Government. The FISC did
not deny any final filed applications in whole, or in part. The FISC made modifications to the
proposed orders in 112' final filed applications. Thus, the FISC approved collection activity in a
total of 1,446 of the final filed applications that included requests for authority to conduct
electronic surveillance.

        The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,485 proposed applications in 2016 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. In these matters, the AOUSC reported
that 1,141 proposed orders were granted, 310 proposed orders were modified, 26 proposed
applications were denied in part, and eight proposed applications were denied in full. As noted
above, the AOUSC statistics include modifications made to proposed orders between the filing of
the proposed application and the final application, as well as proposed applications withdrawn by
the Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2016 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2016, the Government filed 124 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final filed
application by the Government during calendar year 2016. The FISC made modifications to one
of the proposed orders in a final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 125 proposed applications in 2016 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 108 proposed orders were granted, 16 proposed orders were modified, zero
proposed applications were denied in part, and one proposed application was denied in full.

       Twenty-one final filed applications did not specifically identify an individual, account, or
personal device as the specific selection term.2 The FISC did not modify the proposed orders in

' Additionally, the FISC issued a second supplemental order, nunc pro tunc, to correct a typographical error in the original
supplemental order. This second supplemental order is not included in the 112 substantive modifications being reported.

2 Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 24 of 31
The Honorable Nancy Pelosi
Page Three

these 21 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861(g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Concerning Different United States Persons
        Pursuant to National Security Letter Authorities During Calendar Year 2016 (USA
        PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2016, the FBI made 8,727 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,117 different United States persons.3

        In 2016, the FBI made 6,651 NSL requests (excluding requests for subscriber information
only) for information concerning non-United States persons. These sought information
pertaining to 2,310 different non-United States persons.4

        In 2016, the FBI made 9,423 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,725 persons.5

        We hope that this information is helpful. Please do not hesitate to contact this office if



mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."

3
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.

4 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.

5Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 25 of 31
The Honorable Nancy Pelosi
Page Four

we may provide additional assistance regarding this or any other matter.


                                                      ipcerely,



                                                      amuel R. Ramer
                                                      cting Assistant Attorney General
        Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 26 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.0 20530



                                                                                        APR 2 8 2017
The Honorable Charles E. Grassley                     The Honorable Richard Burr
Chairman                                              Chairman
Committee on the Judiciary                            Select Committee on Intelligence
United States Senate                                  United States Senate
Washington, D.C. 20510                                Washington, D.C. 20510

The Honorable Robert W. Goodlatte                     The Honorable Devin Nunes
Chairman                                              Chairman
Committee on the Judiciary                            Permanent Select Committee on Intelligence
U.S. House of Representatives                         U.S. House of Representatives
Washington, D.C. 20515                                Washington, D.C. 20515


Dear Messrs. Chairmen:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), 50 U.S.C. § 1801 et seq., and section 118 of
USA PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006),
most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
This report provides information regarding: (1) all final filed applications made by the
Government during calendar year 2016 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final filed applications
made by the Government during calendar year 2016 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation pursuant to national security letter
authorities.

         In addition to reporting statistics based on the number of finalfiled applications, as has
been the Government's historical practice, this letter also includes for the first time statistics
published by the Director of the Administrative Office of the United States Courts (AOUSC).
Unlike the Government, AOUSC reports the number of proposed applications rather than the
number offinalfiled applications. More specifically, Rule 9(a) of the Foreign Intelligence
Surveillance Court Rules of Procedure requires the Government to submit proposed applications
at least seven days before the Government seeks to have a matter entertained by the FISC.
Modifications or withdrawals of applications may occur between the filing of a proposed
application and the filing of a final application for a variety of reasons, including the Government
modifying a proposed application in response to questions or concerns raised by the Court. The
statistics prepared by the AOUSC, which use the number of proposed applications rather than
final filed applications as their baseline, reflect this robust interaction between the Government
        Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 27 of 31

The Honorable Charles E. Grassley
The Honorable Richard Bun
The Honorable Robert W. Goodlatte
The Honorable Devin Nunes
Page Two

and the Court, and thus are included herein to provide important additional context. The
AOUSC Director's full report is available on its website.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2016 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2016, the Government filed 1,477 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,477 final filed
applications include applications made solely for electronic surveillance, applications made
solely for physical search, and combined applications requesting authority for electronic
surveillance and physical search. Of these, 1,446 final filed applications included requests for
authority to conduct electronic surveillance.

        None of these final filed applications were withdrawn by the Government. The FISC did
not deny any final filed applications in whole, or in part. The FISC made modifications to the
proposed orders in 112' final filed applications. Thus, the FISC approved collection activity in a
total of 1,446 of the final filed applications that included requests for authority to conduct
electronic surveillance.

        The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,485 proposed applications in 2016 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. In these matters, the AOUSC reported
that 1,141 proposed orders were granted, 310 proposed orders were modified, 26 proposed
applications were denied in part, and eight proposed applications were denied in full. As noted
above, the AOUSC statistics include modifications made to proposed orders between the filing of
the proposed application and the final application, as well as proposed applications withdrawn by
the Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2016 (section 502 of the Act, 50
         U.S.C. § 1862(c)(1))

        During calendar year 2016, the Government filed 124 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final filed
application by the Government during calendar year 2016. The FISC made modifications to one
of the proposed orders in a final application for access to business records.
The Honorable Charles E. Grassley


 Additionally, the FISC issued a second supplemental order, nunc pro tune, to correct a typographical error in the original
supplemental order. This second supplemental order is not included in the 112 substantive modifications being reported.
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 28 of 31
The Honorable Richard Burr
The Honorable Robert W. Goodlatte
The Honorable Devin Nunes
Page Three

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 125 proposed applications in 2016 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 108 proposed orders were granted, 16 proposed orders were modified, zero
proposed applications were denied in part, and one proposed application was denied in full.

       Twenty-one final filed applications did not specifically identify an individual, account, or
personal device as the specific selection term.2 The FISC did not modify the proposed orders in
these 21 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861(g) to the proposed orders in applications made by the Government.

         Requests Made for Certain Information Concerning Different United States Persons
         Pursuant to National Security Letter Authorities During Calendar Year 2016 (USA
         PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

       Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended the Department of Justice provides Congress
with annual reports regarding requests made by the Federal Bureau of Investigation (FBI)
pursuant to the National Security Letter (NSL) authorities provided in 12 U.S.C. § 3414,
15 U.S.C. § 1681u, 15 U.S.C. § 1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

        In 2016, the FBI made 8,727 NSL requests (excluding requests for subscriber information
only) for information concerning United States persons. These sought information pertaining to
3,117 different United States persons.3

        In 2016, the FBI made 6,651 NSL requests (excluding requests for subscriber information
only) for information concerning non-United States persons. These sought information
pertaining to 2,310 different non-United States persons.4

2 Notably, the definition of "specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861(k),
whereas the definition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(1)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(k). For example, the reporting requirement mandates inclusion of requests in which the specific selection
term was an "address."

3 In the course of compiling its National Security Letter statistics, the FBI may over-report the number of United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same U.S. person and that include different spellings of the U.S. person's name would be counted as separate U.S.
persons, and NSLs issued under two different types of NSL authorities concerning the same U.S. person would be counted as
two U.S. persons.
4
  In the course of compiling its National Security Letter statistics, the FBI may over-report the number of non-United States
persons about whom it obtained information using National Security Letters. For example, NSLs that are issued concerning
the same non-U.S. person and that include different spellings of the non-U.S. person's name would be counted as separate
non-U.S. persons, and NSLs issued under two different types of NSL authorities concerning the same non-U.S. person would
be counted as two non-U.S. persons.
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 29 of 31
The Honorable Charles E. Grassley
The Honorable Richard Burr
The Honorable Robert W. Goodlatte
The Honorable Devin Nunes
Page Four

        In 2016, the FBI made 9,423 NSL requests for information concerning only subscriber
information for United States persons and non-United States persons. These sought information
pertaining to 3,725 persons.5

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                              Sincerely,



                                                               amue R. Ramer
                                                               Ming Assistant Attorney General




cc:      The Honorable Dianne Feinstein
         Ranking Minority Member
         Senate Committee on the Judiciary

         The Honorable Mark Warner
         Vice Chairman
         Senate Select Committee on Intelligence

         The Honorable John Conyers, Jr.
         Ranking Minority Member
         House Committee on the Judiciary

         The Honorable Adam Schiff
         Ranking Minority Member
         House Permanent Select Committee on Intelligence




5Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as most recently amended by the USA FREEDOM Act, Pub. L. No. 114-23, 129 Stat. 268 (2015).
        Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 30 of 31


                                                                         U.S. Department of Justice

                                                                         Office of Legislative Affairs



Office of the Assistant Attorney General                                 Washington, D.C. 20530


The Honorable James C. Duff                                                                              APR 2 8 2017
Director
Administrative Office of the United States Courts
Washington, D.C. 20544

Dear Mr. Duff:

        Pursuant to section 107 of the Foreign Intelligence Surveillance Act of 1978 (the "Act"),
as amended, 50 U.S.C. § 1801 et seq., this report provides information regarding applications
made by the Government during calendar year 2016 for authority to conduct electronic
surveillance and physical search for foreign intelligence purposes.

         As you are aware, it has been the Government's historical practice to report statistics
based on the number of final filed applications to the Foreign Intelligence Surveillance Court
(hereinafter "FISC"). Whereas, the statistics published in your report are based on the number of
proposed applications and orders. More specifically, Rule 9(a) of the Foreign Intelligence
Surveillance Court Rules of Procedure requires the Government to submit proposed applications
at least seven days before the Government seeks to have a matter entertained by the FISC.
Modifications or withdrawals of applications may occur between the filing of a proposed
application and the filing of a final application for a variety of reasons, including the Government
modifying a proposed application in response to questions or concerns raised by the Court.
Because the methodology utilized in your report reflects this robust interaction between the
Government and the Court, we have repeated that information herein to provide important
additional context.

        During calendar year 2016, the Government filed 1,477 final applications to the FISC for
authority to conduct electronic surveillance and/or physical searches for foreign intelligence
purposes. The 1,477 final filed applications include applications made solely for electronic
surveillance, applications made solely for physical search, and combined applications requesting
authority for electronic surveillance and physical search. Of these, 1,446 final filed applications
included requests for authority to conduct electronic surveillance.

       No final filed applications were withdrawn by the Government. The FISC did not deny
any final filed applications in whole, or in part. The FISC made modificationsl to the proposed

  A "modification" includes any substantive disparity between the authority requested by the Government in a final application
filed pursuant to Rule 9(b) and the authority granted by the FISC. It does not include changes made by the Goverment after
the submission of a proposed application submitted pursuant to Rule 9(a).
      Case 4:14-cv-04480-YGR Document 315-12 Filed 10/25/19 Page 31 of 31
The Honorable James C. Duff
Page Two

orders in 1122 final filed applications. Thus, the FISC approved collection activity in a total of
1,446 of the final filed applications that included requests for authority to conduct electronic
surveillance.

         Your office, applying the methodology outlined above, reported that the FISC received
1,485 proposed applications in 2016 for authority to conduct electronic surveillance and/or
physical searches for foreign intelligence purposes. In these matters, you reported that 1,141
proposed orders were granted, 310 proposed orders were modified, 26 proposed applications
were denied in part, and eight proposed applications were denied in full. As noted above, those
statistics include modifications made to applications between the filing of the proposed
application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

      We hope that this information is helpful. Please do not hesitate to contact this office if
you would like additional assistance regarding this or any other matter.


                                                               Sincerely,



                                                                 amuel R. Ramer
                                                                  ting Assistant Attorney General




2Additionally, the FISC issued a second supplemental order, nunc pro tunc, to correct a typographical error in the original
supplemental order. This second supplemental order is not included in the 112 substantive modifications being reported.
Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 1 of 31




                 EXHIBIT M
  to Twitter’s Request for Judicial Notice
       Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 2 of 31



                                                                U.S. Department of Justice

                                                                Office of Legislative Affairs



Office of the Assistant Attorney General                        Washing/an, D.C. 20530




The Honorable Michael R. Pence
                                                                  APR 3 O 2018
President
United States Senate
Washington, DC 20510

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and
section 118 of USA PATRI OT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (I) all final, filed applications made by the
Government during calendar year 2017 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Goven1111ent during calendar year 2017 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau oflnvestigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC). The AO USC reports the number of proposed applications rather
than the number of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Goven1111ent to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (FISC). Modifications or withdrawals of applications may occur between the
filing of a proposed application and the filing of a final application for a variety of reasons,
including the Goven1111ent modifying a proposed application in response to questions or concerns
raised by the Court. The statistics prepared by the AOUSC, which use the number of proposed
applications rather than final, filed applications as their baseline, reflect this robust interaction
between the Government and the Court, and thus are included herein to provide important
additional context. The AOUSC Director's full report is available on the AOUSC website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2017 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2017, the Government filed 1,349 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,349 applications
include applications made solely for electronic surveillance, applications made solely for
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 3 of 31
The Honorable Michael R. Pence
Page Two

physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,321 applications included requests for authority to conduct
electronic surveillance.

        Two of these applications were withdrawn by the Government. The FISC did not deny
any final, filed applications in whole, or in part. The FISC made modifications to the proposed
orders in 154 final, filed applications. Thus, the FISC approved collection activity in a total of
1,319 of the applications that included requests for authority to conduct electronic surveillance.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,372 proposed applications in 2017 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 948
proposed orders were granted, 35 3 proposed orders were modified, 47 proposed applications
were denied in part, and 24 proposed applications were denied in full. As noted above, the
AO USC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Govermnent in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by tl1e Govermnent.

        During calendar year 2017, the total number of persons targeted for orders for electronic
surveillance was between 1,000 and 1,499. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2017 (section 502 of the Act, 50
         U.S.C. § 1862(c)(l))

        During calendar year 2017, the Govennnent filed 117 final applications to the FISC for
access to cetiain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by tl1e Govermnent during calendar year 2017. The FISC did not modify any of the
proposed orders in a final application for access to business records.

       The AO USC, applying the methodology outlined above, has reported that the FISC
received 118 proposed applications in 2017 for access to certain business records (including tl1e
prodnction of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
repotied that 92 proposed orders were granted, 23 proposed orders were modified, two proposed
applications were denied in part, and one proposed application was denied in full.

        Twenty-five final, filed applications did not specifically identify an individual, account,
or personal device as the specific selection term. 1 The FISC did not modify the proposed orders

1 Notably, the definition of"specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186l(k),
whereas the definition of"specific selection term" for the repo11ing requirement encompasses a smaller group oftenns, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this rep011 of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § l 86l(k). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
term was an "address."
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 4 of 31
The Honorable Michael R. Pence
Page Three

in these 25 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861(g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2017 (USA PATRI OT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRI OT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 1681u, 15 U.S.C. §
1681 v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 9,006 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning United States persons. These sought
information pertaining to 2,983 different United States persons. 2

       The FBI reports it made 14,861 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning non-United States persons. These sought
information pertaining to 3,084 different non-United States persons. 3

       The FBI reports it made 17,712 NSL requests in 2017 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,598 persons. 4




2 In the course of compiling its NSL statistics, the FBI may over-report the number of United States persons about whom it
obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3
  In the course of compiling its NSL statistics, the FBI may over-report the number of non-United States persons about whom
it obtained infonnation using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that h1clude
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.

4
 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber infonnation are made, Section 118(c)(2)(B) does not require the number ofrequests for NSLs seeking only
subscriber information to be broken down to identify the number ofrequests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as amended.
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 5 of 31

The Honorable Michael R. Pence
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                                     Stephen E. Boyd
                                                     Assistant Attorney General
       Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 6 of 31



                                                                 U.S. Department of Justice

                                                                 Office of Legislative Affairs



Office of the Assistant Attorney General                         Washington, D.C. 20530




The Honorable Mitch McConnell
Majority Leader                                                APR 3 0 2018
United States Senate
Washington, DC 20510

Dear Mr. Leader:

        This report is submitted in accordance with sections 107 m1d 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., fil1d
section 118 of USA PATRIOT Improvement and Reauthorization Act of 2005, as mnended.
This report provides information regarding: ( 1) all final, filed applications made by the
Government during calendar year 2017 for authority to conduct electronic survei!laJ1ce and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Govenm1ent during calendar year 2017 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau ofinvestigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC). The AOUSC repo1is the number of proposed applications rather
than the number of final, filed applications, Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Government to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillm1ce Comi (FISC). Modifications or withdrawals of applications may occur between the
filing of a proposed application and the filing of a final application for a variety of reasons,
including the Governn1ent modifying a proposed application in response to questions or concerns
raised by the Comi. The statistics prepared by the AO USC, which use the number of proposed
applications rather thfil1 final, filed applications as their baseline, reflect this robust interaction
between the Government aJ1d the Court, and thus are included herein to provide important
additional context. The AOUSC Director's full repo1i is available on the AOUSC website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2017 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2017, the Government filed 1,349 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
survei!laJ1ce and/or physical searches for foreign intelligence purposes. The 1,349 applications
include applications made solely for electronic survei!laJ1ce, applications made solely for
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 7 of 31
The Honorable Mitch McConnell
Page Two

physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,321 applications included requests for authority to conduct
electrnnic surveillance.

        Two of these applications were withdrawn by the Government. The FISC did not deny
any final, filed applications in whole, or in part. The FISC made modifications to the proposed
orders in 154 final, filed applications. Thus, the FISC approved collection activity in a total of
1,319 of the applications that included requests for authority to conduct electronic surveillance.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,372 proposed applications in 2017 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 948
proposed orders were granted, 353 proposed orders were modified, 47 proposed applications
were denied in part, and 24 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in pati after being advised that the Comi would not grant the proposed
application as initially submitted by the Government.

        During calendar year 2017, the total nUlllber of persons targeted for orders for electronic
surveillance was between 1,000 and 1,499. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2017 (section 502 of the Act, 50
         U.S.C. § 1862(c)(l))

        During calendar year 2017, the Govenm1ent filed 117 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by the Goverrunent during calendar year 2017. The FISC did not modify any of the
proposed orders in a final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 118 proposed applications in 2017 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
repmied that 92 proposed orders were granted, 23 proposed orders were modified, two proposed
applications were denied in pati, and one proposed application was denied in full.

        Twenty-five final, filed applications did not specifically identify an individual, account,
or personal device as the specific selection term. 1 The FISC did not modify the proposed orders

1 Notably, the definition of"specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186J(k),
whereas the definition of"specific selection term" for the reporting requirement encompasses a smaller group oftenns, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the defmition of specific selection tem1 in
50 U.S.C. § l 86l(k). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
term was an "address."
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 8 of 31
The Honorable Mitch McConnell
Page Three

in these 25 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861 (g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2017 (USA PATRIOT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 168111, 15 U.S.C. §
1681 v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 9,006 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning United States persons. These sought
information pertaining to 2,983 different United States persons. 2

       The FBI reports it made 14,861 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning non-United States persons. These sought
information pe1taining to 3,084 different non-United States persons. 3

       The FBI reports it made 17,712 NSL requests in 2017 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,598 persons. 4




2 In the course of compiling its NSL statistics, the FBI may over-repm1 the number of United States persons about whom it
obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3
  In the course of compiling its NSL statistics, the FBI may over-report the number of non-United States persons about whom
it obtained infonnation using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.

4Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section l 18(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as amended.
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 9 of 31

The Honorable Mitch McConnell
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                           ~ - "~tephen E. Boyd
                                                Assistant Attorney General
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 10 of 31


                                                                U.S. Department of Justice

                                                                Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable Charles E. Schumer
Minority Leader                                              APR 3 0 2018
United States Senate
Washington, DC 20510

Dear Mr. Leader:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and
section 118 of USA PATRI OT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (1) all final, filed applications made by the
Government during calendar year 2017 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Government during calendar year 201 7 for access to ce1iain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Comis (AOUSC). The AOUSC reports the number of proposed applications rather
than the number of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Government to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (FISC). Modifications or withdrawals of applications may occur between the
filing of a proposed application and the filing of a final application for a variety of reasons,
including the Government modifying a proposed application in response to questions or concerns
raised by the Comi. The statistics prepared by the AO USC, which use the number of proposed
applications rather than final, filed applications as their baseline, reflect this robust interaction
between the Government and the Court, and thus are included herein to provide important
additional context. The AOUSC Director's full report is available on the AOUSC website.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2017 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2017, the Govennnent filed 1,349 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,349 applications
include applications made solely for electronic surveillance, applications made solely for
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 11 of 31

The Honorable Charles E. Schumer
Page Two

physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,321 applications included requests for authority to conduct
electronic surveillance.

        Two of these applications were withdrawn by the Government. The FISC did not deny
any final, filed applications in whole, or in part. The FISC made modifications to the proposed
orders in 154 final, filed applications. Thus, the FISC approved collection activity in a total of
1,319 of the applications that included requests for authority to conduct electronic surveillance.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,372 proposed applications in 2017 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 948
proposed orders were granted, 353 proposed orders were modified, 47 proposed applications
were denied in part, and 24 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Goverrnnent in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

        During calendar yeal' 2017, the total number of persons targeted for orders for electronic
smveillance was between 1,000 and 1,499. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2017 (section 502 of the Act, 50
         U.S.C. § 1862(c)(l))

        During calendar year 2017, the Goverrnnent filed 117 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in pati, any such final, filed
application by the Goverrnnent during calendar year 2017. The FISC did not modify any of the
proposed orders in a final application for access to business records.

       The AO USC, applying the methodology outlined above, has repo1ied that the FISC
received 118 proposed applications in 2017 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
repmied that 92 proposed orders were granted, 23 proposed orders were modified, two proposed
applications were denied in part, and one proposed application was denied in full.

        Twenty-five final, filed applications did not specifically identify an individual, account,
or personal device as the specific selection term. 1 The FISC did not modify the proposed orders

1 Notably, the definition of"specific selection term" for obtaining an order for the production of tangible things is "a term that

specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186l(k),
whereas the definition of"specific selection term" for the rep01ting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(I )(C). Thus, the reporting requirement
mandates inclusion in this report of ce1tain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 186l(k). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
tenn was an "address."
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 12 of 31

The Honorable Charles E. Schillller
Page Three

in these 25 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861 (g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2017 (USA P ATRJOT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PA TRI OT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 1681u, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 9,006 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning United States persons. These sought
information peiiaining to 2,983 different United States persons. 2

       The FBI reports it made 14,861 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning non-United States persons. These sought
information pertaining to 3,084 different non-United States persons. 3

       The FBI reports it made 17,712 NSL requests in 201 7 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,598 persons. 4




2 In the course of compiling its NSL statistics, the FBI may over-repo11 the number of United States persons about whom it
obtained infonnation using NSLs. For example, NSLs that are issued concerning the sarne U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3
  In the course of compiling its NSL statistics, the FBI may over-report the number of non-United States persons about whom
it obtained infonnation using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.

4Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section l 18(c)(2)(B) does not require the number ofrequests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section I I 8(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as amended.
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 13 of 31

The Honorable Charles E. Schumer
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                           ely,



                                            ,__-"'1tephen E. Boyd
                                                  Assistant Attorney General
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 14 of 31



                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable Paul D. Ryan
Speaker
U.S. House of Representatives
                                                                 APR 3 0 2018
Washington, DC 20515

Dear Mr. Speaker:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and
section 118 of USA PATRI OT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (I) all final, filed applications made by the
Govenm1ent during calendar year 2017 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Government during calendar year 2017 for access to ce1tain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau ofinvestigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC). The AOUSC reports the number of proposed applications rather
than the mnnber of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Government to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillance Comt (FISC). Modifications or withdrawals of applications may occur between the
filing of a proposed application and the filing of a final application for a variety of reasons,
including the Government modifying a proposed application in response to questions or concerns
raised by the Court. The statistics prepared by the AO USC, which use the number of proposed
applications rather than final, filed applications as their baseline, reflect this robust interaction
between the Government and the Court, and thus are included herein to provide important
additional context. The AOUSC Director's full report is available on the AOUSC website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2017 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2017, the Govermnent filed 1,349 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,349 applications
include applications made solely for electronic surveillance, applications made solely for
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 15 of 31

The Honorable Paul D. Ryan
Page Two

physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,321 applications included requests for authority to conduct
electronic surveillance.

        Two of these applications were withdrawn by the Government. The FISC did not deny
any final, filed applications in whole, or in part. The FISC made modifications to the proposed
orders in 154 final, filed applications. Thus, the FISC approved collection activity in a total of
1,319 of the applications that included requests for authority to conduct electronic surveillance.

       The AO USC, applying the methodology outlined above, has reported that the FISC
received 1,372 proposed applications in 2017 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 948
proposed orders were granted, 353 proposed orders were modified, 47 proposed applications
were denied in part, and 24 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the CoU1t would not grant the proposed
application as initially submitted by the Govennnent.

        During calendar year 2017, the total number of persons targeted for orders for electronic
surveillance was between 1,000 and 1,499. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

        Applications for Access to Certain Business Records (Including the Production of
        Tangible Things) Made During Calendar Year 2017 (section 502 of the Act, 50
        U.S.C. § 1862(c)(l))

        During calendar year 2017, the Govermnent filed 117 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by the Govermnent during calendar year 2017. The FISC did not modify any of the
proposed orders in a final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 118 proposed applications in 2017 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 92 proposed orders were granted, 23 proposed orders were modified, two proposed
applications were denied in patt, and one proposed application was denied in full.

        Twenty-five final, filed applications did not specifically identify an individual, account,
or personal device as the specific selection term. 1 The FISC did not modify the proposed orders

1 Notably, the definition of"specific selection tenn" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186l(k),
whereas the definition of"specific selection term" for the reporting requirement encompasses a smaller group oftenns, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 186l(k). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
term was an "address."
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 16 of 31

The Honorable Paul D. Ryan
Page Three

in these 25 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
186l(g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2017 (USA PATRI OT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Depatiment of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 168lu, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 9,006 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning United States persons. These sought
information pertaining to 2,983 different United States persons. 2

       The FBI repo1is it made 14,861 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning non-United States persons. These sought
information pe1iaining to 3,084 different non-United States persons. 3

       The FBI reports it made 17,712 NSL requests in 2017 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pe1iaining to 4,598 persons. 4




2 In the course of compiling its NSL statistics, the FBI may over-report the number of United States persons about whom it

obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3 In the course of compiling its NSL statistics, the FBI may over-repm1 the number of non-United States persons about whom

it obtained inforniation using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.

4Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 1I 8(c)(2)(B) does not require the number of requests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section l 18(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as amended.
    Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 17 of 31

The Honorable Paul D. Ryan
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                                     Stephen E. Boyd
                                                     Assistant Attorney General
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 18 of 31



                                                                U.S. Department of Justice

                                                                Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D,C. 20530




The Honorable Kevin McCarthy
Majority Leader                                                APR 3 0 2018
U,S, House of Representatives
Washington, DC 20515

Dear Mr, Leader:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U,S,C. § 1801 et seq,, and
section 118 of USA PATRIOT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (1) all final, filed applications made by the
Government during calendar year 2017 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Government during calendar year 2017 for access to ce1tain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Comis (AOUSC). The AOUSC reports the nU111ber of proposed applications rather
than the number of final, filed applications, Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Government to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (FISC), Modifications or withdrawals of applications may occur between the
filing of a proposed application and the filing of a final application for a variety of reasons,
including the Government modifying a proposed application in response to questions or concerns
raised by the Court The statistics prepared by the AOUSC, which use the number of proposed
applications rather than final, filed applications as their baseline, reflect this robust interaction
between the Government and the Court, and thus are included herein to provide important
additional context The AOUSC Director's full repo1t is available on the AOUSC website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2017 (section 107 of the Act, 50 U.S.C, § 1807)

        During calendar year 2017, the Government filed 1,349 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes, The 1,349 applications
include applications made solely for electronic surveillance, applications made solely for
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 19 of 31
The Honorable Kevin McCarthy
Page Two

physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,321 applications inclnded requests for authority to conduct
electronic surveillance.

        Two of these applications were withdrawn by the Government. The FISC did not deny
any final, filed applications in whole, or in paii. The FISC made modifications to the proposed
orders in 154 final, filed applications. Thus, the FISC approved collection activity in a total of
1,319 of the applications that inclnded requests for authority to conduct electronic surveillance.

       The AOUSC, applying the methodology outlined above, has repo1ied that the FISC
received 1,372 proposed applications in 2017 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AO USC reported that 948
proposed orders were granted, 353 proposed orders were modified, 47 proposed applications
were denied in paii, and 24 proposed applications were denied in full. As noted above, the
AO USC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

         During calendar year 2017, the total number of persons targeted for orders for electronic
surveillance was between 1,000 and 1,499. The aggregate number of United States persons
tai·geted for orders for electronic surveillance was between zero and 499.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2017 (section 502 of the Act, 50
         U.S.C. § 1862(c)(l))

        During calendar year 2017, the Government filed 117 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in pati, any such final, filed
application by the Govermnent during calendai· yeai· 2017. The FISC did not modify ai1y of the
proposed orders in a final application for access to business records.

       The AO USC, applying the methodology outlined above, has reported that the FISC
received 118 proposed applications in 2017 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 92 proposed orders were granted, 23 proposed orders were modified, two proposed
applications were denied in pati, and one proposed application was denied in full.

        Twenty-five final, filed applications did not specifically identify ai1 individual, account,
or personal device as the specific selection term. 1 The FISC did not modify the proposed orders

1 Notably, the definition of"specific selection term" for obtaining an order for the production of tangible things is "a term that

specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186l(k),
whereas the definition of"specific selection term" for the repmiing requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § !862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests !bat otherwise meet the definition of specific selection term in
50 U.S.C. § 186l(k). For example, the repmting requirement mandates inclusion ofrequests in which the specific selection
term was an "address."
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 20 of 31
The Honorable Kevin McCarthy
Page Three

in these 25 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861(g) to the proposed orders in applications made by the Government.

         Requests Made for Certain Information Pursuant to National Security Letter
         Authorities During Calendar Year 2017 (USA PA TRJOT Improvement and
         Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA P ATRJOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 1681u, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 9,006 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning United States persons. These sought
information pertaining to 2,983 different United States persons. 2

       The FBI rep01is it made 14,861 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning non-United States persons. These sought
information pe1iaining to 3,084 different non-United States persons. 3

       The FBI reports it made 17,712 NSL requests in 2017 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pe1iaining to 4,598 persons. 4




2
  In the course of compiling its NSL statistics, the FBI may over-repmt the number of United States persons about whom it
obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3
  In the course of compiling its NSL statistics, the FBI may over-report the number of non-United States persons about whom
it obtained information using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued nuder two
different types ofNSL authorities concerning the same non-U.S. person would be connted as two non-U.S. persons.

4
 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number ofrequests for NSLs seeking only
subscriber information to be broken down to identify the number ofrequests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as amended.
    Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 21 of 31

The Honorable Kevin McCarthy
Page Four

      We hope that this information is helpful. Please do not h esitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                               -.....11':tephen E. Boyd
                                                      Assistant Attorney General
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 22 of 31



                                                               U.S. Department of Justice

                                                                Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable Nancy Pelosi
Minority Leader
U.S. House of Representatives
                                                                APR 3 O 2018
Washington, DC 20515

Dear Madam Leader:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and
section 118 of USA PATRIOT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (1) all final, filed applications made by the
Government during calendar year 2017 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Government during calendar year 2017 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau oflnvestigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC). The AOUSC reports the number of proposed applications rather
than the number of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Govennnent to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (FISC). Modifications or withdrawals of applications may occur between the
filing of a proposed application and the filing of a final application for a variety of reasons,
including the Govermnent modifying a proposed application in response to questions or concerns
raised by the Comi. The statistics prepared by the AO USC, which use the number of proposed
applications rather than final, filed applications as their baseline, reflect this robust interaction
between the Government and the Court, and thus are included herein to provide important
additional context. The AOUSC Director's full report is available on the AOUSC website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2017 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2017, the Government filed 1,349 final applications to the Foreign
Intelligence Surveillance Comi (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,349 applications
include applications made solely for electronic surveillance, applications made solely for
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 23 of 31
The Honorable Nancy Pelosi
Page Two

physical search, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,321 applications included requests for authority to conduct
electronic surveillance.

        Two of these applications were withdrawn by the Government. The FISC did not deny
any final, filed applications in whole, or in part. The FISC made modifications to the proposed
orders in 154 final, filed applications. Thus, the FISC approved collection activity in a total of
1,319 of the applications that included requests for authority to conduct electronic surveillance.

       The AO USC, applying the methodology outlined above, has reported that the FISC
received 1,372 proposed applications in 2017 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AO USC reported that 948
proposed orders were granted, 353 proposed orders were modified, 4 7 proposed applications
were denied in part, and 24 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Govermnent in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Govermnent.

        During calendar year 2017, the total number of persons targeted for orders for electronic
surveillance was between 1,000 and 1,499. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2017 (section 502 of the Act, 50
         U.S.C. § 1862(c)(l))

        During calendar year 2017, the Govennnent filed 117 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by the Govermnent during calendar year 2017. The FISC did not modify any of the
proposed orders in a final application for access to business records.

       The AO USC, applying the methodology outlined above, has reported that the FISC
received 118 proposed applications in 2017 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 92 proposed orders were granted, 23 proposed orders were modified, two proposed
applications were denied in paii, and one proposed application was denied in full.

        Twenty-five final, filed applications did not specifically identify an individual, account,
or personal device as the specific selection term. 1 The FISC did not modify the proposed orders

1 Notably, the definition of"specific selection tenn" for obtaining an order for the production of tangible things is "a tenn that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186l(k),
whereas the definition of"specific selection term" for the repmting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests tbat otherwise meet the definition of specific selection term in
50 U.S.C. § 186l(k). For example, the reporting reqnirement mandates inclusion ofrequests in which the specific selection
term was an "address.~'
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 24 of 31

The Honorable Nancy Pelosi
Page Three

in these 25 applications for access to business records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861 (g) to the proposed orders in applications made by the Government.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2017 (USA P ATRlOT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 168lu, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 9,006 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning United States persons. These sought
information pertaining to 2,983 different United States persons. 2

       The FBI reports it made 14,861 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning non-United States persons. These sought
information pertaining to 3,084 different non-United States persons. 3

       The FBI reports it made 17,712 NSL requests in 2017 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,598 persons. 4




2 In the course of compiling its NSL statistics, the FBI may over-report the number of United States persons about whom it
obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3 In the course of compiling its NSL statistics, the FBI may over-report the number of non-United States persons about whom
it obtained information using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.

4Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number of requests for NSLs seekh1g only
subscriber information to be broken down to identify the number ofrequests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as amended.
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 25 of 31

The Honorable Nancy Pelosi
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.


                                                             ly,



                                                      ephen E. Boyd
                                                     Assistant Attorney General
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 26 of 31



                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530


                                                              APR 3 0 2018.
The Honorable Charles E. Grassley                     The Honorable Richard Burr
Chairman                                              Chai1man
Committee on the Judiciary                            Select Committee on Intelligence
United States Senate                                  United States Senate
Washington, D.C. 20510                                Washington, D.C. 20510

The Honorable Robe1t W. Goodlatte                     The Honorable Devin Nunes
Chairman                                              Chairman
Committee on the Judiciary                            Permanent Select Committee on Intelligence
U.S. House of Representatives                         U.S. House of Representatives
Washington, D.C. 20515                                Washington, D.C. 20515


Dear Messrs. Chairmen:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and
section 118 of USA PATRI OT Improvement and Reauthorization Act of 2005, as an1ended.
This report provides information regarding: (1) all final, filed applications made by the
Government during calendar year 2017 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Govennnent during calendar year 2017 for access to ce1tain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau oflnvestigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC). The AOUSC reports the number of proposed applications rather
than the number of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Comt Rules of Procedure requires the Goverument to submit proposed applications at least seven
days before the Govennnent seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (FISC). Modifications or withdrawals of applications may occur between the
filing of a proposed application and the filing of a final application for a variety of reasons,
including the Government modifying a proposed application in response to questions or concerns
raised by the Court. The statistics prepared by the AO USC, which use the number of proposed
applications rather than final, filed applications as their baseline, reflect this robust interaction
between the Government and the Court, and thus are included herein to provide important
additional context. The AOUSC Director's full report is available on the AOUSC website.
    Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 27 of 31

The Honorable Chmles E. Grassley
The Honorable Richard BmT
The Honorable Robert W. Goodlatte
The Honorable Devin Nunes
Page Two

       Applications Made to the Foreign Intelligence Surveillance Court During Calendar
       Year 2017 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2017, the Government filed 1,349 final applications to the Foreign
Intelligence Surveillance Court (hereinafter "FISC") for authority to conduct electronic
surveillance and/or physical searches for foreign intelligence purposes. The 1,349 applications
include applications made solely for electronic surveillance, applications made solely for
physical semch, and combined applications requesting authority for electronic surveillance and
physical search. Of these, 1,321 applications included requests for authority to conduct
electronic surveillance.

        Two of these applications were withdrawn by the Govermnent. The FISC did not deny
any final, filed applications in whole, or in part. The FISC made modifications to the proposed
orders in 154 final, filed applications. Thus, the FISC approved collection activity in a total of
1,319 of the applications that included requests for authority to conduct electronic surveillance.

       The AO USC, applying the methodology outlined above, has reported that the FISC
received 1,372 proposed applications in 2017 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 948
proposed orders were granted, 353 proposed orders were modified, 47 proposed applications
were denied in pa1i, and 24 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

        During calendar year 2017, the total number of persons targeted for orders for electronic
surveillance was between 1,000 and 1,499. The aggregate number of United States persons
tmgeted for orders for electronic surveillance was between zero and 499.

        Applications for Access to Certain Business Records (Including the Production of
        Tangible Things) Made During Calendar Year 2017 (section 502 of the Act, 50
        U.S.C. § 1862(c)(l))

        During calendar year 2017, the Government filed 117 final applications to the FISC for
access to ce1iain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by the Government during calendm yem 2017. The FISC did not modify any of the
proposed orders in a final application for access to business records.
     Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 28 of 31
The Honorable Charles E. Grassley
The Honorable Richard Burr
The Honorable Robert W. Goodlatte
The Honorable Devin Nunes
Page Three

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 118 proposed applications in 2017 for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 92 proposed orders were granted, 23 proposed orders were modified, two proposed
applications were denied in part, and one proposed application was denied in foll.

        Twenty-five final, filed applications did not specifically identify an individual, account,
or personal device as the specific selection term. 1 The FISC did not modify the proposed orders
in these 25 applications for access to bnsiness records. Separately, the FISC did not direct
additional, particularized minimization procedures beyond those adopted pursuant to section
1861 (g) to the proposed orders in applications made by the Govermnent.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2017 (USA PATRIOT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. I 09-177 (2006), as amended, the Department of Justice provides Congress
with annual reports2 regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 1681u, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 9,006 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning United States persons. These sought
information pe1iaining to 2,983 different United States persons. 3

       The FBI rep01is it made 14,861 NSL requests (excluding requests for subscriber
information only) in 2017 for information concerning non-United States persons. These sought
information pertaining to 3,084 different non-United States persons. 4

1 Notably, the definition of"specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § ! 86l(k),
whereas the definition of"specific selection te1m" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this repmt of ce11ain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 1861(1<). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
tenn was an "address."

2 While compiling statistics for this year's report, the FBI discovered that certain NSL statistics provided for past semi-annual

reports may contain inaccuracies. We will provide updated reports, if necessary.

3 In the course of compiling its NSL statistics, the FBI may over-report the number of United States persons about whom it
obtained information using NSLs. For exmnple, NSLs that me issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

4 In the course of compiling its NSL statistics, the FBI may over-report the number ofnon-United States persons about whom
it obtained information using NSLs. For exmnple, NSLs that are issued concerning the same non-U.S. person and that include
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 29 of 31
The Honorable Charles E. Grassley
The Honorable Richard Burr
The Honorable Robert W. Goodlatte
The Honorable Devin Nunes
Page Four

       The FBI reports it made 17,7 12 NSL requests in 2017 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,598 persons. 5

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                                               tephen E. Boyd
                                                              Assistant Attorney General




cc:      The Honorable Dianne Feinstein
         Ranking Minority Member
         Senate Committee on the Judiciary

         The Honorable Mark Warner
         Vice Chairman
         Senate Select Committee on Intelligence

         The Honorable Jerrold Nadler
         Ranking Minority Member
         House Committee on the Judiciary

         The Honorable Adam Schiff
         Ranking Minority Member
         House Permanent Select Committee on Intelligence




 different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued W1der two
 different types ofNSL authorities concerning the same non-U.S. person would be coW1ted as two non-U.S. p ersons.

 5 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only

 subscriber information are made, Section l 18(c)(2)(B) does not require the number ofrequests for NSLs seeking only
 subscriber information to be broken down to identify the number of requests related to United States persons and non-United
 States persons. See Section l 18(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
 177, 120 Stat. 217 (2006), as amended.
      Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 30 of 31



                                                                         U.S. Department of Jnstice

                                                                         Office of Legislative Affairs



Office of the Assistant Attorney General                                  Washington, D.C. 20530



The Honorable James C. Duff
Director
Administrative Office of the United States Courts                             APR 3 0 2018
Washington, D.C. 20544

Dear Mr. Duff:

        Pursuant to section 107 of the Foreign Intelligence Surveillance Act of 1978 (the "Act"),
as amended, 50 U.S.C. § 1801 et seq., this report provides information regarding applications
made by the Govermnent during calendar year 2017 for authority to conduct electronic
surveillance and physical search for foreign intelligence purposes.

         As you arn aware, it has been the Govermnent' s historical practice to repmi statistics
based on the number ofjinal, filed applications to the Foreign Intelligence Surveillance Cami
(hereinafter "FISC"). Whereas, the statistics published in your report are based on the number of
proposed applications and orders. More specifically, Rule 9(a) of the Foreign Intelligence
Surveillance Court Rules of Procedure requires the Government to submit proposed applications
at least seven days before the Government seeks to have a matter ente1iained by the FISC.
Modifications or withdrawals of applications may occur between the filing of a proposed
application and the filing of a final application for a variety of reasons, including the Govermnent
modifying a proposed application in response to questions or concerns raised by the Court.
Because the methodology utilized in your report reflects this robust interaction between the
Govermnent and the Court, we have repeated that information herein to provide important
additional context.

        During calendar year 2017, the Government filed 1,349 final applications to the FISC for
authority to conduct electronic surveillance and/or physical searches for foreign intelligence
purposes. The 1,349 applications include applications made solely for electronic surveillance,
applications made solely for physical search, and combined applications requesting authority for
electronic surveillance and physical search. Of these, 1,321 applications included requests for
authority to conduct electronic surveillance.

        Two of these applications were withdrawn by the Government. The FISC did not deny
any final, filed applications in whole, or in part. The FISC made modifications 1 to the proposed

1A  "modification" includes any substantive disparity between the authority requested by the Govermnent in a final application
filed pursuant to Rule 9(b) and the authority granted by the FISC. It does not include changes made by the Government after ·
the submission of a proposed application submitted pursuant to Rule 9(a).
    Case 4:14-cv-04480-YGR Document 315-13 Filed 10/25/19 Page 31 of 31
The Honorable James C. Duff
Page Two

orders in 154 applications. Thus, the FISC approved collection activity in a total of 1,319 of the
final filed applications that included requests for authority to conduct electronic surveillance.

         Your office, applying the methodology outlined above, reported that the FISC received
1,372 proposed applications in 2017 for authority to conduct electronic surveillance and/or
physical searches for foreign intelligence purposes. In these matters, you repo1ied that 948
proposed orders were granted, 353 proposed orders were modified, 47 proposed applications
were denied in part, and 24 proposed applications were denied in full. As noted above, those
statistics include modifications made to applications between the filing of the proposed
application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Govermnent.

        During calendar year 2017, the total number of persons targeted for orders for electronic
surveillance was between 1,000 and 1,499. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

      We hope that this information is helpful. Please do not hesitate to contact this office if
you would like additional assistance regarding this or any other matter.




                                                 ~ - «p·hen E. Boyd
                                                    Assistant Attorney General
Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 1 of 31




                 EXHIBIT N
  to Twitter’s Request for Judicial Notice
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 2 of 31


                                                                U.S. Department of Justice

                                                                Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable Michael R. Pence
President
United States Senate
Washington, DC 20510

Dear Mr. President:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S,C. § 1801 et seq., and
section 118 of USA PATRIOT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (1) all final, filed applications made by the
Government during calendar year 2018 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Government during calendar year 2018 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC), The AOUSC reports the number of proposed applications rather
than the number of final, filed applications, Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Government to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (hereinafter "FISC"). Modifications or withdrawals of applications may
occur between the filing of a proposed application and the filing of a final application for a
variety of reasons, including the Government modifying a proposed application in response to
questions or concerns raised by the Court. The statistics prepared by the AOUSC, which use the
number of proposed applications rather than final, filed applications as their baseline, reflect this
robust interaction between the Government and the Court, and thus are included herein to
provide important additional context The AOUSC Director'sfull report is available on the
AOUSC website.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2018 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2018, the Government filed 1,117 final applications to the FISC for
authority to conduct electronic surveillance and/or physical searches for foreign intelligence
purposes. The 1,117 applications include applications made solely for electronic surveillance,
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 3 of 31
The Honorable Michael R. Pence
Page Two

applications made solely for physical search, and combined applications requesting authority for
electronic surveillance and physical search. Of these, 1,081 applications included requests for
authority to conduct electronic surveillance.

        One of these applications was withdrawn by the Government. The FISC denied one final,
filed application in whole and one final, filed application in part. The FISC made modifications
to the proposed orders in 119 final, filed applications. Thus, the FISC approved collection
activity in a total of 1,079 of the applications that included requests for authority to conduct
electronic surveillance.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,142 proposed applications in 2018 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 830
proposed orders were granted, 245 proposed orders were modified, 40 proposed applications
were denied in part, and 27 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Conrt would not grant the proposed
application as initially submitted by the Government.

        During calendar year 2018, the total number of persons targeted for orders for electronic
surveillance was between 1,500 and 1,999. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2018 (section 502 of the Act, 50
         U.S.C. § 1862(c)(l))

        During calendar year 2018, the Government filed 70 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by the Government during calendar year 2018. The FISC modified the proposed
orders submitted with one final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 73 proposed applications for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 61 proposed orders were granted, nine proposed orders were modified, and three
proposed applications were denied in full.

       Twenty final, filed applications did not specifically identify an individual, account, or
personal device as the specific selection term. 1 The FISC modified the proposed orders in one of

1 Notably, the defmition of"specific selection term" for obtaining an order for the production of tangible things is "a term that

specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861 (k),
whereas the defmition of "specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the defmition of specific selection term in
50 U.S.C. § 186l(k). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 4 of 31
The Honorable Michael R Pence
Page Three

these applications for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861 (g) to the
proposed orders in applications made by the Government.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2018 (USA PATRIOT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 1681u, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 11,454 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning United States persons. These sought
information pertaining to 2,768 different United States persons. 2

       The FBI reports it made 14,481 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning non-United States persons. These sought
information pertaining to 2,717 different non-United States persons. 3

       The FBI reports it made 12,937 NSL requests in 2018 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,432 persons. 4




term was an "address.''
2
  In the course of compiling its NSL statistics, the FBI may over-report the number of United States persons about whom it
obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3
  In the course of compiling its NSL statistics, the FBI may over-report the number of non-United States persons about whom
it obtained information using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.

4
 Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number ofrequests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. I 09-
177, 120 Stat. 217 (2006), as amended.
      Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 5 of 31
The Honorable Michael R. Pence
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                                ~~!l'I'ihen E. Boyd
                                                    Assistant Attorney General
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 6 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable. Mitch McConnell
Majority Leader
United States Senate
Washington, DC 20510

Dear Mr. Leader:

               This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and
section 118 of USA PATRIOT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (1) all final, filed applications made by the
Govermnent during calendar year 2018 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Govermnent during calendar year 2018 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC). The AOUSC reports the number of proposed applications rather
than the number of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Govermnent to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (hereinafter "FISC"). Modifications or withdrawals of applications may
occur between the filing of a proposed application and the filing of a final application for a
variety of reasons, including the Govermnent modifying a proposed application in response to
questions or concerns raised by the Court. The statistics prepared by the AO USC, which use the
number of proposed applications rather than final, filed applications as their baseline, reflect this
robust interaction between the Govermnent and the Court, and thus are included herein to
provide important additional context. The AOUSC Director's full report is available on the
AOUSC website.

         Applications Made to the Foreign Intelligence Surveillance Court During Calendar
         Year 2018 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2018, the Government filed 1,117 final applications to FISC for
authority to conduct electronic surveillance and/or physical searches for foreign intelligence
purposes. The 1,117 applications include applications made solely for electronic surveillance,
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 7 of 31
The Honorable Mitch McConnell
Page Two

applications made solely for physical search, and combined applications requesting authority for
electronic surveillance and physical search. Of these, 1,081 applications included requests for
authority to conduct electronic surveillance.

        One of these applications was withdrawn by the Govermnent. The FISC denied one fmal,
filed application in whole and one final, filed application in part. The FISC made modifications
to the proposed orders in 119 final, filed applications. Thus, the FISC approved collection
activity in a total of 1,079 of the applications that included requests for authority to conduct
electronic surveillance.

       The AOUSC, applying the methodology outlined above, has reporte<,l that the FISC
received 1,142 proposed applications in 2018 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 830
proposed orders were granted, 245 proposed orders were modified, 40 proposed applications
were denied in part, and 27 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Govermnent.                                   ·

        During calendar year 2018, the total number of persons targeted for orders for electronic
surveillance was between 1,500 and 1,999. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2018 (section 502 of the Act, 50
         U.S.C. § 1862(C)(1 ))

          During calendar year 2018, the Govermnent filed 70 final applications to the FISC for
  access to certain business records (including the production of tangible things) for foreign
  intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
  application by the Govermnent during calendar year 2018. The FISC modified the proposed
. orders submitted with one final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 73 proposed applications for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 61 proposed orders were granted, nine proposed orders were modified, and three
proposed applications were denied in full.

       Twenty final, filed applications did not specifically identify an individual, account, or
personal device as the specific selection term. 1 The FISC modified the proposed orders in one of

 1 Notably, the definition of"specific selection term" for obtaining an order for the production of tangible things is "a term that
 specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186l(k),
 whereas the definition of"specific selection term" for the reporting requirement encompasses a smaller group of terms, to
 include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
 mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
 50 U.S.C. § 186l(k). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 8 of 31
The Honorable Mitch McConnell
Page Three

these applications for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861 (g) to the
proposed orders in applications made by the Government.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2018 (USA PATRIOT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 1681u, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 11,454 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning United States persons. These sought
information pertaining to 2,768 different United States persons. 2

       The FBI reports it made 14,481 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning non-United States persons. These sought
information pertaining to 2,717 different non-United States persons. 3

       The FBI reports it made 12,937 NSL requests in 2018 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,432 persons. 4




term was an "address."

2 In the course of compiling its NSL statistics, the FBI may over-report the number of United States persons about whom it

obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3 In the course of compiling its NSL statistics, the FBI may over-report the number ofnon-United States persons about whom
it obtained information using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.

4Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section l 18(c)(2)(B) does not require the number ofrequests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as amended.
      Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 9 of 31
The Honorable Mitch McConnell
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                                         henE. Boyd
                                                     Assistant Attorney General
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 10 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                       Washington, D.C. 20530




The Honorable Charles E, Schumer
Minority Leader
United States Senate
Washington, DC 20510

Dear Mr. Leader:

               This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S,C, § 1801 et seq., and
section 118 of USA P ATRlOT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (1) all final, filed applications made by the
Govermnent during calendar year 2018 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Govermnent during calendar year 2018 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC). The AOUSC reports the number of proposed applications rather
than the number of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Govermnent to submit proposed applications at least seven
days before the Govermnent seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (hereinafter "FISC"), Modifications or withdrawals of applications may
occur between the filing of a proposed application and the filing of a final application for a
variety of reasons, including the Govermnent modifying a proposed application in response to
questions or concerns raised by the Court. The statistics prepared by the AOUSC, which use the
number of proposed applications rather than final, filed applications as their baseline, reflect this
robust interaction between the Govermnent and the Court, and thus are included herein to
provide important additional context. The AOUSC Director's full report is available on the
AOUSC website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2018 (section 107 of the Act, 50 U,S.C. § 1807)

        During calendar year 2018, the Govermnent filed 1,117 final applications to the FISC for
authority to conduct electronic surveillance and/or physical searches for foreign intelligence
purposes. The 1,117 applications include applications made solely for electronic surveillance,
      Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 11 of 31
The Honorable Charles E. Schumer
Page Two

applications made solely for physical search, and combined applications requesting authority for
electronic surveillance and physical search. Of these, 1,081 applications included requests for
authority to conduct electronic surveillance.

        One of these applications was withdrawn by the Government. The FISC denied one final,
filed application in whole and one final, filed application in part. The FISC made modifications
to the proposed orders in 119 final, filed applications. Thus, the FISC approved collection
activity in a total of 1,079 of the applications that included requests for authority to conduct
electronic surveillance.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,142 proposed applications in 2018 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 830
proposed orders were granted, 245 proposed orders were modified, 40 proposed applications
were denied in part, and 27 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

        During calendar year 2018, the total number of persons targeted for orders for electronic
surveillance was between 1,500 and 1,999. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

         Applications for Access to Certain Business Records (Including the Production of
         Tangible Things) Made During Calendar Year 2018 (section 502 of the Act, 50
         U.S.C. § 1862(c)(l))

        During calendar year 2018, the Government filed 70 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by the Government during calendar year 2018. The FISC modified the proposed
orders submitted with one final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 73 proposed applications for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 61 proposed orders were granted, nine proposed orders were modified, and three
proposed applications were denied in full.

       Twenty final, filed applications did not specifically identify an individual, account, or
personal device as the specific selection term. 1 The FISC modified the proposed orders in one of

1 Notably, the definition of"specific selection tenn" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 1861 (k),
whereas the definition of"specific selection tenn" for the reporting requirement encompasses a smaller group oftenns, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the definition of specific selection term in
50 U.S.C. § 186 l(k). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
      Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 12 of 31
The Honorable Charles E. Schumer
Page Three

these applications for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861 (g) to the
proposed orders in applications made by the Government.

        Requests Made for Certain Information Pursuant to National Security Letter
        Author.ities During Calendar Year 2018 (USA PATRIOT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 168lu, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 11,454 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning United States persons. These sought
information pertaining to 2,768 different United States persons. 2

       The FBI reports it made 14,481 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning non-United States persons. These sought
infonnation pertaining to 2,717 different non-United States persons. 3

       The FBI reports it made 12,937 NSL requests in 2018 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,432 persons. 4




term was an "address."

2 In the conrse of compiling its NSL statistics, the FBI may over-report the nnmber of United States persons about whom it
obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3
  In the conrse of compiling its NSL statistics, the FBI may over-report the nnmber of non-United States persons about whom
it obtained information using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.

4Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the nnmber ofrequests for NSLs seeking only
subscriber information to be broken down to identify the nnmber ofrequests related to United States persons and non-United
States persons. See Section 118(c )(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as amended.
     Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 13 of 31
The Honorable Charles E. Schumer
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 14 of 31



                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable Nancy Pelosi
Speaker
U.S. House of Representatives
Washington, DC 20515

Dear Madam Speaker:

               This report is submitted in accordance with sections I 07 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and
section 118 of USA PATRIOT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (1) all final, filed applications made by the
Government during calendar year 2018 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Government during calendar year 2018 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau oflnvestigation (FBI) pursuant to national security letter
authorities,

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC), The AOUSC reports the number of proposed applications rather
than the number of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Government to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (hereinafter "FISC"). Modifications or withdrawals of applications may
occur between the filing of a proposed application and the filing of a final application for a
variety of reasons, including the Government modifying a proposed application in response to
questions or concerns raised by the Court. The statistics prepared by the AOUSC, which use the
number of proposed applications rather than final, filed applications as their baseline, reflect this
robust interaction between the Government and the Court, and thus are included herein to
provide important additional context. The AOUSC Director's full report is available on the
AOUSC website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2018 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2018, the Government filed 1,117 final applications to the FISC for
authority to conduct electronic surveillance and/or physical searches for foreign intelligence
purposes. The 1,117 applications include applications made solely for electronic surveillance,
      Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 15 of 31
The Honorable Nancy Pelosi
Page Two

applications made solely for physical search, and combined applications requesting authority for
electronic surveillance and physical search. Of these, 1,081 applications included requests for
authority to conduct electronic surveillance.

        One of these applications was withdrawn by the Government. The FISC denied one final,
filed application in whole and one final, filed application in part. The FISC made modifications
to the proposed orders in 119 final, filed applications. Thus, the FISC approved collection
activity in a total of 1,079 of the applications that included requests for authority to conduct
electronic surveillance.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,142 proposed applications in 2018 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 830
proposed orders were granted, 245 proposed orders were modified, 40 proposed applications
were denied in part, and 27 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

        During calendar year 2018, the total number of persons targeted for orders for electronic
surveillance was between 1,500 and 1,999. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

        Applications for Access to Certain Business Records (Including the Production of
        Tangible Things) Made During Calendar Year 2018 (section 502 of the Act, 50
        U.S.C. § 1862(c)(l))

        During calendar year 2018, the Government filed 70 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by the Government during calendar year 2018. The FISC modified the proposed
orders submitted with one final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 73 proposed applications for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 61 proposed orders were granted, nine proposed orders were modified, and three
proposed applications were denied in full.

       Twenty final, filed applications did not specifically identify an individual, account, or
personal device as the specific selection term. 1 The FISC modified the proposed orders in one of

1 Notably, the defmition of"specific selection term" for obtaining an order for the production of tangible things is "a term that

specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186l(k),
whereas the defmition of"specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(!)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the defmition of specific selection term in
50 U.S.C. § 186l(k). For example, the reporting reql\irement mandates inclusion ofrequests in which the specific selection
     Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 16 of 31
The Honorable Nancy Pelosi
Page Three

these applications for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861 (g) to the
proposed orders in applications made by the Government.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2018 (USA PATRIOT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 1681u, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 11,454 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning United States persons. These sought
information pertaining to 2,768 different United States persons. 2

       The FBI reports it made 14,481 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning non-United States persons. These sought
information pertaining to 2,717 different non-United States persons. 3

       The FBI reports it made 12,937 NSL requests in 2018 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,432 persons. 4




term was an "address."
2 In the course of compiling its NSL statistics, the FBI may over-report the number of United States persons about whom it
obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3 In the course of compiling its NSL statistics, the FBI may over-report the number of non-United States persons about whom
it obtained information using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.

4Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c )(2)(B) does not require the number ofrequests for NSLs seeking only
subscriber information to be broken down to identify the number ofrequests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. I 09-
177, 120 Stat. 217 (2006), as amended.
     Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 17 of 31
The Honorable Nancy Pelosi
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                                          henE. Boyd
                                                       ssistant Attorney General
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 18 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable Steny Hoyer
Majority Leader
U.S. House of Representatives
Washington, DC 20515

Dear Mr. Leader:

               This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C, § 1801 et seq., and
section 118 of USA PATRI OT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (1) all final, filed applications made by the
Government during calendar year 2018 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Government during calendar year 2018 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau oflnvestigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC). The AOUSC reports the number of proposed applications rather
than the number of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Govermnent to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (hereinafter "FISC"), Modifications or withdrawals of applications may
occur between the filing of a proposed application and the filing of a final application for a
variety of reasons, including the Government modifying a proposed application in response to
questions or concerns raised by the Court. The statistics prepared by the AOUSC, which use the
number of proposed applications rather than final, filed applications as their baseline, reflect this
robust interaction between the Govermnent and the Court, and thus are included herein to
provide important additional context. The AOUSC Director's full report is available on the
AOUSC website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2018 (section 107 of the Act, 50 U,S.C. § 1807)

        During calendar year 2018, the Government filed 1,117 final applications to the FISC for
authority to conduct electronic surveillance and/or physical searches for foreign intelligence
purposes. The 1,117 applications include applications made solely for electronic surveillance,
      Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 19 of 31
The Honorable Steny Hoyer
Page Two

applications made solely for physical search, and combined applications requesting authority for
electronic surveillance and physical search. Of these, 1,081 applications included requests for
authority to conduct electronic surveillance.

        One of these applications was withdrawn by the Govermnent. The FISC denied one final,
filed application in whole and one final, filed application in part. The FISC made modifications
to the proposed orders in 119 final, filed applications. Thus, the FISC approved collection
activity in a total of 1,079 of the applications that included requests for authority to conduct
electronic surveillance.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,142 proposed applications in 2018 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 830
proposed orders were granted, 245 proposed orders were modified, 40 proposed applications
were denied in part, and 27 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Govermnent.

        During calendar year 2018, the total number of persons targeted for orders for electronic
surveillance was between 1,500 and 1,999. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

        Applications for Access to Certain Business Records (Including the Production of
        Tangible Things) Made During Calendar Year 2018 (section 502 of the Act, 50
        U.S.C. § 1862(c)(l))

        During calendar year 2018, the Govermnent filed 70 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by the Govermnent during calendar year 2018. The FISC modified the proposed
orders submitted with one final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 73 proposed applications for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 61 proposed orders were granted, nine proposed orders were modified, and three
proposed applications were denied in full.

       Twenty final, filed applications did not specifically identify an individual, account, or
personal device as the specific selection term. 1 The FISC modified the proposed orders in one of

1 Notably, the definition of"specific selection term" for obtaining an order for the production of tangible things is "a term that
specifically identifies a person, acconnt, address, or personal device, or any other specific identifier," 50 U.S.C. § 186l(k),
whereas the definition of "specific selection term" for the repmting requirement encompasses a smaller group of terms, to
include only "an individual, acconnt, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the defmition of specific selection term in
50 U.S.C. § 1861 (k). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
      Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 20 of 31
The Honorable Steny Hoyer
Page Three

these applications for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861 (g) to the
proposed orders in applications made by the Govermnent.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2018 (USA PATRIOT Improvement and
        Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 168lu, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 11,454 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning United States persons. These sought
information pertaining to 2,768 different United States persons. 2

       The FBI reports it made 14,481 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning non-United States persons. These sought
information pertaining to 2,717 different non-United States persons. 3

       The FBI reports it made 12,937 NSL requests in 2018 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,432 persons. 4




term was an "address.,,

2 In the course of compiling its NSL statistics, the FBI may over-report the number of United States persons about whom it

obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3 In the course of compiling its NSL statistics, the FBI may over-report the number of non-United States persons about whom
it obtained information using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.

4 Because  Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number ofrequests for NSLs seeking only
subscriber information to be broken down to identify the number ofrequests related to United States persons and non-United
States persons. See Section l 18(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. 109-
177, 120 Stat. 217 (2006), as amended.
     Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 21 of 31
The Honorable Steny Hoyer
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                                      ep enE. Boyd
                                                     Assistant Attorney General
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 22 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D. C. 20530




The Honorable Kevin McCarthy
Minority Leader
U.S. House of Representatives
Washington, DC 20515

Dear Mr. Leader:

               This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and
section 118 of USA PATRIOT Improvement and Reauthorization Act of 2005, as amended.
This report provides information regarding: (1) all final, filed applications made by the
Government during calendar year 2018 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Government during calendar year 2018 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau oflnvestigation (FBI) pursuant to national security letter
authorities.

        In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published by the Director of the Administrative Office of the
United States Courts (AOUSC). The AOUSC reports the number of proposed applications rather
than the number of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Government to submit proposed applications at least seven
days before the Government seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court (hereinafter "FISC"). Modifications or withdrawals of applications may
occur between the filing of a proposed application and the filing of a final application for a
variety of reasons, including the Government modifying a proposed application in response to
questions or concerns raised by the Court. The statistics prepared by the AOUSC, which use the
number of proposed applications rather than final, filed applications as their baseline, reflect this
robust interaction between the Government and the Court, and thus are included herein to
provide important additional context. The AOUSC Director's full report is available on the
AOUSC website.

          Applications Made to the Foreign Intelligence Surveillance Court During Calendar
          Year 2018 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2018, the Government filed 1,117 final applications to the FISC for
authority to conduct electronic surveillance and/or physical searches for foreign intelligence
purposes. The 1,117 applications include applications made solely for electronic surveillance,
     Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 23 of 31
The Honorable Kevin McCarthy
Page Two

applications made solely for physical search, and combined applications requesting authority for
electronic surveillance and physical search. Of these, 1,081 applications included requests for
authority to conduct electronic surveillance.

        One of these applications was withdrawn by the Government. The FISC denied one final,
filed application in whole and one final, filed application in part. The FISC made modifications
to the proposed orders in 119 final, filed applications. Thus, the FISC approved collection
activity in a total of 1,079 of the applications that included requests for authority to conduct
electronic surveillance.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,142 proposed applications in 2018 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 830
proposed orders were granted, 245 proposed orders were modified, 40 proposed applications
were denied in part, and 27 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Govermnent.

        During calendar year 2018, the total number of persons targeted for orders for electronic
surveillance was between 1,500 and 1,999. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

        Applications for Access to Certain Business Records (Including the Production of
        Tangible Things) Made During Calendar Year 2018 (section 502 of the Act, 50
        U.S.C. § 1862(c)(1 ))

        During calendar year 2018, the Government filed 70 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by the Govermnent during calendar year 2018. The FISC modified the proposed
orders submitted with one final application for access to business records.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 73 proposed applications for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 61 proposed orders were granted, nine proposed orders were modified, and three
proposed applications were denied in full.

       Twenty final, filed applications did not specifically identify an individual, account, or
personal device as the specific selection term. 1 The FISC modified the proposed orders in one of

1 Notably, the definition of"specific selection term" for obtaining an order for the production of tangible things is "a tenn that
specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186l(k),
whereas the defmition of"specific selection term" for the reporting requirement encompasses a smaller group ofte!11ls, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the defmition of specific selection term in
50 U.S.C. § 186l(k). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
      Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 24 of 31
The Honorable Kevin McCarthy
Page Three

these applications for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861 (g) to the
proposed orders in applications made by the Govermnent.

        Requests Made for Certain Information Pursuant to National Security Letter
        Authorities During Calendar Year 2018 (USA PATRIOT Improvement and
        Reauthorization Act of 2005, Pub. L. No .. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 1681u, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 11,454 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning United States persons. These sought
information pertaining to 2,768 different United States persons. 2

       The FBI reports it made 14,481 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning non-United States persons, These sought
information pertaining to 2,717 different non-United States persons. 3

       The FBI reports it made 12,937 NSL requests in 2018 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,432 persons. 4




term was an "address."
2 In the course of compiling its NSL statistics, the FBI may over-report the number of United States persons about whom it
obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U,S, person's name would be counted as separate U,S, persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons,

3 In the course of compiling its NSL statistics, the FBI may over-report the number of non-United States persons about whom
it obtained information using NSLs, For example, NSLs that are issued concerning the same non-U,S, person and that include
different spellings of the non-U.S, person's name would be counted as separate non-U.S, persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S, persons,

4Because Congress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2)(B) does not require the number ofrequests for NSLs seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section l 18(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub, L No, 109-
177, 120 Stat. 217 (2006), as amended.
     Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 25 of 31
The Honorable Kevin McCarthy
Page Four

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                                          enE. Boyd
                                                     Assistant Attorney General
       Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 26 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                        Washington, D.C. 20530




The Honorable Lindsey Graham                          The Honorable Richard Burr
Chairman                                              Chairman
Committee on the Judiciary                            Select Committee on Intelligence
United States Senate                                  United States Senate
Washington, D,C, 20510                                Washington, D,C, 20510

The Honorable Jerrold Nadler                          The Honorable Adam Schiff
Chairman                                              Chairman
Committee on the Judiciary                            Permanent Select Committee on Intelligence
U.S. House of Representatives                         U.S. House of Representatives
Washington, D,C. 20515                                Washington, D.C. 20515


Dear Messrs. Chairmen:

        This report is submitted in accordance with sections 107 and 502 of the Foreign
Intelligence Surveillance Act of 1978 (the "Act"), as amended, 50 U.S.C. § 1801 et seq., and
section 118 of USA PATRIOT Improvement and Reauthorization Act of 2005, as amended,
This report provides information regarding: (1) all final, filed applications made by the
Govermnent during calendar year 2018 for authority to conduct electronic surveillance and/or
physical search for foreign intelligence purposes under the Act; (2) all final, filed applications
made by the Govermnent during calendar year 2018 for access to certain business records
(including the production of tangible things) for foreign intelligence purposes; and (3) certain
requests made by the Federal Bureau of Investigation (FBI) pursuant to national security letter
authorities.

         In addition to reporting statistics based on the number of final filed applications this
report also includes statistics published bythe Director of the Administrative Office of the
United States Courts (AOUSC). The AOUSC reports the number of proposed applications rather
than the number of final, filed applications. Rule 9(a) of the Foreign Intelligence Surveillance
Court Rules of Procedure requires the Govermnent to submit proposed applications at least seven
days before the Govermnent seeks to have a matter entertained by the Foreign Intelligence
Surveillance Court ("FISC"), Modifications or withdrawals of applications may occur between
the filing of a proposed application and the filing of a final application for a variety of reasons,
including the Govermnent modifying a proposed application in response to questions or concerns
raised by the Court. The statistics prepared by the AO USC, which use the number of proposed
applications rather than final, filed applications as their baseline, reflect this robust interaction
between the Govermnent and the Court, and thus are included herein to provide important
additional context. The AOUSC Director's full report is available on the
     Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 27 of 31
The Honorable Lindsey Graham
The Honorable Richard Burr
The Honorable Jerrold Nadler
The Honorable Adam Schiff
Page Two

AOUSC website (www.uscourts.gov)

       Applications Made to the Foreign Intelligence Surveillance Court During Calendar
       Year 2018 (section 107 of the Act, 50 U.S.C. § 1807)

        During calendar year 2018, the Government filed 1,117 final applications to the FISC for
authority to conduct electronic surveillance and/or physical searches for foreign intelligence
purposes. The I, 117 applications include applications made solely for electronic surveillance,
applications made solely for physical search, and combined applications requesting authority for
electronic surveillance and physical search. Of these, 1,081 applications included requests for
authority to conduct electronic surveillance.

        One of these applications was withdrawn by the Government. The FISC denied one final,
filed application in whole and one final, filed application in part. The FISC made modifications
to the proposed orders in 119 final, filed applications. Thus, the FISC approved collection
activity in a total of 1,079 of the applications that included requests for authority to conduct
electronic surveillance.

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 1,142 proposed applications in 2018 for authority to conduct electronic surveillance
and/or physical searches for foreign intelligence purposes. The AOUSC reported that 830
proposed orders were granted, 245 proposed orders were modified, 40 proposed applications
were denied in part, and 27 proposed applications were denied in full. As noted above, the
AOUSC statistics include modifications made to proposed orders between the filing of the
proposed application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

        During calendar year 2018, the total number of persons targeted for orders for electronic
surveillance was between 1,500 and 1,999. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

       Applications for Access to Certain Business Records (Including the Production of
       Tangible Things) Made During Calendar Year 2018 (section 502 of the Act, 50
       U.S.C. § 1862(c)(l))

        During calendar year 2018, the Government filed 70 final applications to the FISC for
access to certain business records (including the production of tangible things) for foreign
intelligence purposes. The FISC did not deny, in whole or in part, any such final, filed
application by the Government during calendar year 2018. The FISC modified the proposed
orders submitted with one final application for access to business records.
      Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 28 of 31
The Honorable Lindsey Graham
The Honorable Richard Burr
The Honorable Jerrold Nadler
The Honorable Adam Schiff
Page Three

       The AOUSC, applying the methodology outlined above, has reported that the FISC
received 73 proposed applications for access to certain business records (including the
production of tangible things) for foreign intelligence purposes. In these matters, the AOUSC
reported that 61 proposed orders were granted, nine proposed orders were modified, and three
proposed applications were denied in full.

        Twenty final, filed applications did not specifically identify an individual, account, or
personal device as the specific selection term. 1 The FISC modified the proposed orders in one of
these applications for access to business records. Separately, the FISC did not direct additional,
particularized minimization procedures beyond those adopted pursuant to section 1861 (g) to the
proposed orders in applications made by the Goverrnnent.

         Requests Made for Certain Information Pursuant to National Security Letter
         Authorities During Calendar Year 2018 (USA PATRIOT Improvement and
         Reauthorization Act of 2005, Pub. L. No. 109-177 (2006))

        Pursuant to Section 118 of the USA PATRIOT Improvement and Reauthorization
Act, Pub. L. 109-177 (2006), as amended, the Department of Justice provides Congress
with annual reports regarding requests made by the FBI pursuant to the National Security
Letter (NSL) authorities provided in 12 U.S.C. § 3414, 15 U.S.C. § 1681u, 15 U.S.C. §
1681v, 18 U.S.C. § 2709, and 50 U.S.C. § 436.

       The FBI reports it made 11,454 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning United States persons. These sought
information pertaining to 2,768 different United States persons. 2

       The FBI reports it made 14,481 NSL requests (excluding requests for subscriber
information only) in 2018 for information concerning non-United States persons. These sought
information pertaining to 2,717 different non-United States persons. 3

1 Notably, the definition of"specific selection term" for obtaining an order for the production of tangible things is "a term that

specifically identifies a person, account, address, or personal device, or any other specific identifier," 50 U.S.C. § 186l(k),
whereas the definition of"specific selection term" for the reporting requirement encompasses a smaller group of terms, to
include only "an individual, account, or personal device," 50 U.S.C. § 1862(c)(l)(C). Thus, the reporting requirement
mandates inclusion in this report of certain requests that otherwise meet the defmition of specific selection term in
50 U.S.C. § 186l(k). For example, the reporting requirement mandates inclusion ofrequests in which the specific selection
term was an "address."

2 In the course of compiling its NSL statistics, the FBI may over-report the number of United States persons about whom it
obtained information using NSLs. For example, NSLs that are issued concerning the same U.S. person and that include
different spellings of the U.S. person's name would be counted as separate U.S. persons, and NSLs issued under two different
types ofNSL authorities concerning the same U.S. person would be counted as two U.S. persons.

3 In the course of compiling its NSL statistics, the FBI may over-report the number of non-United States persons about whom
it obtained information using NSLs. For example, NSLs that are issued concerning the same non-U.S. person and that include
different spellings of the non-U.S. person's name would be counted as separate non-U.S. persons, and NSLs issued under two
different types ofNSL authorities concerning the same non-U.S. person would be counted as two non-U.S. persons.
     Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 29 of 31
The Honorable Lindsey Graham
The Honorable Richard Burr
The Honorable Jerrold Nadler
The Honorable Adam Schiff
Page Four

       The FBI reports it made 12,937 NSL requests in 2018 for information concerning only
subscriber information for United States persons and non-United States persons. These sought
information pertaining to 4,432 persons. 4

      We hope that this information is helpful. Please do not hesitate to contact this office if
we may provide additional assistance regarding this or any other matter.




                                                               ephen E. Boyd
                                                              Assistant Attorney General




cc:     The Honorable Dianne Feinstein
        Ranking Member
        Senate Committee on the Judiciary

        The Honorable Mark Warner
        Vice Chairman
        Senate Select Committee on Intelligence

        The Honorable Doug Collins
        Ranking Member
        House Committee on the Judiciary

        The Honorable Devin Nunes
        Ranking Member
        House Permanent Select Committee on Intelligence




4
 Because Cougress has recognized that the FBI typically knows little about the user of a facility when requests for only
subscriber information are made, Section 118(c)(2 )(B) does not require the number ofrequests for NS Ls seeking only
subscriber information to be broken down to identify the number of requests related to United States persons and non-United
States persons. See Section 118(c)(2)(B), USA Patriot Act Improvement and Reauthorization Act of 2005, Pub. L. No. I 09-
177, 120 Stat. 217 (2006), as amended.
      Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 30 of 31


                                                               U.S. Department of Justice

                                                               Office of Legislative Affairs



Office of the Assistant Attorney General                       Washington, D.C. 20530



The Honorable James C. Duff
Director
Administrative Office of the United States Courts                         MAY O3 2019
Washington, D.C. 20544

Dear Mr, Duff:

        Pursuant to section 107 of the Foreign Intelligence Surveillance Act of 1978 (the "Act"),
as amended, 50 U.S.C. § 1801 et seq., this report provides information regarding applications
made by the Government during calendar year 2018 for authority to conduct electronic
surveillance and physical search for foreign intelligence purposes.

         As you are aware, it has been the Government's historical practice to report statistics
based on the number of final, filed applications to the Foreign Intelligence Surveillance Court
(hereinafter "FISC"). Whereas, the statistics published in your report are based on the number of
proposed applications and orders. More specifically, Rule 9(a) of the Foreign Intelligence
Surveillance Court Rules of Procedure requires the Government to submit proposed applications
at least seven days before the Government seeks to have a matter entertained by the FISC.
Modifications or withdrawals of applications may occur between the filing of a proposed
application and the filing of a final application for a variety of reasons, including the Government
modifying a proposed application in response to questions or concerns raised by the Court.
Because the methodology utilized in your report reflects this robust interaction between the
Government and the Court, we have repeated that information herein to provide important
additional context.

        During calendar year 2018, the Government filed 1,117 final applications to the FISC for
authority to conduct electronic surveillance and/or physical searches for foreign intelligence
purposes. The 1,117 applications include applications made solely for electronic surveillance,
applications made solely for physical search, and combined applications requesting authority for
electronic surveillance and physical search. Of these, 1,081 applications included requests for
authority to conduct electronic surveillance.

        One of these applications was withdrawn by the Government. The FISC denied one final,
filed application in whole and one final, filed application in part. The FISC made modifications
to the proposed orders in 119 final, filed applications. Thus, the FISC approved collection
activity in a total of 1,079 of the applications that included requests for authority to conduct
electronic surveillance.
    Case 4:14-cv-04480-YGR Document 315-14 Filed 10/25/19 Page 31 of 31
The Honorable James C. Duff
Page Two

         Your office; applying the methodology outlined above, reported that the FISC received
1,142 proposed applications in 2018 for authority to conduct electronic surveillance and/or
physical searches for foreign intelligence purposes. In these matters, you reported that 830
proposed orders were granted, 245 proposed orders were modified, 40 proposed applications
were denied in part, and 27 proposed applications were denied in full. As noted above, those
statistics include modifications made to applications between the filing of the proposed
application and the final application, as well as proposed applications withdrawn by the
Government in full or in part after being advised that the Court would not grant the proposed
application as initially submitted by the Government.

        During calendar year 2018, the total number of persons targeted for orders for electronic
surveillance was between 1,500 and 1,999. The aggregate number of United States persons
targeted for orders for electronic surveillance was between zero and 499.

      We hope that this information. is helpful. Please do not hesitate to contact this office if
you would like additional assistance regarding this or any other matter.




                                                      Stephen E. Boyd
                                                      Assistant Attorney General
